Likouala Timber SA

UNITE FORESTIERE D'AMENAGEMENT DE MISSA

Superficie totale : 243 376 ha

Superficie de production : 204 673 ha

PLAN D'AMENAGEMENT

PERIODE 2009-2038

2009
REPUBLIQUE DU CONGO |
= LkoualaTimber.

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU DOCUMENT

AAC
ACNL
ANAC
BP
CAF
cIB
CIRAD
CNIAF
CTFT
DDEF
DHP
DMA
DME
ECOFAC
EFIR
FCFA
FDP
FOB
FRM
ITBL
LT
MDF
MEF
MEFE
MEFPRH
OIBT
ONFi
oNG
PA
PAE

Assiette Annuelle de Coupe

Association pour la Conservation de la Nature Likouala
Agence Nationale de l'Aviation Civile

Before Present

Coût Assurance Frêt

Congolaise Industrielle des Bois

Centre International de Recherche en Agronomie et Développement

Centre National d'inventaire et d'Aménagement des ressources forestières et
fauniques

Centre Technique Forestier Tropical

Direction Départementale de l'Economie Forestière

Diamètre à Hauteur de Poitrine : Diamètre à 1,30m ou au-dessus des
contreforts

Diamètres Minimums d'Exploitabilité sous Aménagement

Diamètre Minimum d’Exploitabilité

Conservation et utilisation rationnelle des ECOsystèmes Forestiers d'Afrique
Centrale

Exploitation Forestière à Impact Réduit (parfois on utilise le terme EF :
Exploitation à Faible Impact)

Franc de la Communauté Financière d'Afrique centrale
Forest Decision Program

Free On Board = Franco à bord

Forêt Ressources Management — Bureau d'études, spécialisé en
aménagement forestier, Montpellier, France

Industrie de Transformation des Bois de la Likouala
Likouala Timber
Medium Density Fiberboard

Ministère de l'Economie Forestière (depuis mars 2007)

Ministère de l'Economie Forestière et de l'Environnement (ancien nom du
MEF)

Ministère de l'Economie Forestière, chargé de la Pêche et des Ressources
Halieutiques (ancien nom du MEF)

Organisation Internationale des Bois Tropicaux

Office National des Forêts International (bureau d'études français)
Organisation Non Gouvernementale

Plan d'Aménagement

Plan Annuel d'Exploitation

Ai | FORET
. : RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 2
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

PARPAF
PFNL
PIB
PRECO
PROGEPP
RCA
RDC
SCAD
SETRAF
SGsS
SIDA
SIG

Projet d'Appui à la Réalisation de Plans d'Aménagement Forestier (RCA)
Produits Forestiers Non Ligneux
Produit Intérieur Brut

Président de Comité Villageois

Projet de Gestion des Ecosystèmes Périphériques au Parc National de
Nouabalé-Ndoki

République Centrafricaine

République Démocratique du Congo
Société CentrAfricaine de Déroulage
Société d'Etudes et de Travaux Forestiers
Société Générale de Surveillance
Syndrome d'ImmunoDéficience Acquise
Systèmes d’Informations Géographiques
Société Nationale d’Electricité

Taux Estimé de Retour

TWE (bureau d'études français)

Unité Forestière d'Aménagement

Unité Forestière de Production

Unité de Surveillance et de Lutte-Anti Braconnage
Virus de l'Immunodéficience Humaine
Volume Maximum Annuel

Wildlife Conservation Society (ONG de conservation de la nature)

[4 | FORET
TR) RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 3
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.

SOMMAIRE
1 PRESENTATION GENERALE ........nmnnnnnnnnnnsennnnnsnnnneennnnnnneee 14
1.1 La forêt du Congo.

1.2 L'exploitation forestière au Congo

13 Cadre institutionnel de la gestion de l’environnement

1.4 Cadre juridique national et international
1.4.1 Engagements internationaux
1.4.2 Cadre juridique national

1.5 Taxes forestières
1.6
2 PRESENTATION DE L’UFA MISSA ET DE SON ENVIRONNEMENT

2.1 Historique
2.1.1 Historique de l'exploitation
2.1.2 Préparation du Plan d'Aménagemen

2.2 Localisation, superficie et description des limites géographiques
2.2.1 Localisation
2.2.2 Superficie et description des limites géographiques

2.3 Situation administrative et juridique.

2.4 Facteurs ecologiques
2.4.1

2.5 Populations humaines.

2.5.1 Données démographiques générales
2.5.2  SitedeLT .42
2.5.3 Population riveraine .42

2.5.4 Flux migratoires anciens
2.5.5 Flux migratoires récents et à venir
2.5.6 Diversité ethnolinguistique

2.6 Voies de communication et infrastructures
2.6.1 Voies de communication
2.62 Infrastructures

2.7 Activités économiques
2.7.1 Vue d'ensemble.
2.7.2 Activités de la population.
2.7.8 Activités des entreprises

3 ANALYSE DES ETUDES ET TRAVAUX PREPARATOIRES A

L’AMENAGEMENT DE L’UFA MISSA.

3.1 Formations végétales

3.1.1 Stratification de l'occupation du sol et des types forestiers
3.1.2 Typologie de la végétation de l’'UFA Missa : diversité des écosystèmes .
3.1.3 Identification des milieux sensibles

3.2  L’inventaire multi-ressources

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 4

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

3.2.1 Méthodologie...
3.2.2 Ressource en bois d'œuvr:
3.2.3 Inventaire de la biodiversit.

3.3 Etudes dendrométriques…

3.4 Le contexte socio-économique...
3.4.1 Caractéristiques démographiques.
3.4.2 Infrastructures régionales .…
3.4.3 Santé primaire
3.44 Alimentation.

3.4.5 Conditions de travail au sein de LT ..137
3.4.6 Economies rurales, acteurs, usages et territoires dans la zone d'emprise de l'UFA Missa
138

3.4.7 Impact économique local de l’activité industrielle de LT.
3.4.8 Principales conclusions du diagnostic socio-économique.

3.5 Impact environnemental de l'exploitation forestière
3.5.1 Données introductives
3.5.2 Facteurs d'impact
3.5.3 Domaines d'impact et nature des impacts
8.5.4 Critères de cotation des impacts ……
8.5.5 Analyse des risques et actions proposées pour limiter les impacts
3.5.6 Principales conclusions de l’étude d'impact environnemental

4 DECISIONS D’AMENAGEMENT DE L’UFA MISSA .........mmmnnnse 164

a. Définitions et objectifs des series d'aménagement
4.1.1 Série de production.
4.1.2 Série de conservation
4.1.3 Série de protection …
4.1.4 Série de developpement communautaire
4.1.5 Série de recherche

42

Série de production.
4.2.2 Série de protection .
4.2.3 Série de conservation
4.2.4 Série de développement communautaire
4.2.5 Série de recherche

4.3 Durée d’application du Plan d'Aménagement

4.4 Aménagement de la Série de production de bois d'œuvre
4.4.1 Principes d'aménagement
4.4.2  Essences aménagées
4.4.3 Calculs de la reconstitutior

4.5 Choix de la durée de rotation.
4.6 Choix des Diamètres Minima d'Aménagement (DMA)
4.7 Possibilités annuelles

4.8 Définition du parcellaire
4.8.1 Découpage en Unités Forestières de Production.
4.8.2 Ordre de passage en coupe des UFP et programmation de l'exploitation
4.8.3 Description des UFP

5 MESURES DE GESTION DES SERIES D’AMENAGEMENT ….….…............. 239

5.1 Série de production .
5.1.1 Règles de gestion et d'exploitation forestière de la série de production

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 5

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

5.1.2 Règles de gestion pour atteindre les objectifs sociaux et environnementaux de la série de
PrOdUCHION ii iiiiininnininineineinernernernernernernerneneeenennne

5.2 Séries de protection... iii
5.2.1 Forêts marécageuses
5.2.2 Savanes

5.3 Série de conservation
5.4 Série de développement communautaire

6 ORIENTATIONS D’INDUSTRIALISATION EN LIAISON AVEC LA
RESSOURCE DE L’UFA MISSA …..

6.1 Description de l’outil en place

6.2 Productions et capacité de production
6.2.1 Production actuelle et passée de sciages et taux de transformation de 2005 à 2007.
6.2.2 Capacité de production de l'outil actuel …

6.3 Ressource disponible en fonction de l’utilisation potentielle

64 Orientations industrielles
6.4.1 Conditions nécessaires pour le développement industriel .
6.4.2 Orientations sur le court et le moyen terme : mise en place de séchoirs et récupération des
déchets 267
6.4.3 Orientations à long terme

7 MESURES DE GESTION DE LA FAUNE.......nnnnnnnmrnsnsenmmnnnnnneennnnse 270

7.1 Justification du programme
7.1.1 Préambule...
7.1.2 Rappel sur la législation et réglementation congolaise sur la gestion durable de la faune
sauvage 270
7.1.3 Etat de la faune et pression de chasse sur l'UFA Missa 271
7.1.4 Objectifs

7.2 Orientations données au Programme de gestion de la faune de l’'UFA
7.2.1 Zonage de chasse première esquisse
7.2.2 Orientations prises en matière de réglementation de la chasse sur l'UFA Missa …
7.2.3 Lutte contre le braconnage et les transports illégaux...

..268

7.3 Mesures d'accompagnement du programme de gestion de la faune.
7.3.1 Suivi-évaluation de la population et de la pression de la chasse
7.3.2 Sensibilisation
7.3.3 « Activités alternatives » et approvisionnement en protéines s alternatives à la viande de
chasse 278
7.3.4 Cadre de concertation pour la gestion de la faune... 279

74 Suivi-évaluation de la composante gestion-conservation de la faune du Plan
d'Aménagement

7.5 Modalités de mise en œuvre du programme de la gestion - conservation de la faune...280
8 ACTIONS DU VOLET SOCIO-ECONOMIQUE .…..…....nmnmmmnnnse 282

8.1 Cadre organisationnel et relationnel, cadre de concertation ..........................................
8.1.1 Dispositif de concertation avec les ayants droit de LT (travailleurs et leur famille)
8.1.2 Dispositif de concertation avec les populations riveraines dans l'UFA Missa .
8.1.3 Mise en œuvre et suivi du dispositif de concertation

8.2 Mesures sociales propres aux ayants droit de LT...

8.3 Mesures liées à la coexistence des différentes fonctions et usages de l’espace et des

ressources naturelles de l’'UFA MISSA 292
| FORET
RESSOURCES UFA Missa page 5

ELEC) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.

8.4 Contribution de LT au développement local.

..298

9 MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN D’AMENAGEMENT
301

9.1 Les différents acteurs de la mise en œuvre du Plan d'Aménagement

9.2 Organisation fonctionnelle de la mise en œuvre de l'aménagement.
9.3 Responsabilités et tâches des acteurs dans la mise en œuvre de l’aménagement 305
9.4 Contrôle de l’application des mesures

10.1 Coût d'élaboration du Plan d'Aménagement

10.2 Coût de la mise en œuvre du Plan d'Aménagement
10.3 Recettes de l'Etat

10.4 Bilan financier - Recettes de l'Entreprise
10.4.1 Méthodologie
10.42 Bilan financier - recettes de l'entreprise sur la durée de la rotation

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 7

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

INTRODUCTION

Concept d’aménagement forestier durable

Le concept moderne d'aménagement forestier durable est étroitement lié à la prise de conscience
internationale en faveur de la préservation de la biodiversité, notamment sous les Tropiques.
Symboliquement, on considère que le Sommet de la terre, tenu à Rio en 1992 (Conférence des
Nations Unies sur l’environnement et le développement), et qui a vu la signature de la convention sur
la biodiversité, marque la naissance de cette forte préoccupation internationale.

Le sommet de Johannesburg, en 2002, témoigne de la maturation du concept de développement
durable, et de la nécessaire complémentarité à trouver entre lutte contre la pauvreté et protection de
l'environnement, déjà clairement exprimé dans le principe 1 de la déclaration de Rio sur
l’environnement et le développement « Les êtres humains sont au centre des préoccupations relatives
au développement durable ».

En matière de gestion de forêts, l'Article 2b des « Principes forestiers non juridiquement contraignants
mais faisant autorité » publiés à Rio en 1992 stipule que « les ressources et les terres forestières
doivent être gérées d'une façon écologiquement viable afin de répondre aux besoins sociaux,
économiques, écologiques, culturels et spirituels des générations actuelles et futures ».

L'aménagement forestier durable peut se définir comme étant « l'aménagement de forêts en vue d'un
ou plusieurs objectifs clairement définis, concernant la production soutenue de biens et de services
désirés, sans porter atteinte à leur valeur intrinsèque ni compromettre leur productivité future, et sans
susciter d'effets indésirables sur l’environnement physique et social. »*

L'aménagement forestier durable, tel qu'il s'entend aujourd’hui, reconnaît la multi-fonctionnalité de la
forêt et couvre plusieurs dimensions, dont les plus importantes sont :

+ économique : production soutenue de bois d'œuvre et de Produits Forestiers Non Ligneux ;

+ écologique : pérennisation de l'écosystème forestier, y compris de toutes les ressources
biotiques (végétation, faune, matière organique) et abiotiques (sol et sous-sol, hydrographie,
topographie) ;

+ sociale : développement durable et amélioration des conditions de vie des populations et de la
main d'œuvre de l’entreprise, tout en permettant l'exercice de leurs droits d'usage dans le cadre
d’une gestion durable des ressources forestières.

La République du Congo s'inscrit dans cette démarche internationale de gestion durable des
écosystèmes forestiers. À cet effet, une nouvelle loi, la loi 16-2000 du 20 novembre 2000, consacrant
la gestion durable des forêts a été promulguée. L'aménagement forestier constitue l’une des

* Définition tirée de la publication de l'OIBT, Critères et indicateurs de l'aménagement durable des forêts
tropicales naturelles.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 8
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

principales stratégies qui soutend cette politique. Un programme d'aménagement forestier a été lancé
en 2000, sur la base d’un partenariat entre l'Administration Forestière et les sociétés forestières.

Dans le cadre du processus d'aménagement durable des forêts, la République du Congo a promulgué
en 2000 la Loi n° 16-2000 du 20 novembre 2000 portant code forestier, dans laquelle s'inscrit
l'élaboration du Plan d'Aménagement de l'UFA Missa.

La législation forestière congolaise prévoit en effet que « les activités autorisées dans le domaine
forestier national se fassent de manière rationnelle … sur la base d'un aménagement durable des
écosystèmes forestiers » (article 45 de la Loi n° 16-2000 du 20 novembre 2000).

Elle stipule aussi « pour chaque U.F.A. il est rédigé un Plan d'Aménagement précisant les objectifs à
atteindre, les moyens de mise en œuvre et les modalités de gestion, la rédaction de ce Plan étant
précédée de la réalisation des études de base portant sur les aspects écologiques, économiques et
sociologiques » (article 24 du Décret n° 2002-437 du 31 décembre 2002).

Cette législation a été complétée par un document normatif technique, qui fixe le processus
d'élaboration des Plans d'Aménagement et le canevas de rédaction de ces Plans, au travers des
« Directives Générales de l'Aménagement des Concessions Forestières ».

Le nouveau cadre législatif congolais, les évolutions du marché et de l'intérêt mondial pour la
préservation des écosystèmes forestiers font que les entreprises d'exploitation forestière du Congo
deviennent l’un des principaux acteurs de l'aménagement durable des forêts de ce pays.

Partenaires dans la préparation du Plan d'Aménagement

Le Plan d'Aménagement de l’UFA Missa a été élaboré de février 2007 à mai 2008 en ce qui concerne
les travaux de terrain. La rédaction du Plan d'Aménagement s’est achevée en juillet 2009.

Les partenaires suivants y ont participé :

+  L'Administration Forestière représentée par Monsieur Roger Bienvenu MVOULA, affecté à
demeure, et par une équipe de Techniciens de la Direction des Forêts qui a effectué des contrôles
sur le terrain et a suivi le déroulement du projet ;

+ La Société Likouala Timber ;

+ Le Bureau d'études FRM (FORET RESSOURCES MANAGEMENT), qui a assuré le conseil et
l'appui technique aux différentes étapes de la réalisation du plan.

Ce partenariat a été confirmé par un protocole d'accord pour la préparation du Plan d'Aménagement’,
signé entre le MEFPRH et LT le 22 avril 2002 et trois protocoles d'accord techniques tri-partites

2? MEFPRH, LT, 2002, Protocole d'accord pour l'élaboration du plan d'aménagement de l'UFA Bétou et de l'UFA
Missa, 22 avril 2002.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 9
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

signés en août 2003 (Protocole d'inventaire d'aménagement”, Normes pour les études
dendrométriques + et Normes Cartographiques”).

La supervision de la préparation du Plan d'Aménagement a été assurée par
M. Roger Bienvenu MVOULA, coordonnateur du projet d'aménagement pour le MEF et pour LT, et
par le Dr Bernard CASSAGNE, Directeur technique du projet.

L'appui technique FRM a été assuré par :

+ Xavier ROSSI: organisation et supervision des études techniques et rédaction du Plan
d'Aménagement ;

+ Jean François CHEVALIER : appui à la définition des méthodologies des travaux d'inventaire
d'aménagement, d'inventaire d'exploitation et autres études techniques, appui à la rédaction du
Plan d'Aménagement ;

+ Catherine VIVIEN et Jérôme CHABBERT: appui au traitement des données d'inventaire et
rédaction du Plan d'Aménagement ;

+ Vincent FESNEAU et Laurent DUFY : réalisation des travaux de photointerprétation et de
cartographie des formations végétales.

La formation des prospecteurs de l'inventaire d'aménagement a été assurée en deux sessions par
M. Félix KOUBOUANA de l’université de Marien Ngouabi en septembre 2006 et en août-septembre
2007.

La Direction Générale de LT, assurée par MM. Franco FUSER, Alessio FUSER et Paolo PLAZZOTA,
est intervenue à chacune des grandes étapes du processus d'aménagement et a apporté son soutien
à l'exécution des opérations.

Tout au long des travaux, une collaboration étroite a été maintenue avec la Direction Technique
compétente du Ministère en charge des forêts. LT et son conseiller technique FORET RESSOURCES
MANAGEMENT tiennent ici à remercier tout particulièrement pour l'excellente collaboration et les
nombreux échanges fructueux qui ont contribué à améliorer la qualité de ce travail M. MVOULA,
M. NKEOUA, Directeur des Forêts, et M. NGASSOMBO, Directeur Général de l'Economie Forestière,
président du Comité Technique de suivi et d'évaluation du Plan d'Aménagement.

Nos remerciements vont également aux agents de l'Administration forestière qui ont suivi et contrôlé
le déroulement des travaux d'inventaire, notamment M. TSAMBI (chef de brigade de Bétou).

$ ONFi, TWE, LT, MEFE, Décembre 2002, Normes techniques forestières d'aménagement pour les UFA Missa et
Bétou, Procotole d'inventaire d'aménagement.

4 ONFi, TWE, LT, MEFE, Décembre 2002, Normes techniques forestières d'aménagement pour les UFA Missa et
Bétou, Normes pour les études dendrométriques : Elaboration des tarifs de cubage, Calcul des coefficients de
récolement.

$ ONFi, TWE, LT, MEFE, Décembre 2002, Normes techniques forestières d'aménagement pour les UFA Missa et
Bétou, Normes de cartographie.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 10
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Travaux effectués pour la préparation du Plan d'Aménagement

La préparation du Plan d'Aménagement de l'UFA Missa a commencé avec la réalisation, entre janvier
et février 2006, des travaux de pré-inventaire. Ces travaux ont été réalisés par la SETRAF et la
Cellule d'Aménagement LT, mise en place en 2004 sous la supervision d'ONFi. Après une interruption
de plusieurs mois, les travaux d'inventaire ont repris suite à la redynamisation de la Cellule
d'Aménagement qui s’est opérée à partir de juin 2006, sous la supervision du bureau d'études FRM.
Le calendrier de cette deuxième phase de travaux est le suivant :

+ Recrutement du personnel et formation des équipes : juin à septembre 2006 ;
+ Installation de l'équipement informatique : juin 2006 à juin 2007 ;

+ Recrutement du personnel d'encadrement et de bureau : juin 2006 à mai 2007.

Au total, la Cellule d'Aménagement a fonctionné avec un personnel de 5 personnes :
2 coordonnateurs, 1 cadre d'appui technique et 2 opérateurs de saisie.

Le Plan d'Aménagement de l'UFA Missa s’est basé sur les résultats des études suivantes :

+ l'inventaire d'aménagement, un inventaire multi-ressources qui prend en compte le potentiel en
bois d'œuvre, la faune, la biodiversité végétale et les Produits Forestiers Non Ligneux, s'est
déroulé en 2 phases. Le pré-inventaire a été réalisé par la SETRAF de janvier à février 2006 sous
la supervision d'ONFi. L'inventaire a été conduit de janvier à octobre 2007, par la SETRAF et la
Cellule d'Aménagement, cette dernière dirigée par Xavier ROSSI et Roger Bienvenu MVOULA
sous la Direction Technique du Bureau d'Etudes FRM assurée par M. Jean François CHEVALIER
(voir $ 3.1.2) ;

+ la cartographie de l’occupation des sols et des types forestiers a été faite à partir des images
satellites et des photos aériennes par Vincent FESNEAU et Laurent DUFY du bureau d’études
FRM (voir $ 3.1.1).

+ les Etudes Dendrométriques, construction de tarifs de cubage et calcul de coefficients de
récolement ont été faites entre avril 2007 et mai 2008, les traitements et la rédaction du rapport
ont été effectués par Jean-François CHEVALIER et Pierre DHORNE (FRM) ;

+ l'Etude Socio-économique, a été réalisée durant le mois de décembre 2007 par le socio-
économiste Prosper NGOMA et son équipe, (voir $ 3.4), appuyés par Xavier ROSSI ;

+ les analyses de l’impact de l'exploitation forestière, ont été faites en différentes étapes, par
Prosper NGOMA parallèlement à l'Etude socio-économique entre novembre et décembre 2007 et
par Xavier ROSSI en 2008 ;

+ l'Etude Ecologique de l'UFA Missa a été rédigée de mars à juin 2008 par Xavier ROSSI,
Catherine VIVIEN et Jean-François CHEVALIER ; elle s'est appuyée en grande partie sur les
résultats des études et travaux listés ci-dessus, complétés par des données bibliographiques.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 11
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les données (inventaire d'aménagement, études dendrométriques, inventaire d'exploitation, suivi de
l'exploitation) ont été saisies et analysées avec le logiciel FDP (Forest Decision Program) de FRM
(FORET RESSOURCES MANAGEMENT), comprenant différents modules.

Les résultats des études préalables à la rédaction du Plan d'Aménagement sont consignés dans
5 rapports, remis à l'administration forestière en juin 2008 :

+ Rapport d'inventaire Multi-Ressources de l’UFA Missa ;

+ Etudes Dendrométriques - construction de tarifs de cubage - récolement ;
+ UFA Missa — Etude Ecologique ;

+ UFA Missa — Etude Socio-économique ;

+ UFA Missa - Rapport de synthèse des travaux cartographiques.

Les rapports ont été validés par le MEF le 11 juin 2009, sous réserve d'amendements à apporter,
amendements qui ont été pris en compte dans les versions finales des documents.

Une première version du découpage en séries d'aménagement de l'UFA Missa a été proposé dans un
document remis à l'administration en même temps que ces rapports techniques :

+  UFA Missa — Préparation du Plan d'Aménagement — Décisions d'aménagement en matière
d'affectation des terres —- Découpage en séries d'aménagement de l'UFA Missa.

Cette première version de ce document a été présentée à l'administration en novembre 2008. Des
amendements y ont été apportés conformément à la demande de l'administration forestière et le
document définitif a été déposé à l'administration en 11 juin 2009. Le découpage en séries a été
validé par le Ministère en charge des forêts, le 11 juin 2009.

Une réunion technique MEF, FRM s’est tenue, à Brazzaville, le 23 juillet 2008. Cette réunion avait
pour objet de valider la méthode de calcul des taux de reconstitution.

Organisation du rapport
Le rapport est organisé comme suit :
+ Les CHAPITRES I ET II présentent l'UFA Missa et la région ;

+ Le CHAPITRE Ill résume les résultats des travaux et études effectués pour la préparation du Plan
d'Aménagement ;

+ Les CHAPITRES [IV à VIII décrivent les actions et règles fixées par le Plan d'Aménagement ;

+ Le CHAPITRE IX présente la structure, les tâches et les moyens prévus pour la mise en œuvre du
Plan d'Aménagement, ainsi que les procédures de suivi et contrôle de la mise en œuvre ;

+ Le CHAPITRE X résume le bilan économique et financier de la préparation du Plan
d'Aménagement, de la mise en œuvre du Plan d'Aménagement, ainsi que les recettes de l'Etat.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 12
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO | usant
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber
CHAPITRE I

PRESENTATION GENERALE

| FORET
RESSOURCES
! MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038 page 18
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

1 PRESENTATION GENERALE

1.1. LA FORET DU CONGO®

La République du Congo, d'une surface totale de 342 000 km?, est située au Centre de l'Afrique, à
cheval sur l’Equateur, entre les latitudes 3°34’ Nord et 5°1’ Sud et entre les longitudes 12°15’ Est et
18°43' Est.

Le domaine forestier congolais couvre 22,47 millions d'hectares (1/1 0°
Centrale, 65% du territoire national) dont 7 millions se trouvent dans des zones inondables, le reste
étant sur sol ferme.

des forêts denses d'Afrique

Trois grands massifs forestiers se partagent cet espace :
+ le Massif du Mayombe, sur la côte atlantique, au sud du pays, s'étend sur 1 503 172 hectares.

+ le Massif du Chaillu, également situé dans le Sud, couvre une superficie de 4 386 633 ha. Ces
deux massifs constituent la zone de prédilection de l'Okoumé (Aucoumea Klaineana), absent
partout ailleurs.

+ le Massif forestier du Nord, de loin le plus vaste par sa superficie (15 991 604 ha), constitue
l'avenir forestier du Congo, notamment par ses ressources en bois d'oeuvre. C'est le domaine des
Méliacées, Sapelli (Entandrophragma cylindricum) et Sipo (Entandrophragma utile) en particulier,
et de certaines légumineuses, comme le Wenge (Milletia laurentii). C'est aussi uniquement dans
ce massif que l’on trouve l'Ayous (Triplochiton scleroxylon) et l'Afrormosia (Pericopsis elata).

Par ailleurs, les forêts du sud-est et du centre du pays couvrent 589 862 ha.

1.2 L'EXPLOITATION FORESTIERE AU CONGO

Le bois, dont le potentiel ligneux valorisable était estimé à 90 millions de m° au début des années 70,
constituait alors la première richesse du pays. Mais depuis, il a été supplanté par le pétrole, pour
représenter aujourd’hui moins de 10% des recettes de l'Etat, ne contribuant au P.I.B. qu’à hauteur de
8-4%. Cependant, au-delà de sa place dans l'économie, qui demeure importante, le secteur forestier
fournit une part non négligeable de l'emploi dans le pays (environ 10 000 emplois permanents).

Le niveau de transformation locale atteint actuellement un peu plus de la moitié des grumes produites.
La politique forestière congolaise vise à atteindre un taux de transformation minimum de 85%.

La quasi-totalité des massifs du Sud (Mayombe et Chaillu) a déjà été exploitée plusieurs fois depuis
plus de 50 ans, à l'exception de certaines zones reculées. La coupe a été sélective au niveau des

$ Les chiffres cités dans ce chapitre et le suivant proviennent du MEF

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 14
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

essences (préférence accordée à l'Okoumé et au Limba) et des qualités. Cette zone se trouve
désormais appauvrie en particulier en ces deux essences.

Au Nord, l'exploitation n'a débuté que depuis à peine 30 ans avec un seul passage en exploitation très
sélectif dominé par le Sapelli (85% de la production). La production de grumes a atteint, dans l’année
2003, 1 500 000 m°.

A la différence de la zone Sud, le Nord a bénéficié dès le début de sa mise en valeur d'un régime
d'aménagement simplifié, l'extraction s'effectuant chaque année dans une nouvelle zone et laissant
les surfaces exploitées antérieurement en situation de jachère. En raison de l'éloignement de la zone
par rapport aux ports d'évacuation, et des coûts élevés de production qui en découlent, la valorisation
porte essentiellement sur 4 essences (Sapelli, Sipo, Wengé et Bossé clair), les autres essences ne
représentant que de faibles volumes.

Environ 75% de la zone Nord (10 millions d'ha exploitables) a été attribuée sous forme de
concessions à des entrepreneurs d'exploitation forestière.

1.8 CADRE INSTITUTIONNEL DE LA GESTION DE L'ENVIRONNEMENT

Institutionnellement, la gestion du patrimoine forestier national est du ressort du Ministère de
l'Economie Forestière (MEF)’, institution faisant partie du Gouvernement de la République du Congo
qui compte trente-sept Ministères.

Le Ministère de l'Economie Forestière est structuré comme suit (en 2007) :
+ un Cabinet du Ministre ayant à sa tête un Directeur ;

+ quatre Directions rattachées (Direction des Etudes et de la Planification, Direction de
l'Informatique, Direction de la Coopération, Direction du Fonds forestier) ;

+ une Inspection Générale avec trois inspections et des divisions. On distingue les inspections
suivantes :
o l'Inspection des forêts ;
o l'Inspection de la faune et des aires protégées ;
o l'Inspection des affaires administratives, financières et juridiques ;

+ une Direction Générale de l'Economie Forestière avec cinq Directions Centrales et des Services.
On distingue les Directions Centrales suivantes :
o la Direction des Forêts ;
la Direction Administrative et Financière ;
la Direction de la valorisation des ressources forestières et ;
la Direction de la Faune et des Aires protégées ;
la Direction du Parc Zoologique.

0 © © o

7 Depuis mars 2007, a remplacé le MEFE

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 15
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ des Directions Départementales de l'Economie Forestière avec des services et des Brigades de
l'Économie Forestière dans les principaux centres administratifs du pays ;

+__ trois Services Nationaux autonomes :
o Service National de Reboisement (SNR) ;
o Centre National d'inventaire et d'Aménagement des Ressources Forestières et
Fauniques (CNIAF) ;
o Service de Contrôle des Produits Forestiers et Fauniques à l'Exportation et à
l'importation (SCPFFEI) avec des Antennes dans les localités productrices de bois
d'œuvre.

L'UFA Missa étant située dans le Département de la Likouala et le District d'Enyellé, elle est sous la
tutelle, au niveau de l'Administration forestière locale, de la Direction Départementale de l'Economie
Forestière de la Likouala et de la Brigade Forestière d'Enyellé.

En outre, l'antenne du Service de Contrôle des Produits Forestiers et Fauniques à l'Exportation et à
l'importation, avec l'appui de la Société Générale de Surveillance (SGS) est chargée du contrôle de
ses exportations de bois (grumes et débités).

Enfin, d’autres administrations publiques locales travaillent étroitement avec BPL pour le compte de
l'Etat. On peut citer, entre autres, les Services des Douanes, des Impôts, de l'Agriculture, etc.

1.4 CADRE JURIDIQUE NATIONAL ET INTERNATIONAL

La forêt congolaise, l'environnement, et les droits de ses habitants sont régis par un large panel de
textes légaux et réglementaires. Nous reprenons ici seulement les principaux textes concernant
l’environnement et la gestion de la forêt (liste non nécessairement exhaustive).

1.4.1 Engagements internationaux

Le Congo est membre de divers organismes internationaux environnementaux et forestiers et a
participé à plusieurs conférences relatives à la gestion durable de la forêt :

+ OIBT (Organisation Internationale des Bois Tropicaux) ;

+ UICN (Union Internationale pour la Conservation de la Nature) ;

+ OAB (Organisation Africaine des Bois) ;

+ CEFDHAC (Conférence sur les Ecosystèmes des Forêts Denses d'Afrique Centrale) ;
+ COMIFAC (Commission des Forêts de l'Afrique Centrale) ;

+ RAPAC (Réseau des Aires Protégées d'Afrique Centrale) ;

+ FAO (Organisation des Nations Unies pour l'alimentation et l’agriculture) ;

+ le partenariat GRASP (Great Apes Survival Project — Projet pour la survie des grands singes).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 16
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

Le Congo a ratifié plusieurs protocoles et conventions relatifs à la protection de l’environnement et de
la nature.

Les accords ou conventions internationaux ratifiés par le Congo sont les suivants :

+

Convention de Londres relative à la protection de la faune et de la flore en Afrique,
8 septembre 1933 ;

Convention sur la Protection du patrimoine naturel, culturel et mondial, Paris, 23 novembre 1972
(Loi n°19/85du 19 juillet 1985) ;

Convention africaine pour la conservation de la faune et des ressources naturelles, dite
Convention d'Alger de 1968 (Loi N°27/80 du 21 avril 1980);

CITES (Convention sur le commerce international des espèces de faune et de flore sauvages
menacées d'extinction - Loi n°34/82 du 7 juillet 1982, adhésion par le Congo le 31-01-1983) ;

Protocole de Montréal relatif à des substances qui appauvrissent la couche d'ozone,
19 septembre 1985 (Loi N°03/94 du 01.03.1994) ;

Convention de Vienne sur la protection de la couche d'ozone, 22 mars 1985 (Loi N°01/94 du 01
mars 1994) ;

Convention sur la Diversité Biologique, PNUE, Rio 1992 (Loi n° 29/96 du 25 juin 1996) ;

Accord International des Bois Tropicaux (Loi n° 28/96 du 25 juin 1996) ;

Convention cadre sur les changements climatiques (Loi n° 26/96 du 25 juin 1996) ;

Convention de RAMSAR (Convention relative aux zones humides d'importance internationale,
particulièrement comme habitat de la sauvagine - Loi n° 28/96 du 25 juin 1996) ;

Convention de Bonn sur la Conservation des Espèces Migratoires de la faune sauvage, dite CMS,
1985 (Loi n°14/99 du 3 mars 1999) ;

Convention sur la lutte contre la désertification (Loi n° 8-99 du 8 janvier 1999) ;

Traité sur la Commission des Forêts d'Afrique Centrale, signé le 5 février 2005 à Brazzaville et loi
85-2006 du 26 octobre 2006 autorisant la ratification du traité relatif à la conservation et la gestion
durable des écosystèmes forestiers d'Afrique centrale et instituant la Commission des Forêts
d'Afrique Centrale ;

Protocole de Kyoto sur la lutte contre les changements climatiques (Loi n°24-2006 du
12 septembre 2006).

Les accords ou conventions régionaux et sous-régionaux signés et/ou ratifiés par le Congo sont les
suivants :

+

Accord de Lusaka sur les opérations concertées de coercition visant le commerce illicite de la
faune et de la flore sauvages (Loi n°32/96 du 22 août 1996) ;

Accord de coopération et concertation entre les Etats d'Afrique Centrale sur la conservation de la
faune sauvage, Libreville, 16 avril 1983 (Loi N°047/84 du 7 septembre 1984) ;

HN) FORET

TR RESSOURCES UFA Missa
7 ve. page 17
LET7) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ Accord de coopération entre les gouvernements de la République du Cameroun, de la République
Centrafricaine et de la République du Congo relatif à la mise en place du tri national de la Sangha
(Loi n°21-2001 du 31 décembre 2001) ;

+ Accord sur l'interzone Dja-Odzala-Minkembé.

1.4.2 Cadre juridique national

La forêt congolaise est constituée d’une part du domaine forestier de l'Etat et d'autre part du domaine
forestier des personnes privées.

Le domaine forestier de l'Etat comprend? :

+ le domaine forestier permanent, qui est constitué de forêts du domaine privé de l'Etat, de forêts de
personnes publiques, de forêts des communes et des autres collectivités locales ou territoriales
(forêts de protection, de production, récréatives, de conservation, etc.) ;

+ le domaine forestier non permanent, constitué de forêts protégées, n'ayant pas fait l’objet de
classement, c’est le domaine public de l'Etat.

Dans le but de préserver la diversité biologique, la République du Congo protège 11% de son territoire
national grâce à un important réseau d’aires protégées. Le réseau des aires protégées comprend
14 aires protégées, couvrant 3 665 492 ha dont, trois parcs nationaux (Conkouati-douli, Odzala-
kokoua et Nouabalé-Ndoki), quatre réserves de faune (Mont Fouari, Tsoulou, Léfini et Nyanga nord),
une réserve de la biosphère (Dimonika), une réserve communautaire (Lac Télé), trois sanctuaires
(Tchimpounga, Lossi et Lessio Louna), deux domaines de chasse (Mont Mavoumbou et Nyanga sud).

Le domaine forestier privé de l'Etat est subdivisé en secteurs (Nord, Centre et Sud), en zones, puis en
Unités Forestières d'Aménagement (UFA). L'UFA Missa, attribuée à LT, fait partie de la zone Il
(Ibenga Motaba) du secteur forestier Nord.

1.4.2.1 Cadre juridique sur la gestion et l’utilisation des forêts

Les principaux documents fixant les conditions juridiques de la gestion et de l’utilisation des forêts de
production et encadrant la préparation du Plan d'Aménagement de l’'UFA Missa sont :

La loi n° 16/2000 du 20 novembre 2000 portant Code Forestier

Cette loi trace les grandes lignes de la gestion durable des forêts du Congo, notamment en précisant
les conditions d'exercice des droits d'usage par les populations locales (articles 41 et 42), ainsi que le
contenu et les principes d'élaboration du Plan d'Aménagement d’une UFA (articles 55 à 60).

# Décret n° 2002-437 du 31 décembre fixant les conditions de gestion et d'utilisation des forêts en application de
la loi 16/2000 (portant code forestier), article 2, article 4 et article 6.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 18
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Le décret n° 2002-437 du 31 décembre fixant les conditions de gestion et d'utilisation des
forêts en application de la loi 16/2000 (portant code forestier)

Le Chapitre III de ce décret détaille les modalités de préparation et de mise en œuvre du Plan
d'Aménagement.

L'arrété 5053/MEF/CAB du 19 juin 2007 définissant les Directives nationales d'aménagement
durable des forêts naturelles du Congo

Cet arrété précise les conditions techniques d'élaboration des Plans d'Aménagement. Il comprend les
éléments suivants :

+ Directives générales de l'aménagement des concessions forestières, rappelant la définition d’une
UFA, les objectifs de l'aménagement forestier, et donnant des consignes générales pour
l'aménagement (limites de l’UFA, définition des différentes séries.) ;

+ Directives d'aménagement des différentes séries, définissant les objectifs assignés à ces séries et
donnant les consignes pour leur aménagement ;

+ Canevas de rédaction du Plan d'Aménagement.

Les principales directives contenues dans cet arrêté sont citées dans le $& 4, et ce afin d’éclairer au
maximum les options prises en matière d'aménagement de l’UFA Missa.

Adoptées en 2007, ces directives fixent le cadre national de référence pour l'élaboration des plans
d'aménagement des forêts congolaises.

L'arrêté N°2634/MEFPRH/DGEF/DF-SIAF du 6 juin 2002 définissant les limites de l'Unité
Forestières d'Aménagement (UFA) du domaine forestier de la zone II (Ibenga-Motaba) du
secteur Forestier Nord et précisant les modalités de leur gestion et de leur exploitation.

L'arrêtés ci-dessus délimite l'UFA Missa, d’une superficie officielle de 225 000 ha (voir $ 2.2.2). Les
modalités d'exploitation sont détaillées, en particulier le VMA (Volume Maximum Annuel), la durée de
rotation, le volume moyen par arbre pour les différentes essences à utiliser pour le calcul du VMA et
les Diamètres Minima d'Exploitation (Articles 5 à 9).

Les Normes nationales d'inventaire d'aménagement forestier - décembre 2005
Elles définissent les :
+ __ normes techniques d'inventaire d'aménagement forestier ;

+__ normes techniques des études dendrométriques pour la détermination des tarifs de cubage et des
coefficients de récolement ;

+__ normes techniques des études cartographiques ;

De plus, elles donnent les principes présidant à la fixation de certains paramètres principaux de
l'aménagement.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 19
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

1.4.2.2 Cadre juridique sur l’environnement

Loi n°003 /91 du 03/04/1991 sur la protection de l'environnement.

Arrêté n°103 du 30/01/1984 fixant les dispositions relatives à l'exportation des produits de la faune
et de la flore sauvage.

Décret n°86/775 du 7/06/86 rendant obligatoires les études d'impact sur l'environnement.

1.4.2.3 Cadre juridique sur la gestion durable de la faune sauvage

+

Loi 48/83 du 21/04/1983 définissant les conditions de la conservation et de l'exploitation de la
faune sauvage (abrogée par la loi 37-2008 du 28/11/2008).

Loi 49/83 du 21/04/1983 fixant les différentes taxes prévues par la loi n° 48/83 du 21/04/83
définissant les conditions de la conservation et de l'exploitation de la faune sauvage.

Décret n°85/879 du 06/07/1985 portant application de la loi 48/83 du 21/04/83 définissant les
conditions de la conservation et de l'exploitation de la faune sauvage.

Acte n°114 du 24/06/1991 portant interdiction de l'abattage des éléphants en République du
Congo.

Arrêté n°3772 du 12/08/1972 fixant les périodes d'ouverture et de fermeture de la chasse.

Arrêté n°3863/ MEF/ SGEF/ DCPP du 18/05/1983 déterminant les animaux intégralement
protégés et partiellement protégés prévus par la loi 48/83 du 21/04/1983 de conservation et
d'exploitation de la faune sauvage.

Arrêté n°3282 du 18/11/1991 portant protection absolue de l'éléphant sur toute l'étendue de la
République du Congo ;

Loi n°37-2008 du 28/11/2008 sur la faune et les aires protégées.

Les dispositions juridiques concernant la gestion durable de la faune sauvage sont repris dans le
$ 7.1.2.

1.4.2.4 Cadre juridique sur les plantes protégées

+

Loi n°003/ 91 du 23/4/91 sur la protection de l'environnement. Notamment article 18 : protection
des espèces rares ou menacées de disparition (flore), et article 20 : interdiction de destruction/
mutilation/exportation des espèces protégées sauf pour des raisons scientifiques ou
administratives.

1.4.2.5 Cadre juridique sur les droits et obligations mutuelles entre la Société et le personnel

de l’entreprise et leurs ayants droit légaux

Les droits et obligations mutuelles qui régissent les relations entre la société LT d’une part, et d'autre
part les employés de l'entreprise et leurs ayants droit légaux (femme(s) légitime(s) et enfants vivant

sous le toit) sont définis dans les textes suivants :

HN) FORET

LP. RESSOURCES UFA Missa page 20

CE) MANAGEMENT

Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ Code du Travail de la République du Congo, Loi n° 45/75 du 15 mars 1975 et Loi n° 6/96 du
6 mars 1996 ;

+ __ Code de Sécurité Sociale en République du Congo (Loi n° 004/86 du 25 février 1986) ;
+ Loi n° 2-94 du 1” mars 1994 fixant les jours fériés chômés et payés ;

+ Lois portant création de l'Office National de l'Emploi et de la Main d'œuvre (ONEMO),
Loi n°45-75, Loi n°01-86 du22 février 1986, Loi n° 22-88 du 17 septembre 1988 ;

+ Convention collective des exploitations forestières et agricoles du 1° avril 1972, révisée le
23 avril 1974 ;

+ Arrêté n°0780/MTPSI.DGT.DRTSS.3/3 du 24 février 1975 portant extension dans la République
populaire du Congo de la convention collective des exploitations forestières et agricoles du
23 avril 1974.

Les dispositions réglementaires concernant les droits et obligations mutuelles de l’entreprise et de ses
salariés sont également à prendre en compte pour certaines orientations socio-économiques du Plan
d'Aménagement, liées aux conditions de vie et aux activités des salariés et de leurs ayants droit, à
savoir :

+ Accord d'établissement de LT, du 6 février 2001, en complément de la convention collective des
Entreprises Agricoles et Forestières ;

+ Règlement intérieur de LT : adopté le 18 juillet 2005, il n'inclut pour l'instant aucune disposition
relative à la gestion durable de la faune et la lutte antibraconnage. Un nouveau règlement intérieur
est en projet, il prévoit de nouvelles dispositions concernant la gestion durable de la faune et la
lutte anti-braconnage.

Le décret 2002-437 du 31 décembre 2001 fixe les obligations du titulaire d'une UFA en matière
sociale : plan directeur de développement de la base-vie (article 170), programme d’autosuffisance et
de sécurité alimentaire (article 157), plan d'embauche et de formation du personnel (article 168).

1.4.2.6 Cadre juridique régissant le volet social du Plan d'Aménagement (hors éléments
évoqués au $ précédent)

La Loi n° 16-2000 du 20 novembre 2000 portant Code forestier précise les aspects à prendre en
compte dans le Plan d'Aménagement en matière sociale, notamment : analyse des données
écologiques, économiques et sociales (article 55), droits d'usage (article 41), contribution au
développement local via la taxe de superficie (articles 91 et 92).

Le Décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des
forêts règlemente les déboisements pour les besoins agricoles à l’intérieur des forêts classées et
précise le contenu du cahier des charges particulier joint à la convention d'aménagement et de
transformation.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 21
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

1.5 TAXES FORESTIERES

Les taxes relatives à la mise en valeur du patrimoine forestier de l'Etat, telles que prévues par la Loi
N° 16-2000 du 20/11/2000 portant Code Forestier sont :

+ la taxe de superficie ;

+ la taxe d'abattage ;

+ la taxe sur les produits forestiers accessoires ;
+ la taxe de déboisement ;

+ la taxe à l'exportation.

En addition, les taxes suivantes sont perçues :
+ la taxe pour l'informatique ;

+ la taxe perçue par le Service de Contrôle des Produits Forestiers à l'Exportation (SCPFE) assuré
par SGS - MEF ;

+ la taxe de statistique.

Les taxes forestières actuellement en application pour la zone IV, Nord-Congo’, dont l'UFA Missa fait
partie, sont définies par arrêté.

Hormis la taxe à l'exportation qui est versée entièrement au Trésor Public, et la taxe de superficie qui
alimente à 50% le Trésor Public et à 50% le Fonds Forestier, toutes les autres taxes sont versées à
cette dernière institution. Le Fonds Forestier est destiné à contribuer à la mise en valeur des
ressources forestières nationales en assurant leur gestion, leur conservation et leur reconstitution.

Le Tableau 1 fait la synthèse des taxes forestières actuellement en vigueur pour la production de bois
d'œuvre en forêt naturelle dans la zone Il (Likouala) du Secteur Forestier Nord, région administrative
de la Likouala.

* Arrêté n°6386/MEFPRH/CAB/DGEF déterminant les zones de taxation forestière

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 22
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Tableau 1 : Principales taxes forestières en application pour la zone IV, Nord-Congo

Destination

Désignati
ésignation de la taxe

Montant de la taxe

3% de la valeur FOB (calculé sur le volume en m

Taxe d'abattage des fûts abattus)

100% fonds forestier

Taxe de déboisement

100% fonds forestier
(routes, .…)

50 000 FCFA par ha

50% fonds forestier
50% développement
des régions

Taxe de superficie 350 FCFA par ha sur la superficie utile concédée

Grumes : 8,5% de la valeur FOB
Débités :
humides (A.D.) :
séchés (K.D.) :
Placages tranchés :

8,5% de la valeur FOB
1,5% de la valeur FOB
0,75% de la valeur FOB
Placages déroulés : 0,75% de la valeur FOB
Contreplaqués : 0,75% de la valeur FOB

Panneaux, parquets, moulures, éléments de
meubles : 0%

Taxe à l'exportation Trésor public

Taxe SCPFE 1,0 % de la valeur FOB SGS - MEF
Taxe pour Grumes : 1% de la valeur FOB Trésor public
l'informatique Débités : 0,5% de la valeur FOB pl

0,2% de la valeur FOB, pour les débités et produits

Taxe statistique PR
semi-finis

Trésor public

Taxe à l'importation 15% de la valeur CAF déclarée à l'importation Trésor public

Taxe sur les produits
forestiers
accessoires !°

a . : 100% fonds forestier
fixée par tarif selon les produits

1.6 LA SOCIETE LIKOUALA TIMBER

La société forestière Likouala Timber (LT) est une société anonyme de droit congolais qui a été créée
en 1998 par MM Alphonse et Christian GUERIC en rachetant les actifs de la SOFORIB (Société
Forestière Industrielle de Bétou), installée à Bétou depuis 1987 et qui a fait faillite.

Entre 1998 et 2000, la société LT utilise exclusivement le matériel vétuste racheté à la société
SOFORIB, très peu d'investissements sont réalisés pour rénover et améliorer l'outil industriel.
L'ensemble du personnel représente entre 100 et 200 personnes. L'activité se concentre durant cette
période exclusivement sur l'exportation de grumes (principalement d’Aningré). L'évacuation du bois
s'effectue par la rivière Oubangui jusqu’à Bangui, puis vers le Port de Douala.

En septembre 2000, un groupe d'investisseurs italiens entre dans le capital de la société Likouala
Timber. La nouvelle direction italienne de LT procède alors à la réorganisation du personnel et
commence à rénover le matériel et les équipements de la société. En 2001, l’activité de transformation

10 A |

Elle concerne les produits suivants : les poteaux, les perches, les gaulettes et les bambous, le bois de
chauffe, le charbon de bois, le bois d'ébène, les feuilles de Marantacées, le Gnetum spp., les chenilles, le
rotin, les lianes, le Cola accuminata , le miel.

| FORET

RESSOURCES
MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038

page 23
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

du bois et son évacuation par la route Bétou-Moungoumba commencent. En 2003, l'outil industriel de
Bétou est renforcé avec la mise en service d'une deuxième ligne de sciage. Entre 2004 et 2005,
8 cellules de séchage sont mises en service. En 2007, une troisième ligne de sciage est installée.
Depuis la reprise de la société LT, la direction n’a cessé d'investir dans l'achat de matériel,
l'équipement et la construction. Les effectifs du personnel ont également augmenté de manière quasi
constante depuis 2000 pour atteindre plus de 700 personnes, majoritairement congolaises, fin 2007.
En 2008, la capacité de séchage est augmentée avec la mise en route de 4 nouvelles cellules de
séchage. Une unité de cogénération est en cours de montage à Bétou. Même si la construction a été
interrompue pour le moment, elle sera opérationnelle pour le début de l'année 2010.

LT, société de droit congolais, dont l’objet social est l'exploitation, la transformation, le transport, la
commercialisation du bois et des produits dérivés a son siège social à Bétou et dispose d’un capital
social de 1 000 000 000 de FCFA.

L'UFA Missa a été attribuée à LT le 17 mai 2001, date de la signature du contrat de transformation
industrielle de l'UFA Missa (arrêté n°2596/MEFPRH/CAB/DGEF/DF/SGF). La convention
d'aménagement et de transformation pour la mise en valeur de l'UFA Missa date du
19 septembre 2005 (convention d'aménagement n°5/MEFE/CAB/DGEF et arrêté n°5742/MEFE/CAB
portant approbation de la convention d'aménagement).

L'exploitation de l'UFA Missa par LT a débuté fin mai 2008.

Implantée au cœur de la sous-préfecture de Bétou, la société LT n’a pas encore établi de base-vie
dans l'UFA Missa. Un camp de travailleur a été aménagé provisoirement à la frontière des deux UFA
au niveau du pont de la rivière Mbongoumba.

LT emploie environ 700 personnes‘! dont 75% sont originaires de la Likouala. Parmi ces
700 employés 450 sont des permanents, à 90% d'origine congolaise. Le personnel d'encadrement,
qualifié, vient essentiellement d'autres départements du Congo, mais aussi d’autres pays africains
comme le Cameroun, la RCA, le Burkina Faso ou la Côte d'Ivoire.

Les principales sections de l’entreprise sont l’industrie forestière (43% des employés — installée à
Bétou), la production forestière (30% — installée à Bétou mais détachée sur Missa) et le service
entretien mécanique (13% — installé à Bétou).

‘Source : Etude Socio-économique de novembre 2007

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 24
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
JE LikoualaTimber.

CHAPITRE II

PRESENTATION DE L’UFA MISSA ET DE SON ENVIRONNEMENT

| FORET

LG: RESSOURCES . UFA Missa 2
CET MANAGEMENT Plan d'Aménagement — 2009 -2038 page

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2 PRESENTATION DE L’UFA MISSA ET DE SON ENVIRONNEMENT

2.1 HISTORIQUE

2.1.1 Historique de l’exploitation

L'historique de l'exploitation est illustré de manière générale par le Tableau 2 ainsi que la Carte 1.

Une première phase d'exploitation forestière de l'UFA Missa a débuté en 1990 lorsque l'Etat congolais
a accordé un permis de coupe à la Société CentrAfricaine de Déroulage (SCAD), basée en
République Centrafricaine. Cette première phase d'exploitation s'est déroulée de 1990 à 1994, elle a
concerné une emprise globale estimée à environ 43 800 ha'?.

La production réalisée sur cette surface n'est pas connue. Cependant, les résultats de l'inventaire
multi-ressources indiquent que ces zones déjà exploitées de l'UFA Missa sont, encore aujourd’hui, les
zones les plus riches de l'UFA. L'exploitation forestière ancienne a, fort probablement, été légère et
très sélective, certainement orientée sur l'exploitation de grumes de qualité export, de quelques
essences (Aniégré, Ayous…).

La société Likouala Timber SA a signé avec le MEFE, le 19 septembre 2005, la convention
d'aménagement et de transformation de l'UFA Missa. L'exploitation, par Likouala Timber SA, de
l'UFA Missa a commencé, dans sa partie Sud-Est, fin mai 2008.

La production réalisée, à l'issue de cette première coupe achevée en août 2008, est d'environ
14 000 m° de bois brut, sur une surface utile de 1 270 ha, soit 11 m°/ha (cf. Tableau 2). Le Sapelli
domine cette production, il représente 47% du volume produit, il est principalement accompagné de
l’Acajou (21%) et du Sipo (12%).

‘2 Les seules sources d'information disponibles concernant cette exploitation sont les anciennes cartes des
Coupes Annuelles dont dispose LT et qui ont été reportées sous SIG.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 26
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Tableau 2 : Superficies parcourues et volumes exploités par surface (AAC) et par année sur l’'UFA

Missa
Assiette Surface Surface | Volume | Volume brut par
exploitée utile , .
annuelle de brut surface utile Commentaire
coupe / Année sis sis (m5) (mÿ/ha)
(ha) (ha)
1990 3 837 8 592
1991 11110 10 480
1992 6 838 6 039 ; Les traces des pistes
Pas de données d exploitation concernent a
1993 9167 8 763 priori des surfaces
1904 12 825 11508 beaucoup plus faibles
Sous total
1990 - 1994 43777 40 382
La surface annoncée ici
2008 1 270 1 270 13 930 11 pour l'assiette de coupe
2008
Total général | 45 047 41 652

Tableau 3 : Production grumière de LT par essence (volume brut total en m3) : année 2008

Essence Nom scientifique Neue de es
Acajou Khaya anthotheca 189 2953
Aningré Aningeria robusta; A.altissima 40 438
Ayous Triplochiton scleroxylon 42 1110
Bossé clair | Guarea cedrata 4 56
Doussié Afzelia bipindensis 5 77
Iroko Milicia excelsa 6 94
Kosipo Entandrophragma candollei 23 557
Sapelli Entandrophragma cylindricum 359 6 546
Sipo Entandrophragma utile 53 1 649
Tiama blanc | Entandrophragma angolense 27 450
TOTAL 774 13 930

| FORET
RESSOURCES UFA Missa page 27

| MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 1 : Historique de l'exploitation forestière dans l’UFA Missa

A3

[TN] FORET

TR RESSOURCES UFA Missa
: ‘Amé page 28
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.1.2 Préparation du Plan d'Aménagement

Une convention d'Aménagement et de Transformation pour l'UFA Missa, d’une durée de validité fixée
à 15 ans, a été établie entre le Gouvernement congolais et la société Likouala Timber en
septembre 2005 (arrêté n°5742/MEFE/CAB 19 septembre 2005). Cette convention vient modifier le
précédent contrat de transformation industrielle conclu en mai 2001 (arrêté
N°3/MEFPRH/CAB/DGEF/DG-SGF le 17 mai 2001).

Au titre de cette convention, l'UFA Missa fait l'objet d'un aménagement simplifié, par volume, avec la
fixation d’un Volume Maximum Annuel (VMA) à 150 000 m°. Après son adoption, les prescriptions du
Plan d'Aménagement seront respectées.

Le projet d'élaboration du Plan d'Aménagement de l’'UFA Missa a commencé début 2006, avec les
travaux de pré-inventaire. En juin 2006, avec la redynamisation de la Cellule d'Aménagement et le
début de l'assistance technique FRM, le recrutement du personnel a commencé, et la formation des
équipes a été lancée. L'inventaire multi-ressources a commencé en février 2007 pour être achevé en
octobre 2007.

Les différentes études réalisées sont :

+ inventaire multi-ressources portant sur la ressource ligneuse actuelle et d'avenir, la biodiversité
végétale, la régénération des essences commerciales, les grands mammifères, les Produits
Forestiers Non Ligneux ;

+ cartographie de base et la cartographie forestière ;

+ études dendrométriques (construction de tarifs de cubage et établissement de taux de
récolement) ;

+ diagnostic socio-économique portant sur les populations locales et sur les travailleurs et leurs
ayants droit ;

+ une analyse de l'impact environnemental des activités d'exploitation forestière ;
+ l'étude des pratiques actuelles d'exploitation.
Première étape de rédaction du Plan d'Aménagement, les décisions d'aménagement en matière

d'affectation des terres (découpage en séries d'aménagement de l'UFA Missa) ont été prises, et
validées par le MEF le 11 juin 2009.

2.2 LOCALISATION, SUPERFICIE ET DESCRIPTION DES LIMITES GEOGRAPHIQUES

2.2.1 Localisation

L'UFA Missa est située au nord de la République du Congo, dans le département de la Likouala, entre
les latitudes 3°00’ et 3°50° Nord et les longitudes 17°20' et 18°10' Est (dans les limites définies par le
Plan d'Aménagement).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 29
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Elle fait partie du Secteur Forestier Nord, dans la zone Il (Ibenga-Motaba).

Elle est bordée au sud par l'UFA Enyellé-Ibenga (société Million Well Congo-Bois) et l'UFA Mimbeli
(société ITBL), à l’ouest par l'UFA Mokabi-Dzanga (société Mokabi SA) et à l’est par l'UFA Bétou
(société Likouala Timber). Elle est limitée au nord par la frontière avec la République Centrafricaine.
(Cf. Carte 2).

L'UFA est couverte par deux cartes topographiques au 1 :200 000°"° (feuilles de Bétou et de
Bérandjoko), publiées à la fin des années soixante. Les références des cartes et leur localisation sont
indiquées dans le Tableau 4.

Tableau 4: Cartes topographiques couvrant l’'UFA Missa

Carte Nom de la feuille Localisation
NA 34 XIX Bétou Est de l'UFA
NA 33 XXIV Bérandjoko Centre de l'UFA

2.2.2 Superficie et description des limites géographiques

Les limites officielles de l'UFA Missa sont établies par l'Arrêté N°2634/MEFPRH/DGEF/DF-SIAF du
6 juin 2002, ce sont les suivantes :

+ au Nord: par la frontière du Congo avec la République Centrafricaine, depuis la rivière
Lokoumbe, jusqu'à un point situé à 03°35'42”N et 17°56'34"E.

+ à l'Est et au Sud-Est: par la rivière Lokoumbe, jusqu’à sa confluence avec la rivière
Mbongoumba ; puis de la rivière Mbongoumba, en aval, jusqu’à sa confluence avec la rivière
Missa. De cette confluence, on suit la Missa en amont jusqu'à son intersection avec le parallèle
03°14'00”"N.

+ au Sud : par la rivière Missa, en amont, jusqu’au parallèle 03°14'00”"N ; puis de ce parallèle dans
le sens de l'Ouest jusqu'à la rivière Tokélé.

+ à l’Ouest par la frontière de la République Centrafricaine, depuis le point situé à 03°3613"N et
17°2146"E. De ce point on suit une droite orientée géographiquement suivant un angle de
233°30' jusqu'à la source d’une rivière non dénommée, affluent de la Mapéla. Ensuite la Mapéla
en aval, jusqu’à sa confluence avec la Bokombé ; puis la Bokombé jusqu'à sa confluence avec la
rivière Tokélé jusqu'au parallèle 03°14'00"N .

Ce document officiel atteste à l'UFA une superficie « d'environ » 225 000 ha. La Note Circulaire
7O4/IMEFE/DGEF/DF/SGF du 25 avril 2003 indique par ailleurs une superficie utile de 211 100 ha
pour l'UFA Missa.

La superficie cartographiée sur SIG en utilisant une projection UTM (fuseau 33) est de 243 376 ha
dont 207 955 ha en production.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 30
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 2 : Situation géographique de l’'UFA Missa

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 31
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO D |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber

Carte 3 : Limites de l'UFA Missa

(IN FORET |

Ê | RESSOURCES UFA Missa page 32

ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.3 SITUATION ADMINISTRATIVE ET JURIDIQUE

L'UFA  Missa fait l’objet d'un contrat de transformation industrielle des bois
(N°2596/MEFPRH/CAB/DGEF/DG-SGF) établi le 17 mai 2001 entre le Gouvernement et la société
Likouala Timber. En attendant l'élaboration et l'approbation du Plan d'Aménagement de l'UFA Missa,
la durée du contrat était fixée à quinze ans, renouvelable après évaluation du Plan d'Aménagement, à
compter de la date de signature de l'arrêté.

Selon l’article 60 de la loi n°16-2000 portant code forestier, « Le Plan d'Aménagement d'une unité
forestière d'aménagement faisant l'objet d'une convention d'aménagement et de transformation est
établi et révisé d'accord parties. Il a valeur de document contractuel. »

Après approbation du Plan d'Aménagement le contrat de transformation industrielle des bois sera
remplacé par une «convention d'aménagement et de transformation », conformément à
l’article 67 de la loi n°16-2000 portant code forestier. Selon ce même article, « la durée de cette
convention ne peut excéder 25 ans » et «elle est renouvelable indéfiniment, sauf faute de
l'attributaire, constatation du dépérissement des peuplements ou de la raréfaction d'une essence ou
motif d'intérêt public. »

2.4 FACTEURS ECOLOGIQUES

2.4.1 Climat

Le climat qui règne dans la région s'apparente aux climats équatoriaux et tropicaux humides du type
guinéen forestier. Dans la Likouala, il existe deux sous-climats : oubanguien et équatorial congolais.

L'UFA Missa est sous le régime du sous-climat oubanguien. Celui-ci est caractérisé par :

+ une pluviométrie de l’ordre de 1 500 à 1 600 mm par an (avec cependant une amplitude totale
possible de 1 200 à 2 000 mm) avec seulement 1 ou 2 mois de pluviométrie inférieure à 50 mm
(février et/ou décembre). Pour la période 1992-2001, la moyenne annuelle de précipitations est de
1 500 mm d’eau pour la station météorologique d'Impfondo, avec une variation entre 1 200 et
1 800 mm (extrêmes enregistrés, respectivement, pour les années 1996 et 2000) ;

+ la température moyenne mensuelle oscille entre 25°C et 27°C avec des extrêmes de 13°C en
janvier (à l'aube) et 40°C en mars - avril (au midi solaire) ;
+ il existe une saison sèche principale, mais relative, de mi-décembre à fin février, un

ralentissement des pluies en juin - juillet et un maximum de précipitations en octobre ;

+ l'humidité moyenne à 12 heures oscille entre 70% au début de l’année et 90% en juin. L'humidité
atmosphérique est élevée durant toute l’année, y compris au cours des saisons sèches. Les vents
sont faibles, sauf au moment des orages de saison des pluies.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 33
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

La pluviométrie élevée constitue, pendant les mois les plus arrosés, un frein à l'exploitation forestière,
car les routes et les pistes peuvent devenir glissantes ou former des bourbiers. Elle est également à
l’origine de phénomènes d'érosion sur les thalwegs dénudés, naturellement ou par l'exploitation, où
des ravinements importants peuvent se développer, en association avec un important
colluvionnement en direction des cours d’eau.

Le climat a une influence forte sur la végétation :

+ la pluviométrie élevée et une humidité atmosphérique forte expliquent la colonisation de
l'ensemble de l'UFA par une forêt dense humide équatoriale (cf.Figure 1),

+ les vents violents soufflant lors des orages de saison des pluies peuvent déstabiliser des
peuplements et jouer un rôle important dans la dynamique des écosystèmes.

Tableau 5 : Répartition des précipitations à Impfondo — période 1992 - 2001 (en mm par mois).
Source : ANAC, Impfondo, 2002

moyenne | moyenne
Mois |1992 | 1993 | 1994 | 1905 | 1996 | 1997 | 1998 | 1999 | 2000 |2001|rotar|""°"uelle| sans

(toutes | 1993 et

années) | 1997
Janvier 120] 176[ 14] 5] o| te o| e| | 45] 62| 6 60
Février 8] oo] +4] 28] 105] 15] 27| 12] se] | 45 45 55
Mars 8] o[ | 116] 145] 8o[ 13] 23] 180[ 5] 7#| 7 ei
Avril 182] o[ 18] o7| 177] 261| 163] 150| 176] 540] 1635] 164 172
Mai 40] o| 156) 74] 102] 145] st[ 173] 14] ao] os] 106
Juin 264] 162] o| 148] 77] 44] 156| 150] 101) 10] 1870| 188 147
Juillet 64] 147| 111] 14] 12 es] 182] 150[ 105[ 1124[ 125 122
Août 182] 176[ 265[ &| 10 268| 205) 289[ oi] 1705| 189 tot
Septembre | 288] o[ 22| 176| 140 128] 60| 214] 18] 1480] 164 185
Octobre 102] o| 27| 20] oo 188) 170] 205] 186] 1808] 145 163
Novembre 0] o| +7] 180] 14 249] 24] 125] 26| 1107] 13 150
Décembre | 49) o[ o| &| 44 67] 79) 78] | 511 57 64
ES to78] 661] 1518] 1886] 1253] 564] 1420] 1625) 1706] 1682 1494

| FORET

RESSOURCES UFA Missa page 34

MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO | ann
MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.
Précipitations
(mm)

250
200
150
100
| I | [ri |

0

danvier Février Juin uit | Aoû Septembre Octobre | Novembre | Décombro

Figure 1 : Répartition des précipitations à Impfondo - période 1992 - 2001 (en mm par mois)
Source : ANAC, Impfondo, 2002

Les années 1993 et 1997 ont été éliminées des données de ce graphique parce qu'incomplètes

(années d'instabilité politique au Congo).

2.4.2 Géologie et pédologie ‘*

L'UFA Missa est située dans la province géologique des plateaux et collines du nord-ouest congolais
(cf. Carte 4).

Le sous-sol de l'UFA Missa est majoritairement composé de roches jurassiques et crétacées : série
des grès de Carnot (grès, argilite) et série des plateaux de Bambio (grès silicifiés et sables) qui
marquent la limite méridionale des même formations que l’on retrouve en République Centrafricaine.

Les sols sont principalement de type ferrallitique, l’altération des roches et le lessivage étant

largement favorisés par la chaleur et la forte pluviosité. On peut distinguer deux types de sols :

+ _ sols ferrallitiques typiques : jaunes, indurés, plus ou moins appauvris. Ces sols jaunes ont une
texture argilo-sableuse à argileuse et l'argile prépondérante est la kaolinite (60%). Ce sont des
sols profonds avec une structure très fine qui leur assure une bonne perméabilité mais sont assez
fragiles. Ces sols couvrent la quasi totalité du massif ;

‘8 Sources : 1) Carte géologique de reconnaissance de l'A.E.F., Feuille no. NA 33 SE, O-19, Direction des Mines
et de Géologie de l'A.E.F., 1957 ; 2) Carte pédologique de la République du Congo, ORSTOM, 3) CTFT, 1970-
1972, inventaires du nord Congo.

| FORET

RESSOURCES h UFA Missa 5
|} MANAGEMENT Plan d'Aménagement — 2009 -2038 page 8:

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.

+ _ sols hydromorphes moyennement à peu organiques à gley que l’on rencontre dans les bas-
fonds, ils sont liés au drainage des eaux.

Les sols sont acides (pH aux environs de 4), la capacité d'échange cationique est faible en profondeur
et un peu plus élevée dans la couche superficielle. Le pH peu élevé engendre un excès de certains
ions, notamment de fer. La grande quantité d'aluminium échangeable peut occasionner des toxicités
pour les végétaux.

Ces sols sont peu fertiles et peu aptes à une agriculture intensive permanente (sans engrais). Les
arbres s’alimentent essentiellement dans les horizons superficiels enrichis par la décomposition de la
litière, et la richesse chimique des sols n’a que peu d'influence directe sur la végétation.

Dès qu'ils sont découverts, les sols argilo-sableux sont d'autant plus sensibles à l'érosion que la pente
est forte.

[TD] FORET

TG RESSOURCES UFA Missa
É ! é page 36
ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 4 : Carte géologique de l'UFA Missa (adaptée de la carte géologique de la République du
Congo - Direction Générale des Mines- 1995)

[TN] FORET

TR RESSOURCES UFA Missa
: ‘Amé page 37
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 5 : Carte pédologique de l’UFA Missa (adaptée de la carte des potentialités et des ressources
en sol - ORSTOM -1980)

[TN] FORET

TR RESSOURCES UFA Missa
: ‘Amé page 38
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.4.3 Relief

L'UFA Missa est située sur un plateau dont l'altitude varie entre 340 m et 600 m. Son point culminant
est situé au nord-ouest de l’UFA, sur sa limite, et son point le plus bas à la confluence des rivières
Missa et Lokombé qui limitent l'UFA au sud-est. Le pendage général est orienté nord-ouest / sud-est.

De petits cours d’eau, relativement peu nombreux, sillonnent et érodent ce plateau, créant des zones
relativement pentues aux abords des rivières. Ces zones pentues ne représentent qu’une part très
réduite de la surface totale, et par conséquent, autorisent à ne considérer qu'une seule zone
géomorphologique sur le territoire de l'UFA.

D'autre part, les fonds de ces petites vallées encaissées sont occupés par des zones marécageuses
réduites.

2.4.4 Hydrographie

L'UFA est entièrement située dans le bassin versant de l'Oubangui, affluent majeur du fleuve Congo.
Le réseau hydrographique de l'UFA est peu dense. Tous les cours d'eau prennent leur source dans le
Nord de l'UFA.

L'essentiel du bassin hydrographique présente un dessin en forme d’arêtes de poisson dont les
principales rivières sont la Lokombé (qui marque la frontière avec l'UFA Bétou), la Missa et la Tokélé
(qui marque la frontière avec l'UFA Mokabi-Dzanga).

2.4.5 Végétation (formations forestières et non forestières)

La cartographie des formations végétales a fait l’objet de travaux spécifiques lors de la préparation du
Plan d'Aménagement, cartographie forestière et typologie des peuplements, dont les résultats sont
détaillés au $ 3.1.13.1. Nous ne donnons dans ce paragraphe que des informations générales sur
l’origine des formations végétales actuelles.

A l'exception de quelques rares espaces non forestiers, savanes* (sav), complexe cultural et zones
anthropisées (ZA), l'ensemble de l'UFA Missa est couvert par des forêts appartenant, selon la
classification de Yangambi, aux forêts denses humides sempervirentes et formations forestières
fermées sous la dépendance principale du sol (forêts marécageuses et forêts périodiquement
inondées).

L'origine de ces forêts denses est bien connue, il s’agit d’une évolution forestière classique de terrains
anciennement non forestiers, à partir de refuges forestiers. Cette dynamique forestière est décrite ci-
dessous.

‘4 Les codes cités ici font référence à la stratification forestière de l'UFA (cf. Tableau 8)

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 39
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.4.5.1 Influence des évolutions climatiques passées sur la dynamique forestière en Afrique
centrale

Les formations végétales qui couvrent actuellement l'Afrique Centrale sont le résultat d’un long
processus d’alternance de cycles climatiques à l’intérieur duquel les périodes sèches sont associées à
des phases de régression forestière et les périodes humides à des phases d'expansion forestière.

L'ensemble du massif, probablement privé de végétation arborée durant les cycles de périodes
sèches, a été re-colonisé par la forêt à partir des refuges forestiers. Ces refuges sont à l'origine de la
richesse floristique et faunistique de l'Afrique tropicale, car les espèces ont été conservées dans ces
refuges et leur isolement a favorisé l'apparition de nouvelles espèces.

La biogéographie (science de la répartition des êtres vivants, de ses causes et de ses modifications),
s'est appuyée sur l'analyse des cycles climatiques majeurs du Quaternaire pour poser l'hypothèse
d’un "refuge forestier" important dans le système fluvial Sangha-Likouala. Cette hypothèse de refuge
forestier est confirmée par la présence d'espèces endémiques qui dépendent de ce complexe fluvial!

De nombreuses recherches ont montré qu'au cours du dernier maximum glaciaire qui a débuté il y a
environ 20.000 ans BP, les forêts tropicales se sont fragmentées et ont considérablement régressé.
La dernière phase d'extension forestière maximum a débuté il y a environ 10.000 ans BP, en même
temps qu'est intervenue la dernière phase de réchauffement global.

Vers 2500 ans BP, au cours d’une vaste perturbation climatique, les forêts d'Afrique Centrale ont subi
des destructions catastrophiques qui ont été associées à une phase très brève de forte extension des
savanes. Cette phase a dû être non seulement très brève mais aussi très intense. Les forêts qui ont
subsisté pendant cette phase étaient constituées d'une mosaïque de micro-refuges formés par des
collines isolées, des forêts-galeries, des versants bien exposés, etc. Vers 2000 ans BP, lorsque le
climat est redevenu plus humide et régulier, la dynamique forestière, dans l'ensemble très intense, a
conduit à la reconstitution progressive du domaine forestier. Pour autant, le front de recolonisation a
parfois mis jusqu’à 2000 ans pour atteindre certains secteurs périphériques.

Au cours du vingtième siècle, le phénomène d'extension forestière s'est poursuivi, toujours d'une
manière très intense, et ce en dépit des feux de savane qui peuvent retarder ce phénomène mais ne
le bloquent pas.!°

Ces évolutions climatiques successives, marquées par des régressions et des transgressions
forestières ont eu des impacts forts sur la végétation, le plus remarquable étant la persistance de
savanes relictuelles.

1 Colyn Marc, Un nouveau statut biogéographique pour l'Afrique centrale, Canopée no. 14, 1999, Ecofac.
16 Jean Maley, Si la forêt tropicale m'était contée, Canopée no. 19, 2001, Ecofac.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 40
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.4.6 Faune

La faune présente sur l'UFA Missa est décrite dans le $3.2.3.1, l'inventaire d'aménagement
constituant désormais la principale source de données en matière de faune sur l’UFA. Nous résumons
ci-dessous les principaux résultats en matière de faune sur l'UFA Missa. L'inventaire de la faune de
l'UFA Missa a révélé l'absence quasi-totale des espèces de grands mammifères emblématiques
(Gorille, Eléphant, Chimpanzé, Panthère, Buffle…).

D'autres espèces de mammifères, communes dans la région, sont présentes sur l'UFA Missa, comme
l'Oryctérope, le Pangolin et diverses espèces de petits primates. De nombreux céphalophes sont
présents sur l'UFA Missa.

Maigré une présence humaine globalement faible sur l'ensemble de l'UFA, la chasse exerce
localement une pression importante sur les populations de grands mammifères, en particulier :

+ à proximité de la frontière centrafricaine, sur toute la partie Nord-Ouest de l'UFA ;

+ à proximité des villages et campements le long de l’axe routier et des cours d’eau.

2.5 POPULATIONS HUMAINES

En l'absence totale de données démographiques récentes et pertinentes, le recensement réalisé à
l'occasion de l'élaboration du Plan d'Aménagement de l'UFA Missa est la principale source
d’information. Les résultats de l'Etude Socio-économique réalisée fin 2007, sont synthétisés au & 3.4
et présentés en détail dans le Rapport d'Etude Socio-économique.

2.5.1 Données démographiques générales

Sur la zone d’emprise de l'UFA Missa, la population recensée en 2007 est d'environ 2 700 habitants.
La densité démographique théorique dans l’'UFA et ses environs est d'environ 1,1 hab/km?, conforme
à ce que l’on observe dans la Likouala, région peu densément peuplée du Nord-Congo. La population
est essentiellement concentrée le long de l'unique axe routier qui traverse l'UFA.

L'évaluation de la population de l'UFA Missa est difficile en raison d'une importante présence
temporaire qui varie significativement en fonction des saisons car liée aux activités de chasse, de
pêche et de cueillette, ces activités étant principalement réalisées par des personnes provenant de
RCA.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 41
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

2.5.2 Site de LT

L'exploitation de l'UFA Missa par LT a été initiée en mai 2008 et seul un camp de travailleurs a été
provisoirement aménagé sur les rives de la rivière Mbongoumba dans la pointe sud-est de la
concession.

L'installation programmée d'un site industriel par la société LT dans l'UFA devrait concentrer et
augmenter la population autour de ce nouveau pôle de développement économique.

2.5.3 Population riveraine

La population riveraine de l'UFA Missa est répartie en 14 villages et campements. Certains de ces
villages ont des hameaux qui leur sont rattachés. La population n'est pas régulièrement répartie entre
les villages et les plus peuplés présentent plus de six cents habitants.

La population des villages riverains de l'UFA Missa est essentiellement jeune. Les femmes constituent
un peu plus de la moitié de cette population.

2.5.4 Flux migratoires anciens

Les villages riverains de l'UFA Missa sont des villages relativement anciens. Les personnes les plus
âgées rencontrées lors de la réalisation de l’étude socio-économique situent l'origine de leurs villages
à la période d'avant l'indépendance (le Moyen Congo).

2.5.5 Flux migratoires récents et à venir

Un autre flux migratoire, plus récent a peu touché l'UFA ; il s'agit de ressortissants de la RDC ayant
fuit la guerre qui sévit dans ce pays. Certains d’entre eux se sont installés sur la rive Est de la rivière
Lokombé, à la limite de l'UFA Missa.

Avec le début, en 2008, de l'exploitation de l’'UFA Missa par la société LT et l'installation programmée
d'une scierie, de nouveaux flux de population vont affecter le territoire de l’'UFA. Il n'est pas possible
pour le moment de quantifier ces mouvements de population.

2.5.6 Diversité ethnolinguistique

L'UFA Missa présente une particularité ethnolinguistique. En effet, l'UFA Missa est caractérisée par
une très faible présence des ressortissants congolais bantous par rapport aux congolais pygmées qui
sont majoritaires mais également par rapport aux étrangers, essentiellement centrafricains.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 42
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les ethnies qui peuplent l'UFA Missa sont en majorité centrafricaines, y compris pour les populations
autochtones pygmées, considérées comme les premiers habitants de la zone, qui se sentent
davantage centrafricaines que congolaises. Les groupes ethniques les plus importants sont les Baka,
les Bagandou et les Mbati.

Ces populations parlent majoritairement le Sango, la langue nationale centrafricaine, rarement le
Lingala, pourtant l’une des deux langues nationales du Congo.

2.6 VOIES DE COMMUNICATION ET INFRASTRUCTURES

On trouvera une présentation plus détaillée de ces questions, ainsi qu'une cartographie des
infrastructures régionales dans l'UFA Missa au & 3.4.2.

2.6.1 Voies de communication

Le département de la Likouala a été longtemps particulièrement enclavé. Les axes de communication
ont longtemps été tournés vers le nord, et donc vers la RCA. A partir de 1976, M. KAMACH va
développer un réseau routier sur le nord de la concession, ouvert sur le RCA. Le développement
récent de l'industrie forestière opère une ouverture nouvelle pour la région. L'activité forestière permet
aujourd’hui le développement d'axes de communication vers l'intérieur du pays.

Une route carrossable de mauvaise qualité traverse l'UFA du Sud au Nord et relie les principaux
villages de la zone du projet. Certains villages comme Mapéla, Motala ou Bokombé demeurent très
enclavés au Nord-Ouest de l'UFA. La population de Motala a néanmoins ouvert un tronçon de route
avec ses propres moyens et le village est aujourd’hui accessible par véhicule depuis la route de
Londo, en RCA. L'ensemble des campements installés à l'intérieur des terres est desservi par un
réseau de pistes piétonnières.

2.6.2 Infrastructures

Le niveau régional d'équipements en infrastructures sociales collectives est faible, mais compensé en
partie par des investissements privés du secteur forestier industriel.

En attendant l'implantation durable de la société LT dans la zone, l'UFA Missa demeure dépourvue de
toute infrastructure de base.

Dans les villages riverains, le niveau d'équipement est extrêmement faible.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 43
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

2.7 ACTIVITES ECONOMIQUES

2.7.1 Vue d'ensemble

Le contecte socio-économique a fait l'objet d’une étude spécifique lors de la préparation du Plan
d'Aménagement, les résultats sont donnés au $ 3.4.

2.7.1.1 Potentialités de développement économique

Les conditions naturelles du département de la Likouala lui confèrent un certain nombre d'atouts
susceptibles de promouvoir son développement :

+ sols sous forêt favorables aux travaux agricoles ;

+ sous-sol riche en minerais (fer, or, diamant, etc.) ; en gisements de latérite (propices à la
construction de routes, etc.), en sable et argile (utiles à la fabrication de matériaux de
construction) ;

+ espace forestier immense contenant une grande variété d’essences nobles et d'espèces
fauniques ;

+ nombreux cours d’eau riches en poissons.

2.7.1.2 Contraintes au développement

Malgré les atouts cités ci-dessus, il existe malheureusement plusieurs contraintes qui freinent le
développement du département. Il s’agit notamment de :

+ enclavement du département (faible nombre de routes carrossables) et, de façon générale, coûts
élevés du transport des marchandises ;

+ manque ou insuffisance d'équipements sociaux (adduction d’eau potable, distribution d'électricité,
formations sanitaires et scolaires, habitat, ….) ;

+ faible densité de la population ;

+ insuffisance de la main d'œuvre qualifiée dans la plupart des domaines techniques
(électromécanique, informatique…).

2.7.2 Acti

és de la population

Les économies rurales sur l'UFA Missa ont été étudiées en détail lors du diagnostic socio-économique
(Cf. $ 3.4.6).

CID) FORET UFA Mi
6 RESSOURCES Issa
L D 5 page 44
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

“ Activités de la population liées à la forêt

En cette période de démarrage des activités de LT dans l'UFA Missa, les emplois directs induits par la
présence de la société LT ne touchent encore que peu l'UFA Missa (Cf. & 3.4.7). Néanmoins,
l'installation dans un proche avenir d’un outil industriel générera des emplois et la masse salariale
correspondante touchera directement la population de l'UFA.

“ Activités agricoles

Dans les années 1960, les cultures de rentes (cacao, café et palmier à huile) étaient pratiquées avec
succès dans les villages riverains de l'UFA Missa. Ces cultures ont depuis été abandonnées,
notamment suite au désengagement de l’état, les paysans n’entretiennent plus que des vestiges de
ces cultures pour subvenir à leurs besoins personnels.

L'agriculture paysanne pratiquée dans l'UFA est une agriculture de subsistance. Elle repose
principalement sur la culture du manioc, des courges, du plantain, du taro, des ananas, du maïs et du
sorgho. Cette activité reste peu développée et ne fournit pas l'intégralité du régime alimentaire des
populations locales.

" Pêche

Deux types de pêche sont pratiqués dans les rivières de l'UFA Missa : une pêche de subsistance,
pratiquée par les villageois, essentiellement les pygmées, dans les petits cours d'eau, et une pêche
commerciale pratiquée par des ressortissants centrafricains dans les grandes rivières de l'UFA. Cette
dernière alimente les marchés de RCA.

" Chasse

La chasse est l’activité traditionnelle la plus répandue dans le département et elle constitue la
première source d’approvisionnement en protéines animales des populations de la Likouala.

L'importance économique de la chasse et de la pêche sur l'UFA Missa est précisée au $ 3.4.6.1.

“" Elevage

L'élevage est peu développé dans le département. Il s’agit généralement d’un petit élevage de case
(volailles, moutons et cabris).

"Artisanat et industrie traditionnelle

De manière générale, l'artisanat est plutôt peu actif. Il s’agit exclusivement d’un artisanat utilitaire. La
fabrication des « ndélé » (palmes de raphia tressées) pour les toitures des habitations est une activité
que l’on retrouve dans tous les villages.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 45
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

De même, la fabrication locale des chaises en rotin ou en bois est très répandue. Chaque village a
son vannier.

Les activités de transformation se limitent à la fabrication du foufou, des « mingouélé » et du lotoko
appelé en Sango gbako, activité dominée par les femmes.

Avec l'installation de l'exploitation forestière, de nouvelles formes d'artisanat se développent dans le
Département : briquetiers, sculpteurs, fabricants de meubles, couturiers, charbonniers…

“ Exploitation des Produits Forestiers Non Ligneux (PFNL)

Les usages des PFNL dans l'UFA Missa sont, comme dans l'ensemble du bassin du Congo, très
nombreux et diversifiés. Une information plus complète sur ces PFNL est donnée au $ 3.4.6.1., avec
notamment une liste des principaux PFNL par usage.

Les produits de cueillette sont destinés à l’autoconsommation et, parfois, au commerce.

Il est important de rappeler qu'en termes de prélèvement biologique et d'impact économique et social,
le principal PFNL dans l'UFA Missa est le gibier.

" Commerce

Le commerce est quasiment absent des villages riverains de l'UFA Missa, où seul un petit commerce
de première nécessité se fait de manière informelle.

2.7.3 Activités des entreprises

2.7.8.1 Exploitation et industrie forestière

La forêt constitue la principale ressource du Département avec une superficie d'environ 3 200 000 ha
répartie en 9 UFA exploitables, une partie du Parc National de Nouabalé-Ndoki (UFA Nouabalé Est
d'environ 206 000 ha) et la Réserve communautaire du Lac Télé (environ 440 000 ha). L'exploitation
forestière constitue le principal secteur économique de la Likouala.

Huit sociétés forestières (BPL, CIB, ITBL, Likouala Timber, Mokabi SA, Bois Kassa, Thanry Congo et
récemment Million Well Congo-Bois) sont actuellement attributaires des 9 UFA du Département. En
2004, la production grumière de la Likouala était d'environ 480 000 m° de grumes.

Le secteur forêt-bois, de par la main d'œuvre employée, les retombées économiques indirectes et les
taxes versées par les entreprises, revêt une importance cruciale pour le développement de la
Likouala.

IL] FORET UFA Mi
6 RESSOURCES Issa
Æ ve. page 46
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les essences les plus exploitées sont le Sapelli, le Sipo et l'Ayous.

2.7.3.2 Aménagement forestier

L'histoire de l'aménagement forestier en République du Congo en général, et dans le Département de
la Likouala en particulier, peut se résumer en trois phases :

“ De la période coloniale au début des années 70

Il n'était pas question d'aménagement forestier dans la gestion du patrimoine forestier national. La
seule opération forestière consistait à extraire les essences nobles des forêts du Sud-Congo,
notamment dans le Mayombe et le Massif du Chaillu. Cette extraction se faisait de façon empirique,
avec des techniques rudimentaires.

"Période de 1970 à 1990

C'est une période d'évolution importante pour le secteur forestier, avec la parution d’un nouveau Code
Forestier, l'émergence de la première élite de cadres forestiers nationaux et la réalisation d’inventaires
forestiers à travers le pays. L'objectif de ces inventaires était de diviser les massifs en Unités
Forestières d'Aménagement (UFA) et de planifier l'extraction de bois d'œuvre.

C'est ainsi qu'en 1974-75, un inventaire forestier fut réalisé dans le Département de la Likouala par le
Centre Technique Forestier Tropical (CTFT) et la société Polytechna, sur un territoire qui intègre,
entre autres, l'UFA Missa.

L'aménagement forestier, tel qu'on l'entend actuellement, n’était pas encore à l’ordre du jour.

“Période de 1990 à ce jour

C'est la « Conférence sur l'environnement et le développement durable » à Rio de Janeiro en 1992
qui, faisant le constat amer de la mauvaise gestion des écosystèmes forestiers de par le monde, a
poussé l'ensemble de la planète, et les pays tropicaux en particulier, à abandonner l'aménagement
forestier classique (importance primordiale de la production de bois d'œuvre) au bénéfice de
l'aménagement forestier durable, prenant en compte l’ensemble des fonctions de la forêt.

Le Congo, naturellement, ne pouvait échapper à cette nouvelle donne, et s’est résolument lancé dans
l'aménagement de ses forêts, et ce à compter de 1999. Dans les nouveaux contrats d'exploitation et
de transformation industrielle de bois, les concessionnaires s'engagent à élaborer des plans
d'aménagement.

Avec la parution d'un nouveau Code forestier en novembre 2000 et le Décret d'application en
décembre 2002, les objectifs d'aménagement durable ont été intégrés dans la législation.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 47
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

C'est ainsi qu'à partir de mi-2000, la CIB (Congolaise Industrielle des Bois) a été la première société
forestière installée au Nord-Congo à entamer la préparation d’un Plan d'Aménagement pour chacune
de ses UFA. IFO lui a emboîté le pas en mars 2001, ainsi que par la suite quelques sociétés installées
dans le Département de la Likouala (BPL, ITBL, THANRY CONGO, Mokabi S.A.).

2.7.3.8 Activité minière

L'exploitation minière de la Likouala concerne essentiellement l'extraction de diamant. Une société
d'exploitation du diamant est présente sur le secteur : Brazzaville Mining and Resources.

La production de cette société n'est pas encore connue, ses activités étant essentiellement axées
pour le moment sur les travaux de recherche.

Les permis miniers accordés pour l’année 2005 pour le département de la Likouala sont listés dans le
Tableau 6.

La cartographie des permis Miniers, pétroliers et Forestiers (CNIAF, 2005) montre que trois permis
d'exploitation du diamant couvrent ensemble la totalité de l'UFA Missa.

Tableau 6 : Permis miniers pour l’année 2005 dans le département de la Likouala'?

Société Type Mine Localisation Echéance Référence
Mining Projet Diamant Bérandjokou tan Arrêté n°4308 du 15 juillet 2005
Development
Golden Glav Diamant Bétikoumba tan Arrêté n°1271 du 31 janvier 2005
International
Minico-holding Diamant Mimbéli 1an Arrêté n°2725 du 10 mars 2005
Luxembourg S.A.
Golden Glav Diamant Missa tan Arrêté n°1270 du 31 janvier 2005
International
Brazzavile Mining & Diamant Mokabi 1an Arrêté n°4417 du 29 juillet 2005
esources

2.7.3.4 Agro-industriel

Sans objet.

17 Source : Atlas forestier du Congo, WRI 2007

[TD] FORET

6 RESSOURCES UFA Missa
7 ’Amé page 48
LET7) MANAGEMENT Plan d'Aménagement — 2009 -2038
REP! . arsusaretts
MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber.

CHAPITRE III

ANALYSE DES ETUDES ET TRAVAUX PREPARATOIRES A
L’AMENAGEMENT DE L’UFA MISSA

UFA Missa

Plan d'Aménagement — 2009 -2038 page 49
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

3 ANALYSE DES ETUDES ET TRAVAUX PREPARATOIRES A
L’'AMENAGEMENT DE L’UFA MISSA

3.1 FORMATIONS VEGETALES

3.1.1 Stratification de l’occupation du sol et des types forestiers

Pour la cartographie de l'occupation des sols, la méthodologie élaborée combine la
photo-interprétation stéréoscopique des photographies aériennes anciennes avec l'interprétation
analogique d'images satellitales récentes (voir Carte 6 et Annexe 5).

La méthodologie et les résultats de la stratification sont détaillés dans le Rapport de l'Etude

Ecologique et le Rapport d'inventaire, qui fournit également une carte de stratification grand format
(Annexe 9 du Rapport d'inventaire Multi-ressources de l'UFA Missa).

Tableau 7 : Stratification forestière sur l’'UFA Missa

Formations végétales Surface ‘de la surface
(ha) totale
Formations forestières sur sol ferme
1 Forêt dense à grosses cimes jointives (341 et 342) 1 404 0,577%
2 Forêt dense à grosses et moyennes cimes (341 et 342) 183 397| 75,355%
2- Forêt ouverte à grosses et moyennes cimes (341 et 342) 39 941 16,411%
3 Forêt "claire" (341 et 342) 782 0,321%
Li Peuplement forestier spécifique (Limbali) (341 et 342) 611 0,251%
RF _ Recrû forestier et gaulis (341 et 342) 79 0,032%
Total formations forestières sur sol ferme 226 214 92,948%
Formations sur sols hydromorphes
FM Forêt marécageuse (350) 1 529 0,628%
FI Forêt périodiquement inondée (351) 115 0,047%
baï Prairie marécageuse et baï (364) 277 0,114%
mar Marécage ouvert (364) 10 912 4,484%
Total formations sur sols hydromorphes 12 833 5,273%
Espaces non forestiers
sav  Savane herbeuse et arbustive (356 et 357) 90. 0,037%
ZA Zone anthropisée et complexe cultural 4 239 1,742%
Total espaces non forestiers 4 329 1,779%
TOTAL UFA| 243 376 100%
TOTAL STRATES UTILES] 226 329|  92,996%
| FORET
RESSOURCES UFA Missa page 50

| MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 6 : Stratification de la végétation sur l'UFA Missa
(format A3)

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 51
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.1.2 Typologie de la végétation de l’UFA Missa : diversité des écosystèmes

3.1.2.1 Stratification

A l'exception de quelques rares espaces non forestiers (savanes!? (sav), zone anthropisée et
complexe cultural (ZA)), l'ensemble de l'UFA Missa est actuellement couvert par la forêt dense
ombrophile sempervirente de la région guinéo-congolaise. Selon la classification de Yangambi (1956),
l'ensemble des types de forêt décrits ci-après appartient aux sous types 341 et 342 « forêt dense
humide».

Dans cet espace forestier sur terre ferme qui couvre 92,948% de la surface totale de l'UFA, les forêts
denses (typiquement 1, 2) sont largement majoritaires (75,932% de la superficie totale).

Différents stades d'évolution entre la forêt dense et les zones de transition (RF) ont été distingués, à
eux tous (2-, 3, RF), ils représentent 16,765% de la surface totale.

Les formations liées à des conditions écologiques particulières, notamment les formations liées aux
sols hydromorphes (FM, FI, baï, mar), représentent 5,273% de la surface totale. Ces classes
correspondent à la classe 350 « Forêts inondées en permanence », 351 « Forêts temporairement
inondées » et 364 « Prairies marécageuses » de la classification de Yangambi.

Les peuplements à Limbalis sont anecdotiques dans l'UFA Missa, ils représentent 0,251% de la
surface totale.

Les formations non forestières (sav, ZA), également anecdotiques, ne représentent que 1,779% de la
surface totale. La classe Savanes herbacées et arbustives correspond aux classes 356 et 357 de la
classification de Yangambi.

‘8 Les codes cités ici font référence à la stratification forestière de l'UFA (cf. $ 3.1.1).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 52
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO | u
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber

Ces strates peuvent être caractérisées de la façon suivante :

Formations forestières sur sol ferme

Selon la classification de Yangambi (1956), l'ensemble des types de forêt décrits ci-après
appartiennent aux sous-types 341 et 342 «forêt dense humide». En fonction des critères
physionomiques des paysages observés au sein de l'UFA Missa, on a pu distinguer 6 classes de forêt
sur sol ferme différentes.

1 : Forêt dense à grosses cimes jointives

Formation de grands arbres qui se distinguent de l’ensemble de la forêt dense par le caractère fermé
de la canopée composée majoritairement de grosses cimes quasi jointives qui ne permettent pas de
distinguer la strate inférieure sur photographies aériennes. La proportion des grosses cimes est
supérieure à 75%. Les arbres peuvent atteindre plus de 40 m. Le sous-bois est ouvert. Ce type
forestier est disséminé par poches sur l'ensemble de la concession.

Grosse tige en forêt dense

2 : Forêt dense à moyennes et grosses cimes de l’étage dominant

Formation dense homogène de grands arbres à moyennes et grosses cimes. La strate intermédiaire
de petits arbres présente certaines variabilités observables sur le terrain mais non discriminantes sur
les photographies au 1 :50 000°". Le taux de couverture par rapport au sol est élevé (rarement
inférieur à 60%). La proportion des grosses cimes est comprise entre 50% et 70%. Les arbres
mesurent de 30 m à 40 m. Cette formation occupe l'ensemble de l'UFA et constitue la majorité du
potentiel exploitable. On y trouve en particulier, et en proportions importantes, les essences
valorisables comme le Sapelli (Entandrophragma cylindricum), l'Ayous (Triplochiton scleroxylon),

| FORET

RESSOURCES h UFA Missa 53
| MANAGEMENT Plan d'Aménagement — 2009 -2038 page

REPUBLIQUE DU CONGO | u
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber

l'Acajou (Khaya anthotheca), l’Aningré (Aningeria robusta; A.altissima), le Sipo (Entandrophragma
utile), l'Ilomba 1 (Pycnanthus angolensis), le Kosipo (Entandrophragma candollei) et le Manilkara
(Manilkara letouzeyi ; M. fouilloyana; M. pellegriniana; M. mabokensis).

Moyenne tige en forêt dense

2- : Forêt « ouverte » à grosses et moyennes cimes

Forêt à canopée ouverte voire clairsemée par endroits, composée essentiellement par une strate peu
dense (recouvrement inférieur à 50%) de grands arbres à cimes de tailles moyennes ou grosses
alternant par « poches » avec des zones où le recouvrement de la strate dominante est faible (environ
20%) et le sous-bois plus fermé. Cette formation présente une structure hétérogène en mosaïque
d'îlots relativement denses associés à des "trouées" dans lesquelles on observe des formations
basses, des gaulis, des chablis. Par endroit, la structure est plus homogène avec des arbres espacés
assez régulièrement pied à pied.

Canopée ouverte

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement — 2009 -2038 page 54

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.

3 : Forêt « claire »

Quelques cimes de taille moyenne (moins de 20%) émergent d'un ensemble hétérogène de petites
cimes, gaulis et chablis. Les tiges de la strate dominante n'’atteignent que rarement le diamètre
d'exploitabilité. A l'opposé d'une canopée très ouverte, la strate basse est particulièrement dense. On
y trouve une forte proportion de lianes et certains types de Marantacées. Ce type de paysage, présent
sur l'UFA Missa, s'insère difficilement dans la nomenclature de Yangambi. Les termes génériques de
forêts denses et de formation fermée ne sont pas adaptés du fait du peu d’arbres présents. De par la
densité des ligneux, ce paysage pourrait correspondre au type « forêts claires » des formations mixtes
forestières et graminéennes mais on n'y trouve pas de plantes de cette famille et les arbres qu'on y
trouve (essences similaires à celles de la forêt dense) apparaissent de taille plus importante que ce
que propose la classification. Nous avons opté pour l’utilisation de ce terme qui nous semble être le
descripteur le plus approprié sans, toutefois, faire référence à l'échelon supérieur (formations mixtes
forestières et graminéennes) de la classification de Yangambi dans notre légende. Cette classe doit
être considérée comme des espaces de forêt ouverts inclus dans le domaine générique de la forêt
dense.

Forêt claire canopée très ouverte

RF : Recrû et gaulis forestier de colonisation

Présent en bordure des savanes ou des forêts claires, ce type forestier fait la transition progressive de
la savane à la forêt dense via les stades de recrû, gaulis, perchis et jeunes forêts à tiges moyennes.
On trouve essentiellement des essences pionnières adaptées à la lumière telles que l'Essessang
(Ricinodendron heudelotii), l'Essia (Petersianthus macrocarpus), le Limba (Terminalia superba), l'Olon
(Xanthoxylon heitzi, X. macrophylla) et le Parasolier (Musanga cecropioides). Le sous-bois est
dégagé, la canopée relativement fermée du fait de la forte densité des arbres en pleine croissance,
arbres qui mesurent une quinzaine de mètres pour des diamètres de 10-15 cm au stade perchis.

[TD] FORET

TG RESSOURCES UFA Missa
É ! é page 55
ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO | u
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber

Li : Peuplement mono-spécifique (de Limbali)

Cette formation est essentiellement présente à l'extrême Nord-Ouest de l'UFA Missa. On y trouve de
grosses tiges de Limbali (Gilbertiodendron dewevrei). Ces peuplements monospécifiques se situent
généralement sur les berges des cours d'eau mais quelques poches ont été identifiées sur des
interfluves. Du fait de leur feuillage très développé et des cimes quasi-jointives, le sous-bois de ces
zones est particulièrement clair.

Forêt à Limbali

Formations sur sols hydromorphes
FM : Formation marécageuse

Forêt marécageuse du lit majeur des cours d’eau composée d'arbres de petites tailles et d'essences
spécifiques inondées en permanence (raphiales) ; forte densité ; hauteur de 10 à 15 m. On y trouve
des essences spécifiques adaptées aux conditions hydriques : Bahia (Mitragyna ciliata ou stipulosa),
Mopambi (Scottellia mimfiensis), Raphias (Raphia spp.), Rikio (Uapaca paludosa). Ces forêts se
retrouvent dans les lits de cours d'eau comme la Tokélé ou la Mbongoumba. Cette classe correspond
à la classe 350 Formations inondées en permanence de la classification de Yangambi (1956).

Formation marécageuse

| FORET k
Ê RESSOURCES UFA Missa page 56

| MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

JE LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

FI : Forêt périodiquement inondée

Forêt périodiquement inondée en saison des pluies ; forêt hétérogène dégradée par les conditions
d'inondation temporaires. La taille des houppiers et la hauteur des arbres sont moindres que dans les
forêts de sol ferme. Ces forêts pourraient être exploitables partiellement en saison sèche. Présence
de Rikio (Uapaca sp.), d'Azobé (Lophira alata), Padouk (Pterocarpus soyauxi, P. mildbraedii,
P. santalinoides). Cette classe correspond à la classe 351 Formations temporairement inondées de la
classification de Yangambi (1956).

Forêt périodiquement inondée

Baï : Prairie marécageuse et baï
Clairière naturelle incluse en forêt, dont le sol est hydromorphe. Cette classe correspond à la classe
864 Prairie marécageuse de la classification de Yangambi (1956).

Prairie marécageuse

| FORET UEA Mi
RESSOURCES na issa 57
| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l- arsararequr
MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.

Mar : Marécage ouvert

Zone d’eau stagnante, plate, où une végétation herbacée spécifique domine. Cette classe se
distingue de la formation marécageuse par son absence d'arbres. Ce type d'occupation du sol se
trouve dans les lits de cours d'eau comme pour la Missa ou la Lobandiji.

Marécage ouvert

Autres occupations du sol
Sav : Savane herbeuse et arbustive

Cette classe correspond aux classes 356 et 357 de la classification de Yangambi (1956).

Savane vue du ciel Zone agricole

ZA : Zone anthropisée et complexe cultural

Mosaïque d'espaces d'habitat, de cultures, jachères récentes et anciennes, brûlis, et groupes d'arbres
intercalés.

| FORET UFA Mi
RESSOURCES , issa 5
À MANAGEMENT Plan d'Aménagement — 2009 -2038 page 58
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

8.1.2.2 Typologie forestière

Une classification multi variable a été faite à l’aide du logiciel XLSTAT. Elle est l’un des éléments de
l'étude de la biodiversité "®. A terme, l'intérêt d'une telle typologie est d'orienter la définition de mesures
de gestion adaptées à chaque type de forêt et d'initier une véritable sylviculture.

A priori, 15 types forestiers ont été demandés en sortie de traitement. A l'issue de regroupements, la
classification fait ressortir au final 7 types forestiers bien distincts et permet de mieux appréhender
l'écologie de certaines essences et de distinguer différents écosystèmes. Une représentation
simplifiée des principaux types forestiers identifiés par cette classification est donnée par la Carte 7.

+ Les types 8, 9 et 13 n'ont pas été représentés car ils se retrouvent en fait partout ;
+ Les types 1 et 7, très proches, ont été regroupés ;

+ Les types 2, 4 et 12, représentatifs des forêts secondaires, ont été regroupés ;

+ Les types 6 et 14, très proches, ont été regroupés ;

+ Les types 11 et 15, plus denses, ont également été regroupés.

Tableau 8 : Types forestiers identifiés par classification hiérarchique

Nombre de Nombre
Type forestier placettes Proportion moyen
« d'espèces (2)
Type 1 244 5,3% 33
Type 2 488 10,6% 37
Type 3 65 1,4% 29
Type 4 256 5,5% ai
Type 5 108 2,3% 34
Type 6 303 6,6% 32
Type 7 221 4,8% 35
Type 8 421 9,1% 38
Type 9 527 11,4% 32
Type 10 8 0,2% 6
Type 11 175 3,8% 39
Type 12 310 6,7% ai
Type 13 672 14,6% 31
Type 14 435 9,4% 37
Type 15 383 8,3% 42

(1) Nombre de placettes classées dans ce type de végétation
(2) Nombre moyen d'espèces par placette

‘® La biodiversité s’étudie à 3 niveaux : diversité génétique (variabilité des génomes), diversité spécifique
(espèces) et diversité écosystémique.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement — 2009 -2038 page 59

REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 7 : Classification de la végétation de l’UFA Missa

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 60
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les forêts matures

1. Forêts matures fermées à Omvong (Dialium pachyphyllum) et Manilkara (Manilkara letouzeyi ;
M. fouilloyana; M. pellegriniana; M. mabokensis), (Type 3) ;

2. Forêts matures à Manilkara (Manilkara letouzeyi ; M. fouilloyana ; M. pellegriniana ;
M. mabokensis) et Set (Cleistanthus mildbraedii), (Types 1 et 7) ;

3. Forêts matures à Niové (Staudtia kamerunensis Var gabonensis), avec quasi absence du Set
(Cleistanthus mildbraedï), (Types 11 et 15) ;

4. Forêt à densités un peu plus faibles et une présence marquée du Set (Cleistanthus mildbraedii),
(Types 6 et 14) ;

Forêts secondaires

5. Forêts à Ayous (Triplochiton scleroxylon), Aningré (Aningeria robusta; A.altissima), Eyong
(Eribroma oblongum) et Ohia (Celtis mildbraedïüï, C. zenkeri) dominent (Types 2, 4 et 12).

6. Forêts à Parasolier (Musanga cecropioides - Type 5).

Forêts à Limbali

7. Forêts à Limbali (Gilbertiodendron dewevrei) - (Type 10).

Forêts sur sols hydromorphes

Aucun des 15 types ne se distingue par son caractère hydromorphe strict. Ceci est sans doute dû au
fait que ces forêts ont été sous-sondées par l'inventaire, car inexploitables.

3.1.3 Identification des milieux sensibles

Le territoire de l'UFA Missa offre une grande variété de milieux, essentiellement forestiers. Du point de
vue de la végétation, ces milieux très divers n'ont cependant pas de caractère exceptionnel pour la
région.

On peut dresser une carte des milieux particuliers de l'UFA (Carte 8) en synthétisant les différentes
données et analyses présentées dans ce document :

+ cartes de répartition des espèces ligneuses ;

+ carte de stratification forestière ;

+ typologie issue de la classification hiérarchique des placettes ;
+ richesse spécifique ;

+ relevés complémentaires sur la faune et les PFNL.

Les formations végétales sur sols hydromorphes constituent des milieux particuliers du point de vue
des cortèges floristiques (Carte 8). Ce sont également des habitats privilégiés pour la faune.

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 61
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

L'UFA Missa présente une abondance marquée du Manilkara (Manilkara letouzeyi ; M. fouilloyana;
M. pellegriniana; M. mabokensis), et du Set (Cleistanthus mildbraedi), abondance constatée
également dans les UFA voisines : UFA Mokabi-Dzanga et UFA Lopola et qui est caractéristique des
forêts de cette région. L'UFA Missa présente également une abondance marquée de l'Ohia (Celtis
mildbraedïï, C. zenkeri) et de l’Essia (Petersianthus macrocarpus).

L'UFA Missa présente deux grandes entités en terme de formation végétale. La partie Nord-Ouest de
l'UFA est caractéristique de la forêt dense mature, avec la présence marquée de l'Omvong (Dialium
pachyphyllum), l'abondance du Manilkara (Manilkara letouzeyi ; M. fouilloyana; M. pellegriniana;
M. mabokensis), et du Set (Cleistanthus mildbraedï). La partie Sud-Est présente de la forêt
secondaire avec dominance de l’Ayous (Triplochiton scleroxylon), l’Aningré (Aningeria robusta;
A.altissima), l'Eyong (Eribroma oblongum) et l'Ohia (Celtis mildbraedï, C. zenkeri).

Les forêts à Limbali restent anecdotiques sur l’UFA, alors qu'elles sont bien présentes dans d’autres
endroits du Nord Congo.

Enfin les impacts de la présence humaine se manifestent de façon importante sur la quasi-totalité de
l'UFA.

HN) FORET

TR RESSOURCES UFA Missa
7 ve. page 62
LET7) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 8 : Distribution des sites écologiques fragiles

[TN] FORET UFA Mi
LP) RESSOURCES issa

, ane page 63
M MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.2 L'INVENTAIRE MULTI-RESSOURCES

L'inventaire d'aménagement est un inventaire multi-ressources, qui a porté sur le potentiel du bois
d'œuvre, la faune, la diversité végétale des ligneux et les principaux PFNL (Produits Forestiers Non
Ligneux) utilisés par la population locale.

L'inventaire est analysé en détail dans le Rapport d'inventaire Multi-Ressources de l'UFA Missa. Dans
ce Plan d'Aménagement sont résumés les principaux enseignements tirés du Rapport d’Inventaire
Multi-Ressources. Les résultats obtenus en matière de régénération n'ont pas été repris ici et peuvent
être consultés dans le Rapport d'Etude Ecologique ($ 3.1.6.), ou dans le Rapport d'inventaire Multi-
Ressources ($ 5.6, page 163).

3.2.1 Méthodologie

Le Rapport d’Inventaire Multi-Ressources décrit en détail la méthodologie et l'analyse de l'inventaire
d'aménagement, dont un résumé est donné ci-dessous.

L'inventaire a démarré en janvier 2006 avec un pré-inventaire, sous la supervision d'Erwan DUPUIS,
ingénieur aménagiste de ONFi. Après le pré-inventaire et une période d'interruption des travaux, la
Cellule d'Aménagement de Likouala Timber a été redynamisée à partir de juin 2006 et l'arrivée de
Xavier ROSSI, ingénieur aménagiste de FRM, le nouveau bureau conseil de LT. L'inventaire de l'UFA
Missa a été initié en janvier 2007 et les travaux de terrain ont été achevés en octobre 2007.

L'ensemble des travaux d'inventaire (layonnage, comptage et relevés écologiques) a été réalisé par la
société SETRAF. Les deux puis quatre équipes de layonnage déjà expérimentées ont reçu un
complément de formation dispensé par le Directeur Délégué de la SETRAF et la Cellule
d'Aménagement. En plus d'une brève formation sur les méthodes d'inventaire et de mesures des
arbres au début des travaux, les quatre équipes de comptage, composées chacune de 6 à
8 personnes, ont bénéficié de deux sessions de formation botanique dispensées par le
Dr Félix KOUBOUANA, de l’Université Marien NGOUABI, en début et fin de campagne d'inventaire.

Les équipes de relevés écologiques (Faune et PFNL/Régénération) composées chacune d'un
compteur et d'un pointeur ont travaillé simultanément avec les équipes de comptage botanique. Les
relevés faunistiques n'ont pas été réalisés lors du pré-inventaire, l’équipe n'étant pas encore
opérationnelle. Les données relatives à la faune sont donc disponibles sur l'ensemble de l'UFA à
l'exception des 3 zones de pré-inventaire.

Il s’agit d’un inventaire statistique systématique, qui s'appuie (pour les arbres), sur des placettes de
forme rectangulaire, jointives entre elles, et disposées le long de layons d'inventaire parallèles entre
eux.

Les placettes mesurent 200 mètres de long et 25 mètres de large (soit une superficie de 0,5 ha) et
sont centrées sur le layon. Les limites latérales des placettes ne sont pas matérialisées.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 64
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.

La méthodologie employée est conforme au cahier des charges de l'inventaire d'aménagement”. La
première partie de ce document détaille la méthodologie utilisée.

Sur la surface totale de l'UFA Missa (surface décret : 225 500 ha ; surface SIG : 243 376 ha), une
surface potentiellement exploitable de 226 329 ha a été inventoriée avec un taux de sondage moyen
de 1,01%; par surface exploitable, on entend la surface utile de l'UFA, excluant les zones
d'occupation humaine, les zones marécageuses ou de formations boisées inondées et les savanes.

3.2.1.1 Inventaire des ligneux

Tous les arbres, de toutes essences, de plus de 20 cm de diamètre, situés à l’intérieur des placettes
ont été inventoriés, mesurés (DHP) et identifiés. Une cotation de qualité a été faite pour les arbres de
plus de 60 cm de DHP.

Pour cinq essences particulières, la cotation de qualité a été effectuée à partir de leur DME qui est
inférieur à 60 cm, il s’agit, d’une part, du Bahia / Abura (Hallea ciliata, H. stipulosa), de l'Ebène noir
(Diospyros crassiflora) et du Niové (Staudtia kamerunensis), dont le DME est de 40 cm, d'autre part,
de l'Olon (Xanthoxylon heitzi, X. macrophylla) et du Longhi blanc (Chrysophyllum beguei,
C. subnuda) pour lequel le DME est de 50 cm.

3.2.1.2 Inventaire de la régénération et des PFNL (Produits Forestiers Non Ligneux)

Les relevés concernant la régénération (semis et tiges de diamètre inférieur à 20 cm) et des PFNL ont
été qualitatifs : la présence et l'abondance (fréquent, rare) dans les placettes ont été notées.

Les PFNL proviennent fréquemment (en particulier écorces, fruits et sève ou résine) de grands arbres
déjà comptés par l'inventaire des ligneux.

La liste des produits relevés est donnée dans le Tableau 9.

2 FRM & SETRAF : Projet d'aménagement des UFA Bétou et Missa, Rapport intermédiaire de l'inventaire
d'aménagement, mai 2006.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 65
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 9 : Liste des PFNL relevés lors de l'inventaire d'aménagement

Codes Noms produits Noms scientifiques Famille Partie utilisée
PENL à usage alimentaire
BON Bondongué Synsepalum dulcificum Sapotacées Fruit
cHA Champignons et girolles Cantharellus cibarius Cantharellacées | Partie aérienne
pig g Macrolepiota spp. Lepiotacées de la plante
Chenilles (sur Sapelli,
CHE Tiama, Kosipo, Sipo, Imbrasia spp. Saturnidés Animal entier
Essia.)

coc Coco Gnetum africanum Gnetacées Feuilles

coL Cola Cola acuminata, c.nitida Sterculiacées Fruit

COR Corrosol sauvage (Ebom) | Anonidium manii Annonacées Fruit

DON Done (Mapondo) Inc. Fruit

ESC Escargots Achatina sp Achatinidés FPS de

‘animal
ESI Essia, Abalé (Bosso) Petersianthus macrocarpus |Lécythidacées | Fruit
IGN Igname sauvage Dioscorea sp Dioscoracées | Tubercule
Lianes à eau (Epougné, T : . LA A
. | Tetracera podotricha, Cissus | Dillénacées, N
LIA Mobemba bemba, Modzali dinklagei Vitacées Sève
et Tondô)

LOR Longhi rouge Chrysophyilum africanum, Sapotacées Fruit
C. lacourtianum

MAT Matokode Chytranthus sp Sapindacées Fruit

MAY Mayingandje Donella pruniformis Sapotacées Fruit

MIE Miel

MON Moningo Isolona hexaloba Annonacées Fruit

MYR Ngata Myrianthus arboreus Moracées Fruit

NGo Ngoyo Pancovia laurenti Sapindacées Fruit

NGU Nguluma Duboscia macrocarpa, D. Tiliacées Fruit
viridifolia

oBo Oboto Mammea africana Annonacées Fruit
Afrostyrax lepidophyllus, Hua A ñ

oIG Mounguemba gaboonti Huacées Fruit

oz! Ozigo Dacryodes buettneri Burséracées Fruit

PAN Ripard Panda oleosa Pandacées Fruit

PAY Mangue sauvage, payo | Irvingia excelsa Irvingiacées Fruit

TER Termites ailées Macrotermes sp. Termitidés Corps de

l'animal
| FORET
RESSOURCES UFA Missa page 66

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Codes Noms produits Noms scientifiques Famille Partie utilisée
PFENL à usage médicinal
Khaya anthotheca Méliacées Écorce, racine,
Guarea thompsonii Méliacées Ecorce, racine
Piptadeniastrum africanum Mimosacées Racine, aubier
Afzelia bipendensis Caesalpiniacées | Fruit
h h | Copaïfera milbraedii Caesalpiniacées | Ecorce
PHA pnarmacopee (racines, Dialium pachyphyllum Caesalpiniacées | Ecorce
feuilles, écorces) — . =
Anonidium mannii Annonacées Racine, sève
Staudtia kamerunensis Myristicacées Ecorce, feuilles
Entandrophragma Méliacées Écorce
cylindricum
Erythrophleum ivorense Caesalpiniacées | Ecorce
Santiria trimera Burséracées Ecorce
PENL à usage artisanal
MAR Marantacées Megaphyrynium SPP Marantacées Feuilles et tiges
Sarcophrynium spp.
PAL Raphiales Raphia spp. Arécacées Fibres
: Laccosperma secundiflorum, A A :
ROT Rotins Eremospatha macrocarpa Arécacées Tiges
TON Aframomum (Tondolo) Aframomum sp Zingibéracées Feuilles et tiges

3.2.1.8 Inventaire de la faune

La méthode de collecte de relevés de faune est celle définie par White L. & Edwards A. (2000). Elle
repose sur le relevé de tous les signes d'animaux observés (directs ou indirects) depuis le layon
d'inventaire sans limitation de distance.

Espèces et indices de présence pris en compte

Ont été pris en compte tous les signes des animaux listés dans le Tableau 10. Pour ces relevés de la
faune, tous les indices de présence de la grande faune (crottes, nids, traces, vocalisation,
visualisation, .….) visibles depuis le layon ont été notés. Les autres animaux (oiseaux, reptiles??,
insectes, petits mammifères) sont trop difficiles à observer dans un inventaire d'aménagement et les
espèces de la grande faune qui ont été prises en compte sont considérées comme les espèces
phares pour la diversité de la faune et l'impact de la chasse.

2 White L. & Edwards A., 2000, Utilisation de transect pour le recensement d'animaux
22 Les crocodiles et tortues, initialement prévus dans la liste, ont été retirés car très difficiles à recenser avec le
type d'inventaire réalisé

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement — 2009 -2038 page 67

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 10 : Espèces animales prises en compte lors de l'inventaire de la faune

Code Nom commun

Nom scientifique

Noms vernaculaires

Observations directes

Ordre des artiodactyles

BUF |Buffle Syncerus caffer Ngombo, Mboko, Nzale
HYL |Hylochère Hylochoerus meinertzhageni Ngulu ya moyindo, Tongi
POT |Potamochère Potamochoerus porcus Ngulu, Nga, Ngbiya
BON |Bongo Boocercus euryceros Bongo

CHE |Chevrotain aquatique Hyemoschus aquaticus Mbenguene

SIT Sitatunga Tragelaphus spekei Mbuli, Dikombe

cpo |Céphalophe à bande dorsale noire Cephalophus dorsalis Gbomu, Musume

cDs |Céphalophe à dos jaune (C. Grand) | Cephalophus silvicultor Bemba

CFN | Céphalophe à front noir Cephalophus nigrifrons Ndjombe, Gbogbo, Sengue
cPB |Céphalophe à pattes blanches Cephalophus sp.

CPE |Céphalophe bleu, C. petit Cephalophus monticola Mboloko

cPs |Céphalophe de Peters Cephalophus callipygus Ngandi

cmo |Céphalophe moyen Genre Cephalophus Ngolongolo

Ordre des primates

cJG | Cercocèbe à joues grises Cercocebus albigena Tamba, Ngonasok, Mambe
CEA |Cércophithèque ascagne Cercopithecus ascanius Gbeti

cEB |Cércophithèque de Brazza Cercopithecus neglectus Mosila

coL |Colobe guéréza Colobus guereza Kalu/Gnau, Dignau
Hoc |Hocheur Cercopithecus nictitans Koye

mou |Moustac Cercophithecus cephus Sok, Mosila

cPO |Pogonias Cercopithecus pogonias Bololo

TAL |Talapoin Miopithecus talapoin Mbissi

CHI Chimpanzé Pan troglodytes troglodytes Sumbu

GOoR |Gorille Gorilla gorilla gorilla Ebobo

Ordre des proboscidiens

ELE | Eléphant de forêt Loxodonta africana cyclotis Ndjoku

Ordre des tubulentidés

oRY |Oryctérope Orycteropus afer Dimbembe, Etongi
Ordre des pholidotes

PAG |Pangolin géant Manis gigantea Kwidje, Kaka, Dibondo
PAP Petit Pangolin Manis tricuspis, M. tetradactyla | Kakabongon, Ekadi

Ordre des carnivores

MAN |Mangouste

Herpestes paludinosis

Nganda, Mokalangadja,
Ekiala

PAN |Panihère

Panthera pardus

Nkoyi, Embongo

Ordre des rongeurs

POR |Athérure ou Porc épic

Atherurus africanus

Ngomba

RAS | Rat de Gambie

Cricetomys gambianus

Tomba, Motomba, Gbe

| FORET
RESSOURCES
MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038

page 68

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Il ne s’agit pas ici d'un échantillonnage exhaustif, mais essentiellement de mesurer de manière
indicative la présence des grands mammifères dans la zone d'étude. Pour la faune, les indices sont
mesurés puis rapportés à la distance, établissant ainsi un nombre d'indice de présence par 100 km de
layon parcouru.

Pour les observations directes (vision, ou vocalisation surtout pour les petits primates), on distingue
les diverses espèces de céphalophes rouges et de petits primates. En cas de vision indirecte, ces
espèces ne sont pas distinguées et sont regroupées sous les appellations « petits primates » et
« céphalophes moyens ».

Pour les observations directes, il est indiqué si les individus sont en groupe ou seuls et dans la
mesure du possible, le nombre d'individus dans le groupe est indiqué.

Les distances sur le layon ont été évaluées par intervalle de 25 m pour chaque observation. Si
possible, l'ancienneté des indices a été estimée (frais, récent, vieux, très vieux).

Les distances latérales perpendiculaires au layon d'inventaire (distance entre le centre de l’élément

observé et le layon) ont été mesurées au décimètre près pour les observations de nid de gorille, et
chimpanzé et pour les crottes d’éléphant.

Tous les indices de la présence des activités de l’homme ont été relevées.

Relevés de la formation végétale

Les formations végétales principales ont été relevées. Ce relevé est orienté vers une distinction des
principaux habitats des animaux.

3.2.2 Ressource en bois d’œuvre

3.2.2.1 inventaires antérieurs effectués sur l'UFA : Inventaires CTFT

La zone de l'UFA Missa est incluse dans la zone de l'inventaire forestier du Nord Congo Phase II,
inventaire de reconnaissance mené en 1974-1975 par le CTFT et la société Polytechna.

Sur l'ensemble de la superficie inventoriée, 2 blocs recouvrent la totalité de l’'UFA Missa ; pour autant
ces deux blocs n'ont pas été sondés.

[TD] FORET

TG RESSOURCES UFA Missa
É ! é page 69
ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

3.2.2.2 Inventaires d'aménagement LT

Calcul des volumes nets exploitables

Les termes employés dans la Figure 2 sont ainsi définis :

Volumes bruts

volumes des fûts, entre la base des contreforts et le premier gros défaut.

Volumes nets

volumes des billes qui sont effectivement commercialisées ou
transformées.

Tarifs de cubage

formules de calcul de volumes bruts des fûts en fonction du diamètre à
1,30 m ou au-dessus des contreforts.

Coefficients de prélèvement

proportion du volume des tiges de diamètre supérieur au DMA dont la
qualité justifie l'abattage pour la commercialisation ou la transformation.

Coefficients de
commercialisation

proportion du volume fût abattu qui est effectivement commercialisé ou
transformé.

Coefficients de récolement

proportion du volume fût sur pied qui est effectivement commercialisé ou
transformé. C'est le produit des coefficients de prélèvement et de
commercialisation.

DMA Diamètre Minimum d’Exploitabilité fixé par l'Aménagement, DHP à partir
duquel nous nous autorisons à couper un arbre en vue de le valoriser.
[TD] FORET UEA Mi
TP RESSOURCES issa
7} MANAGEMENT Plan d'Aménagement — 2009 -2038 page 70
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Inventaire
d’aménagement

Proportion des différentes
qualités par espèces

Effectifs sur pied par essence et

par classe de diamètre

Utilisation finale du bois et exigences technologiques

DMA, Tarifs de cubage

Coefficients de
prélèvement par essence

Coefficients de
commercialisation

Î

Etude de récolement

ÿ

Volumes bruts totaux
Diamètre > DMA

Volumes bruts totaux
abattus

Volumes nets
exploitables

Figure 2 : Schéma du processus de calcul des volumes bruts et nets

Coefficients de
récolement

Les tarifs de cubage employés sont des tarifs à une entrée, qui donnent le volume des fûts en fonction
du diamètre à 1,30 mètre ou au-dessus des contreforts (DHP).

Ai | FORET
. : RESSOURCES

CE) MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038

page 71

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les tarifs utilisés ont été établis par Likouala Timber dans le cadre des études préparatoires au projet
d'aménagement de l'UFA Missa. Le Rapport technique « Etudes dendrométriques - construction de
tarifs de cubage - calcul de coefficients de commercialisation » donne les résultats de cette étude, les
tarifs de cubage employés sont rappelés dans le Rapport d’Inventaire ($ 3.9.7, page 52).

Pour les essences ne disposant pas de tarif Missa, des tarifs issus d’études antérieures ont été
utilisés, en l'absence de référence antérieure, le tarif Missa - bois divers a été appliqué.

Bien qu'en réalité les coefficients de prélèvement peuvent varier, notamment en fonction des
formations végétales et du passage de l'exploitation, nous avons appliqué les même coefficients sur
l'ensemble de l'UFA Missa. Ceci se justifie par le fait que l’exploitation de l'UFA Missa par LT en est à
ses débuts.

Les coefficients de commercialisation ont été établis lors des études de récolement conduites
parallèlement à l'établissement des tarifs de cubage. La méthodologie et les résultats de ces études
sont donnés dans le rapport « Analyse des études dendrométriques - construction de tarifs de cubage
- calcul de coefficients de commercialisation ». Des coefficients ont été calculés pour l’Acajou, l’Ayous,
le Doussié, l'Iroko, le Kosipo, le Sapelli, le Sipo et le Tiama blanc.

Pour les autres essences principales des Groupes 1 et 2, qui n'ont fait l'objet d'aucune étude de
récolement, nous avons opté pour un coefficient de commercialisation prudent, de 70%. Par soucis
d'homogénéité et aussi toujours par prudence, la valeur a été fixée à 60% pour le Padouk et le Tali,
ces deux essences étant en Groupe 3 pour l'UFA Bétou, autre concession gérée par la société
Likouala Timber.

Pour les essences secondaires et ou promotionnelles (Groupes 3 à 5), le coefficient de
commercialisation est fixé à 60%.

Les coefficients de prélèvement et de commercialisation employés sont donnés par le Tableau 11, ils
ont été validés avec l’« Etude dendrométrique — construction de tarifs de cubage — récolement ».

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 72
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 11 : Coefficients de prélèvement, commercialisation et récolement par essences

Coefficients

Essence Nom scientifique Commercia-
Prélèvement sa Récolement
lisation

Groupe 1

ACAJOU Khaya anthotheca 74% 88% 66%
ANINGRE Aningeria robusta; A.altissima 76% 70% 53%
ANZEM NOIR Copaifera mildbraedii 59% 60% 386%
AYOUS Triplochiton scleroxylon 77% 88% 68%
AZOBE Lophira alata 49% 60% 30%
BAHIA Mitragyna ciliata, M. stipulosa 69% 70% 49%
BOSSE CLAIR Guarea cedrata 82% 70% 57%
DIBETOU Lovoa trichilioïdes 71% 70% 50%
DOUSSIE Afzelia bipindensis 77% 90% 69%
IROKO Milicia excelsa 82% 86% 71%
KOSIPO Entandrophragma candollei 83% 90% 75%
KOTO1 Pterygota bequaertii 54% 60% 32%
LONGHI BLANC Chrysophyllum subnuda 38% 60% 23%
NIOVE Staudtia kamerunensis var 57% 60% 34%

gabonensis
PADOUK Pterocarpus soyauxii, P. mildbraedii, 67% 60% 40%
P. santalinoides

SAPELLI Entandrophragma cylindricum 86% 90% 77%
SIPO Entandrophragma utile 85% 90% 76%
TALI Erythrophleum ivorense 61% 60% 37%
TIAMA BLANC Entandrophragma angolense 76% 87% 66%
Groupe 2

BILINGA Nauclea diderrichii 65% 60% 39%
DOUSSIE BELA Afzelia bela 68% 70% 48%
EYONG Eribroma oblongum 55% 60% 33%
KOTIBE Nesogordonia kabingaensis 41% 60% 24%
LIMBA Terminalia superba 69% 60% 41%
MAMBODE Detarium macrocarpum 62% 60% 37%
PAO ROSA Swartzia fistuloïdes 69% 70% 49%
TIAMA NOIR Entandrophragma congoense 59% 60% 36%
WENGE Millettia laurentii 69% 70% 49%
Groupe 3

AIELE Canarium schweinfurthii 55% 60% 33%
AKO Antiaris toxicaria 53% 60% 32%
ALONE Rhodognaphalon brevicuspe 46% 60% 28%
DIANIA Celtis tessmannii 57% 60% 34%
EKOUNE1 Coelocaryon preussii 53% 60% 32%
EKOUNE2 Coelocaryon botryoïdes 61% 60% 36%

| FORET
RESSOURCES UFA Missa page 73

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Coefficients

Essence Nom scientifique ne Commercia- |
Prélèvement | "ion | Récolement
EMIEN Alstonia congensis, A. boonei 40% 60% 24%
ESSESSANG Ricinodendron heudelotii 51% 60% 31%
FARO Daniellia klainei, D. soyauxii 69% 60% 41%
FROMAGER Ceiba pentandra 56% 60% 34%
ILOMBA1 Pycnanthus angolensis 61% 60% 37%
ILOMBA2 Pycnanthus marchalianus 46% 60% 27%
KAPOKIER Bombax buonopozense 55% 60% 33%
LONGHI BOUK Chrysophyllum boukokoensis 60% 60% 36%
Chrysophyllum africana,
LONGHI ROUGE C. lacourtiana, C. perpulchra, 57% 60% 384%
C. gigantea, C. beguei

LOTOFA Sterculia rhinopetala 46% 60% 28%
ONZABILI Antrocaryon micraster 61% 60% 37%
ONZABILI2 Antrocaryon klaineanum 39% 60% 23%
TCHITOLA Prioria oxyphyllum, P. buchholzii 69% 60% 41%
TOLA Prioria balsamifera 55% 60% 33%
Groupe 4

AFANE Panda oleosa 29% 60% 17%
AFINA Strombosia pustulata, S. glaucescens 61% 60% 37%
AKOT Drypetes gossweilleri 61% 60% 36%
ANDOK Irvingia gabonensis 57% 60% 34%
ANGUEUK Ongokea gore 58% 60% 35%
ANGYLOCALYX Angylocalyx pynaertii 58% 60% 35%
BAKOKO Hannoa klaineana 51% 60% 31%
BETE Mansonia altissima 53% 60% 32%
BILINGA PANTANOS | Nauclea pobeguinii 57% 60% 34%
BLIGHIA1 Blighia welwitschii 51% 60% 30%
BLIGHIA2Z Blighia unijugata 39% 60% 23%
BODIOA Anopyxis klaineana 61% 60% 37%
BONG Fagara tessmannii 57% 60% 34%
BOSSE FONCE Guarea thompsonii 53% 60% 382%
CELTIS1 Celtis gombophylla 39% 60% 23%
CELTIS2 Celtis philippensis 39% 60% 23%
CROTON, EZA Gules am) C: syivaticus 47% 60% 28%
DABEMA Piptadeniastrum africanum 41% 60% 25%
DIFOU Morus mesozygia 53% 60% 32%
DJAKA Tetrapleura tetraptera 32% 60% 19%
Do e VER: ALEN D'acaena arborea, D. reflexa, 26% 60% 16%
DRYPETES fo/buncde, Drypetcs obanensis see | ox | 5%

| FORET
RESSOURCES UFA Missa page 74

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Coefficients

Essence Nom scientifique Commercia-
Prélèvement | "ion | Récolement
EBENE Diospyros dendo 57% 60% 34%
EBENE NOIR Diospyros crassiflora 32% 60% 19%
EBENE2 Diospyros suaveolens, D. mannii 89% 60% 23%
EBENE3 Diospyros caniculata 39% 60% 23%
EBIARA Berlinia bracteosa 53% 60% 32%
EBOBOA Croton mayumbensis (feuilles vertes) 39% 60% 23%
EBOM Anonidium mannii 35% 60% 21%
EDJEFOC Sterculia tragacantha 43% 60% 26%
EDJIP MBAZOA Strombosiopsis tetrandra 27% 60% 16%
EGUIM Sum rond Se congolensis, 31% 60% 19%
EHONGO Majidea fosteri 39% 60% 23%
EKANGOLA Maprounea membranacea 52% 60% 31%
EKEM Trichilia lanata, T. tesmannii 42% 60% 25%
EKEM2 Trichilia prieureana 39% 60% 23%
EKOULE BANG Maranthes glabra 35% 60% 21%
ENTANDROPHRAGMA Entandrophragma palustre 57% 60% 34%
ESENG Parkia bicolor, P. fillicoidea 50% 60% 30%
ESSIA Petersianthus macrocarpus 54% 60% 33%
ETOUP Treculia africana 32% 60% 19%
EVEGVEU Irvingia excelsa 65% 60% 39%
EVEUSS Klainedoxa gabonensis 50% 60% 30%
HOMALIUM Het Hem H: longistylum, 58% 60% 35%
IATANDZA Albizia ferruginea 40% 60% 24%
KANDA1 Beilschmiedia obscura 58% 60% 35%
KODABEMA Aubrevillea kerstingii 52% 60% 31%
KOTO2 Pterygota macrocarpa, P. grandifolia 65% 60% 39%
LATI Amphimas ferrugineus 57% 60% 34%
LIMBALI Gilbertiodendron dewevrei 46% 60% 27%
Manilkara letouzeyi ; Manilkara
MANILKARA fouilloyana; Manilkara pellegriniana; 64% 60% 38%
Manilkara mabokensis
MAYINGADJE1 Donella pruniformis 68% 60% 41%
MBASUA ROUGE Strombosia grandifolia 30% 60% 18%
MEKOGHO Pachyelasma tessmannii 46% 60% 28%
MOKENDJO Ganophyllum giganteum 28% 60% 17%
MONGUEMBA Soon lepidophyilus, Hua 30% 60% 18%
MOPAMBI (aq) Scottellia mimfiensis 65% 60% 39%
MUBALA Pentaclethra macrophylla 33% 60% 20%
| FORET
RESSOURCES UFA Missa page 75

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Coefficients

Essence Nom scientifique Commercia-
Prélèvement ee Récolement
lisation
MUBALA 2 Pentaclethra eetveldeana 48% 60% 29%
MUKULUNGU Autranella congolensis 71% 60% 43%
MUSIZI Maesopsis eminii 89% 60% 23%
MUVAKA Paramacrolobium coeruleum 49% 60% 29%
NDONG ELI Xylopia hypolampra 48% 60% 29%
NIEUK Fillaeopsis discophora 57% 60% 34%
NKA Pteleopsis hylodendron 46% 60% 28%
NOM ANDOK Irvingia robur 58% 60% 385%
NTOM Pachypodanthium confine, P. stauditii 51% 60% 31%
OBOTO Mammea africana 55% 60% 383%
OHIA Celtis mildbraedii, C. zenkeri 60% 60% 36%
OKAN Cylicodiscus gabunensis 57% 60% 34%
OLENE Irvingia grandifolia 52% 60% 31%
OLON Xanthoxylon heitzi, X. macrophylla 44% 60% 26%
Dialium pachyphyllum, D.dinklagei;
OMVONG D.soyauxi, D. cf. densiflorum, D.spp 39% 60% 23%
Trilepisium madagascariense,

OSOMZO Bosqueia angolensis 46% 60% 28%
OSSANG ELI Parinari excelsa, P. glabra 49% 60% 29%
OVENG MEKI Dialium pachyphyllum 100% 100% 100%
OWUI Hexalobus crispiflorus 26% 60% 16%
OYANG, POIVRIER : Le

D'ETHIOPIE Xylopia aethiopica 60% 60% 36%
PAKA Guibourtia demeusii 53% 60% 32%
PARASOLIER Musanga cecropioides 42% 60% 25%
SAMANEA SR dinklagei, S. leptophylla, S. 45% 60% 27%
SENE vs adianthifolia, A. glaberrima, A. 46% 60% 28%
SET Cleistanthus mildbraedii 31% 60% 19%
TALI YAOUNDE Erythrophleum suaveolens 57% 60% 34%
TRICHILIA Ton welwitschü, Trichilia retusa, 39% 60% 23%
VESEMBATA Oldfieldia africana 58% 60% 35%
WAMBA Tessmannia africana 66% 60% 40%
YEKE Zanha golungensis 40% 60% 24%

| FORET
RESSOURCES UFA Missa page 76

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Résultats de l'inventaire Multi-Ressources

Les résultats complets d'inventaire d'aménagement sont produits dans un rapport spécifique (Rapport
d'inventaire Multi-Ressources de l’'UFA Missa). Y sont intégrés notamment des résultats détaillés sur
les volumes bruts et nets disponibles par essence (Annexe 12 du Rapport d'inventaire Multi-
Ressources), des cartes de répartition de la ressource sur l'UFA Missa (Annexe 17 du Rapport
d'inventaire Multi-Ressources). La Carte 9 donne la répartition du volume brut des tiges d'essences
objectif (Groupe 1) de DHP > DME. Quelques cartes de répartition par essence sont annexées à ce
Plan d'Aménagement.

Les groupes d'essences utilisés pour le traitement sont ceux définis au $ 4.4.2, et les DMA sont ceux
définis par le Plan d'Aménagement au & 4.6. Les données sur la ressource disponible fournies dans
ce Plan d'Aménagement (Tableau 12 et suivants) utilisent les DMA fixés par ce Plan d'Aménagement.

Les données concernant les volumes disponibles sur la série de production sont présentées dans le
8 4.7, et une synthèse en fonction des utilisations potentielles est donnée au & 6.

L'UFA Missa offre un important potentiel de production à court terme en Sapelli, avec près
d'1,5 millions de m° bruts actuellement sur pied (au dessus de 90 cm de DHP), correspondant à un
volume net estimé à environ 1,1millions de m°. Les autres essences actuellement commercialisées
présentent ensemble un potentiel de production à court terme d'environ 1,6 million de m° bruts,
constitué notamment par l'Acajou (280 000 m°), l'Ayous (575 000 m°), le Kossipo (260 000 m°) et le
Tiama (190 000 m°).

Les résultats de l'inventaire multi-ressources montrent qu'une grande partie du potentiel en bois
d'œuvre de la concession n'est pas valorisée à l'heure actuelle. Ce volume se répartit en une
multitude d'essences aux caractéristiques technologiques et esthétiques variées.

Parmi les essences déjà bien connues, l’Anzem noir et l'Azobé peuvent fournir des volumes assez
importants, 170 000 m et 190 000 m° respectivement, soit un potentiel brut d'environ 1,1 millions de
m pour les essences de ce groupe.

Parmi les essences de déroulage, le Limba (440 000 m°), l'Essessang (308 000 m°), le Diania
(211 000 mi), l'lomba (219 000 m°), le Tchitola (165 000 m°) et l'Emien (140 000 m°) présentent un
potentiel de production considérable, avec plus de 1,2 millions de m°. Cependant, l'Ilomba est très
sensible aux attaques de champignons et exige un traitement chimique et une valorisation rapide.

Parmi les essences de sciage ou tranchage qui complètent le potentiel de production, certaines
présentent un potentiel de production considérable : l'Essia (1423 000m°), le Manilkara
(1 007 000 m°), le Mukulungu (994000 m‘), le Wamba (254000 m‘) et l'Ohia (225 000 m°)
représentent ensemble un potentiel de production d'environ 3,9 millions de m°. D'autres bois divers
classiques complètent, dans une moindre mesure, la ressource mobilisable à moyen terme : l'Eveuss
(190 000 m°), le Lati (144 000 m°), l'Omvong (102 000 m°) et l'Ebène noir (57 000 m°). L'ensemble
de ces bois divers représente un potentiel de près de 0,5 million de m°.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 77
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 9 : Répartition du volume brut par hectare des essences principales

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 78
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 12 : Synthèse de l'inventaire sur l'UFA Missa : volumes par hectare en stock pour les
essences les plus courantes”

Volume brut Volume net

DMA DMA
Groupe 1
ACAJOU 90 1,36 0,58 0,89 0,38
ANINGRE 60 0,39 0,17 0,21 0,09
ANZEM NOIR 90 0,83 0,53 0,30 0,19
AYOUS 100 2,81 1,21 1,91 0,82
AZOBE 90 0,92 0,49 0,27 0,14
BAHIA 50 0,01 0,01 0,00 0,00
BOSSE CLAIR 70 0,17 0,13 0,09 0,08
DIBETOU 100 0,57 0,42 0,28 0,21
DOUSSIE 60 0,21 0,08 0,14 0,06
IROKO 70 0,25 0,14 0,18 0,10
KOSIPO 90 1,27 0,65 0,95 0,48
KOTO1 70 0,22 0,25 0,07 0,08
LONGHI BLANC 60 0,21 1,70 0,05 0,38
NIOVE 70 0,87 5,59 0,30 1,92
PADOUK 80 0,52 1,99 0,21 0,80
SAPELLI 90 7,32 2,79 5,67 2,16
SIPO 80 0,72 0,17 0,54 0,13
TALI 90 1,43 1,66 0,52 0,61
TIAMA BLANC 90 0,92 0,92 0,61 0,61
Total Groupe 1 20,99 19,49 13,20 9,26
Groupe 2
BILINGA 70 0,17 0,12 0,07 0,05
DOUSSIE BELA 60 0,07 0,18 0,03 0,09
EYONG 70 0,41 1,10 0,14 0,36
KOTIBE 60 0,16 0,41 0,04 0,10
LIMBA 70 2,15 0,86 0,89 0,36
MAMBODE 90 0,32 0,10 0,12 0,04
PAO ROSA 60 0,02 0,03 0,01 0,02
TIAMA NOIR 80 0,16 0,20 0,06 0,07
WENGE 60 0,01 0,00 0,00 0,00
Total Groupe 2 3,47 3,01 1,35 1,08
Groupe 3
AIELE 90 0,20 0,15 0,07 0,05
AKO 90 0,64 0,62 0,20 0,20

#% Seules sont détaillées dans ce tableau les essences du groupe 5 pour lesquelles le volume brut des tiges de
DHP > 60 cm est supérieur à 0,05 m°/ha.

| FORET
RESSOURCES
! MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038

page 79
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net

DMA DMA
ALONE 70 0,38 0,06 0,11 0,02
DIANIA 80 1,03 3,50 0,35 1,19
EKOUNE1 60 0,13 2,38 0,04 0,76
EKOUNE2 80 0,03 0,05 0,01 0,02
EMIEN 90 0,69 0,57 0,16 0,14
ESSESSANG 90 1,51 1,68 0,46 0,51
FARO 70 0,42 0,08 0,17 0,03
FROMAGER 80 0,24 0,04 0,08 0,01
ILOMBA1 80 1,07 7,61 0,39 2,78
ILOMBA2 80 0,04 0,12 0,01 0,03
KAPOKIER 60 0,00 0,00 0,00 0,00
LONGHI BOUK 80 0,49 0,95 0,18 0,34
LONGHI ROUGE 80 0,78 1,13 0,27 0,39
LOTOFA 70 0,10 0,30 0,03 0,08
ONZABILI 80 0,23 0,32 0,09 0,12
ONZABILI2 70 0,03 0,01 0,01 0,00
TCHITOLA 90 0,81 0,96 0,33 0,40
TOLA 80 0,00 0,00 0,00 0,00
Total Groupe 3 8,83 20,53 2,97 7,08
Groupe 4
AFANE 70 0,10 1,38 0,02 0,24
AFINA 60 0,10 1,07 0,04 0,40
AKOT 70 0,19 1,52 0,07 0,55
ANDOK 70 0,03 0,04 0,01 0,01
ANGUEUK 80 0,58 1,33 0,20 0,46
ANGYLOCALYX 60 0,21 2,10 0,07 0,73
BAKOKO 60 0,13 1,02 0,04 0,32
BÊTE 60 0,02 0,01 0,01 0,00
PEN ANOS 60 0,00 0.01 0,00 0,00
BLIGHIA‘ 70 0,49 1,50 0,15 0,45
BLIGHIA2 60 0,02 0,49 0,00 0,11
BODIOA 80 0,71 0,78 0,26 0,28
BONG 60 0,04 0,12 0,01 0,04
BOSSE FONCE 60 0,05 0,48 0,01 0,15
CELTIS1 60 0,02 0,02 0,01 0,00
CELTIS2 60 0,00 0,00 0,00 0,00
CROTON, EZA 60 0,07 0,06 0,02 0,02
DABEMA 90 1,77 0,77 0,44 0,19
DIFOU 70 0,02 0,03 0,01 0,01

| FORET
RESSOURCES UFA Missa page 80

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net

DMA DMA
DJAKA 60 0,24 0,33 0,05 0,06
PL OR 60 0,36 0,11 0,06 0,02
DRYPETES 60 0,04 1,25 0,01 0,44
EBENE 60 0,01 0,17 0,00 0,06
EBENE NOIR 50 0,28 0,16 0,05 0,03
EBENE2 60 0,01 0,15 0,00 0,04
EBENES 60 0,01 0,10 0,00 0,02
EBIARA 60 0,00 0,00 0,00 0,00
EBOBOA 60 0,00 0,01 0,00 0,00
EBOM 70 0,17 1,94 0,04 0,40
EDJEFOC 70 0,05 1,66 0,01 0,43
EDJIP MBAZOA 60 0,28 2,11 0,04 0,34
EGUIM 70 0,15 0,20 0,03 0,04
EHONGO 60 0,00 0,03 0,00 0,01
EKANGOLA 70 0,05 0,04 0,02 0,01
EKEM 70 0,09 1,56 0,02 0,39
EKEM2 60 0,01 0,23 0,00 0,05
EKOULE BANG 70 0,48 0,71 0,10 0,15
ESENG 70 0,79 0,40 0,27 0,14
ESSIA 70 6,95 9,09 2,08 2,72
ETOUP 60 0,09 0,27 0,03 0,09
EVEGVEU 90 1,19 1,50 0,23 0,29
EVEUSS 70 0,93 0,28 0,36 0,11
HOMALIUM 70 0,03 1,28 0,01 0,38
IATANDZA 80 0,63 1,36 0,22 0,47
KANDA1 60 0,20 0,43 0,05 0,10
KODABEMA 80 0,24 0,29 0,08 0,10
KOTO2 60 0,11 0,36 0,04 0,11
LATI 80 0,70 1,07 0,27 0,42
LIMBALI 90 0,15 0,40 0,05 0,14
MANILKARA 90 4,92 15,24 1,35 4,18
MAYINGADJE 1 80 0,12 0,38 0,05 0,15
MBASUA ROUGE| 80 0,44 3,50 0,18 1,42
MEKOGHO 60 0,64 0,03 0,11 0,00
MOKENDJO 70 0,47 2,04 0,13 0,56
MONGUEMBA 60 0,16 1,37 0,03 0,23
MOPAMBI (aq) 60 0,01 0,17 0,00 0,03
MUBALA 80 1,23 2,45 0,48 0,95
MUBALA 2 80 0,23 0,35 0,04 0,07

| FORET
RESSOURCES UFA Missa page 81

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net

DMA DMA
MUKULUNGU 70 4,86 0,11 1,40 0,03
MUSIZI 80 0,03 0,08 0,01 0,03
MUVAKA 70 0,14 0,13 0,03 0,03
NDONG ELI 60 0,08 0,25 0,02 0,07
NIEUK 60 0,01 0,07 0,00 0,02
NKA 80 0,39 0,50 0,13 0,17
NOM ANDOK 70 0,15 0,04 0,04 0,01
NTOM 70 0,02 0,20 0,01 0,07
OBOTO 80 0,26 0,19 0,08 0,06
OHIA 80 1,10 10,92 0,36 3,61
OKAN 70 0,06 0,04 0,02 0,01
OLENE 80 1,11 0,44 0,38 0,15
OLON 70 0,18 0,34 0,06 0,11
OMVONG 70 0,50 2,71 0,13 0,72
OSOMZO 70 0,28 1,37 0,06 0,32
OSSANG ELI 70 0,67 0,56 0,19 0,16
OWUI 70 0,48 1,57 0,14 0,46
D De TER) 60 0,06 0,30 0,06 0,30
PAKA 80 0,00 0,00 0,00 0,00
PARASOLIER 70 0,90 3,63 0,33 1,31
SAMANEA 70 0,10 0,14 0,03 0,05
SENE 80 0,31 0,38 0,08 0,10
SET 60 0,33 5,13 0,09 1,37
TALI YAOUNDE 80 0,05 0,04 0,01 0,01
TRICHILIA 60 0,00 0,00 0,00 0,00
VESEMBATA 80 0,06 0,08 0,02 0,03
WAMBA 80 1,24 1,68 0,29 0,39
YEKE 80 0,52 1,63 0,18 0,57
Total Groupe 4 40,94 98,24 12,05 29,28
Groupe 5
AKAK 6 1,22 1,23 0,06 0,06
AKEUL 6 0,08 1,27 0,03 0,48
ASSAS1 6 0,18 1,00 0,05 0,26
ASSAS2 6 0,10 1,08 0,02 0,17
ATHIEGHE 6 0,06 0,27 0,02 0,09
BALANITES 6 0,05 0,03 0,01 0,01
EBEBENG 6 0,47 0,31 0,09 0,06
EBO 6 0,09 0,89 0,02 0,22
EDJUJONGO 6 0,13 0,26 0,04 0,07

| FORET
RESSOURCES UFA Missa page 82

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net

DMA DMA
ENGOA 6 0,76 0.90 0,24 0,29
ENGOKONG 6 0,09 1,10 0,00 0,05
ESS ANDJA 6 0,06 1,11 0,01 0,26
ÉTAANGLEUR 6 1,57 0,14 0,15 0,01
GLYPHAEA 6 0,06 1,04 0,01 0,27
INCONNU 6 0,04 0,07 0,04 0,07
MAYINGADJEZ 6 0,17 0,21 0,05 0,07
MEBAMENE 6 0,35 0.62 0,10 0,17
MENJANJOMO 6 0,13 0,03 0,03 0,01
MOKA 6 0,06 0,24 0,01 0,04
MOKENZENZE 6 0,07 1,70 0,01 0,37
ee 6 0,07 0.88 0,02 0,22
ODJOBI 6 0,17 0.65 0,05 0,18
ODOKO 6 0,07 1,03 0,02 0,36
OTUNGUI 2 6 0,12 5,49 0,05 2,16
SOBOU 6 0,14 0,21 0,03 0,04
TUPA-BABAMA 6 0,07 0,82 0,01 0,06
WAMEA FONCE 6 0,19 0,16 0,08 0,07
Total Groupe 5 7,26 36,17 1,43 9,37
TOTAL GENERAL 81,51 177,44 31,00 56,06

Tableau 13 : Synthèse de l'inventaire sur l'UFA Missa : volumes totaux en stock pour les essences
les plus courantes

Volume brut Volume net
Groupe / Essence (em) {m?/ha) {m?/ha)
>= DMA >= 20cm et < DMA >= DMA >= 20cm et < DMA
Groupe 1
ACAJOU 90 279 332 118 640 183 032 77 739
ANINGRE 60 80 603 35 641 42 813 18 931
ANZEM NOIR 90 170 017 108 941 60 380 38 689
AYOUS 100 574 525 246 946 390 157 167 700
AZOBE 90 187 382 99 408 55 293 29 333
BAHIA 50 1 350 1 790 655 869
BOSSE CLAIR 70 33 816 27 456 19 434 15 779
DIBETOU 100 116 367 86 820 57 679 43 034
DOUSSIE 60 42 829 16311 29 661 11 296
IROKO 70 51 447 28 763 36 462 20 385
KOSIPO 90 260 256 132 867 194 271 99 180
| FORET
RESSOURCES UFA Missa page 83

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net
Groupe / Essence | PMA {mÿ/ha) {m?/ha)
(em) >=DMA | >=20cmet<DMA | >=DMA | >=20cm et < DMA
KOTO1 70 44016 52 180 14 256 16 900
LONGHI BLANC 60 42 993 347 102 9 694 78 264
NIOVE 70 178 533 1 145 080 61 423 393 953
PADOUK 80 106 312 408 094 42910 164 715
SAPELLI 90 1 498 720 571 259 1 160 549 442 360
SIPO 80 146 554 34 497 111 520 26 250
TALI 90 292 501 338 775 106 933 123 849
TIAMA BLANC 90 188 026 188 274 124 961 125 125
Total Groupe 1 4 295 577 3 988 845 2 702 081 1 894 354
Groupe 2
BILINGA 70 35 543 24 375 13 783 9 452
DOUSSIE BELA 60 13731 37 670 6 532 17 920
EYONG 70 84 010 225 916 27 688 74 457
KOTIBE 60 32 314 83 278 7 866 20 271
LIMBA 70 440 565 176 758 181 839 72 955
MAMBODE 90 64 990 20 260 24 305 7577
PAO ROSA 60 4937 6 630 2 396 3 218
TIAMA NOIR 80 33 626 41 252 11 962 14675
WENGE 60 1467 731 712 355
Total Groupe 2 711183 616 870 277 083 220 881
Groupe 3
AIELE 90 41 351 31 166 13616 10 262
AKO 90 131 007 126 298 41 534 40 042
ALONE 70 78 672 12 408 21 874 3 450
DIANIA 80 210 894 716 728 71531 243 100
EKOUNE1 60 27 444 487 029 8 796 156 103
EKOUNE2 80 6 228 11 058 2 265 4021
EMIEN 90 140 303 115 867 33 740 27 864
ESSESSANG 90 308 100 343 152 94 537 105 293
FARO 70 86 259 16 872 35 737 6 990
FROMAGER 80 49 031 7716 16 607 2614
ILOMBA1 80 219 147 1 558 024 80 142 569 770
ILOMBA2 80 8713 25 164 2 385 6 886
KAPOKIER 60 843 0 277 0
LONGHI BOUK 80 100 754 194 323 36 259 69 933
LONGHI ROUGE 80 158 910 230 459 54 795 79 467
LOTOFA 70 20 683 60 842 5 706 16 785
ONZABILI 80 47 938 65 090 17 683 24011
ONZABILI2 70 6 559 2875 1523 668
TCHITOLA 90 165 132 195 909 68 276 81 000
| FORET
RESSOURCES UFA Missa page 84

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net
Groupe {Essence | PMA (ea) (ma)
(em) >= DMA >= 20cm et < DMA >= DMA >= 20cm et < DMA
TOLA 80 0 112 0 37
Total Groupe 3 1 807 966 4 201 093 607 284 1 448 294
Groupe 4
AFANE 70 19 749 283 091 3 396 48 680
AFINA 60 21 010 219 839 7727 80 857
AKOT 70 39 471 310 657 14 340 112 862
ANDOK 70 6 353 8181 2176 2 802
ANGUEUK 80 117 955 272 846 40 857 94 509
ANGYLOCALYX | 60 42 968 429 552 14 844 148 402
BAKOKO 60 27 630 209 506 8 536 64 725
BETE 60 3794 1 726 1 207 549
PEN ANOS 60 0 1 699 0 582
BLIGHIA 70 100 893 306 071 30 698 93 125
BLIGHIA2 60 4373 100 590 1016 23 363
BODIOA 80 145 290 159 161 53 071 58 138
BONG 60 8 784 24 169 3 009 8 279
BOSSE FONCE 60 9 448 97 981 3 004 31 158
CELTIS1 60 4872 4025 1182 935
CELTIS2 60 0 977 0 227
CROTON, EZA 60 14 888 11 492 4 204 3 245
DABEMA 90 362 738 156 744 89 625 38 728
DIFOU 70 3221 6755 1 024 2 148
DJAKA 60 49 556 67 974 9 443 12 953
RONDE | 60 73 374 21 529 11473 3 366
DRYPETES 60 7 258 255 886 2 540 89 555
EBENE 60 2 884 33 854 988 11 596
EBENE NOIR 50 57 162 32 708 10 927 6 252
EBENE2 60 1827 31 662 308 7 354
EBENES3 60 1 722 21 097 400 4 900
EBIARA 60 0 82 0 26
EBOBOA 60 0 1 528 0 355
EBOM 70 35 616 397 712 7 398 82 613
EDJEFOC 70 10 321 339 276 2 663 87 554
EDJIPMBAZOA | 60 56 903 432 598 9 191 69 873
EGUIM 70 29 798 41 218 5 586 7 728
EHONGO 60 0 6 352 0 1475
EKANGOLA 70 9 929 8 001 3078 2481
EKEM 70 18 458 319 385 4 651 80 485
EKEM2 60 2768 47 198 643 10 962
| FORET
RESSOURCES UFA Missa page 85

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net
Groupe / Essence | PMA {m°ha) {m°/ha)
(em) >=DMA | >=20cmet<DMA | >=DMA | >= 20cm et < DMA
EKOULE BANG 70 97 967 145 219 20 461 30 330
ESENG 70 161 917 81 059 55 463 27 766
ESSIA 70 1 423 221 1 859 514 425 600 556 069
ETOUP 60 17 993 55 393 5 855 18 024
EVEGVEU 90 244 320 307 574 46 865 58 999
EVEUSS 70 189 977 56 294 74 638 22117
HOMALIUM 70 6 026 261 552 1815 78 779
IATANDZA 80 129 502 277 686 45 323 97 185
KANDA1 60 41 923 88 677 9 956 21 059
KODABEMA 80 48 499 58 941 16 907 20 547
KOTO2 60 23 501 73 767 7 269 22 816
LATI 80 143 872 219 352 55 860 85 166
LIMBALI 90 31 388 81 304 10 748 27 840
MANILKARA 90 1 007 726 3 119 226 276 318 855 292
MAYINGADJE1 80 25 053 78 430 9613 30 093
MBASUA ROUGE 80 90 826 715 866 36 855 290 484
MEKOGHO 60 130 809 5 582 23 208 990
MOKENDJO 70 95 340 418 039 26 268 115 178
MONGUEMBA 60 31 991 279 916 5371 46 992
MOPAMBI (aq) 60 2 424 34 170 434 6 124
MUBALA 80 251 307 500 661 97 663 194 567
MUBALA 2 80 46 356 70 648 9 048 13 789
MUKULUNGU 70 993 879 22 380 286 237 6 445
MUSIZI 80 6318 16 505 2 706 7 068
MUVAKA 70 28 508 26 364 6621 6 123
NDONG ELI 60 15 640 50 166 4 605 14770
NIEUK 60 3 049 13571 878 3 908
NKA 80 80 561 101 549 27 595 34 785
NOM ANDOK 70 30 048 7 321 8 302 2023
NTOM 70 4 274 40 207 1 474 13 871
OBOTO 80 53 975 38 985 16 568 11 967
OHIA 80 225 001 2 234 723 74 493 739 872
OKAN 70 12 008 8401 4 303 3010
OLENE 80 227 966 90 802 78 087 31 103
OLON 70 36 944 69 060 11 626 21 733
OMVONG 70 102 648 555 657 27 161 147 027
OSOMZO 70 56 818 281 310 13 275 65 725
OSSANG ELI 70 137 340 115 357 38 244 32 122
OWUI 70 98 760 321 265 29 089 94 625
OYANG, POIVRIER 60 12617 61 000 12617 61 000
| FORET
RESSOURCES UFA Missa page 86

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut Volume net
Groupe / Essence | PMA {m°ha) {m°/ha)

(em) >=DMA | >=20cmet<DMA | >=DMA | >=20cm et < DMA
D'ETHIOPIE
PAKA 80 0 626 0 97
PARASOLIER 70 184 967 742 166 66 943 268 605
SAMANEA 70 19 545 29 233 6215 9 296
SENE 80 64 332 78 244 16 339 19 872
SET 60 68 206 1 050 070 18 260 281 125
TALI YAOUNDE 80 10 773 7 404 2 968 2 040
TRICHILIA 60 0 189 0 35
VESEMBATA 80 12 932 16 386 4 430 5613
WAMBA 80 254 669 343 741 59 149 79 837
YEKE 80 106 110 332 740 36 996 116013
Total Groupe 4 8 380 335 20 107 414 2 465 880 5 992 761

Tableau 14 : Synthèse de l'inventaire sur l'UFA Missa : volumes bruts totaux en stock des essences
les plus courantes et marges d'erreur sur ces volumes

Erreur relative Volume brut des tiges > DMA (m°)-
pMA | sure volume Intervalle de confiance
Groupe / Essence (cm) | des tiges > DMA Bome Bone
(%) Moyenne inférieure | supérieure
Groupe 1
ACAJOU 90 14,5 279 332 238 829 319 835
ANINGRE 60 21,4 80 603 63 322 97 884
ANZEM NOIR 90 21,3 170 017 133 820 206 214
AYOUS 100 14,2 574 525 493 000 656 050
AZOBE 90 19,5 187 382 150 767 223 996
BAHIA 50 98,4 1350 21 2 679
BOSSE CLAIR 70 34,1 33 816 22 278 45 354
DIBETOU 100 26,7 116 367 85 273 147 460
DOUSSIE 60 31,5 42 829 29 359 56 298
IROKO 70 29,6 51 447 36 224 66 670
KOSIPO 90 18,2 260 256 213019 307 492
KOTO1 70 30,5 44 016 30 613 57 419
LONGHI BLANC 60 23,0 42 993 33 087 52 898
NIOVE 70 12,8 178 533 155 645 201 421
PADOUK 80 19,9 106 312 85 209 127 415
SAPELLI 90 7,1 1 498 720 1 392 461 1 604 979
SIPO 80 26,1 146 554 108 260 184 849
TALI 90 12,4 292 501 256 143 328 859
TIAMA BLANC 90 17,0 188 026 155 986 220 065
Total Groupe 1 4,2 4 295 577 4114 304 4 476 851
Groupe 2 0
BILINGA 70 34,5 35 543 23 274 47 813
DOUSSIE BELA 60 30,7 13 731 9513 17 949
| FORET
RESSOURCES UFA Missa page 87

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur relative Volume brut des tiges > DMA (m°) -
pMA | sure volume Intervalle de confiance
Groupe / Essence (cm) | des tiges > DMA Borne Borne
Ce) Moyenne inférieure | supérieure
EYONG 70 23,2 84 010 64 486 103 533
KOTIBE 60 23,4 32 314 24 749 39 879
LIMBA 70 11,8 440 565 388 711 492 420
MAMBODE 90 41,7 64 990 37 902 92 078
PAO ROSA 60 66,8 4937 1 639 8235
TIAMA NOIR 80 34,9 33 626 21 880 45 372
WENGE 60 113,1 1467 0 3127
Total Groupe 2 9,3 711183 645 185 777181
Groupe 3 Q 0
AIELE 90 42,0 41 351 23 980 58 723
AKO 90 23,0 131 007 100 941 161 073
ALONE 70 31,0 78 672 54 299 103 044
DIANIA 80 17,6 210 894 173 734 248 053
EKOUNE1 60 28,1 27 444 19 732 35 155
EKOUNE2 80 124,2 6 228 0 13 963
EMIEN 90 19,8 140 303 112 509 168 097
ESSESSANG 90 13,3 308 100 266 999 349 200
FARO 70 27,7 86 259 62 357 110 161
FROMAGER 80 37,9 49 031 30 468 67 595
ILOMBA1 80 12,8 219 147 191 052 247 242
ILOMBA2 80 60,3 8713 3 461 13 966
KAPOKIER 60 194,1 843 0 2 480
LONGHI BOUK 80 20,1 100 754 80 523 120 986
LONGHI ROUGE 80 15,7 158 910 133 945 183 874
LOTOFA 70 43,8 20 683 11 620 29 746
ONZABILI 80 30,3 47 938 33 393 62 482
ONZABILI2 70 75,6 6 559 1 598 11519
TCHITOLA 90 21,5 165 132 129 563 200 702
TOLA 80 Q 0 0
Total Groupe 3 5,7 1 807 966 1 705 093 1 910 840
Groupe 4 0 0
AFANE 70 34,3 19 749 12977 26 521
AFINA 60 31,9 21 010 14318 27 702
AKOT 70 28,2 39 471 28 328 50 613
ANDOK 70 61,8 6 353 2 426 10 280
ANGUEUK 80 17,5 117 955 97 348 138 562
ANGYLOCALYX 60 22,9 42 968 33 128 52 807
BAKOKO 60 31,8 27 630 18 855 36 406
BETE 60 135,5 3 794 0 8 934
BILINGA PANTANOS 60 (] 0 0
BLIGHIA1 70 16,6 100 893 84 195 117 590
BLIGHIA2Z 60 77,4 4373 989 7 758
BODIOA 80 16,8 145 290 120 866 169 713
BONG 60 53,1 8 784 4121 13 448
BOSSE FONCE 60 75,8 9 448 2 290 16 606
| FORET
RESSOURCES UFA Missa page 88

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur relative Volume brut des tiges > DMA (m°) -
DMA sur le volume Intervalle de confiance
Groupe / Essence (em) | des tiges > DMA Borne Bone
Ce) Moyenne inférieure | supérieure

CELTIS1 60 64,1 4872 1 748 7 997
CELTIS2 60 0 Q Q
CROTON, EZA 60 26,6 14 888 10 931 18 846
DABEMA 90 12,6 362 738 317 178 408 298
DIFOU 70 112,1 3221 Q 6 832
DJAKA 60 22,4 49 556 38 435 60 676
DRAGONNIER,

ALEN OKPWE 60 26,3 73 374 54 106 92 642
DRYPETES 60 45,8 7 258 3 934 10 582
EBENE 60 714 2 884 825 4943
EBENE NOIR 50 14,6 57 162 48 811 65 513
EBENE2 60 118,3 1 327 Q 2 830
EBENES 60 98,0 1722 35 3410
EBIARA 60 0 Q Q
EBOBOA 60 0 Q Q
EBOM 70 25,9 35 616 26 388 44 845
EDJEFOC 70 47,9 10 321 5 376 15 265
EDJIP MBAZOA 60 17,4 56 903 46 979 66 827
EGUIM 70 38,6 29 793 18 281 41 306
EHONGO 60 0 Q Q
EKANGOLA 70 713 9 929 2847 17011
EKEM 70 36,7 18 458 11 691 25 224
EKEM2 60 73,3 2768 739 4797
EKOULE BANG 70 18,1 97 967 80 274 115 660
ESENG 70 15,6 161917 136 722 187111
ESSIA 70 5,5 1423221] 1345086| 1501 356
ETOUP 60 35,0 17 993 11701 24 286
EVEGVEU 90 14,9 244 320 207 819 280 821
EVEUSS 70 17,3 189 977 157 168 222 786
HOMALIUM 70 93,5 6 026 392 11 660
IATANDZA 80 18,3 129 502 105 855 153 149
KANDAi 60 27,0 41 923 30 621 53 226
KODABEMA 80 31,8 48 499 33 081 63 917
KOTO2 60 31,9 23 501 15 995 31 008
LATI 80 18,9 143 872 116 709 171 035
LIMBALI 90 64,3 31 388 11193 51 583
MANILKARA 90 8,3 1 007 726 924 286| 1091 166
MAYINGADJE 1 80 36,1 25 053 16 004 34 103
MBASUA ROUGE 80 20,2 90 826 72 470 109 182
MEKOGHO 60 26,2 130 809 96 484 165 133
MOKENDJO 70 19,8 95 340 76 453 114 227
MONGUEMBA 60 25,5 31 991 23 833 40 148
MOPAMBI (aq) 60 89,4 2424 256 4 592
MUBALA 80 15,1 251 307 213 335 289 280
MUBALA 2 80 32,6 46 356 31 225 61 487

| FORET
RESSOURCES UFA Missa page 89

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur relative Volume brut des tiges > DMA (mÿ) -
DMA sur le volume Intervalle de confiance
Groupe / Essence (cm) | des tiges > DMA Bone Bone
Ce) Moyenne inférieure | supérieure

MUKULUNGU 70 183 993879] 861992) 1125 767
MUSIZI 80 749 6318 1 587 11 050
MUVAKA 70 40,1 28 508 17 087 39 928
NDONG ELI 60 35,3 15 640 10114 21165
NIEUK 60 74,1 3 049 790 5 308
NKA 80 21,5 80 561 63 281 97 842
NOM ANDOK 70 43,9 30 048 16 848 43 248
NTOM 70 74,9 4274 T 072 7475
OBOTO 80 25,9 53 975 39 985 67 966
OHIA 80 16,0 225 001 188933] 261068
OKAN 70 57,9 12 008 5 062 18955
OLENE 80 15,7 227966] 192175) 263757
OLON 70 28,2 36 944 26 537 47351
OMVONG 70 14,5 102 648 87805] 117491
OSOMZO 70 23,5 56 818 43 489 70 148
OSSANG ELI 70 17,6 137340] 113154] 161525
OWUI 70 17,3 98 760 81694[ 115825
ANR VRIER | 60 36,5 12617 8017 17217
PAKA 80 ü ü ü
PARASOLIER 70 123 184967] 162216] 207718
SAMANEA 70 38,2 19 545 12 079 27011
SENE 80 27,3 64 332 46 750 81914
SET 60 16,7 68 206 56 829 79 583
TALI YAOUNDE 80 748 10 773 2712 18 834
TRICHILIA 60 0 0 0
VESEMBATA 80 512 12 932 6 307 19 558
WAMBA 80 144 254669] 218022) 291316
YEKE 80 16,8 106 110 88316[ 123905
Total Groupe 4 2.8 8380335 | 8142333] 8618336

Tableau 15 : Synthèse de l'inventaire sur l'UFA Missa : volumes nets totaux en stock des essences
les plus courantes et marges d'erreur sur ces volumes

Erreur Volume net des tiges > DMA (m°) -
DMA relative sur Intervalle de confiance
Groupe / Essence (em) le volume s
des tiges> | Moyenne | 5m | 5eme
DMA (%) inférieure | supérieure
Groupe 1
ACAJOU 90 14,5 183 032 156 492 209 571
ANINGRE 60 21,4 42 813 33 634 51 992
ANZEM NOIR 90 21,3 60 380 47 525 78 235
AYOUS 100 14,2 390 157 334 794 445 521
AZOBE 90 19,5 55 293 44 488 66 097
BAHIA 50 98,4 655 10 1 300
BOSSE CLAIR 70 34,1 19 434 12 803 26 065
| FORET
RESSOURCES UFA Missa page 90

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur Volume net des tiges > DMA (m°) -
DMA relative sur Intervalle de confiance
Groupe / Essence le volume
(cm) des tiges > Moyenne Borne Borne
DMA (%) inférieure | supérieure
DIBETOU 100 26,7 57 679 42 267 73 091
DOUSSIE 60 31,5 29 661 20 333 38 989
IROKO 70 29,6 36 462 25 673 47 251
KOSIPO 90 18,2 194 271 159 010 229 531
KOTO1 70 30,5 14256 9915 18 597
LONGHI BLANC 60 23,0 9 694 7 460 11 927
NIOVE 70 12,8 61 423 53 548 69 297
PADOUK 80 19,9 42910 34 392 51 427
SAPELLI 90 7,1 1160 549] 1078 266 1 242 832
SIPO 80 26,1 111 520 82 380 140 661
TALI 90 12,4 106 933 93 641 120 224
TIAMA BLANC 90 17,0 124 961 103 667 146 254
Total Groupe 1 4,2 2 702 081 2 588 053 2 816 109
Groupe 2 0 0
BILINGA 70 34,5 13 783 9 025 18 541
DOUSSIE BELA 60 30,7 6532 4 525 8 539
EYONG 70 23,2 27 688 21 253 34 123
KOTIBE 60 23,4 7 866 6025 9 707
LIMBA 70 11,8 181 839 160 436 203 241
MAMBODE 90 41,7 24 305 14175 34 435
PAO ROSA 60 66,8 2 396 796 3 997
TIAMA NOIR 80 34,9 11 962 7 784 16141
WENGE 60 113,1 712 0 1518
Total Groupe 2 9,3 277 083 251 370 302 796
Groupe 3 0 0
AIELE 90 42,0 13616 7 896 19 336
AKO 90 23,0 41 534 32 002 51 067
ALONE 70 31,0 21 874 15 097 28 650
DIANIA 80 17,6 71531 58 927 84 135
EKOUNE1 60 28,1 8 796 6 324 11 268
EKOUNE2 80 124,2 2 265 0 5078
EMIEN 90 19,8 33 740 27 056 40 424
ESSESSANG 90 13,3 94 537 81 926 107 149
FARO 70 27,7 35 737 25 834 45 640
FROMAGER 80 37,9 16 607 10 320 22 894
ILOMBA1 80 12,8 80 142 69 868 90 416
ILOMBA2 80 60,3 2 385 947 3 822
KAPOKIER 60 194,1 277 0 815
LONGHI BOUK 80 20,1 36 259 28 979 43 540
LONGHI ROUGE 80 15,7 54 795 46 187 63 404
LOTOFA 70 43,8 5 706 3 206 8 206
ONZABILI 80 30,3 17 683 12318 23 048
ONZABILI2 70 75,6 1 523 371 2675
TCHITOLA 90 21,5 68 276 53 569 82 982
TOLA 80 0 0 0
| FORET
RESSOURCES UFA Missa page 91

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur Volume net des tiges > DMA (m°) -
DMA relative sur Intervalle de confiance
Groupe / Essence le volume
(cm) des tiges > Moyenne Borne Borne
DMA (%) inférieure | supérieure

Total Groupe 3 5,7 607 284 572 730 641 839
Groupe 4 0 0
AFANE 70 34,3 3 396 2 232 4561
AFINA 60 31,9 7727 5 266 10 189
AKOT 70 28,2 14 340 10 292 18 388
ANDOK 70 61,8 2176 831 3 521
ANGUEUK 80 17,5 40 857 33 720 47 995
ANGYLOCALYX 60 22,9 14 844 11 445 18 244
BAKOKO 60 31,8 8536 5 825 11 247
BETE 60 135,5 1207 0 2841
BILINGA PANTANOS 60 0 0 0
BLIGHIA1 70 16,6 30 698 25 617 35 778
BLIGHIA2 60 77,4 1016 230 1 802
BODIOA 80 16,8 53 071 44 150 61 993
BONG 60 53,1 3 009 1412 4 606
BOSSE FONCE 60 75,8 3 004 728 5281
CELTIS1 60 64,1 1132 406 1 857
CELTIS2 60 0 0 0
CROTON, EZA 60 26,6 4 204 3 086 5 321
DABEMA 90 12,6 89 625 78 368 100 882
DIFOU 70 112,1 1 024 0 2172
DJAKA 60 22,4 9 443 7 324 11 562
DRAGONNIER,

ALEN OKPWE 60 26,3 11 473 8 460 14 486
DRYPETES 60 45,8 2 540 1377 3 704
EBENE 60 71,4 988 283 1 693
EBENE NOIR 50 14,6 10 927 9 331 12 524
EBENE2 60 113,3 308 0 657
EBENE3 60 98,0 400 8 792
EBIARA 60 0 0 0
EBOBOA 60 0 0 0
EBOM 70 25,9 7 398 5481 9315
EDJEFOC 70 47,9 2 663 1 387 3 939
EDJIP MBAZOA 60 17,4 9191 7 588 10 794
EGUIM 70 38,6 5 586 3 428 7 745
EHONGO 60 0 0 0
EKANGOLA 70 71,3 3 078 882 5 274
EKEM 70 36,7 4651 2946 6357
EKEM2 60 73,3 643 172 1114
EKOULE BANG 70 18,1 20 461 16 766 24157
ESENG 70 15,6 55 463 46 833 64 093
ESSIA 70 5,5 425 600 402 235 448 965
ETOUP 60 35,0 5 855 3 807 7 902
EVEGVEU 90 14,9 46 865 39 864 53 867
EVEUSS 70 17,8 74 638 61 748 87 528
HOMALIUM 70 93,5 1815 118 3512

| FORET
RESSOURCES UFA Missa page 92

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Erreur Volume net des tiges > DMA (m°) -
DMA relative sur Intervalle de confiance
Groupe / Essence le volume
(cm) des tiges > Moyenne Borne Borne
DMA (%) inférieure | supérieure

IATANDZA 80 18,3 45 323 37 047 53 599
KANDA1 60 27,0 9 956 7272 12 640
KODABEMA 80 31,8 16 907 11 532 22 281
KOTO2 60 31,9 7 269 4947 9 591
LATI 80 18,9 55 860 45 313 66 406
LIMBALI 90 64,3 10 748 3 833 17 663
MANILKARA 90 8,3 276 318 253 439 299 198
MAYINGADJE1 80 36,1 9613 6141 13 085
MBASUA ROUGE 80 20,2 36 855 29 407 44 304
MEKOGHO 60 26,2 23 208 17118 29 298
MOKENDJO 70 19,8 26 268 21 064 31 472
MONGUEMBA 60 25,5 5371 4001 6 740
MOPAMBI (aq) 60 89,4 434 46 823
MUBALA 80 15,1 97 663 82 906 112 420
MUBALA 2 80 32,6 9 048 6095 12001
MUKULUNGU 70 13,3 286 237 248 254 324 221
MUSIZI 80 74,9 2706 680 4732
MUVAKA 70 40,1 6621 3 969 9274
NDONG ELI 60 35,3 4 605 2978 6231
NIEUK 60 74,1 878 228 1 529
NKA 80 21,5 27 595 21676 33 515
NOM ANDOK 70 43,9 8 302 4655 11 950
NTOM 70 74,9 1 474 370 2579
OBOTO 80 25,9 16 568 12274 20 863
OHIA 80 16,0 74 493 62 552 86 434
OKAN 70 57,9 4 303 1814 6 792
OLENE 80 15,7 78 087 65 828 90 347
OLON 70 28,2 11 626 8351 14 901
OMVONG 70 14,5 27 161 23 233 31 088
OSOMZO 70 23,5 13275 10161 16 389
OSSANG ELI 70 17,6 38 244 31 509 44 978
OWUI 70 17,8 29 089 24 062 34 115
OYANG, POIVRIER

D'ETHIOPIE 60 36,5 12617 8017 17217
PAKA 80 0 0 0
PARASOLIER 70 12,3 66 943 58 709 75177
SAMANEA 70 38,2 6215 3 841 8 589
SENE 80 27,3 16 339 11 874 20 804
SET 60 16,7 18 260 15214 21 306
TALI YAOUNDE 80 74,8 2 968 747 5 189
TRICHILIA 60 0 0 0
VESEMBATA 80 51,2 4 430 2160 6 699
WAMBA 80 14,4 59 149 50 638 67 661
YEKE 80 16,8 36 996 30 792 43 201
Total Groupe 4 2,8 2 465 880 2 395 849 2 535 911

| FORET
RESSOURCES UFA Missa page 93

| MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Le Tableau 17 présente les volumes bruts par hectare disponibles sur les strates utiles de l'UFA
Missa, en fonction du DMA choisi. Dans chaque cellule est présenté le volume brut par hectare
cumulé correspondant au DMA de cette colonne. Le grisé surligne le volume brut par hectare au DMA
fixé dans ce Plan d'Aménagement (cf. 8 4.6).

L'exemple ci-dessous présente le cas du Sapelli :

+ avec un DMA de 80 cm, le volume brut par hectare est de 8,325 m‘/ha soit la somme des
volumes des classes 80 à 160 (cf. Tableau 16).

+ avec un DMA de 100 cm, le volume brut par hectare est de 6,197 m°/ha, soit la somme des
volumes des classes 100 à 160 (cf. Tableau 16).

Tableau 16 : Calcul du volume brut par hectare en fonction du DMA - Cas du Sapelli

DMA Volume brut par hectare (m°/ha)

(em) | 20 [30 40 | 50 | 60 | 70 | 80 | so | 100 | 110 | 120 | 130 | 140 | 150 | >160 | "**
40 [| - | - | o1t62| 0226 | o566[ 0.625] 1,002] 1,125] 1,279] 0683[ 0.841] 0796] 0,950] 0.077] 0,722] 9,908
50 | - | - 0.226 | 0,566] 0,625] 10002] 1,125] 1.279] 0633] 0,841] 0.706] o.050| 0,977] o722| o74t
60 | - | - 0,566 | 0,625] 1,002] 1,125] 1.279] 0,633 | 0.841] 0,796] 0.950] 0.977|[ o722| 9,515
70 | - | - 0,625] 1002] 1,125[ 1.279) 0633| 0.841] 0706] 0,050 | 0.077] o722| 8,949
80 | - | - 1,002] 1,125] 1,270] 0,683| 0.841] 0796| 0,950 | 0.077] o,722| 8,325
90 | - | - 1,125] 1279| 0633] 0,841] 0.796] 0950] 0,077] o722| 7,323
100 | - | - 1,279 | 0,633 | 0,841] 0,796| 0,950! 0.977| o0722| 6,107

Tableau 17 : Synthèse de l'inventaire sur l'UFA Missa : volumes bruts par hectare en fonction du

DMA
Volumes bruts par hectare (m’/ha) en fonction du DMA choisi
Groupe / Essence DMA {donné en cm)
(em) 40 50 60 70 80 90 100 110
Groupe 1
ACAJOU 90 | 2,208 | 2,156 | 2,053 | 1,908 | 1,710 [ML365E] 1,098 | 0,831
ANINGRE 60 | 0,494 | 0,445 [0,394 0,311 | 0,240 | 0,160 | 0,100 | 0,059
ANZEM NOIR 90 | 1,324 | 1,299 | 1,256 | 1,154 | 1,015 [NO/831M) 0,680 | 0,531
AYOUS 100 | 3,860 | 3,783 | 3,729 | 3,593 | 3,438 | 3,134 [28072 2,337
AZOBE 90 | 1,204 | 1,272 | 1,235 | 1,164 | 1,074 [MO9T6N 0,731 | 0,565
BAHIA 50 | 0,012 [MO007% 0,004 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
BOSSE CLAIR 70 | 0,249 | 0,224 | 0,204 MOM65A 0,133 | 0,099 | 0,063 | 0,021
DIBETOU 100 | 0,907 | 0,885 | 0,855 | 0,800 | 0,741 | 0,655 [NO/569!] 0,487
DOUSSIE 60 | 0,241 | 0,224 |[10/209,| 0,190 | 0,183 | 0,153 | 0,133 | 0,117
IROKO 70 | 0,376 | 0,349 | 0,319 [MO/251A 0,197 | 0,146 | 0,112 | 0,058
KOSIPO 90 | 1,713 | 1,652 | 1,576 | 1,490 | 1,408 2720) 1,156 | 0,973
KOTO1 70 | 0,390 | 0,352 | 0,300 MO/215 A 0,150 | 0,098 | 0,076 | 0,066
LONGHI BLANC 60 | 0,813 | 0,412 [MO/210%| 0,077 | 0,037 | 0,027 | 0,023 | 0,017
NIOVE 70 | 4,253 | 2,856 | 1,852 [0,872 | 0,338 | 0,120 | 0,059 | 0,027
PADOUK 80 | 2,063 | 1,747 | 1,410 | 0,872 [MO/519 0,266 | 0,186 | 0,074
SAPELLI 90 | 9,903 | 9,741 | 9,515 | 8,949 | 8,325 7323!) 6,197 | 4,918
SIPO 80 | 0,819 | 0,803 | 0,785 | 0,742 MNO/716N 0,691 | 0,656 | 0,601
| FORET
RESSOURCES UFA Missa page 94

| MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

JE LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE
Volumes bruts par hectare (m°/ha) en fonction du DMA choisi
Groupe / Essence DMA {donné en cm)
(em) 40 50 60 70 80 90 100 110
TALI 90 2,958 | 2,836 | 2,664 | 2,343 | 1,946 | 1,429 | 0,971 | 0,603
TIAMA BLANC 90 1,915 | 1,803 | 1,673 | 1,415 | 1,188 | 0,919 | 0,712 | 0,516
Total Groupe 1 35,794 | 32,845 | 30,245 | 26,512 | 23,358 | 19,602 | 16,329 | 12,802
Groupe 2
BILINGA 70 0,271 0,242 | 0,220 | 0174 | 0,134 | 0,090 | 0,059 | 0,043
DOUSSIE BELA 60 0,150 | 0,104 | 0,067 | 0,021 | 0,016 | 0,003 | 0,000 | 0,000
EYONG 70 1,192 | 0,967 | 0,743 | 0,410 | 0,255 | 0,152 | 0,111 | 0,092
KOTIBE 60 0,332 | 0,231 | 0,158 | 0,091 | 0,031 | 0,007 | 0,007 | 0,007
LIMBA 70 2,874 | 2,770 | 2,604 | 2,153 | 1,541 | 0,982 | 0,712 | 0,434
MAMBODE 90 0,392 | 0,385 | 0,378 | 0,361 | 0,345 | 0,318 | 0,291 | 0,226
PAO ROSA 60 0,046 | 0,038 | 0,024 | 0,009 | 0,003 | 0,000 | 0,000 | 0,000
TIAMA NOIR 80 0,371 0,342 | 0,295 | 0,225 | 0,164 | 0,104 | 0,069 | 0,042
WENGE 60 0,009 | 0,009 | 0,007 | 0,005 | 0,000 | 0,000 | 0,000 | 0,000
Total Groupe 2 5,636 | 5,087 | 4,496 | 3,449 | 2,490 | 1,656 | 1,251 | 0,845
Groupe 3
AIELE 90 0,328 | 0,313 | 0,297 | 0,284 | 0,253 | 0,202 | 0,175 | 0,151
AKO 90 1,117 | 1,046 | 0,983 | 0,889 | 0,793 | 0,640 | 0,534 | 0,420
ALONE 70 0,429 | 0,418 | 0,409 | 0,384 | 0,366 | 0,339 | 0,308 | 0,254
DIANIA 80 3,617 | 2,861 | 2,205 | 1,526 | 1,030 | 0,707 | 0,486 | 0,327
EKOUNE1 60 0,640 | 0,273 | 0,134 | 0,055 | 0,023 | 0,017 | 0,008 | 0,008
EKOUNE2 80 0,073 | 0,065 | 0,053 | 0,049 | 0,030 | 0,013 | 0,013 | 0,008
EMIEN 90 1,221 1,181 | 1,130 | 0,992 | 0,819 | 0,685 | 0,563 | 0,432
ESSESSANG 90 3,007 | 2,895 | 2,739 | 2,415 | 2,019 | 1,505 | 1,144 | 0,743
FARO 70 0,498 | 0,480 | 0,462 | 0,421 | 0,387 | 0,313 | 0,224 | 0,185
FROMAGER 80 0,273 | 0,268 | 0,266 | 0,256 | 0,240 | 0,202 | 0,189 | 0,158
ILOMBA1 80 5,112 | 3,961 | 3,011 | 1,838 | 1,071 | 0,539 | 0,299 | 0,143
ILOMBA2 80 0,117 | 0,102 | 0,082 | 0,068 | 0,043 | 0,011 | 0,007 | 0,007
KAPOKIER 60 0,004 | 0,004 | 0,004 | 0,004 | 0,004 | 0,004 | 0,000 | 0,000
LONGHI BOUK 80 1,230 | 1,118 | 0,994 | 0,733 | 0,492 | 0,293 | 0,198 | 0,106
LONGHI ROUGE 80 1,655 | 1,505 | 1,340 | 1,038 | 0,776 | 0,492 | 0,296 | 0,144
LOTOFA 70 0,292 | 0,229 | 0,174 | 0,101 | 0,062 | 0,038 | 0,033 | 0,028
ONZABILI 80 0,451 0,404 | 0,363 | 0,297 | 0,234 | 0,176 | 0,115 | 0,077
ONZABILI2 70 0,039 | 0,036 | 0,036 | 0,032 | 0,032 | 0,022 | 0,017 | 0,007
TCHITOLA 90 1,723 | 1,647 | 1,532 | 1,333 | 1,087 | 0,807 | 0,650 | 0,461
TOLA 80 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
Total Groupe 3 21,825 | 18,806 | 16,213 | 12,716 | 9,762 | 7,006 | 5,257 | 3,658
Groupe 4
AFANE 70 0,917 | 0,559 | 0,303 | 0,096 | 0,036 | 0,005 | 0,005 | 0,000
AFINA 60 0,359 | 0,183 | 0,103 | 0,039 | 0,021 | 0,000 | 0,000 | 0,000
AKOT 70 1,002 | 0,637 | 0,413 | 0,193 | 0,096 | 0,051 | 0,030 | 0,013
ANDOK 70 0,058 | 0,054 | 0,048 | 0,031: | 0,021 | 0,000 | 0,000 | 0,000
ANGUEUK 80 1,705 | 1,517 | 1,308 | 0,964 | 0,576 | 0,302 | 0,167 | 0,086
ANGYLOCALYX 60 0,980 | 0,471 | 0,210. | 0,079 | 0,039 | 0,019 | 0,019 | 0,019
BAKOKO 60 0,418 | 0,248 | 0,135 | 0,075 | 0,033 | 0,033 | 0,024 | 0,019
BETE 60 0,024 | 0,020 | 0,019 | 0,019 | 0,012 | 0,012 | 0,012 | 0,012
| FORET
RESSOURCES UFA Missa page 95

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

JE LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE
Volumes bruts par hectare (m’/ha) en fonction du DMA choisi
DMA (donné en cm)
Groupe / Essence (em)
40 50 60 70 80 90 100 110
BILINGA
PANTANOS 60 | 0,004 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
BLIGHIA‘ 70 | 1,344 | 1,010 | 0,771 [N0493k| 0,260 | 0,116 | 0,072 | 0,024
BLIGHIA2 60 | 0,122 | 0,049 [0,021 0,016 | 0,016 | 0,009 | 0,000 | 0,000
BODIOA 80 | 1,330 | 1,231 | 1,102 | 0,925 MO71O!| 0,453 | 0,381 | 0,179
BONG 60 | 0,086 | 0,062 [NO,043]] 0,027 | 0,014 | 0,011 | 0,007 | 0,007
BOSSE FONCE 60 | 0,126 | 0,060 | 0,046 | 0,041 | 0,036 | 0,033 | 0,028 | 0,028
CELTIS1 60 | 0,035 | 0,031 | 0,024 | 0,012 | 0,004 | 0,004 | 0,000 | 0,000
CELTIS2 60 | 0,001 | 0,001 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
CROTON, EZA 60 | 0,108 | 0,091 | 0,073 | 0,040 | 0,014 | 0,000 | 0,000 | 0,000
DABEMA 90 | 2,421 | 2,358 | 2,274 | 2,141 | 1,994 M7720] 1,515 | 1,266
DIFOU 70 | 0,036 | 0,028 | 0,025 [0016| 0,008 | 0,008 | 0,008 | 0,008
DJAKA 60 | 0,453 | 0,351 [02421] 0,138 | 0,070 | 0,039 | 0,026 | 0,020
DRAGONNIER,
ALEN OKPWE 60 | 0,404 | 0,380 |.0,358 | 0,297 | 0,257 | 0,206 | 0,171 | 0,149
DRYPETES 60 | 0,306 | 0,100 | 0,085 | 0,003 | 0,000 | 0,000 | 0,000 | 0,000
EBENE 60 | 0,030 | 0,018 | 0,014 | 0,010 | 0,005 | 0,003 | 0,003 | 0,000
EBENE NOIR 50 | 0,363 [0279 0,218 | 0,132 | 0,090 | 0,047 | 0,023 | 0,010
EBENE2 60 | 0,035 | 0,016 |N0,006.| 0,003 | 0,000 | 0,000 | 0,000 | 0,000
EBENES 60 | 0,021 | 0,011 | 0,008 | 0,003 | 0,000 | 0,000 | 0,000 | 0,000
EBIARA 60 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
EBOBOA 60 | 0,004 | 0,003 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000 | 0,000
EBOM 70 | 1,309 | 0,816 | 0,462 [10/1742] 0,069 | 0,032 | 0,005 | 0,000
EDJEFOC 70 | 0,677 | 0,350 | 0,172 | 0,050.| 0,019 | 0,009 | 0,000 | 0,000
EDJIP MBAZOA 60 | 1,389 | 0,710 |N0,278.| 0,071 | 0,029 | 0,005 | 0,005 | 0,000
EGUIM 70 | 0,240 | 0,203 | 0,178 [NO/1460| 0,109 | 0,078 | 0,061 | 0,050
EHONGO 60 | 0,005 | 0,003 [0,000 0,000 | 0,000 | 0,000 | 0,000 | 0,000
EKANGOLA 70 | 0,077 | 0,072 | 0,064 [N0,049k| 0,041 | 0,027 | 0,023 | 0,017
EKEM 70 | 0,467 | 0,264 | 0,150 | 0,090 | 0,051 | 0,010 | 0,005 | 0,000
EKEM2 60 | 0,055 | 0,029 [0014] 0,000 | 0,000 | 0,000 | 0,000 | 0,000
EKOULE BANG 70 | 0,955 | 0,801 | 0,668 [0479k| 0,306 | 0,158 | 0,080 | 0,053
ESENG 70 | 1,074 | 0,996 | 0,913 | 0791 | 0,660 | 0,499 | 0,351 | 0,194
ESSIA 70 | 13,282 | 11,343 | 9,581 6,954 | 5,005 | 3,352 | 2,033 | 1,275
ETOUP 60 | 0,180 | 0,121 |NO,088/| 0,045 | 0,032 | 0,015 | 0,011 | 0,000
EVEGVEU 90 | 2,556 | 2,435 | 2,267 | 1,890 | 1,571 11,194] 0,845 | 0,580
EVEUSS 70 | 1,107 | 1,064 | 1,023 [09282] 0,831 | 0,701 | 0,605 | 0,497
HOMALIUM 70 | 0,257 | 0,109 | 0,051 | 0,029,| 0,029 | 0,023 | 0,023 | 0,017
IATANDZA 80 | 1,574 | 1,378 | 1,204 | 0,934 [NO683N 0,417 | 0,256 | 0,147
KANDAi 60 | 0,362 | 0,266 [0,205] 0,137 | 0,093 | 0,076 | 0,049 | 0,033
KODABEMA 80 | 0,458 | 0,415 | 0,369 | 0,297 |NO237| 0,175 | 0,132 | 0,009
KOTO2 60 | 0,249 | 0,157 [NOMMSA| 0,063 | 0,031 | 0,021 | 0,008 | 0,008
LATI 80 | 1,339 | 1,211 | 1,096 | 0,905 [N0,/703)) 0,504 | 0,400 | 0,264
LIMBALI 90 | 0,488 | 0,468 | 0,427 | 0,339 | 0,261 MNO/1532] 0,075 | 0,046
MANILKARA 90 | 17,198 | 15,455 | 13,432 | 10,297 | 7,555 14,024] 3,199 | 1,881
MAYINGADJE 1 80 | 0,386 | 0,323 | 0,261 | 0,188 [NO,122)) 0,064 | 0,034 | 0,007
MBASUA ROUGE | 80 | 3,121 | 2.356 ]1,633k] 0,876 | 0,444 | 0,218 | 0,087 | 0,049
| FORET
RESSOURCES UFA Missa page 96

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE Likoual

laTimber.

Volumes bruts par hectare (m’/ha) en fonction du DMA choisi
Groupe / Essence DMA {donné en cm)
(em) 40 50 60 70 80 90 100 110
MEKOGHO 60 | 0,653 | 0,652 | 0,639 [06260 0,604 | 0,572 | 0,555 | 0,510
MOKENDJO 70 | 1,584 | 1,147 |N0772| 0,466 | 0,290 | 0,167 | 0,115 | 0,061
MONGUEMBA 60 _| 0,756 | 0,350 | 0,156 | 0,035 | 0,021 | 0,004 | 0,000 | 0,000
MOPAMBI (aq) 60 | 0,055 | 0,030 | 0,012 | 0,006 | 0,003 | 0,000 | 0,000 | 0,000
MUBALA 80 | 2,919 | 2,543 | 2,173 | 1,715 [M1,228)) 0,837 | 0,558 | 0,380
MUBALA 2 80 | 0,430 | 0,383 | 0,338 | 0,284 | 0,226. | 0,158 | 0,123 | 0,101
MUKULUNGU 70 | 4,931 | 4,912 | 4,887 |4856,| 4,824 | 4,740 | 4,650 | 4,576
MUSIZI 80 | 0,083 | 0,072 | 0,065 | 0,052 [N0081A 0,021 | 0,016 | 0,000
MUVAKA 70 | 0,223 | 0,194 | 0,166 [N0189)| 0,113 | 0,089 | 0,063 | 0,052
NDONG ELI 60 | 0,184 | 0,120 [0,076] 0,042 | 0,018 | 0,004 | 0,000 | 0,000
NIEUK 60 | 0,043 | 0,024 [0,015 | 0,005 | 0,000 | 0,000 | 0,000 | 0,000
NKA 80 | 0,826 | 0,781 | 0,714 | 0,561 [N0,394)) 0,250 | 0,123 | 0,064
NOM ANDOK 70 _| 0,176 | 0,173 | 0,162 [0147] 0,134 | 0,099 | 0,091 | 0,074
NTOM 70 | 0,132 | 0,084 | 0,056 | 0,021 | 0,008 | 0,004 | 0,000 | 0,000
OBOTO 80 | 0,424 | 0,405 | 0,381 | 0,327 [N02640 0,191 | 0,165 | 0,135
OHIA 80 | 8,006 | 5,913 | 4,191 | 2,178 | 4,099) 0,543 | 0,382 | 0,267
OKAN 70 | 0,085 | 0,079 | 0,072 [N0,059)| 0,046 | 0,039 | 0,021 | 0,016
OLENE 80 | 1,474 | 1,434 | 1,395 | 1,281 [M1:1145) 0,884 | 0,701 | 0,517
OLON 70 | 0,369 | 0,306 | 0,248 [MO181%| 0,110 | 0,055 | 0,033 | 0,022
OMVONG 70 | 2,244 | 1,578 | 1,041 | 0,502 | 0,214 | 0,117 | 0,083 | 0,052
OSOMZO 70 | 1,065 | 0,757 | 0,569 | 0,278.| 0,152 | 0,100 | 0,070 | 0,016
OSSANG ELI 70 | 1,071 | 0,964 | 0,878 | 0,671 | 0,475 | 0,324 | 0,180 | 0,131
OWUI 70 | 1,420 | 1,128 | 0,861 | 0,483.| 0,255 | 0,135 | 0,074 | 0,036
OYANG, POIVRIER
D'ETHIOPIE 60 | 0,194 | 0,104 | 0,062 | 0,019 | 0,003 | 0,000 | 0,000 | 0,000
PAKA 80 | 0,003 | 0,003 | 0,002 | 0,000 [N0,000% 0,000 | 0,000 | 0,000
PARASOLIER 70 | 3,463 | 2,712 | 1,910 [0,204 | 0,390 | 0,144 | 0,039 | 0,007
SAMANEA 70 | 0,199 | 0,183 | 0,152 | 0,095.| 0,059 | 0,031 | 0,027 | 0,000
SENE 80 | 0,599 | 0,536 | 0,473 | 0,388 [0,314 0,249 | 0,201 | 0,131
SET 60 | 1,787 | 0,780 |N0,383/| 0,076 | 0,032 | 0,004 | 0,000 | 0,000
TALI YAOUNDE 80 | 0,080 | 0,077 | 0,076 | 0,070 [N0053% 0,040 | 0,032 | 0,032
TRICHILIA 60 | 0,001 | 0,000 | 0,000 [M0,000%| 0,000 | 0,000 | 0,000 | 0,000
VESEMBATA 80 | 0,129 | 0,120 | 0,108 | 0,087 [N0,068)) 0,039 | 0,017 | 0,007
WAMBA 80 | 2,597 | 2,330 | 2,070 | 1,669 | 1,244) 0,820 | 0,600 | 0,387
YEKE 80 | 1,664 | 1,342 | 1,061 | 0,777 | 0,518 | 0,336 | 0,204 | 0,143
Total groupe 4 101,359 | 83,322 | 68,572 | 50,519 | 37,443 | 26,775 | 19,850 | 14,773
| FORET
RESSOURCES UFA Missa page 97

: MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO [] 1
= LiKoualaTimber

MINISTERE DE L'ECONOMIE FORESTIERE

Figure 3 : Répartition par groupes d’essences du volume brut par hectare des tiges de DHP
supérieur au DMA (81,51 mŸha au total y#

ANINGRE
039 _ANZEMNOIR

NIOE LONG BLANC J | \ ROkO POUSSE
0,87 \ k
4% 1% nr 9 025 1%
+ 1%

Figure 4 : Répartition pour les essences du Groupe 1 du volume brut par hectare des tiges de
DHP supérieur au DMA (20,99m%ha au total)

2# La première valeur donne le volume brut disponible (en mf/ha) et la deuxième le pourcentage sur le volume
total (tous groupes confondus)

| FORET

a RESSOURCES UFA Missa
£ y é page 98
ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO | u
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber

LIMBA
215
62%

Figure 5 : Répartition pour les essences du Groupe 2 du volume brut total des tiges de DHP
supérieur au DMA (3,47 mŸha au total)

ONZABILH
023 TOLA  AIELE  AKO
LOTOFA 3%. 000 020 064
ONZABILI2 ALONE
0,03 0.

EKOUNE1
0,13

ILOMBA2 / \
|
ra ILOMBA1 /
1,07 \essessanc
12% 151
FROMAGER 17%

0,24
3%

Figure 6 : Répartition pour les essences du Groupe 3 du volume brut total des tiges de DHP
supérieur au DMA (8,83 mŸha au total)

| FORET |
. RESSOURCES UFA Missa page 99

| MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.2.3 Inventaire de la biodiversité

Cet inventaire est analysé en détail dans le Rapport d'inventaire Multi-Ressources de l'UFA Missa,
ainsi que dans le Rapport d'Etude Ecologique de l'UFA Missa. Le lecteur pourra s'y reporter en
particulier pour disposer d'informations complètes sur :

+ la faune présente sur l'UFA et la pression de chasse dans le chapitre £8.5.1 du Rapport
d'inventaire et 3.1.4 du Rapport de l'Etude Ecologique‘) ;

+ les types de végétation ($ 5.2. du Rapport d'inventaire ; $ 8.1.1. et $ 3.1.2. du Rapport de l'Etude
Ecologique) ;

+ la diversité des ligneux de plus de 20 cm de diamètre ($ 5.3. du Rapport d'inventaire et $ 3.1.3 de
l'Etude écologique.) ;

+ les Produits Forestiers Non Ligneux ($ 5.4. du Rapport d'inventaire et $ 3.1.5. du Rapport de
l'Etude Ecologique) ;

+ la régénération des principales essences commerciales’® (8 5.6. du Rapport d'inventaire et
$ 3.1.6. du Rapport de l'Etude Ecologique).

Ce Plan d'Aménagement résume les principaux enseignements tirés de ces études. Ceux concernant
les PENL sont donnés par ailleurs au $ 3.4.6.1.

La diversité des écosystèmes est abordée au $ 3.1.

3.2.3.1 La faune et la chasse sur l’UFA Missa
Situation générale

Le « Rapport d’Inventaire Multi-Ressources de l’'UFA Missa » et le « Rapport de l'Etude Ecologique »
donnent les résultats complets de l'inventaire de la faune.

Pour les raisons évoquées au $3.2.1, les zones de pré-inventaire n’ont pu être parcourues pour le
relevé faune ; en conséquence des zones artificiellement vides apparaissent sur les cartes de
répartition des espèces animales et de la chasse.

Les Carte 10 à Carte 12 illustrent l'abondance de l'Eléphant, du Chimpanzé et du Potamochère.

Le Tableau 18 présente l'abondance des indices de faune pour toutes les espèces prises en compte
dans l'inventaire de la faune.

#5 Les numéros de paragraphe donnés en référence ci-dessous concernent également, toujours dans cet ordre, le
paragraphe concerné du Rapport d'Inventaire et celui du rapport de l'Etude Ecologique.

# Arbres de diamètre inférieur à 20 cm

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 100
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Tableau 18 : Indices de faune observés sur la zone d’étude, en nombre d'indices pour 100 km de
layon”’

Observations directes Observations indirectes

Animal Emp- Global
Vu | Entendu | Global Crottes | Piste Nid Grattage Autres | Global

reintes

Ordre des artiodactyles

Buffle 00] oo 00 | oi 00 | 00 [oo 00 00 o1 o1
Hyiochère o0| oo 00 | 04 00 | 04 | 00 05 17 30 30
Potamochère o1| ot 02 53 oo | 176 | 00 nl 2 | 382 | 335
Bongo 00] oo 00 | 06 00 | 04 | oo 00 00 1,0 1,0
Chevrotain aquatique | 0,0 | 00 00 | 68 oo | 260 | 00 o7 27 | 362 | 362
Sitatunga o2| oo o2 76 o2 | 60 | 00 00 02 | 142 | 144
Cépraopne à bande | 67] oo o7 | 462 | 64 | 2368 | 00 04 9.2 | 2990 | 2997
Rap ne èdes  |o0! o1 o1 | 172 | 20 | 42 | 00 02 26 | 643 | 644
Géphalophe atent lot] oo 01 84 04 | 218 | 00 02 1,6 324 | 325
gépraophe äpaltes | o1 | 00 01 3,1 00 | 64 | 00 01 04 | 100 | to,
De Pre bleu C. 54! 00 05 | 540 | 87 |3770 | 00 31 11,3 | 4642 | 4547
Cépralophe de 04! oo 05 | 212 | 81 | 2840 | 00 28 74 | 323,5 | 3240
Céphalophe moyen [07 | 00 o7 | 39 o1 | 475 | 00 o1 21 | 538 | 545
Séhalopnes 27| 02 31 | 1690 | 260 | 10481 | 00 7.8 37,5 | 12884 | 1201,5
Ordre des primates

[Ge aious | 66) 02 09 38 0,0 33 | 00 02 54 128 | 13,7
SE o2| o2 05 0,4 0,0 05 | 00 0,0 23 32 37
gocophinèque de lo4| 02 06 | 00 01 00 | 00 0,0 0.6 07 14
Colobe guéréza o0| oo 00 10 o1 20 [oo 02 05 38 38
Hocheur 14] 05 1,8 1,5 01 04 | 00 00 1,8 38 57
Moustac o0| oo oo | oi o1 74 [00 00 00 76 76
Pogonias o0| oo 00 | oo oo | o2 | 00 00 00 02 02
Talapoin 00] o2 02 | oo 00 | oo | oo 00 o1 o1 04
Dial petits 26| 15 41 68 05 | 138 | 00 0,5 108 | 324 | 364
Chimpanzé o1| oo o1 1,6 00 | 42 | 02 00 02 63 64
Gorille oo] oo 00 | oo oo | o1 |oo 00 00 o1 o1

Ordre des proboscidiens

Eléphant de forêt 00[ oo 00 02 00 12 [oo 0.0 0.0 1,5 15
Ordre des tubulentidés

Oryctérope 00[ oo 00 04 00 o7 [00 0.0 23 34 34
Ordre des pholidotes

Pangolin géant 00[ oo 00 1.8 00 oo [oo 01 05 33 33
Petit pangolin 00! oo 01 27 04 | 641 | 00 07 118 | 798 | 799
Ordre des carnivores

Mangouste o4[ o2 06 | 197 | 05 | 928 [ o1 49 177 | 1858 | 1364
Panthère o1| os 06 0,0 0.0 00 | 00 0.0 0.0 00 06

?7 Valeurs arrondies

| FORET

RESSOURCES UFA Missa
ETF) MANAGEMENT Plan d'Aménagement — 2009 -2038 page 101

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Observations directes Observations indirectes
Animal Emp- Global
Vu | Entendu | Global Crottes | Piste Nid Grattage Autres | Global
reintes
Ordre des rongeurs
Athérure ou Porc épic | 0,6 [ 0,2 10 80 04 | 3776 | 00 04 49,1 | 435,5 | 4365
Rat de Gambie o1| oo 01 2,0 12 75 |00 01 54,9 | 657 | 65,9
Total 68| 28 100 | 2180 | 289 en 1104 16,1 196,0 | 2088,5 | 2008,5

Les grands mammifères : Gorille (Gorilla gorilla gorilla), Chimpanzé (Pan troglodytes troglodytes),
Eléphant (Loxodonta africana cyclotis) sont quasiment absents de l'UFA Missa. La détermination de
la densité de ces grands mammifères est basée sur la détection des nids pour les Gorilles et
Chimpanzés et les crottes pour l’Eléphant, éléments qui n'ont que très peu ou pas été relevés lors de
l'inventaire de Missa (cf. Rapport d’Inventaire $ 5.1.3. et Tableau 18). Par conséquent, la densité de la
population de ces mammifères n’a pu être estimée ce qui confirme le fait que leur population sur l'UFA
Missa est très faible.

Les Buffles de forêts (Syncerus caffer nanus) sont très rares, il n’a d’ailleurs pas été possible
d'estimer leur densité de population. On les rencontre surtout à proximité de savanes incluses, qui
sont favorables à cette espèce.

Les Potamochères (Potamocherus porcus), vivant en troupes, sont présent sur tout le territoire de
l'UFA Missa. Ils sont localement abondants dans la moitié sud de la concession.

Différentes espèces de petits primates arboricoles ont été observées sur l'UFA Missa. Les groupes
sont souvent pluri-spécifiques. Le Hocheur (Cercopithecus nictitans) est le plus facilement
identifiable, par ses cris caractéristiques et du fait qu'il est très peu farouche. Les autres observations
portent sur le Cercocèbe à joues grises (Cercocebus albigena), le Pogonias (Cercopithecus
pogonias), le Cercopithèque de Brazza (Cercopithecus neglectus), le Cercopithèque ascagne
(Cercopithecus ascanius), le Colobe guéréza (Colobus guéréza). Le Cercocèbe à joues grises
semble être plus répandu que les autres petits primates.

De nombreux céphalophes sont présents sur l’'UFA Missa. Le plus fréquent est le Céphalophe bleu
(Cephalophus monticola), qui est abondant dans toute l'UFA. Le Céphalophe de Peters
(Cephalophus callipygus) et le Céphalophe à bande dorsale noire (Cephalophus dorsalis) sont
également abondants dans l’'UFA, le premier surtout dans la moitié Nord du massif, le second surtout
dans la moitié Sud du massif.

Parmi les autres espèces rencontrées, peu fréquentes :
+ le Bongo (Tragelaphus euryceros) et la Panthère (Panthera pardus) sont très rares ;

+ l'Oryctérope (Orycteropus afer) et le Pangolin géant (Manis gigantea) sont rares.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 102
LET7) MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Le prélèvement sur la faune et la chasse

La Carte 13 montre la répartition des indices de chasse relevés au cours de l'inventaire
d'aménagement.

Les informations sur la chasse sont développées au $ 3.4.6.

| FORET

a RESSOURCES UFA Missa
: ‘Amé page 103
ET MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 10 : Répartition des indices de présence d'Eléphant

[TC] FORET LEA
LP) RESSOURCES issa

L D 5 page 104
CET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 11 : Répartition des indices de présence du Chimpanzé

[TN] FORET UFA Mi
LP) RESSOURCES issa

, ane page 105
M MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 12 : Répartition des indices de présence du Potamochère

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 106
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 13 : Répartition des indices de chasse sur l’'UFA Missa

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 107
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.2.3.2 Régénération forestière

Les relevés effectués ont concerné un nombre restreint d'essences commerciales. Les essences
concernées par ces relevés sont: l'Acajou (Khaya anthotheca), l’Aningré (Aningeria robusta;
A.altissima), l'Ayous (Triplochiton scleroxylon), l'Azobé (Lophira alata), le Bossé clair (Guarea
cedrata), le Bossé foncé (Guarea thompsoniü), le Dibétou (Lovoa trichilioïdes) le Doussié (Afzelia
bipindensis), l’Iroko (Milicia excelsa), le Kosipo (Entandrophragma candollei), le Kotibé (Nesogordonia
kabingaensis), le Limba (Terminalia superba), le Manilkara (Manilkara letouzeyi ; M. fouilloyana;
M. pellegriniana; M. mabokensis), le Mukulungu (Autranella congolensis), le Niové (Staudtia
kamerunensis var gabonensis, S.stipitata), le Padouk (Pierocarpus soyauxi, P. mildbraedii,
P. santalinoides), le Sapelli (Entandrophragma cylindricum), le Sipo (Entandrophragma utile) et le
Tiama blanc (Entandrophragma angolense).

Répartition et structure des principales essences commerciales

L'analyse conjointe des cartes de répartition de la régénération et des tiges de plus de 20 cm de
diamètre mais également des histogrammes de structure des essences citées ici permet de tirer les
conclusions suivantes :

+  L’Acajou (Khaya anthotheca), le Bossé clair (Guarea cedrata), le Bossé foncé (Guarea
thompsoni), le Dibétou (Lovoa trichilioïdes) le Doussié (Afzelia bipindensis), l'Iroko (Milicia
excelsa), le Kosipo (Entandrophragma candollei), le Kotibé (Nesogordonia  kabingaensis),
le Manilkara (Manilkara letouzeyi ; M. fouilloyana; M. pellegriniana; M. mabokensis), le Niové
(Staudtia kamerunensis var gabonensis, S.stipitata), le Padouk (Pterocarpus soyauxii,
P. mildbraedi, P. santalinoides), le Sapelli (Entandrophragma  cylindricum), le  Sipo
(Entandrophragma utile) et le Tiama blanc (Entandrophragma angolense) se régénèrent bien,
partout ou presque dans l'UFA Missa, et leur histogramme de structure confirme l'absence de
problèmes de régénération de ces essences semi-héliophiles*®.

+ L’Aningré (Aningeria robusta; A.altissima) se régénère essentiellement dans le sud-ouest et le
nord-est de l'UFA, ce qui est conforme à la répartition des individus adultes. Pour autant,
l'histogramme de structure de cette essence montre qu'elle n’a pas de problème de régénération.

+ La régénération de l'Ayous (Triplochiton scleroxylon) et du Limba (Terminalia superba), plus
importantes dans la partie Est de l'UFA Missa où les adultes sont principalement présents, est
problématique, l’histogramme de structure de ces essences montrant un déficit dans les petites
tiges (classes 2 à 5). Ces essences héliophiles ne trouvent probablement plus les conditions de
leur installation dans ces zones sans doute trop fermées pour elles. Ceci est d’autant plus
remarquable pour l'Ayous, essence strictement héliophile, dont les peuplements sur l'UFA sont un
témoin d'une recolonisation forestière relativement récente de certains espaces.

+ L’Azobé (Lophira alata) se régénère bien notamment à proximité des cours d’eau. Sa structure
montre qu'il ny a pas à craindre de problème de régénération pour cette essence de
tempérament héliophile modéré.

# Les informations relatives au tempérament des essences proviennent du support de cours de la formation
aménagiste et gestionnaire forestier de l'ATIBT, Nature + 2006

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 108
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ Le Mukulungu (Autranella congolensis), se régénère peu et ce malgré une présence relativement
importante de pieds adultes sur l'ensemble du massif. La forte capitalisation en pieds de classe 13
et plus, ainsi que l'important déficit de pieds dans les classes 2 à 10 montrent que les conditions
de la régénération de cette essence ne sont plus présentes depuis très longtemps sur ce massif.

De fait, la régénération de la majorité des essences les plus importantes pour LT, à savoir Acajou
(Khaya anthotheca), Aningré (Aningeria robusta; A.altissima), Doussié (Afzelia bipindensis), Iroko
(Milicia excelsa), Sapelli (Entandrophragma cylindricum) et Sipo (Entandrophragma utile), ne présente
pas de problème actuellement ni pour l'avenir, leurs conditions de régénération étant réunies, même
dans les zones déjà parcourues par l'exploitation forestière. Du fait de l'écologie toutes ces essences
commerciales, qui sont héliophiles strictes à semi-héliophiles, l’une des principales menaces pesant
sur leur renouvellement est la fermeture du couvert forestier. L'Ayous (Triplochiton scleroxylon), autre
essence héliophile stricte importante pour LT, présente déjà des problèmes de régénération sans
doute liés à la fermeture du couvert forestier, qui seront certainement tempérés par la conduite de
l'exploitation.

Une autre menace forte pesant sur la régénération des essences valorisées serait une exploitation
intensive qui prélèverait l'ensemble des semenciers, cas de figure improbable dans le cadre d’une
gestion durable avec utilisation de Diamètres Minimums d'Exploitabilité sous Aménagement (DMA).

Si cette régénération est acquise à l'heure actuelle, il est également important de s'assurer qu'elle le
reste sur le long terme. Pour cela, des dispositifs de recherche seront nécessaires. Les axes de
recherche seraient notamment : la phénologie des essences commerciales (diamètre efficace de
fructification), leur accroissement naturel, leur mortalité naturelle, les conditions favorables à une
bonne régénération.

Les informations obtenues sur ces dispositifs de recherche permettront d'orienter d'éventuelles
actions sylvicoles, s’il s'avère que le renouvellement naturel de la ressource est insuffisant. Ces
actions sylvicoles seront orientées en priorité vers une régénération naturelle efficace.

Le maintien d’un nombre suffisant de semenciers, en tenant compte du diamètre efficace de
fructification des essences, est la première règle à mettre en vigueur pour assurer de bonnes
conditions à la régénération des essences.

Les axes du programme de recherche en matière sylvicole sont précisés au $ 5.1.1.5.

3.2.3.3 Biodiversité végétale
Composition floristique et structure de la forêt

Le diamètre maximum à 95% (ou 98%) donné par le Tableau 20 se définit comme le diamètre à partir
duquel 95% (ou 98%) des tiges de l'essence considérée sont de diamètre inférieur. Cette donnée est
importante à prendre en compte dans le choix des nouvelles essences à promouvoir.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 109
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les groupes d'essences utilisés pour le traitement sont ceux définis au $ 4.4.2 et les DMA sont ceux
définis par le Plan d'Aménagement au & 4.6.

Tableau 19 : Synthèse des paramètres dendrométriques sur l’UFA Missa (zone de compilation des
données d'inventaire)

Tiges de Tiges de Total
DHP compris entre (tiges de
PHP > DMA 20 em et DMA DHP > 20 cm)
Effectifs (tiges/ha) 8,38 129,75 138,13
Surface terrière (m?/ha) 6,27 14,39 20,66
Volumes bruts (mŸ/ha) 81,89 177,68 259,57

Dans le cas de cet inventaire d'aménagement, rappelons que seules les tiges d'arbres de plus de
20 cm de DHP ont été inventoriées, et les résultats ne sont pas directement comparables avec ceux
d'études portant sur les ligneux, y compris lianes, de plus de 10 cm de DHP.

Avec une moyenne de 20,66 m°/ha, la surface terrière de l'UFA se situe dans la moyenne des valeurs
obtenues habituellement en Afrique Centrale, indiquant que les forêts de l'UFA Missa sont dans
l'ensemble moyennement denses (Cf. Carte 14).

Au final, la table Espèces de l'UFA comprend 251 entrées, dont certaines regroupent plusieurs
espèces botaniques et notamment le code « INC » (inconnues, 8 espèces). Ces 251 essences
rencontrées au cours de l'inventaire d'aménagement se répartissent en 48 familles. Les familles les
plus représentées sont celles des Césalpiniacées et des Euphorbiacées avec chacune 20 espèces.

La forêt de l'UFA Missa peut se caractériser comme une forêt à Sapotacées, Ulmacées et
Euphorbiacées (avec respectivement 13,0%, 7,6% et 6,3% de la surface terrière totale).

En ce qui concerne les espèces, la forêt de Missa est caractérisée par l'abondance du Manilkara
(Manilkara letouzeyi ; M. fouilloyana; M. pellegriniana; M. mabokensis), suivi de l'Ohia (Celtis
mildbraedïï, C. zenkeri), de l'Essia (Petersianthus macrocarpus), et du Niové (Staudtia .kamerunensis
var gabonensis). L'Otungui 2 (Polyalthia suaveolens var, suaveolens) et le Set (Cleistanthus
mildbraedii) sont eux aussi relativement abondants.

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 110
TT) MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Carte 14 : Répartition de la surface terrière totale sur l'UFA Missa

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 111
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FOI

RESTIERE

JE LikoualaTimber.

Tableau 20 : Synthèse de l'inventaire d'aménagement de l’'UFA Missa : effectifs par essences”

Densité Diam de
Essence come) | mere | meumumtem | ‘late
totale terrière
ï cou Tiges> | Tiges> | (m°ha) moyenne
Nom pilote Nom scientifique 50cm | 20cm 95% 98% (em)
Groupe 1
ACAJOU Khaya anthotheca 0,24 0,48 0,20 140 150 72
ANINGRE Aningeria robusta ; A.altissima 0,10 0,26 0,06 90 110 55
ANZEM NOIR Copaifera mildbraedii 0,13 0,19 0,09 120 140 77
AYOUS Triplochiton scleroxylon 0,40 0,48 0,38 150 160 100
AZOBE Lophira alata 0,14 0,22 0,10 130 150 78
BAHIA Mitragyna ciliata, M. stipulosa 0,00 0,01 0,00 60 60 44
BOSSE CLAIR Guarea cedrata 0,04 0,19 0,03 80 100 45
DIBETOU Lovoa trichilioïdes 0,08 0,15 0,07 140 150 74
DOUSSIE Afzelia bipindensis 0,04 0,17 0,03 100 120 50
IROKO Milicia excelsa 0,05 0,12 0,03 100 120 60
KOSIPO Entandrophragma candollei 0,15 0,45 0,14 130 150 64
KOTO1 Pterygota bequaertii 0,06 0,16 0,04 80 100 53
LONGHI BLANC Chrysophyllum subnuda 0,12 1,49 0,15 50 60 35
NIOVE pr var 0,65 4,99 0,55 60 70 37
PaDoUk ne [ee [un Les | w | | «
SAPELLI Entandrophragma cylindricum 0,84 1,30 0,70 140 150 83
SIPO Entandrophragma utile 0,05 0,10 0,06 160 160 86
TALI Erythrophleum ivorense 0,44 0,69 0,27 110 120 70
TIAMA BLANC Entandrophragma angolense 0,25 0,97 0,19 90 120 51
Total Groupe 1 413 13,58 3,29
Groupe 2
BILINGA Nauclea diderrichii 0,04 0,08 0,02 100 120 61
DOUSSIE BELA Afzelia bela 0,04 0,32 0,04 60 60 38
EYONG Eribroma oblongum 0,19 0,75 0,12 70 80 44
KOTIBE Nesogordonia kabingaensis 0,07 0,74 0,07 60 70 35
LIMBA Terminalia superba 0,40 0,54 0,22 100 130 73
MAMBODE Detarium macrocarpum 0,03 0,06 0,03 150 160 80
PAO ROSA Swartzia fistuloïdes 0,01 0,02 0,00 70 70 47

# Seules sont détaillées dans ce tableau, d'une part les essences des Groupes 1 et 2, d'autre part les essences
des autres groupes dont la densité des tiges de DHP > 20 cm est supérieure à 0,05 tiges / ha.

| FORET

RESSOURCES
MANAGEMENT

UFA Missa

Plan d'Aménagement — 2009 -2038

page 112

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber
n Diam de
Fssence Goeume) | Énare | moumum (em) | unes
totale terrière
. ee Tiges> | Tiges > | (m//ha) moyenne
Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
TIAMA NOIR Entandrophragma congoense 0,06 0,15 0,04 90 100 54
WENGE Millettia laurentii 0,00 0,00 0,00 70 70 50
Total Groupe 2 0,84 2,66 0,54
Groupe 3
AIELE Canarium schweinfurthii 0,04 0,11 0,03 120 150 64
AKO Antiaris toxicaria 0,14 0,49 0,11 100 130 54
ALONE Rhodognaphalon brevicuspe 0,04 0,06 0,04 150 160 89
DIANIA Celtis tessmannii 0,58 2,38 0,38 70 80 45
EKOUNE1 Coelocaryon preussii 0,08 2,47 0,19 40 50 31
EKOUNE2 Coelocaryon botryoïdes 0,01 0,03 0,01 80 100 50
EMIEN Alstonia congensis, A. boonei 0,19 0,27 0,12 130 140 76
ESSESSANG Ricinodendron heudelotii 0,40 0,65 0,25 110 120 71
FARO Daniellia klainei, D. soyauxii 0,05 0,09 0,04 120 140 72
FROMAGER Ceiba pentandra 0,03 0,04 0,03 160 160 89
ILOMBA1 Pycnanthus angolensis 0,76 3,12 0,48 70 80 44
ILOMBA2 Pycnanthus marchalianus 0,03 0,08 0,02 80 80 50
KAPOKIER Bombax buonopozense 0,00 0,00 0,00 90 90 95
LONGHI BOUK Chrysophyllum boukokoensis 0,22 0,51 0,12 90 100 55
Chrysophyllum africana,
LONGHI ROUGE ae Ce EH a oe7 | o6o | o15 | ao | 100 s7
Chrysophilum beguei
LOTOFA Sterculia rhinopetala 0,05 0,20 0,03 70 80 45
ONZABILI Antrocaryon micraster 0,07 0,20 0,04 90 110 53
ONZABILI2 Antrocaryon klaineanum 0,00 0,01 0,00 100 110 57
TCHITOLA D pie Cyppum 021 041 ot | 110 | 130 65
TOLA Prioria balsamifera 0,00 0,00 0,00 30 30 35
Total Groupe 3 8,17 11,72 217
Groupe 4
AFANE Panda oleosa 0,17 0,91 0,12 60 60 41
AFINA S dunes os | 101 | oo | 40 | 6o 38
AKOT Drypetes gossweilleri 0,17 1,18 0,13 60 70 39
ANDOK Irvingia gabonensis 0,01 0,03 0,01 80 80 53
ANGUEUK Angokea gore 0,31 0,62 0,16 80 90 57
| FORET
RESSOURCES UFA Missa page 113

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber
n Diam de
Fssence Goeume) | Énare | moumum (em) | unes
totale terrière
. ee Tiges> | Tiges> | (m°ha) moyenne
Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
ANGYLOCALYX Angylocalyx pynaertii 0,14 1,81 0,18 50 60 35
BAKOKO Hannoa klaineana 0,06 0,93 0,08 50 60 33
BETE Mansonia altissima 0,00 0,01 0,00 150 150 67
BILINGA PANTANOS | Nauclea pobeguinii 0,00 0,01 0,00 40 40 36
BLIGHIA Blighia welwitschii 0,24 1,11 0,16 70 80 43
BLIGHIA2 Blighia unijugata 0,01 0,49 0,04 40 50 31
BODIOA Anopyxis klaineana 0,21 0,42 0,12 100 110 59
BONG Fagara tessmannii 0,01 0,11 0,01 60 70 38
BOSSE FONCE Guarea thompsonii 0,01 1,11 0,07 40 40 29
CELTIS1 Celtis gombophylla 0,01 0,02 0,00 70 90 48
CELTIS2 Celtis philippensis 0,00 0,00 0,00 50 50 34
CROTON, EZA PA pet pi C: syivaticus | 02 005 001 70 80 st
DABEMA Piptadeniastrum africanum 0,29 0,53 0,25 150 160 78
DIFOU Morus mesozygia 0,01 0,03 0,00 70 70 45
DJAKA Tetrapleura tetraptera 0,09 0,26 0,05 70 80 48
DAS CNNIER, ALEN Dracaena arborea, D. reflexa, 005 012 008 110 140 50
DRYPETES Robende Dopatss Dupees | o0s 121 009 40 50 a
ÉBENE Diospyros dendo 0,01 0,68 0,04 30 40 28
EBENE NOIR Diospyros crassiflora 0,11 0,46 0,07 70 80 45
EBENE2 Dispo Suaveolens, o01 016 001 40 50 30
EBENES3 Diospyros caniculata 0,00 0,11 0,01 40 50 30
EBIARA Berlinia bracteosa 0,00 0,00 0,00 50 50 35
EBOBOA ane Ve) oo | ovo | oo | so | 50 37
EBOM Anonidium mannii 0,22 1,33 0,17 60 70 40
EDJEFOC Sterculia tragacantha 0,10 1,82 0,12 50 60 35
EDJIP MBAZOA Strombosiopsis tetrandra 0,22 1,58 0,19 50 60 39
Syzygium rowlandhüi,
EGUIM S. congolensis, Syzygium 0,03 0,17 0,03 80 90 45
owariense
EHONGO Majidea fosteri 0,00 0,04 0,00 30 50 29
EKANGOLA Maprounea membranacea 0,01 0,03 0,01 90 120 58
EKEM Trichilia lanata, T. tesmannii 0,07 1,44 0,12 40 50 3
EKEM2 Trichilia prieureana 0,01 0,24 0,02 40 50 30
| FORET
RESSOURCES UFA Missa page 114

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber
n Diam de
Fssence Goeume) | Énare | moumum (em) | unes
totale terrière
. ee Tiges> | Tiges> | (m°ha) moyenne
Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)

EKOULE BANG Maranthes glabra 0,17 0,52 0,10 80 90 49
ESENG Parkia bicolor, P. fillicoidea 0,15 0,31 0,10 100 120 63
ESSIA Petersianthus macrocarpus 2,11 7,60 1,85 80 90 48
ETOUP Treculia africana 0,03 0,26 0,03 60 70 37
EVEGVEU Irvingia excelsa 0,37 0,59 0,22 110 120 69
EVEUSS Klainedoxa gabonensis 0,12 0,25 0,09 130 150 69
HOMALIUM retirent D cp. 003 1,30 009 40 50 30
IATANDZA Albizia ferruginea 0,26 0,79 0,16 80 100 51
KANDA1 Beilschmiedia obscura 0,05 0,40 0,05 60 80 39
KODABEMA Aubrevillea kerstingii 0,07 0,17 0,04 100 120 58
KOTO2 Poe Pa do | 037 | oo | & | 37
LATI Amphimas ferrugineus 0,19 0,72 0,14 90 100 49
LIMBALI Gilbertiodendron dewevrei 0,08 0,16 0,04 90 100 59

Manilkara letouzeyi ; Manilkara
MANILKARA DL a rh 26 | o18 | 167 | go | 90 4

mabokensis
MAYINGADJE1 Donella pruniformis 0,07 0,23 0,04 80 90 48
MBASUA ROUGE Strombosia grandifolia 0,59 1,83 0,32 70 80 47
MEKOGHO Pachyelasma tessmannii 0,05 0,07 0,06 160 160 101
MOKENDJO Ganophyllum giganteum 0,82 1,63 0,22 60 80 41
MONGUEMBA on lepidophyllus, Hua oi 10 | ot | 50 | 60 37
MOPAMBI (aq) Scottellia mimfiensis 0,01 0,15 0,01 50 50 32
MUBALA Pentaclethra macrophylla 0,48 1,49 0,30 80 100 51
MUBALA 2 Pentaclethra eetveldeana 0,06 0,25 0,05 80 110 48
MUKULUNGU Autranella congolensis 0,16 0,24 0,27 160 160 120
MUSIZI Maesopsis eminii 0,01 0,05 0,01 80 100 47
MUVAKA Paramacrolobium coeruleum 0,03 0,10 0,02 100 120 54
NDONG ELI Xylopia hypolampra 0,03 0,22 0,03 60 70 39
NIEUK Fillaeopsis discophora 0,01 0,07 0,01 60 60 38
NKA Pteleopsis hylodendron 0,14 0,23 0,07 90 100 63
NOM ANDOK Irvingia robur 0,02 0,03 0,01 150 160 81
NTOM Dacnypodanthium confiné, 0,02 0,14 0,02 60 70 39

| FORET
RESSOURCES UFA Missa page 115

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.
Diam de
Essence Densité Surface Diamètre la tige de
(tiges/ha) terrière | Maximum (cm) | surface
totale terrière
. ee Tiges> | Tiges> | (m°ha) moyenne
Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
OBOTO Mammea africana 0,08 0,14 0,05 120 140 67
OHIA Celtis mildbraedi, C. zenkeri 1,38 8,88 1,05 60 70 39
OKAN Cylicodiscus gabunensis 0,02 0,04 0,01 110 130 61
OLENE Irvingia grandifolia 0,18 0,29 0,13 120 150 75
OLON Xanthoxylon heitzi, X. 006 026 004 70 80 4
macrophylla
Dialium pachyphyllum,
OMVONG D. dinklageiï; D.soyauxii, D. cf. 0,59 2,41 0,36 60 70 44
densiflorum, D.spp
Trilepisium madagascariense,
OSOMZO Bosqueia angolensis 0,19 1,07 0,14 60 70 41
OSSANG ELI Parinari excelsa, P. glabra 0,17 0,40 0,10 90 110 57
OWUI Hexalobus crispiflorus 0,27 1,08 0,16 70 80 44
OYANG, POIVRIER : Li
D'ETHIOPIE Xylopia aethiopica 0,03 0,25 0,03 60 60 39
PAKA Guibourtia demeusii 0,00 0,00 0,00 60 60 51
PARASOLIER Musanga cecropioides 0,72 2,45 0,40 70 80 46
Samanea dinklagei, S.
SAMANEA leptophylla, S. sp. 0,04 0,09 0,02 80 100 52
Albizia adianthifolia, A.
SENE glaberrima, À. zygia 0,09 0,23 0,06 100 120 57
SET Cleistanthus mildbraedii 0,24 4,66 0,41 50 50 33
TALI YAOUNDE Erythrophleum suaveolens 0,01 0,02 0,01 130 150 63
Trichilia welwitschiü, Trichilia
TRICHILIA retusa, T. spp. 0,00 0,00 0,00 40 40 45
VESEMBATA Oldfieldia africana 0,02 0,04 0,01 90 100 61
WAMBA Tessmannia africana 0,36 0,98 0,22 90 100 53
YEKE Zanha golungensis 0,39 1,34 0,24 80 90 48
Total Groupe 4 15,99 74,50 11,50
Groupe 5
AGNUHE Pentadesma stemara 0,01 0,45 0,03 40 50 30
Duboscia macrocarpa, D.
AKAK viridifolia 0,37 1,01 0,20 70 90 51
Corynanthe pachyceras, C.
AKEUL mayumbensis 0,05 1,17 0,10 40 50 3
AKOL Ficus exasperata 0,00 0,01 0,00 100 110 52
AMELO Tetrorchidium didymostemon 0,00 0,18 0,01 40 40 29
AMVOUT anenosoypha acuminata, T- oo | opt | oo | ao | so 26
| FORET
RESSOURCES UFA Missa page 116

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber

n Diam de

Fssence Goeume) | Énare | moumum (em) | unes

totale terrière

. ee Tiges> | Tiges> | (m°ha) moyenne

Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
ASSAS1 Macaranga barteri, M. spp 0,10 0,80 0,09 60 60 38
ASSAS2 Macaranga spinosa 0,05 0,93 0,08 50 60 34
ATHIEGHE Discoglypremna caloneura 0,03 0,23 0,02 60 60 37
ATOM Dacryodes macrophylla 0,00 0,03 0,00 60 70 35
AYINDA Anthocleista schweinfurthii 0,00 0,09 0,01 40 40 30
BALANITES Balanites wilsoniana 0,01 0,03 0,01 100 100 53
BIMBA Lecaniodiscus cupanioides 0,02 1,09 0,08 40 40 30
BOUATAK Canthium sp. 0,00 0,04 0,00 50 50 35
CAFETIER Coffea sp. 0,00 0,01 0,00 20 20 25
COLATIER1 Cola lateritia, C. rostrata 0,00 0,10 0,01 50 60 33
COLATIER2 Cola acuminata, C. nitida 0,00 0,51 0,03 30 30 27
COLATIER3S Cola spp. 0,00 0,00 0,00 20 20 25
CRABWOOD Carapa procera 0,00 0,28 0,01 20 30 26
Dior ROSTACHYS Dichrostachys sp. 0,00 0,00 0,00 50 50 38
DJALA Duvigneaudia inopinata 0,00 0,00 0,00 30 30 29
DJAMBALAMBA Desplatsia dewevrei 0,00 0,18 0,01 30 40 29
EBEBENG Plant San deus) oï2 | 02 | oo | go | 100 58
EBO Santiria trimera 0,04 0,90 0,07 40 50 31
EBONDO Beilschmieldia fulva 0,00 0,01 0,00 90 100 45
EDJUJONGO Fernandoa adolfi-friderici 0,04 0,23 0,03 60 70 40
EKAM Sapium ellipticum 0,01 0,03 0,01 100 120 51
Ekiankian* Inc 0,00 0,00 0,00 40 40 35
EMBATA Caloncoba sp. 0,00 0,58 0,03 30 30 27
EMVI Homalium sp. 0,02 0,63 0,05 40 50 31
ENGOA Celtis adolfi-frederici 0,23 0,81 0,14 70 80 46
ENGOKONG Myrianthus arboreus 0,06 0,86 0,09 50 50 36
ENGUNG Eriocoelum microspermum 0,00 0,01 0,00 50 60 31
ENONGUE Pleiocarpa mutica 0,00 0,03 0,00 30 40 27
ENVUIN Anisophyllea polyneura 0,00 0,00 0,00 30 30 27
ESOMA Rauvolfia macrophylla 0,00 0,01 0,00 40 60 33
ESSANDJA BONGO | Alchornea hirtela 0,01 1,36 0,08 30 30 26
ETUIA Tabernaemontana crassa 0,00 0,04 0,00 20 30 26
EVESKU Porterandia cladantha 0,00 0,06 0,00 40 40 32
| FORET
RESSOURCES UFA Missa page 117

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE JE LikoualaTimber

n Diam de

Fssence Goeume) | Énare | moumum (em) | unes

totale terrière

Nom pilote Nom scientifique Loue Loue (ina) 95% 28% em)
EVINO Vitex ferruginea, V, spp. 0,00 0,00 0,00 20 20 25
EVOULA Vitex grandifolia 0,01 0,45 0,04 40 50 32
FICUS ETRANGLEUR | Ficus sp. 0,14 0,23 0,13 150 160 85
GARCINIA2 SRI oo | 846 | oï | ao | so a
GLYPHAEA Glyphaea brevis 0,05 1,14 0,10 40 50 33
GONGO Microdesmis kamerunensis 0,00 0,02 0,00 30 30 27
GREWIA Grewia coriacea 0,01 0,20 0,02 40 50 34
GREWIA 2 Grewia spp. 0,00 0,01 0,00 40 50 32
HEISTERIA en est oo | og | oo | a | so 28
HYMENOCARDIA Hymenocardia ulmoides 0,00 0,00 0,00 60 60 43
INCONNU Inc 0,01 0,07 0,01 70 80 40
ISOLONA Isolona hexaloba 0,01 0,25 0,02 40 50 32
ISSOSSE ET aunoende) 0,00 0,00 0.00 60 60 35
KA Dichostemma glaucescens 0,00 0,43 0,02 20 30 26
KAMADEBA Anthostema aubryanum 0,01 0,02 0,00 80 100 53
KANDA2 Beilschmiedia congolana 0,00 0,00 0,00 30 30 29
KEKELE Holoptelea grandis 0,00 0,00 0,00 30 30 35
KIASOSE Pentadesma butyracea 0,00 0,08 0,00 30 30 26
KOKA Thomandersia laurifolia 0,00 0,00 0,00 60 60 47
KPEDO/KUEDO Synsepalum stipulatum 0,00 0,13 0,01 40 40 29
LANDA Erythroxylum mannii 0,00 0,01 0,00 50 50 40
LEFOU Massularia acuminata 0,00 0,00 0,00 20 20 25
Lingbo Inc 0,00 0,00 0,00 150 150 111
LOBE Rothmannia sp. 0,00 0,06 0,00 30 40 28
MARANTHES3 Maranthes sp. 0,00 0,00 0,00 50 50 55
MASSIMO Dyctyandra arboreus 0,00 0,01 0,00 20 30 25
MAYINGADJE2 Donella oubanguiensis 0,05 0,21 0,03 70 80 45
MEBAMENE Maranthes chrysophylla 0,09 0,57 0,07 70 80 40
MENDJIM NKOGO Psychotria spp. 0,00 0,21 0,02 40 40 31
MENJANJOMO Breviea leptosperma 0,03 0,05 0,02 120 130 64
MIAM NGOM Caloncoba welwitschii 0,00 0,02 0,00 30 40 28
MOANGALI Calancoba sp. 0,00 0,00 0,00 20 20 25

| FORET
RESSOURCES UFA Missa page 118

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber

n Diam de

Fssence Goeume) | Énare | moumum (em) | unes

totale terrière

. ee Tiges> | Tiges> | (m°ha) moyenne

Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
MOBATE! Qc P ur élatum, oo | o17 | oo | so | 6o 35
MOBATE2 Omphalocarpum mortechanii 0,00 0,02 0,00 30 40 26
MOKA Ochtocosmus africanus 0,03 0,22 0,02 60 60 36
Mokangapaii Inc 0,00 0,00 0,00 20 20 25
MOKENZENZE Synsepalum dulcificum 0,03 1,70 0,13 40 50 31
MOKUTU Polyceratocarpus sp. 0,00 0,01 0,00 80 80 49
Mongondo Inc 0,00 0,00 0,00 100 100 64
Mopoapoa Inc 0,01 0,09 0,01 50 50 33
MOSSALAKO Homalium sp. 0,00 0,02 0,00 30 40 27
MOSSANDIJA Rinorea oblongifolia 0,00 0,00 0,00 20 20 25
MOTAKOU Bridelia micrantha 0,00 0,01 0,00 40 40 27
MOTOKODI Chytranthus talbotii, C.sp. 0,00 0,01 0,00 20 20 25
MUGONDI Eriocoelum macrocarpum 0,00 0,01 0,00 50 50 30
MUTONDO AFRICAIN | Funtumia africana 0,05 0,70 0,07 50 60 36
PLASTIQUE Funtumia elastica 0,02 0,61 0,05 40 50 33
NGOM NKURU Caloncoba glauca 0,00 0,16 0,01 30 40 27
NGOMA NGOMA Barteria fistulosa 0,00 0,15 0,01 20 30 25
NSANGOM Allablankia Spp. 0,00 0,00 0,00 30 30 27
OCHNA ge Calodendron, 2)Ochna 0,00 0,00 0,00 40 40 30
OCHTOCOSMUSI 2 | Ochtocosmus calothyrsus 0,00 0,00 0,00 30 30 30
ODJOBI Xylopia stauditii 0,07 0,56 0,06 60 60 38
ODOKO Scottellia coriacea, S. klaineana 0,05 0,97 0,08 50 50 33
OFOAS Pseudospondias microcarpa 0,01 0,04 0,00 60 80 40
ONDJAK Odyendyea gabonensis 0,00 0,00 0,00 70 70 56
OSSOL, MANIL Symphonia globulifera 0,01 0,01 0,00 70 80 48
OTUNGUI 1 bone Suaveolens var. 0,00 o11 001 40 40 at
OTUNGUI 2 Pobaltia suaveolens var. 014 | 495 | o4 | 40 | 50 38
OURATEA Ouratea cf. myrioneura 0,00 0,02 0,00 40 40 30
OYO Brenania brieyi 0,01 0,10 0,01 60 80 40
CALEBASSIER Mn n T0 IPNS 0,00 002 0,00 40 40 2
OZIGO Dacryodes buettneri 0,01 0,22 0,02 40 50 30
| FORET
RESSOURCES UFA Missa page 119

MANAGEMENT

Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber.
Diam de
Essence Densité Surface Dlamétre la tige de
(tiges/ha) terrière | Maximum (cm) | surface
totale terrière
. ee Tiges> | Tiges> | (m°ha) moyenne
Nom pilote Nom scientifique 50cm | 20 cm 95% 98% (em)
PALMIER A HUILE Elaeis guineensis 0,00 0,00 0,00 30 30 35
Pancovia spp., P. laurentii,
PANCOVIA P. harmsiana 0,01 2,90 0,18 30 30 28
RAUVOLFIA 2 Rauvolfia vomitoria 0,00 0,01 0,00 50 50 33
Uapaca guineensis, U.
RIKIO paludosa, U. heudeloti 0,00 0,04 0,00 40 50 ai
SANGOMA Allanblackia floribunda, A. sp. 0,00 0,02 0,00 30 40 27
SOBOU Cleistopholis patens, C. glauca 0,05 0,16 0,03 70 80 47
Canthium (Psydrax)
SOSUAN1 arnoldianum 0,00 0,02 0,00 60 80 42
SOSUAN2 Canthium subcordatum 0,00 0,01 0,00 40 40 28
STEMENO Stemenocoleus micranthus 0,00 0,00 0,00 160 160 84
TELA Inc 0,00 0,00 0,00 150 150 111
TOL Ficus mucuso 0,01 0,03 0,01 80 120 49
Tridesmostemon
TUPA-BABAMA omphalocarpoides 0,02 0,33 0,03 50 60 33
WALI, ONIE Garcinia kola, G.manni, G. oo | 07 | oo | ao | 50 28
Afzeli
WAMBA FONCE Tessmannia lescrauwaetii 0,04 0,18 0,03 70 90 46
Total groupe 5 2,18 35,79 3,17
Total général 26,31 138,20 20,67

Essences rencontrées - données phytogéographiques marquantes

L'étude des cartes de répartition des essences (Cf. Annexe 17 du Rapport d'inventaire Multi-
Ressources) nous permet de tirer de premiers enseignements sur les aires de répartition de quelques
essences (Cf. $ 4.5. du Rapport d'Inventaire Multi-Ressources).

Richesse spécifique

Le niveau de diversité spécifique sur l'UFA Missa a été estimé par le nombre d'espèces ligneuses
rencontrées par placette d'inventaire. Les résultats détaillés sont donnés au $ 5.3. du Rapport
d'inventaire Multi-Ressources.

L'UFA Missa présente en moyenne 36 essences différentes par placette (tiges de DHP supérieur à
20 cm, sur une superficie de 0,5 ha), Cf. Carte 15. Les différents faciès, plus ou moins ouverts, de la
forêt adulte de l'UFA Missa sont assez voisins en diversité spécifique, en dehors des formations sur

sols hydromorphes en permanence, qui sont nettement plus pauvres.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement — 2009 -2038 page 120

REPUBLIQUE DU CONGO JL |
MINISTERE DE L'ECONOMIE FORESTIERE = LikoualaTimber:

Carte 15 : Niveau de diversité biologique des ligneux sur l’UFA Missa

[TN FORET LEA
LG: RESSOURCES issa

: ‘Amé page 121
ET MANAGEMENT Plan d'Aménagement — 2009 -2038

REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

3.3 ETUDES DENDROMETRIQUES

Ces études avaient pour objectif principal de fournir l'ensemble des paramètres nécessaires à
l'estimation des volumes bruts et nets (tarifs de cubage, coefficients de commercialisation). Les
résultats détaillés sont donnés par le Rapport des Etudes Dendrométriques°°.

La liste des tarifs de cubage adoptés pour l'UFA Missa, de même que la tabulation de ces tarifs sont
données par les Tableau 21 et Tableau 22

#0 LT - FRM, 2008, Etudes dendrométriques, Construction de tarifs de cubage, Calcul de coefficients de
commercialisation, UFA BETOU & MISSA

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 122
TT MANAGEMENT Plan d'Aménagement — 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 21 : Liste des tarifs de cubage adoptés pour l’UFA Missa

Essence Nom scientifique Source Tarif de cubage (classes de
diamètre)
ACAJOU Khaya anthotheca BetouMissa_Acajou V= -0,1598 xD ? + 16,139 xD ‘ -5,803 | classes 4 à 15
AIELE Canarium schweinfurthii PARN-Aiélé V= 8,668 xD 2 classe 3
AKO Antiaris toxicaria PARN-Ako = 96856 xD 2 classe 3
ANINGRE Aningeria robusta; A.altissima BetouMissa_Aningre = 6,5052 xD * + 22354 xD -0,422 | classes 4 à 12
ANZEM NOIR Copaifera mildbraedii PARN-Etimoé = 121705 xD *7 2 classe 3
ANZEM ROUGE Copaïfera religiosa PARN-Etimoé = 121705 xD 7 > classe 3
AYOUS Triplochiton scleroxylon BetouMissa_Ayous V= 17,3289 xD ? + -14,2417 xD ‘ 5,886 2 classe 4
AZOBE Lophira alata BetouMissa_Azobe = 180153 xD ? + -11,3037 xD ‘ 8,504 | classes 4 à 13
BETE Mansonia altissima PARN-Bété = 123512 xD ?*#% classes 3 à 15
BOSSE CLAIR Guarea cedrata PARN-Bossé V= 104603 xD “© 2 classe 3
BOSSE FONCE Guarea thompsonii PARN-Bossé = 10,4603 xD °° > classe 3
DABEMA Piptadeniastrum africanum SIA Equateur Piptadeniastrum = 7,6640 xD ?%
DIANIA Celtis tessmanni PARN-Ohia V= 113805 xD °° classes 3 à 13
DIBETOU Lovoa trichilioïdes CTFT Ouesso ‘70-71 - Dibétou V= 10,203 xD ? + 0,479
DOUSSIE Afzelia bipindensis PARN-Doussié = 7,38335 xD **? > classe 3
DOUSSIE BELLA Afzelia bella PARN-Doussié = 73335 xD Z classe 3
EBENE Diospyros dendo PARN-Ebène V= 6,1120 xD ?* classes 3 à 14
EBENE NOIR Diospyros crassiflora PARN-Ebène V= 6,1120 xD °* classes 3 à 14
EMIEN Alstonia congensis, A. boonei SPIAF Equateur Alstonia boonei V= 83986 xD ?*
ENT ANDROPHAAGMA Entandrophragma palustre CTFT-Mbaere-Kosipo = 10,3500 xD ?%
ESSIA Petersianthus macrocarpus PARN-Essia = 10,8649 xD ?* > classe 3
EYONG Eribroma oblongum PARN-Eyong = 11,4208 xD ?# classes 3 à 14
TH] FORET
a RESSOURCES UFA Missa page 123

#} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Domaine de
Essence Nom scientifique Source Tarif de cubage (ciansen de
diamètre)
FARO Daniellia klainei, D. soyauxii CTFT-Nola-Tchitola V= 125600 xD ? -0,810
FROMAGER Ceiba pentandra SPIAF Equateur Ceiba pentandra = 93422 xD ?7
ILOMBA1 Pycnanthus angolensis CTFT Ouesso '70-71- Ilomba =  8,0990 xD 2 1,170
ILOMBA2 Pycnanthus marchalianus CTFT Ouesso '70-71- Ilomba V= 8,099 xD ? 1,170
IROKO Milicia excelsa BetouMissa_Iroko = 9,1289 xD ? 2,9335 xD ‘ + -1,224 | classes 4 à 13
KAPOKIER Bombax buonopozense SPIAF Equateur Ceiba pentandra = 9,3422 xD 7
KOSIPO Entandrophragma candollei CTFT-Mbaere-Kosipo V= 103500 xD ?%
KOTIBE Nesogordonia kabingaensis PARN-Kotibé = 86932 xD ?* > classe 3
LIMBA Terminalia superba BetouMissa_Limba = 143224 xD °? -5,3639 xD ‘ + 2,013 | classes 4 à 13
LIMBALI Gilbertiodendron dewevrei PARN-Limbali V= 8,759 xD ? classes 3 à 15
Manilkara letouzeyi ; Manilkara
MANILKARA fouilloyana; Manilkara pellegriniana; | PARN-Mukulungu = 119774 xD ?“ 2 classe 3
Manilkara mabokensis
MEKOGHO Pachyelasma tessmannii PARN-Tali V= 91443 xD °" > classe 3
MUKULUNGU Autranella congolensis PARN-Mukulungu V= 11,9774 xD 2% > classe 3
NIOVE EURE Skamerunensis, S._ | BctouMissa_Niove = 123639 xD ? -0,8207 xD ‘ + -0,134 | classes 2à9
OBOTO Mammea africana SPIAF Equateur Mammea africana = 7,068 xD ‘7
OHIA Cettis mildbraedii, C. zenkeri PARN-Ohia = 118805 xD classes 3 à 13
OMVONG Daopatnes D denfrun Denp BetouMissa_Eyoum = 6,4983 xD ? -0,4267 xD ! + 0,295 | classes 4à9
PADOUK pierocarpus soyauxi, P. Midbraedi | PaRN-Padouk = 112080 xD 2? classes 3 à 15
PAKA Guïbourtia demeusii PARN-Bubinga V= 79337 xD °% classes 3 à 12
SAPELLI Entandrophragma cylindricum BetouMissa_Sapelli V= 101921 xD ? 1,8171 XD ‘ + -0,793 | classes 4 à 17
SIPO Entandrophragma utile CTFT Ouesso ‘70-71 - Sipo = 10,7281 xD *? 0,504
TALI Erythrophleum ivorense PARN-Tali V= 91443 xD ?17 > classe 3
a RESSOURCES UFA Missa page 124

#} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Domaine de

Essence Nom scientifique Source Tarif de cubage (ciansen de
diamètre)
TALI YAOUNDE Erythrophleum suaveolens PARN-Tali V= 91443 xD ?17 > classe 3
TCHITOLA Prioria oxyphyllum, P. buchholzii CTFT-Nola-Tchitola V= 125600 xD ? + -0,810
TIAMA BLANC Entandrophragma angolense BetouMissa_Tiama_blanc V= 6,4628 xD +. 5,8367 xD L -2,085 | classes 4 à 15
TIAMA NOIR Entandrophragma congoense BetouMissa_Tiama_blanc V= 6,4628 xD +  5,3367 XD ‘ -2,085 | classes 4 à 15
TOLA Prioria balsamiferum SE LAr Equateur Gosswellerodendron |\, 11,0296 xD **
WAMBA Tessmannia africana PARN-Wamba V= 115890 xD ‘* + 0,869 2 classe 3
YEKE Zhana golungensis BetouMissa_Yeke V= 7,9250 xD 2 4 4166 xD ‘ + 0,361 | classes 4 à 11
Autres BetouMissa_Bois_divers V= 122192 xD + -8,3104 XD ‘ + 0,869 2 classe 2
TH] FORET
a RESSOURCES UFA Missa page 125

MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 22 : Tabulation des tarifs de cubage adoptés pour l'UFA Missa

Classes de diamètre
Essences Code source
4 5 6 7 8 9 10 11 12 13 14 15 16

ACAJOU BetouMissa_Acajou 1,43 | 3,03 | 4,62 | 6,21 | 7,80 | 9,39 | 10,97 | 12,55 | 14,12 | 15,69 | 17,26 | 18,83 | 20,39
AIELE PARN-Aïélé 1,39 | 2,20 | 3,23 | 4,49 | 5,97 | 7,71 | 9,69 | 11,94 | 14,45 | 17,28 | 20,30 | 23,65 | 27,29
AKO PARN-Ako 1,40 | 2,28 | 3,41 | 4,83 | 6,54 | 8,55 | 10,90 | 13,58 | 16,62 | 20,02 | 23,80 | 27,97 | 32,54
ALONE BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
ANDOK BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
ANINGRE BetouMissa_Aningre 1,90 | 2,78 | 3,78 | 4,91 | 6,18 | 7,57 | 9,10 | 10,75 | 12,54 | 14,45 | 16,50 | 18,67 | 20,98
ANZEM NOIR PARN-Etimoé 1,99 | 3,13 | 4,58 | 6,33 | 8,42 | 10,88 | 13,60 | 16,71 | 20,20 | 24,05 | 28,29 | 32,91 | 37,98
ANZEM ROUGE PARN-Etimoé 1,99 | 3,13 | 4,58 | 6,33 | 8,42 | 10,83 | 13,60 | 16,71 | 20,20 | 24,05 | 28,29 | 32,91 | 37,98
AYOUS BetouMissa_Ayous 2,99 | 3,30 | 3,95 | 4,95 | 6,30 | 8,00 | 10,04 | 12,43 | 15,16 | 18,24 | 21,67 | 25,44 | 29,57
AZOBE BetouMissa_Azobe 2,007 | 274 | 8,77 | 5,16 | 6,91 | 9,02 | 11,50 | 14,38 | 17,52 | 21,08 | 24,99 | 29,27 | 33,90
BAHIA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
BETE PARN-Bété 2,03 | 320 | 4,67 | 6,45 | 8,55 | 11,00 | 13,79 | 16,94 | 20,45 | 24,34 | 28,60 | 33,26 | 38,30
BILINGA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
BILINGA PANTANOS BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
BODIOA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
BONG BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
BOSSE CLAIR PARN-Bossé 1,81 | 2,21 | 3,41 | 4,95 | 6,86 | 9,15 | 11,88 | 15,04 | 18,60 | 22,83 | 27,49 | 32,69 | 38,46
BOSSE FONCE PARN-Bossé 1,81 | 2,21 | 3,41 | 4,95 | 6,86 | 9,15 | 11,88 | 15,04 | 18,60 | 22,83 | 27,49 | 32,69 | 38,46
DABEMA Snadenasen aficanum 1,50 | 2,26 | 3,18 | 4,26 | 5,50 | 6,90 | 8,47 | 10,19 | 12,08 | 14,14 | 16,35 | 18,74 | 21,29
DIANIA PARN-Ohia 1,80 | 2,86 | 4,21 | 5,86 | 7,82 | 10,11 | 12,74 | 15,72 | 19,06 | 22,76 | 26,85 | 31,32 | 36,19
DIBETOU DR OUESSO 70-71 - 2,54 | 3,57 | 4,79 | 6,22 | 7,85 | 0,69 | 11,73 | 13,97 | 16,42 | 19,07 | 21,93 | 24,90 | 28,26
DIFOU BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
DOUSSIE PARN-Doussié 1,15 | 1,83 | 2,70 | 3,76 | 5,08 | 6,51 | 8,21 | 10,14 | 12,31 | 14,71 | 17,37 | 20,27 | 23,44
TI] FORET

TG) RESSOURCES UFA Missa page 126

‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038
‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE JE LikoualaTimber.
Classes de diamètre
Essences Code source
4 5 6 7 8 9 10 11 12 13 14 15 16
DOUSSIE BELLA PARN-Doussié 1,15 | 1,83 | 2,70 | 3,76 | 5,08 | 6,51 | 8,21 | 10,14 | 12,31 | 14,71 | 17,37 | 20,27 | 23,44
EBENE PARN-Ebène 0,84 | 1,38 | 2,09 | 2,99 | 408 | 5,38 | 6,90 | 8,66 | 10,65 | 12,90 | 15,42 | 18,20 | 21,27
EBENE NOIR PARN-Ebène 0,84 | 1,38 | 2,09 | 2,99 | 408 | 5,38 | 6,90 | 8,66 | 10,65 | 12,90 | 15,42 | 18,20 | 21,27
EKOUNE1 BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
EKOUNE2 BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
EMIEN SRIRE Equateur AIstonia 1,39 | 2,19 | 3,19 | 4,40 | 5,83 | 7,48 | 9,37 | 11,50 | 13,88 | 16,50 | 19,38 | 22,51 | 25,91
EN A NDROPHRAGMA CTFT-Mbaere-Kosipo 1,97 | 2,98 | 4,22 | 5,60 | 7,38 | 9,30 | 11,46 | 13,84 | 16,46 | 19,32 | 22,42 | 25,75 | 29,33
ESENG BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
ESSESSANG BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
ESSIA PARN-Essia 1,68 | 2,68 | 3,96 | 5,54 | 7,43 | 0,64 | 12,18 | 15,07 | 18,31 | 21,93 | 25,92 | 30,30 | 35,07
EVEGVEU BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
EVEUSS BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
EYONG PARN-Eyong 1,92 | 3,01 | 4,37 | 6,01 | 7,95 | 10,19 | 12,73 | 15,60 | 18,78 | 22,80 | 26,15 | 30,35 | 34,89
FARO CTFT-Nola-Tchitola 1,73 | 2,99 | 4,50 | 6,26 | 8,26 | 10,53 | 13,04 | 15,80 | 18,82 | 22,08 | 25,60 | 20,37 | 33,38
FROMAGER SSSR 1,41 | 2,27 | 3,37 | 4,72 | 6,36 | 8,27 | 10,49 | 13,01 | 15,85 | 19,03 | 22,54 | 26,40 | 30,61
IATANDZA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
ILOMBA CTFT Ouesso 70-71- llomba | 2,81 | 3,62 | 4,59 | 5,73 | 7,02 | 8,48 | 10,10 | 11,88 | 13,82 | 15,93 | 18,20 | 20,63 | 23,22
ILOMBA2 CTFT Ouesso 70-71- llomba | 2,81 | 3,62 | 4,59 | 5,73 | 7,02 | 8,48 | 10,10 | 11,88 | 13,82 | 15,93 | 18,20 | 20,63 | 23,22
IROKO BetouMissa_Iroko 1,98 | 3,14 | 4,52 | 6,10 | 7,85 | 0,79 | 11,01 | 14,21 | 16,69 | 19,36 | 22,21 | 25,24 | 28,45
IRVINGIA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
KANDA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
KAPOKIER SSSR 1,41 | 2,27 | 3,37 | 4,72 | 6,36 | 8,27 | 10,49 | 13,01 | 15,85 | 19,03 | 22,54 | 26,40 | 30,61
KODABEMA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
TI] FORET
TG) RESSOURCES UFA Missa page 127
‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE JE LikoualaTimber
Classes de diamètre
Essences Code source
a 5 6 7 8 9 | 40 | 11 | 12 | 13 | 14 | 15 | 16

KOSIPO CTFT-Mbaere-Kosipo 1,97 | 2,98 | 422 | 5,60 | 7,38 | 9,30 | 11,46 | 13,84 | 16,46 | 19,32 | 22,42 | 25,75 | 20,33
KOTIBE PARN-Kotibé 1,25 | 2,03 | 3,05 | 4,32 | 5,86 | 7,67 | 9,79 | 12,21 | 14,95 | 18,08 | 21,44 | 25,22 | 20,35
KOTO1 BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
KOTO2 BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
LATI BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
LIMBA BetouMissa_Limba 2,50 | 3,40 | 4,58 | 6,05 | 7,80 | 9,84 | 12,17 | 14,79 | 17,69 | 20,87 | 24,35 | 28,11 | 32,15
LIMBALI PARN-Limbali 1,45 | 2,28 | 3,82 | 4,59 | 6,08 | 7,80 | 9,78 | 12,00 | 14,47 | 17,21 | 20,21 | 23,48 | 27,08
LONGHI BLANC BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
LONGHI BOUK BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
LONGHI ROUGE BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
LOTOFA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
MAMBODE BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
MANILKARA PARN-Mukulungu 1,68 | 2,75 | 4,15 | 5,90 | 8,08 | 10,56 | 13,50 | 16,89 | 20,74 | 25,06 | 29,88 | 35,20 | 41,06
MEKOGHO PARN-Tali 1,70 | 2,59 | 3,68 | 4,98 | 6,49 | 8,21 | 10,14 | 12,28 | 14,64 | 17,22 | 20,03 | 23,05 | 26,31
MOSSALAKO BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
MUBALA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
MUBALA 2 BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
MUKULUNGU PARN-Mukulungu 1,68 | 2,75 | 4,15 | 5,90 | 8,08 | 10,56 | 13,50 | 16,89 | 20,74 | 25,06 | 29,88 | 35,20 | 41,06
MUTONDO AFRICAIN BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
NIEUK BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
NIOVE BetouMissa_Niove 2,00 | 3,15 | 4,56 | 6,21 | 8,10 | 10,25 | 12,64 | 15,27 | 18,16 | 21,29 | 24,67 | 28,30 | 32,17
NOM ANDOK BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
OBOTO Srinr Equateur Mammea 1,59 | 2,31 | 3,16 | 4,13 | 5,22 | 6,42 | 7,74 | 9,18 | 10,73 | 12,39 | 14,16 | 16,04 | 18,03
OHIA PARN-Ohia 1,80 | 2,86 | 4,21 | 5,86 | 7,82 | 10,11 | 12,74 | 15,72 | 19,06 | 22,76 | 26,85 | 31,32 | 36,19
OKAN BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
TI] FORET
TG) RESSOURCES UFA Missa page 128
‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE JE LikoualaTimber.
Classes de diamètre
Essences Code source
4 5 6 7 8 9 10 11 12 13 14 15 16
OLENE BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
OLON BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
OMVONG BetouMissa_Eyoum 1,42 | 2,03 | 2,76 | 3,63 | 4,63 | 5,75 | 7,01 | 8,40 | 9,92 | 11,56 | 13,34 | 15,25 | 17,28
ONZABILI BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
PADOUK PARN-Padouk 1,93 | 3,01 | 4,34 | 5,95 | 7,84 | 10,01 | 12,47 | 15,24 | 18,30 | 21,68 | 25,37 | 29,38 | 33,71
PAKA PARN-Bubinga 1,57 | 2,36 | 3,31 4,42 | 5,70 | 7,15 | 8,76 | 10,54 | 12,48 | 14,59 | 16,87 | 19,31 | 21,93
PAO ROSA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
RIKIO BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
SAPELLI BetouMissa_Sapelli 2,09 | 3,29 | 4,69 | 6,30 | 8,12 | 10,13 | 12,35 | 14,78 | 17,40 | 20,24 | 23,27 | 26,51 | 29,95
SIPO CTFT Ouesso ‘70-71 - Sipo 2,68 | 3,75 | 5,04 | 6,54 | 8,26 | 10,19 | 12,33 | 14,69 | 17,27 | 20,06 | 23,06 | 26,28 | 29,71
TALI PARN-Tali 1,70 | 2,59 | 3,68 | 4,98 | 6,49 | 8,21 | 10,14 | 12,28 | 14,64 | 17,22 | 20,03 | 23,05 | 26,31
TALI YAOUNDE PARN-Tali 1,70 | 2,59 | 3,68 | 4,98 | 6,49 | 8,21 | 10,14 | 12,28 | 14,64 | 17,22 | 20,03 | 23,05 | 26,31
TCHITOLA CTFT-Nola-Tchitola 1,73 | 2,99 | 4,50 | 6,26 | 8,26 | 10,53 | 13,04 | 15,80 | 18,82 | 22,08 | 25,60 | 29,37 | 33,38
TIAMA BLANC BetouMissa_Tiama_blanc 1,63 | 2,81 | 4,11 5,55 | 7,12 | 8,82 | 10,64 | 12,60 | 14,68 | 16,90 | 19,24 | 21,71 | 24,32
TIAMA NOIR BetouMissa_Tiama_blanc 1,63 | 2,81 | 4,11 5,55 | 7,12 | 8,82 | 10,64 | 12,60 | 14,68 | 16,90 | 19,24 | 21,71 | 24,32
SPIAF Equateur
TOLA Gossweilerodendron 1,90 | 2,96 | 4,28 | 5,86 | 7,71 | 9,85 | 12,28 | 15,00 | 18,02 | 21,34 | 24,98 | 28,98 | 33,19
balsamiferum
VESEMBATA BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
WAMBA PARN-Wamba 2,70 | 3,78 | 5,15 | 6,83 | 8,83 | 11,16 | 13,84 | 16,87 | 20,27 | 24,05 | 28,21 | 32,76 | 37,72
WENGE BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
YEKE BetouMissa_Yeke 1,33 | 1,98 | 2,79 | 3,76 | 4,88 | 6,17 | 7,61 | 9,21 | 10,97 | 12,89 | 14,97 | 17,21 | 19,60
Autres BetouMissa_Bois_divers 1,85 | 2,74 | 3,88 | 5,26 | 6,88 | 8,75 | 10,86 | 13,22 | 15,82 | 18,67 | 21,76 | 25,09 | 28,67
TT) FORET
TG) RESSOURCES UFA Missa page 129
REPUBLIQUE DU CONGO |
= LkoualaTimber.

3.4 LE CONTEXTE SOCIO-ECONOMIQUE

Une étude socioéconomique a été réalisée en novembre 2007. Les résultats sont produits dans le
Rapport de l'Etude Socio-économique de l'UFA Missa.

La méthodologie de l'étude socio-économique effectuée est détaillée dans le $ 2 du Rapport d'Etude
Socio-économique.

En l'absence totale de données démographiques récentes et pertinentes, un recensement de la
population, a été réalisé lors de l'étude socio-économique, en 2007. Ce recensement n’a aucun
caractère officiel et est uniquement destiné à fournir des estimations de la population résidente sur
l'UFA et à son voisinage.

Une cartographie simplifiée des terroirs a été réalisée. Au stade de l'élaboration du Plan
d'Aménagement, il ne s’agit pas de délimiter strictement les terroirs et finages villageois, afin de ne
pas générer de revendications foncières entre les villageois et l'exploitant.

3.4.1 Caractéristiques démographiques

3.4.1.1 Populations riveraines

Les villages et campements pris en considération dans l'aménagement forestier durable de l'UFA
Missa sont, d'une part inclus dans les limites de l'UFA et, d'autre part, ceux dont le terroir de
subsistance, au sens large, (chasse, pêche, lieux de culte, patrimoine coutumier, lieux sacrés,
anciennes plantations.) se superpose aux limites de l'UFA.

La Carte 16 présente la localisation et les effectifs démographiques des villages et campements
concernés.

Cette prise en compte des populations riveraines dans le cadre du Plan d'Aménagement est toutefois
imparfaite. En effet, l’importante fluctuation spatiale et les aires de subsistance des populations
mobiles congolaises pygmées (62% de la population riveraine recensée de l'UFA) et étrangères sont
méconnues et ne peuvent être reflétées que partiellement dans une approche géographique centrée
sur les limites administratives des UFA.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 130
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO | "
UE LikoualaTimber.

Carte 16 : Occupation humaine et démographie

(IN FORET .

Ê : RESSOURCES UFA Missa page 131

LT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

[) LikoualaTimber.

3.4.1.2 Structure administrative et organisation territoriale

Comme l'UFA Missa, tous les villages et campements riverains identifiés se situent dans le
département de la Likouala, dans la sous-préfecture d'Enyellé.

3.4.1.3 Données démographiques
Caractéristiques générales

Sur l'UFA Missa aménagée, la population en 2007 était estimée à 2 690 habitants vivant en zone
rurale riveraine.

La densité démographique théorique dans l'UFA et ses environs est d'environ 1,1 hab/km?, conforme
à ce que l’on observe dans la Likouala, région peu densément peuplée du Nord-Congo. La population
est essentiellement concentrée le long de l'unique axe routier qui traverse l'UFA.

Comme précisé dans les $ 2.5.1 et 3.4.1.1, l'estimation des populations riveraines de l'UFA est
imparfaite en raison de l’importante de la population mobile.

Site LT

L'exploitation de l'UFA Missa par LT ayant été initiée en 2008, aucun site de LT n’est pour le moment
implanté dans l’UFA, seul un camp de travailleurs a été provisoirement aménagé sur les rives de la
rivière Mbongoumba dans la pointe Sud-Est de la concession.

L'endroit ou le site définitif sera implanté est une des préoccupations actuelles de la société, et sera
décidé dans un avenir proche.

Population riveraine

La population riveraine de l'UFA Missa est répartie en quatorze villages et campementis ; certains
villages ont des hameaux qui leur sont rattachés.

La population rurale est globalement jeune : plus de la moitié (57%) de la population a moins de
20 ans. Les femmes constituent un peu plus de la moitié (51,5%) de la population. Les séniors
(personnes de plus de 55 ans) représentent à peine 4% de la population des villages enquêtés, ce qui
révèle une espérance de vie assez basse.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 132
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Tendances de l’évolution démographique : prévision des besoins fonciers pour le
développement de la population riveraine à l’'UFA Missa

Le développement des villages et campements riverains en termes d'extension des surfaces
nécessaires au futur développement agroforestier (terres pour l’agriculture et pour la récolte de bois

d'œuvre) a fait l'objet d'une modélisation (Cf. & 4.1.4).

3.4.1.4 Historique de l’occupation humaine

Flux migratoire ancien à l’origine de la création des ages riverains de PUFA

L'Etude Socio-économique a montré que la création des villages riverains de l'UFA Missa est
ancienne ; elle date de la période d'avant l'indépendance (le Moyen Congo).

Flux migratoires récents et à venir

Une première phase d'exploitation forestière réalisée par la SCAD, société centrafricaine, s'est
déroulée de 1990 à 1994. Cette première phase d'exploitation est associée à l'ouverture de la route
traversant l'UFA Missa, axe autour duquel la population actuelle de l'UFA se concentre.

Avec le démarrage des activités d'exploitation forestière de LT dans l'UFA Missa, effectif depuis fin
mai 2008, il est fort probable que de nouvelles personnes en quête d'un emploi salarié ou d’une
opportunité d’affaires viendront s'installer dans l'UFA. Ces nouveaux venus viendront grossir la
population des villages proches des zones exploitées.

3.4.1.5 Diversité ethnolinguistique

Les ethnies qui peuplent l'UFA Missa sont en majorité centrafricaines, y compris les populations
autochtones congolaises pygmées considérées comme les premiers habitants de la zone, qui se
sentent davantage centrafricaines que congolaises. Toutes ces populations parlent majoritairement le
Sango, la langue nationale centrafricaine, rarement le Lingala, l’une des deux langues nationales du
Congo*'.

La population de l'UFA Missa se caractérise par la prédominance de la population congolaise
(72,5%), notamment pygmée (62%) et la forte proportion des étrangers (27,5%), essentiellement
centrafricains.

#1 Les deux langues nationales sont : le lingala et le kikongo. La première majoritairement parlée dans le Nord du
Congo et la deuxième majoritairement parlée dans le Sud du pays. La maîtrise de l'une de ces deux langues
permet de comprendre l'autre langue car elles comportent beaucoup de mots identiques.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 133
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.4.2 Infrastructures régionales

La Carte 17 donne la localisation des infrastructures régionales dans l'UFA Missa.

3.4.2.1 Voies de communication

Le département de la Likouala a été longtemps particulièrement enclavé. Le développement récent de
l'industrie forestière opère une ouverture nouvelle pour la région.

L'UFA Missa est traversée du nord au sud par une piste carrossable, qui vient de Bangui, capitale de
la République centrafricaine. Une deuxième piste forestière est en construction par LT, elle permettra
de relier Bétou et Ndongo 2.

A une trentaine de kilomètres au sud de la limite de l'UFA, la piste en provenance de Bangui rejoint le
réseau routier qui relie Bétou, Enyellé et Mokabi.

Le transport routier est exclusivement couvert par les véhicules des sociétés forestières, véhicules de
liaison et camions de chantier. L'absence d'organisation du transport des populations locales et de
leurs produits, par des commerçants-transporteurs, accentue la dépendance de ces communautés
vis-à-vis des entreprises forestières.

Il n'existe aucune piste d'aviation dans l’'UFA Missa. Par contre, il en existe une à Enyellé et une autre
à Bétou (UFA Bétou, à l’est).

Au plan régional, Impfondo dispose d’un aérodrome bien équipé (piste goudronnée de 2 200 m,
service météorologique et matériel de navigation) ; la compagnie nationale assurant un service
régulier avec Brazzaville et Ouesso.

L'UFA Missa est séparée de l’'UFA Mokabi-Dzanga à l'Ouest, par la rivière Tokélé. A l'Est, c'est la
rivière Lokombé qui fait frontière avec l'UFA Bétou. Ces deux cours d'eau ne sont pas assez profond
pour leur permettre d'être navigable.

Le réseau ferroviaire est inexistant dans cette partie du Congo. La gare ferroviaire la plus proche de la
zone du projet est située à Bélabo (Cameroun), soit à environ 700 km de Missa, c'est une gare de
voyageurs et marchandises.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 134
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.

3.4.2.2 Infrastructures sociales collectives

Le niveau d'équipements en infrastructures sociales collectives est très faible, aussi bien localement
qu’au niveau régional, mais compensé en partie par des investissements privés du secteur forestier
industriel.

Les bases-vie des sites industriels (Lopola, Lombo, Lola, Moualé, Sombo) fournissent des
équipements et des infrastructures fonctionnels ou bientôt opérationnels : centres médicaux,
structures scolaires, adduction d’eau potable et fourniture d'électricité.

Toutefois, le développement urbain de ces bases-vie est problématique, car il ne s’appuie sur aucun
schéma directeur d'urbanisme fixé par l'Administration et ses services compétents.

Dans les villages riverains de l'UFA Missa, le niveau d'équipement est globalement extrêmement
faible, voire nul, dans la plupart des cas : couverture sanitaire, accès à l'eau potable et à l'électricité
faibles voire inexistantes. A l'exception de Ndongo 1, qui dispose d’une école - non fonctionnelle en
l'absence d'enseignant - et d’un terrain de sport, les villages riverains de l'UFA Missa sont dépourvus
de toute infrastructure sociale de base.

La majorité des chefs de ménage (71,7%) ne sait ni lire, ni écrire. Les enfants ne sont pas scolarisés
pour un peu plus de 93% de l'ensemble des ménages des villages riverains.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 135
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO | "
UE LikoualaTimber.

Carte 17 : Répartition de la population et infrastructures de l’UFA Missa

(IN FORET .

Ê : RESSOURCES UFA Missa page 136

LT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.4.3 Santé primaire

Il n'existe pas de centre de santé dans les villages riverains de l'UFA Missa. Les populations font
appel aux guérisseurs et à la pharmacopée traditionnelle. Pour les cas de maladie graves, les
villageois se rendent dans les centres de santé de RCA.

On ne trouve aucun puits ni forage dans l’ensemble des villages riverains. L'approvisionnement en
eau se fait dans les sources et les rivières. La distance parcourue par les populations pour aller
s’approvisionner en eau varie entre 500 m et 3 km. Les populations pensent que cette eau est de
bonne qualité. Elles disent ne pas contracter de maladies diarrhéiques après en avoir consommé.

En l'absence de structure sanitaire, aucune donnée relative à l'occurrence des pathologies dans
l'UFA Missa n’est actuellement disponible. Il est cependant très probable que les pathologies les plus
courantes soient comme à Bétou et dans le reste de la Likouala : le paludisme, les IST/MST, les
dermatoses, les maladies diarrhéiques et les parasitoses intestinales.

3.4.4 Alimentation

Le régime alimentaire des populations bantoues et pygmées de l'UFA Missa est largement dominé
par les produits forestiers, notamment la viande de chasse. Une agriculture de subsistance peu
développée complète leur régime alimentaire avec le manioc, le maïs, les plantains, l'igname et les
taros.

L'UFA Missa est dépourvue de marché pour l'échange de produits. Le handicap majeur pour
l'organisation de ces marchés réside dans l’enclavement de la zone (routes carrossables inexistantes
ou peu pratiques, transport irrégulier ou absent) qui décourage toute initiative locale.

L'approvisionnement des populations locales en protéines alimentaires est essentiellement assuré par
les produits de la chasse, l'élevage et la pêche participant pour une part négligeable à cet
approvisionnement. L'élevage pratiqué est traditionnel (en divagation). La pêche de subsistance est

une activité peu pratiquée par les populations locales.

Pour les populations locales de l'UFA Missa, aucune alternative aux protéines locales (gibier, poisson,
chenilles) n'a, pour le moment, été développée.

3.4.5 Conditions de travail au sein de LT

Les textes régissant la réglementation du travail au sein de LT sont rappelés au $ 1.4.2.5. Ils
définissent notamment les règles à appliquer en matière de contrats de travail, de durée de travail,
d'équipements de sécurité mais aussi de consignes en matière de chasse.

[TD] FORET

TG RESSOURCES UFA Missa
É ! 6 page 137
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Des consignes en matière de sécurité concernant leur domaine d'activité sont données aux
travailleurs. Les accidents et traumatismes graves sont peu fréquents pour les salariés de LT
travaillant à la section forêt, seule section de la société travaillant pour le moment dans l'UFA Missa.
Du matériel de protection a déjà en partie été distribué à ces travailleurs. L'ensemble des travailleurs
de la société sera équipé d'ici la fin de l’année 2009.

Comme c’est traditionnellement le cas dans les sociétés d'exploitation forestière africaines, et en
l'absence d'instituts de formation technique, la formation professionnelle se fait sur le tas, par tutorat,
les nouveaux employés étant formés par les plus anciens et par le personnel d'encadrement.

Des sessions de formation spécifiques (saisie, traitement des données, cartographie et SIG...) ont été
dispensées de manière continue aux membres du personnel de la Cellule Aménagement.

Par ailleurs, des formations ponctuelles ont été assurées :

+ Formations en botanique destinées aux prospecteurs d'inventaire d'aménagement (en
septembre 2006 et en août-septembre 2007) ;

+ Formation à l'abattage controlé dispensée par Philipe ROMAND (FRM) au mois de
décembre 2008.

3.4.6 Economies rurales, acteurs, usages et territoires dans la zone d’emprise de
PUFA Missa

3.4.6.1 Caractéristiques des systèmes ruraux de production et de transformation

Les systèmes ruraux de prélèvement, de production et de transformation identifiés dans la zone
d'emprise de l'UFA Missa sont, globalement et par ordre d'importance :

+ pour les Congolais bantous : l’agriculture, la chasse et la cueillette ;
+ pour les Congolais pygmées : la chasse, le travail chez les Bantous, la cueillette et la pêche ;

+ pour les Etrangers, principalement centrafricains : la chasse, l’agriculture et la cueillette.

L'agriculture

L'agriculture occupe une place importante pour les populations bantoues riveraines de l'UFA Missa.
Une grande part de la population des villages exerce une activité agricole. Il s’agit d'une agriculture de
subsistance, basée surtout sur les cultures du manioc, des courges, du plantain, du taro, de l'ananas,
du maïs, et du sorgho (introduit récemment dans la zone). Il n'existe plus de réelle culture de rente
dans l'UFA Missa , le palmier à huile, le café ou le cacao, ne sont plus cultivés que pour
l’autoconsommation.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 138
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Le système de culture est celui de l’agriculture itinérante sur brüûlis avec des périodes de jachère. Les
superficies cultivées restent modestes à la mesure des besoins des ménages. Les activités agricoles
se déroulent dans le cadre de l'unité domestique. Les Bantous recourent également
systématiquement à la force de travail des Pygmées. Ce sont ces derniers qui accomplissent
l'essentiel des travaux agricoles dans l’ensemble de l'UFA Missa. La quasi-totalité de la production est
destinée à la consommation du village, les échanges commerciaux se basent sur la part restante.

L'accès à la terre ne constitue pas un enjeu pour les populations riveraines de l'UFA Missa. La faible
densité démographique, l'enclavement, l'abondance des terres, impliquent une faible pression sociale
sur la terre. Toute personne désireuse de mettre en valeur un lopin de terre peut investir le coin de
forêt de son choix à condition que ce ne soit pas une ancienne jachère.

La chasse

La chasse est l’activité la plus répandue parmi la population de l'UFA Missa : tous les ménages sont
impliqués. Il s’agit de chasse d’autosubsistance et de chasse à but lucratif. Avec l'interdiction
internationale sur le commerce des pointes d'ivoire, la grande chasse à l'éléphant a été remplacée par
la chasse au petit gibier. Qu'il s'agisse de la grande chasse ou de la petite, les Bantous ont toujours
utilisé les Pygmées comme chasseurs, guides et porteurs.

Les relevés effectués lors de l'inventaire multi-ressources montrent que la chasse est une activité
assez pratiquée sur l'UFA Missa, particulièrement dans la pointe Nord-Ouest, (cf. Carte 13). Les
périodes de fermeture de chasse, telles que prévues par la réglementation nationale en matière de
faune ne sont pas respectées.

Deux types de chasse coexistent dans la zone d’emprise de l'UFA Missa :
+ la chasse coutumière villageoise,

+ la chasse à but lucratif, pratiquée principalement par les ressortissants centrafricains.

Les relevés effectués lors de l'inventaire multi-ressources montrent qu'il existe des foyers de chasse
de nature et importance différentes, en évolution :

La chasse d'autosubsistance

Autorisée par le Code forestier, la chasse d’autosubsistance fait partie des droits d'usage inaliénables
des peuples de forêt, pour autant qu’elle reste en conformité avec la législation forestière : respect des
techniques de chasse (interdiction de piégeage avec des câbles en acier, des fils de nylon, de
l'empoisonnement des animaux), respect des périodes d'ouverture et de fermeture de chasse,
interdiction d’abattre les animaux intégralement protégés.

Tous les villages exercent ce droit d'usage limité à la consommation domestique, sans pour autant en
respecter les règles. De fait, le piégeage, au fil de nylon ou au câble en acier, est la technique de
chasse la plus répandue. La chasse de nuit, interdite, est également pratiquée. Les animaux

[TD] FORET

TG RESSOURCES UFA Missa
É ! 6 page 139
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

intégralement protégés sont parfois abattus, les périodes d'ouverture et de fermeture de la chasse ne
sont pas respectées.

La chasse à but lucratif

La chasse à but lucratif est la chasse la plus importante dans la zone de Missa. La RCA constitue la
destination de la viande de chasse. Les braconniers sont exclusivement des Centrafricains installés
des deux côtés de la frontière et majoritaires dans la zone. Ils ramènent chez eux les produits de la
chasse. Ils s'appuient largement sur la main d'œuvre pygmée pour chasser et transporter la viande de
brousse sur de longues distances jusqu'en RCA.

Les techniques de chasse employées font usage essentiellement de fusils et de pièges. Les
populations pygmées utilisent également le chien pour chasser.

Les animaux les plus chassés sont les Céphalophes (Cephalophus spp.), le Porc-Epic (Atherurus
africanus) le Potamochère (Potamocherus porcus) et le Rat palmiste (Cricetomys gambianus).

Pression sur la faune de l'UFA Missa
On se réfèrera aux & 3.2.3.1 et 7.1.3 pour la discussion sur la pression de la chasse et l'état de la
faune sur l'UFA Missa.

La pêche

Deux types de pêche sont pratiqués dans les rivières de l'UFA Missa : une pêche de subsistance,
pratiquée par les villageois, essentiellement pygmées, dans les petits cours d’eau, et une pêche
commerciale pratiquée par des ressortissants centrafricains dans les grandes rivières de l'UFA. Cette
dernière alimente les marchés de RCA.

La pêche réalisée dans l'UFA Missa se fait à l’aide de filets, de lignes, de barrages ou de nasses. Les
pêcheurs centrafricains ont la réputation d'utiliser également les toxiques végétaux pour
l'empoisonnement des poissons. Les poissons les plus capturés sont le poisson-chat (Clarias spp.),
différentes espèces de silures (Siluridae spp.) et le « Nzombo >» (Protopterus sp.).

Exploitation des Produits Forestiers Non Ligneux (PFNL)

Une information plus complète sur les PFNL est donnée dans le Rapport de l'Etude Ecologique
(8 3.1.5.).

Selon les résultats de l'enquête socio-économique, l’activité de cueillette est une activité importante
qui occupe l’ensemble des habitants de l’'UFA Missa et concerne de nombreux produits. Pour autant,
la consommation des PFNL issus des arbres reste anecdotique sur le territoire de l'UFA Missa.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 140
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

La récolte concerne essentiellement le coco (Gnetum africanum) et les autres feuilles comestibles, les
fruits et les patates sauvages, les champignons, le miel et les chenilles. Les plantes médicinales sont
aussi récoltées pour des usages thérapeutiques (écorces, racines, feuilles, etc.). Les produits de
cueillette sont essentiellement destinés à l'autoconsommation. Certains PFNL, à proximité des
villages, pourront ponctuellement être d'un usage concurrentiel avec l'exploitant, et source de conilits
potentiels : pour exemple le cas des pieds de Sapelli, dont les chenilles sont très recherchées par les
villageois pour leur consommation propre ou la vente.

Il est important de rappeler qu'en termes de prélèvement biologique et d'impact économique et social,
le principal PFNL dans l'UFA Missa reste, de très loin, le gibier.

A l'exception des chenilles qui font l’objet d'un commerce lucratif notamment avec la RCA, l'essentiel
des produits de récolte et de cueillette est autoconsommé ou vendu localement (dans le village de
production).

+ __Les végétaux et produits naturels à usages alimentaires les plus importants sont :

+ chenilles (Saturnidae) inféodées au Sapelli (Entandrophragma cylindricum), et à d’autres
essences (Ayous, Kossipo, Aningré, Acajou.…) ;

+ feuilles de coco et de Gbacoco (Gnetum africanum ; Gnetum buchholziam) ;

+ fruits sauvages : malombo (Landolphia spp), pommes de cythère (Spondias dulcis), mangues
sauvages (Irvingia gabonensis).… ;

+ poivre sauvage (Piper nigrum) ;
+ divers champignons (Cantharellus cibarius, Macrolepiota spp.) ;
+ miel;

+ escargots achatines (achatina sp.).

Une grande partie de ces produits joue un rôle important dans l'économie des ménages pygmées.

+ Les végétaux, animaux et produits naturels à usage médicinal et cultuel
En l'absence de centre de santé, les populations rurales font appel aux guérisseurs et à la
pharmacopée traditionnelle.

De très nombreuses plantes présentent des propriétés qui les destinent à un usage médicinal. Parmi
les arbres inventoriés en inventaire d'aménagement, l'étude s’est plus particulièrement intéressée aux
espèces listées dans le Tableau 9. A titre d'exemple, on peut citer l'Ebom (Anonidium manni) dont
l'écorce est utilisée dans le traitement des pédiculoses (gales).

+ Les végétaux pour l'artisanat, les matériaux de construction et le bois de service
Les usages les plus importants sont :

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 141
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ emballages alimentaires : feuilles de Marantaceae et de Commelinaceae, qui servent
d'emballage sur le marché mais également pour la cuisson de certains aliments. Ces feuilles font
l'objet d’un commerce très important, davantage en termes de main-d'œuvre pygmée que de
volumes monétaires ;

+ tuiles végétales pour l’habitat, essentiellement des palmiers (Elaeis guineensis, Raphia sp.,
Sclerosperma sp.) ;

+ _écorces d'arbres : utilisées en construction, comme récipients pour faire sécher les produits
agricoles ou encore comme couchettes, notamment pour les pygmées ;

+ _lianes et rotins (dont Laccosperma seccundiflorum) interviennent dans la fabrication de fauteuils,
la construction des habitations en pisé, la confection des hottes pour le stockage et le transport ;

+ bois de feu et de service sont limités à des besoins locaux en absence de moyens matériels
lourds pour le transport et seule une petite activité de transformation (planches éclatées, perches
et gaules pour faire des lattes et chevrons) est effectuée au village pour la construction de cases
ou la vente, à un niveau qui reste marginal.

L'élevage

Le petit élevage (ovin/caprin et volaille) est omniprésent dans les villages de l'UFA où il se fait de
manière traditionnelle (en divagation). Ces animaux ne font guère l'objet d'un suivi ou d’un contrôle
aux plans alimentaires, reproductif ou épizootique.

3.4.6.2 Systèmes de production et économies des ménages

Les systèmes de production villageois sont fondamentalement orientés vers la subsistance, comme
cela est décrit plus haut, ce qui ne permet pas d'entamer une production destinée à la vente. Cette
dynamique est dûe à la fois au fort enclavement de la zone du projet, à l'insuffisance de la demande
et à la faible motivation des producteurs.

3.4.6.3 Modes de gestion locale des ressources naturelles et dynamique communautaire
Les terroirs villageois dans l’UFA Missa

Le « terroir » villageois se définit comme l’ensemble du territoire dans lequel la population exploite une
ou des ressources naturelles. Dans ce terroir villageois, les activités domestiques d'exploitation des
ressources naturelles sont aussi bien légales qu'illégales, et sont pratiquées à des fins
d’autosubsistance ou dans un but lucratif. Au sein de ce vaste territoire, il convient habituellement de
distinguer la zone de proximité de l'habitat, d'une part, et la zone éloignée, pour laquelle les règles
d'accès aux ressources renouvelables sont souvent différentes.

Dans l'UFA Missa, il n'existe pas d'espace agricole éloigné, les champs sont généralement situés à
moins d’un kilomètre du village. Comme nous l’avons vu, la règle foncière qui s'applique partout est

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 142
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

celle du premier arrivant. La terre appartient à celui qui la défriche et la met en valeur. La jachère
constitue un titre de propriété.

L'aire d'emprise de l’espace villageois se développe principalement, comme l'habitat, le long de
l'unique grand axe de communication, l'axe routier Enyellé-Bangui sur une largeur de 100 m à 5 km et
le long de certains cours d'eau mais souvent sur une distance de 1 à 3 km.

L’aire d'extension de l'espace éloigné correspond, grosso modo, à celle des territoires de cueillette, de
chasse, ainsi que des zones de pêche. C'est de ce territoire, étendu dans un rayon moyen de 10 à
15 kilomètres du village, parfois plus, que les populations tirent une partie de leurs revenus et de
leurs moyens de subsistance (Cf. Carte 18).

La superficie observée des terroirs villageois dans l'UFA Missa est du même ordre que celle relevée
pour d'autres régions de forêt dense humide en Afrique centrale (10 000 à 30 000 hectares, voire
plus). Cela ne signifie pas pour autant que l'ensemble de cette superficie est exploité dans un même
laps de temps. Il s'agit plutôt de campagnes d'exploitation, qui s'adaptent à la disponibilité de la
ressource, en fonction de sa mobilité s’il s'agit du gibier ou du poisson ou de la saison s’il s’agit de
certains PFNL comme les champignons ou les chenilles.

Un village donné ne détient pas, dans la grande majorité des cas, de droits d'usage exclusifs
sur ce vaste territoire de prélèvement, souvent partagé avec d'autres communautés voisines ;
ce à l’exception des zones de pose de pièges statiques.

La délimitation, par village, de ces territoires est extrêmement complexe et n'apporterait aucun
élément pertinent en matière de gestion locale.

L'extension globale des terroirs de chasse sur l'UFA Missa est donnée par la Carte 18.

Règles d'accès aux ressources naturelles et pouvoirs locaux de décision

Suivant la coutume, la terre appartient aux autochtones. Chaque lignage dispose d’un lopin de terre
qui se transmet par héritage. Cependant, l'accès à la terre est libre et se fait sur la base des relations
que l'on tisse avec le chef du village ou de l'unité domestique qui puise dans la réserve du lignage.
Cela s'applique principalement pour les terres proches des lieux d'habitations. Ces terres sont en effet
l'objet de convoitise et donc de compétition financière. En revanche, les terres situées loin des
habitations et des voies de communication sont d'accès libre et gratuit : le premier qui y cultive un
lopin de terre en devient le propriétaire et la jachère devient titre de propriété.

Il n'existe pas de conflit foncier. Les quelques disputes enregistrées dans les villages autour du
foncier, résultent de l'occupation d’une ancienne jachère sans demande d'autorisation à son ancien
propriétaire. Ces conflits sont réglés à l'amiable au niveau du chef du village.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 143
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

L'accès aux ressources forestières est généralement gratuit. Aucun interdit sur des lieux sacrés situés
à l’intérieur de l'UFA Missa n'a été recensé au cours de l'étude. De même, aucun arbre sacré n’a été
recensé auprès des populations de l'UFA Missa.

Organisation sociale et processus de décisions

A la tête de chaque village se trouve un Chef de village appelé PRECO (Président du Comité
Villageoïis), élu par la communauté villageoise. Le Sous-préfet ne fait qu'entériner le choix des
populations en procédant à « l'installation » du PRECO. Le Chef de village est entouré d'un Comité
des sages et Chefs de blocs qui jouent le rôle de Conseillers à la chefferie. Les villages sont souvent
formés de plusieurs quartiers appelés blocs avec à la tête de chaque bloc un chef (de bloc) nommés
par le Sous-préfet sur proposition du chef de village. PRECO, Chefs de bloc, Comité des sages ont
ensemble la charge de garantir le respect des règles sociales.

Les mouvements associatifs, formels ou informels, d'entraide et de solidarité quant à l'usage des
différentes ressources naturelles sont marginaux. Les rares groupes de solidarité, informels, sont
essentiellement destinés d'une part, à l'entraide pour le partage du travail et, d'autre part, à l’entraide
financière (tontines).

La dynamique communautaire s'exprime en premier lieu à travers les cultes, qu'ils soient traditionnels
et initiatiques ou confessionnels.

La zone du projet ne compte d'élites dans aucun domaine (politique, sciences et technologie, sport,
etc.)?. L'enclavement en est la raison principale. Ce fait est à déplorer car la présence d'élites
participe souvent au développement économique et socio-culturel local ou régional.

#? Données récoltées lors des enquêtes menées pour la réalisation de l'Etude Socio économique en 2007.

CID) FORET UFA Mi
6 RESSOURCES Issa
L D 6 page 144
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

Carte 18 : Terroirs des différents villages riverains de l’'UFA Missa

[TN] FORET

LR RESSOURCES UFA Missa
} ‘Amé page 145
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.4.7 Impact économique local de l’activité industrielle de LT

3.4.7.1 Impact direct, à travers le salariat et la masse salariale

L'impact économique local direct de LT est encore très faible dans l’UFA Missa dont l'exploitation n'a
été initiée qu'au cours de l’année 2008. De fait, pour cette première année, l'exploitation n’a guère
créé d'emplois locaux.

Pour autant, il faut regarder l'impact économique de LT au niveau de l'UFA Bétou pour comprendre
son importance.

En 2007, les salariés de LT étaient au nombre de 449 pour le personnel contractuel, 704 en incluant
les journaliers.

La masse salariale versée au personnel de LT (environ 50 millions de FCFA / mois) a un impact direct
sur les travailleurs et leurs familles à Bétou, soit près de 2 250 personnes. Elle contribue directement
au développement local.

3.4.7.2 Impacts indirects

Pour le moment, le seul impact économique indirect de l’activité de LT effectif dans l'UFA Missa est lié
à la masse fiscale, dont une partie est supposée financer le développement local, mais dont l'impact
réel sur le développement local demeure très faible.

En effet, il faut rappeler que la Loi portant code forestier stipule dans son Article 91 que « la taxe de
superficie est perçue annuellement par l'administration des Eaux et Forêts auprès des titulaires des
conventions. Elle alimente à 50% le fonds forestier et à 50% un compte spécial ouvert au trésor
public, destiné au développement des régions ». L'Article 92 précise : « Un décret pris au Conseil des
ministres fixe les modalités de répartition des 50% de la taxe de superficie destinée au
développement des régions ». Le décret en question (décret n° 2002-438 fixant les modalités de
répartition de la taxe de superficie destinée au développement des départements) indique que « les
cinquante pour cent de la taxe de superficie destinés au développement des départements » … « sont
répartis de manière égalitaire entre tous les départements. »

Lorsque l’activité économique de LT dans l’'UFA Missa se développera, notamment avec l'installation
d'un site de transformation, deux autres impacts économiques indirects de l’activité de LT se feront
sensibles, à savoir :

+ activité économique induite par la solvabilité des ayants droit LT, dans un contexte de crise
économique où le secteur formel se réduit à peu de chose près au seul secteur industriel forestier,
et loin derrière, aux salaires des fonctionnaires. L'activité induite par ce flux monétaire génèrera
de nouvelles activités commerciales locales, donc des flux migratoires et économiques.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 146
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ activité économique indirecte liée à la présence de l’entreprise :

- présence de fonctionnaires (et éventuellement leurs familles) des différents services
déconcentrés de l'Etat liés à l’activité de LT (Eaux et Forêts, Douanes...) ;

- personnes venues s'installer près du site industriel pour chercher un emploi, et qui
intègreront d'une manière ou d'une autre le tissu économique local.

3.4.8 Principales conclusions du diagnostic socio-économique

L'Etude Socio-économique est riche en enseignements. Elle a permis de décrire la situation
démographique actuelle, le niveau des infrastructures, la couverture sanitaire et alimentaire, et plus
généralement les conditions de vie des populations riveraines de l'UFA.

L'impact économique de l’entreprise LT sur la région sera sans doute important, et pourra s'améliorer
encore au travers des actions du volet socio-économique du Plan d'Aménagement détaillées au
chapitre 8. Celles-ci devront, conjointement à la contribution de l'entreprise au développement local
via la fiscalité, couvrir les aspects suivants :

+ mise en place d’un cadre de concertation opérationnel ;

+ mise en œuvre de mesures sociales sur les bases-vies ;

+ mise en œuvre de mesures sociales liées à la superposition sur l'UFA de plusieurs fonctions et

usages des ressources naturelles.

TH) FORET

+. RESSOURCES UFA Missa
: ‘Améi page 147
IT} MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
= LkoualaTimber.

3.5 IMPACT ENVIRONNEMENTAL DE L'EXPLOITATION FORESTIÈRE

3.5.1 Données introductives

Au Nord Congo, les sociétés forestières doivent faire face à de nombreuses difficultés spécifiques à la
zone :

+ éloignement des ports d'embarquement et de débarquement des matériels et produits essentiels
(port de Pointe-Noire - Congo -— environ 1 800 km de l'UFA Missa ; port de Douala - Cameroun —
environ 1 700 km de l’UFA Missa), ce qui occasionne des coûts de transport importants ;

+ difficultés d’approvisionnement auprès d'un organe ou d’un centre de distribution des
produits pétroliers (essence, gasoil..), proche de la zone du projet : les centres de distribution
d’Impfondo (notamment sociétés Puma et SCLOG) ne diposant pas d’une capacité suffisante pour
assurer le fonctionnement des sociétés forestières de la Likouala ;

+ difficultés conjoncturelles du marché international pour de très nombreuses essences dont la
commercialisation est encore peu ou pas rentable (Niové, Bilinga, Tiama, Azobé, ….).

Le plus souvent, en raison de la faiblesse du marché local, seules les essences de première qualité,
les plus demandées sur le marché export, sont exploitées. LT pourrait peut-être bénéficier d'un
complément de marché local avec la proximité de Bétou, ce qui reste à confirmer. Cette exploitation
très sélective est préjudiciable à la durabilité de l'écosystème forestier et de ses différentes fonctions.

Le Plan d'Aménagement de l’UFA Missa va permettre d'orienter l’utilisation rationnelle des ressources
de l'UFA. Il définit une durée de rotation, temps moyen séparant deux passages de l'exploitation, et
des Diamètres Minimums d'Exploitabilité sous Aménagement (DMA). Ces paramètres sont fixés de
manière à assurer un “repos” suffisant à la forêt et à permettre une reconstitution satisfaisante des
peuplements forestiers. De cette façon, l'exploitation forestière est clairement planifiée dans l’espace,
à l'intérieur des Unités Forestières de Production (UFP) et des Assiettes Annuelles de Coupe (AAC),
et dans le temps (temps d'ouverture limité des AAC). Le respect des DMA constitue une première
mesure sylvicole. La planification d'aménagement constitue de ce fait le premier élément de la
réduction et du contrôle des impacts négatifs de l’exploitation forestière sur l'écosystème
forestier.

A l'intérieur des AAC définies, la ressource présente est valorisée au mieux pour diminuer l'impact en
surface (superficies perturbées) par rapport à la quantité de ressource valorisée. C'est un point trop
souvent négligé dans les mesures de réduction d'impact : une mesure essentielle d'Exploitation
Forestière à Impact Réduit (EFIR) est la meilleure valorisation possible du potentiel exploité.

Cette meilleure valorisation est également garantie par un suivi efficace de la chaîne de production,
depuis la prospection (l'inventaire systématique des arbres avant l'exploitation), jusqu'au roulage.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 148
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Sur le terrain, la mise en œuvre des techniques d'EFIR va permettre de diminuer l'impact sur
l'environnement de l'exploitation forestière. Sur le terrain, la formation professionnelle des employés et un
suivi-évaluation efficace des techniques utilisées vont largement contribuer au succès de ces mesures.

La mise en œuvre d’une politique de réduction des impacts de l'exploitation forestière passe par
quatre types de mesures :

+ la mise en œuvre du Plan d'Aménagement de l'UFA ;
+ le suivi des activités, avec en corollaire la traçabilité des produits ;
+ des mesures concernant les opérations d'exploitation à proprement parler ;

+ des mesures visant la conservation et la préservation de la Biodiversité.

Pour permettre de prendre les décisions sur les mesures pratiques à mettre en œuvre sur le terrain, il
importe de bien connaître et d'évaluer les impacts possibles engendrés par les activités d'exploitation
forestière et de transformation industrielle, et d'évaluer les possibilités de leur réduction. Une grille
d'analyse est proposée pour cette aide à la décision :

+ lister de façon exhaustive tous les facteurs d'impact ;

+ inventorier tous les domaines d'impact ;

+ détailler le système de cotation des impacts ;

+ évaluer et analyser l’ensemble des risques environnementaux ;

+ donner les références des mesures prises en vue de réduire les impacts.

Les précisions sur chacun des paramètres de cette grille sont données dans les paragraphes qui
suivent.

L'analyse détaillée, présentée dans les paragraphes 3.5.2 et suivants, concerne les impacts
directement liés à l'activité de LT. Il faut cependant noter que les autres activités industrielles et
domestiques pratiquées dans la zone comprennent également les activités domestiques que sont
l’agriculture, la collecte de bois de feu, la récolte des PFNL, l'élevage, la pêche et la chasse.

En ce qui concerne les activités domestiques, les constats sont les suivants :

+ l’agriculture itinérante sur brülis qui est pratiquée dans l'UFA Missa est l’activité domestique qui a
le plus d'impact sur l’environnement, au niveau des sols et de l’eau, de par le défrichement. De
fait, le défrichement continu de nouvelles parcelles de forêt, induit par ce type d'agriculture,
expose des surfaces croissantes à l'érosion et à l’appauvrissement des sols. De même l'habitat de
la faune est perturbé et progressivement réduit. Cependant, la faible densité démographique de
l'UFA Missa et la superficie limitée des espaces défrichés atténuent pour l'instant significativement
l'impact global de cette activité sur le milieu ;

+ la collecte de bois de feu n’a qu'un impact très limité puisqu'elle concerne essentiellement le bois
mort trouvé en forêt ;

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 149
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

+ la récolte des PFNL ne semble pas avoir, pour le moment et pour la plupart des produits, un
impact significatif sur la végétation forestière, la faible densité démographique observée dans
l'UFA Missa limitant de fait l'impact qu'elle pourrait avoir ;

+ l'élevage, qui demeure embryonnaire dans l'UFA Missa, n’a pas d'impact visible sur la végétation
et la faune, aucun défrichement n'étant réalisé pour créer des pâturages.

+ la pêche ne semble actuellement pas avoir d'impact visible, bien que cette activité soit assez
développée dans l'UFA Missa, notamment dans la partie Nord de l’UFA. Les techniques de pêche
restent pour la plupart artisanales et relativement peu destructrices. Cependant, l’évolution de la
ressource halieutique dans l'UFA Missa serait à étudier espèce par espèce ;

+ la chasse a un impact visible important, en particulier sur les grands mammifères à reproduction
lente (éléphant, gorille, chimpanzé...), ayant entraîné leur quasi disparition de l'UFA Missa.
Quelques espèces semblent plus épargnées par les effets de la chasse, il s’agit des espèces plus
dynamiques comme le Céphalophe bleu, comme le montre une comparaison des cartes de
répartition des indices de chasse (cf. Carte 13) et des indices de présence de cette espèce
(cf. Etude Ecologique de l'UFA Missa, Annexe 4).

3.5.2 Facteurs d'impact

Un facteur d'impact (ou un aspect environnemental) est un élément des activités, produits ou services
d'un organisme qui peut avoir un impact sur l'environnement.

Nous reprenons, parmi les activités liées à l'exploitation forestière de Likouala Timber, celles qui
peuvent avoir un impact environnemental. Les impacts potentiels sont ensuite décrits sommairement.
Il s’agit essentiellement d'impacts potentiels, et des mesures de gestion sont mises en œuvre ou
planifiées pour les atténuer.

Gestion forestière

Inventaire d'exploitation ;
Pistage ;
Ouverture de limites.

Délimitations (UFA, UFP, AAC, séries)

Le seul impact de ces activités (inventaire d'exploitation et délimitations) concerne la faune, du fait
d'un accroissement possible des activités de chasse, les chasseurs empruntant les layons. Cet impact
est cependant très limité.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 150
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Construction (et entretien) de campements et infrastructures de vie

L'impact est fort localement, mais très ponctuel sur l'UFA Missa. La végétation est totalement détruite.
Un impact important localement pourrait apparaître par pollution des eaux et des sols par des produits
chimiques. Il est à noter que cet impact ne concerne pas seulement le milieu naturel mais peut
également remettre en question la santé des résidents des campements.

Construction de routes, de parcs et franchissement des cours d'eau

L'impact est également important sur la végétation, mais localisé, il peut par ailleurs être limité sur les
bandes d’ensoleillement, par maintien d'une végétation basse. Sur de fortes pentes, le risque
d'érosion est important, d'autant plus que le sol est majoritairement sableux sur l'UFA Missa. La
fragmentation des habitats créée par l'ouverture de la route pourrait perturber la mobilité de certaines
espèces, par exemple des insectes. Il est important de valoriser au mieux la ressource en bois
présente sur l'emprise de la route.

Création et exploitation de carrières : sable, latérite, gravier

Les impacts sont proches de ceux observés sur les routes. Le creusement important du terrain accroît
le risque en matière d’érosion.

Exploitation Forestière (production de grumes)

+ Abattage ;

+  Etétage ;

+ Débardage premier et second ;
+ Tronçonnage et façonnage ;

+ Traitement des grumes ;

+  Cubage;

+ Chargement des grumes.

L'abattage et le débardage provoquent des dégâts sur le peuplement résiduel, par des blessures
occasionnées aux arbres. Le peuplement forestier est ouvert du fait de l'abattage de certains arbres
(soit exploités, soit abattus pour l'ouverture des pistes de débardage), ce qui modifie l'ambiance
forestière et les habitats. Il pourrait s'en suivre un envahissement par des espèces pionnières.

Le débardage modifie également le sol, en le compactant, d’où un risque d'érosion et une possibilité
de blocage temporaire de la recolonisation par la végétation.

Les étapes d’abattage, d'étêtage, de tronçonnage peuvent occasionner des pertes en bois valorisable.

Enfin, le traitement des grumes se fait avec des produits chimiques et peut entraîner des pollutions
des sols et des eaux.

[TD] FORET

TG RESSOURCES UFA Missa
É ! 6 page 151
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Transports

De grumes ;
De personnel ;
De marchandises ou matériaux.

Entretien mécanique

Les risques (transport et entretien mécanique) sont une participation à des activités de braconnage,
des pollutions par lubrifiants, carburants et autres produits chimiques.

Transformation industrielle (scierie)

La transformation industrielle n’est pas encore active sur l'UFA Missa, à terme il conviendra de tenir
compte des impacts que peut occasionner la mise en valeur de l'UFA. Cette activité peut avoir un
impact sur le sol, les eaux et l'air par fuite des produits chimiques utilisés et par les déchets de bois.

Contrôle de la circulation sur les routes de l'UFA

Le risque majeur concerne ici un développement de la chasse à but lucratif.

Gestion des déchets industriels et domestiques

Les déchets industriels et domestiques pourraient occasionner des pollutions des sols et des eaux.

3.5.3 Domaines d’impact et nature des impacts

Le domaine d'impact décrit le milieu environnemental sur lequel un impact se fait, par exemple l'air,
l'eau, le sol, les ressources naturelles, la flore,

La nature d'impact décrit l'impact sur l'environnement, notamment toute modification de
l'environnement, négative ou bénéfique, résultant totalement ou partiellement des activités de
l'exploitation forestière.

Les impacts portent sur les domaines listés ci-dessous. Les impacts concernant les populations
humaines sont traités dans le chapitre socio-économique.

Eaux, rivières et sous-sols

Pollution chimique ;
Augmentation de la charge sédimentaire ;
Modification des populations de poissons ; dégradation de la ressource halieutique.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 152
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Sols

Tassement ;
Erosion et appauvrissement (par décapage de la matière organique) ;
Pollution chimique.

Peuplement forestier résiduel

Blessures (tiges, houppiers, racines) ;
Destruction de tiges ;

Ouverture de la canopée ;

Ennoiement de peuplements ;

Mauvaises conditions de régénération naturelle.

Climat

Réduction du stock de carbone par destruction de la biomasse ;
Modification locale du climat par ouverture de la canopée.

Diversi ologique

Diminution de la diversité écologique ;
Envahissement par des espèces pionnières ;
Disparition d'espèces ;

Perturbation d'écosystèmes sensibles.

Grande faune (grands mammifères)

Fragmentation des habitats ;

Perte d’habitats ;

Déplacement de populations (pour fuir devant l'exploitation) ;
Accroissement du braconnage par facilitation des accès ;
Accroissement du braconnage suite à l'installation des campements.

Ressource en bois d'oeuvre

Mauvaise valorisation - Augmentation du niveau de dégât par mètre cube produit.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 153
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

3.5.4 Critères de cotation des impacts

Le Tableau 23 recense les impacts environnementaux possibles liés aux activités futures de gestion
forestière de LT à l'intérieur de l'UFA Missa.

Cotation des impacts
Sont évaluées :

+ La fréquence de l’impact, qui peut être assimilée à la périodicité de production de l'impact :

- basse : impact rare, exceptionnel, lié à un événement particulier (par exemple fréquence
annuelle) ;

-_ moyenne : impact espacé dans le temps (par exemple fréquence mensuelle) ;

-__ élevée : activité courante, régulière (par exemple tous les jours ou chaque semaine).

Fréquence Echelle
1 Basse
2 Moyenne
3 Elevée

+ La durée de l'impact :
Durée de l'impact Echelle

1 Temporaire (< 1ans)
2 Moyen (2 — 10 ans)
3 Long (>10 ans) ou irréversible

+ La gravité de l’impact, qui comprend à la fois :
- la gravité de l'impact lui-même ;
- la perception de l'impact que l'on peut avoir de l'extérieur ;

-_ l'importance des impacts indirects induits engendrés.

Gravité Echelle
1 Impact faible
2 Impact moyen
3 Impact fort
| FORET
RESSOURCES UFA Missa page 154

Plan d'Aménagement - 2009 -2038

MANAGEMENT
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

La cotation globale de l'impact est établie en prenant la multiplication des 3 notes précédentes ; elle
a donc une valeur comprise entre 1 et 27.

Possibilités de réduction de l'impact

Les possibilités de réduction de l'impact, devant servir ensuite à hiérarchiser les risques
environnementaux :

réduction Echelle
L Forte
2 Moyenne
3 Faible

Par possibilité forte de réduction de l'impact, on entend que :

+ les solutions sont faciles à mettre en œuvre (soit la méthode est simple, soit elle s'intègre bien
dans les activités régulières et le métier de l’entreprise) ou qu'elles sont peu coûteuses ;

+ l’on dispose de solutions pour résorber l'impact ;

+ le contexte est favorable à la résolution de l'impact.

Par possibilité faible de réduction de l'impact, on entend que :

+ les solutions sont lourdes, coûteuses, exigent un fort niveau de technicité, ou sont difficiles à
trouver, voire n'existent pas ;

+ les effets attendus restent peu efficaces ou ne sont pas durables ;

+ l'impact est irrémédiable.

3.5.5 Analyse des risques et actions proposées pour limiter les impacts

Les actions proposées sont données en référence dans le Tableau 23 et détaillée aux $ 5.1.1 et $ 7.

Le domaine «Climat» n'est pas repris ici. L'ensemble des mesures prises par le Plan
d'Aménagement vise à réduire l'impact global des activités de Likouala Timber en matière de
changement climatique en assurant la pérennité de l'écosystème forestier et en limitant la perte de
biomasse consécutive à l'exploitation forestière.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 155
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

3.5.6 Principales conclusions de l’étude d'impact environnemental

Sur la base de différents travaux de terrain, une grille d'analyse des facteurs et domaines d'impact
environnementaux de l’activité de l’entreprise a pu être conçue. Au travers de critères de cotation,
celle-ci permet d'évaluer et analyser les risques environnementaux.

A partir de cette hiérarchisation, des mesures correctives sont proposées (cf. Tableau 23 et $ 5.1.1).
Elles concernent principalement :

+ la planification au travers de la conception et la mise en œuvre des documents de gestion
forestière ;

+ des techniques d'EFIR (Exploitation Forestières à Impact Réduit) coiffant toutes les opérations de
terrain (délimitation, prospection, travaux routiers, exploitation, ….) ;

+ un suivi performant des activités.

[TD] FORET

TG RESSOURCES UFA Missa
É ! 6 page 156
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 23 : Grille d'analyse des risques environnementaux liés aux activités d'exploitation forestière sur l’'UFA Missa

Cotation des impacts Possib.
ituati Mi - lié de LT -
Activité - aspect Domaine d'impact Situation Nature d'impact les aux activités de de Action proposée pour atténuer l'impact
particulière Catégorie  i Li nn . .
Fréq. : Durée : Gravité| globale | réduction
Inventaire Faune Braconnage At 1 1 1 Mesures pour la gestion rationnelle de la faune
d'exploitation ! !
Ouverture de limites Faune Braconnage 1 ; 1 ; 1 1 Mesures pour la gestion rationnelle de la faune
Végétation forestière Destruction 1 ! 8 :! 3 3 Règles d'exploitation — campements
Végétation forestière Ouverture de la canopée 1 ! 8 :! 3 3 Règles d'exploitation — campements
Campement avancé : ve ; ; :
des travailleurs Eau - sols Pollution chimique 1 ! 3 ! 9 2 Mesures concernant les produits polluants
Faune Braconnage 1 1 8 : 9 2 Mesures pour la gestion rationnelle de la faune
Faune Modification des habitats 1 1 8 : 3 3 Règles d'exploitation — campements
Végétation forestière Destruction 2 i 3 i 18 2 Règles d'exploitation — réseau routier
Végétation forestière Ouverture de la canopée 2 i 3 i 18 2 Règles d'exploitation — réseau routier
Sol Sur fortes Erosion 2 ! 3 ! 18 2 Règles d'exploitation — réseau routier
pentes A A
Construction de Sol Compactage 2 i 3 i 18 3 Règles d'exploitation — réseau routier
Faune Fragmentation des 2 i 8 : 12 2 | Règles d'exploitation — réseau routier
habitats ! !
Faune Braconnage 2 i 1 i 4 1 Mesures pour la gestion rationnelle de la faune
Valorisation de la Pertes de bois 1 ! 1 ! 2 2 Règles d'exploitation — traçabilité, suivi de
ressource en bois (abandon) ! ! l'exploitation et de la production forestière
#3 Cotation des impacts (voir $ 3.5.4)
| FORET
UFA Missa

: RESSOURCES

LP) MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 157

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Cotation des impacts

D ni . 5 Possib.
res u : Situation liés aux activités de LT : } h
Activité - aspect Domaine d'impact 0 mp h A de Action proposée pour atténuer l'impact
particulière Catégorie ot a A .
Fréq. H Durée H Gravité | globale | réduction
Végétation forestière Destruction 2 i 2 i 3 12 1 Règles d'exploitation — parcs à grumes
Végétation forestière Ouverture de la canopée 2 i 2 i 3 12 1 Règles d'exploitation — parcs à grumes
Construction des Sol Sur fortes Erosion 1 ! 2 ! 38 6 1 Règles d'exploitation — parcs à grumes
parcs pentes ! !
Sol En saison des GCompactage et ornières 2 i 2 i 3 12 2 Règles d'exploitation — parcs à grumes
pluies (stagnation de l'eau) ! ï
Valorisation de la Pertes de bois H H Règles d'exploitation — traçabilité, suivi de
: 1 ï 1 ï 2 2 1 9 ot à
ressource en bois (abandon) : : l'exploitation et de la production forestière
Végétation forestière ; Mauvais Ennoiement 1 H 3 H 3 9 2 Règles d exploitation — réseau routier,
diversité écoulement ! ï débardage et débuscage
Franchissement des Cours d'eau Mauvais Sédimentation 1 ! 3 ! 3 9 2 Règles d'exploitation — réseau routier,
cours d'eau écoulement H H débardage et débuscage
Mauvais Moditication et i i Règles d'exploitation — réseau routier,
Biodiversité 2 fragmentation des 1 ! 3 ! 3 9 2 gl ploit ’
écoulement © ! ! débardage et débuscage
habitats (poissons) ' '
Végétation forestière Destruction 1 1 8 ! 3 9 3 Règles d'exploitation — carrières
Création et :
exploitation de Sol Erosion 1 3 : 3 9 2 Règles d'exploitation — réseau routier
carrières :
Eau Création de lacs 1 il 8 ! 3 9 2 | Règles d'exploitation — carrières
artificiels ! !
TH] FORET
À æ UFA Missa

: RESSOURCES

‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 158

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Cotation des impacts

Possib.

eut “ ié ivité 33
Activité-aspect Domaine d'impact  Siuaion  Natire d'impact liés aux activités de LT de Action proposée pour atténuer l'impact
particulière Catégorie ot a A .
Fréq. H Durée H Gravité | globale | réduction
Végétation forestière Destruction et blessures 3 i 1 i 2 6 1 Règles d'exploitation — abattage
Ouverture - Ë Ë Règles d'exploitation — restrictions
Végétation forestière envahissement par des 3 1 3 : 2 18 2 des foitaton
pionnières H ï p'
Abattage : : Règles d'exploitatil tricti
Végétation forestière Modification des habitats | 3 ! 3 ! 2 18 2 ég'es d'exploitation — restrictions
: : d'exploitation
Valorisation de la Pertes de bois : : vs
: (arrachements, 3 : 2 : 2 12 2 Règles d'exploitation - abattage
ressource en bois & : :
éclatements) : H
Etétage Ressource en bois Si mal effectué : pertes 2 ! 2 ! 2 8 2 Règles d'exploitation — traçabilité, suivi de
gr d'œuvre de bois (éclatements) ! ! l'exploitation et de la production forestière
Végétation forestière Destruction et dégâts 3 Ï 2 ! 2 12 2 Règles d'exploitation — pistage, débardage et
(Arrachements) ! ! débusquage
Mauvaise valorisation en ! ! R 3 at à
Valorisation de la cas de dégâts 3 ! 1 2 6 2 Règles d'exploitation — débardage et
ressource en bois H H débusquage
(arrachements) ' '
Végétation forestière Envahissement par 2 | 8 |! 3 18 2 Règles d ‘exploitation — restrictions
Débardage / pionnières i i d'exploitation
débusquage Sol Compactage et ornières 2 ; 3 ; 3 18 2 Règles d'exploitation — pistage, débardage et
(stagnation de l'eau) ! ! débusquage
Sol Erosion 2 i 3 ! 3 18 2 Fègles d'exploitation — pistage, débardage et
! ! ébusquage
Eau Sédimentation 1 1 2 : 3 6 2 Règles d'exploitation — pistage, débardage et
H H débusquage
Valorisation de la Mauvaise valorisation en 1 H 1 hi 1 1 Règles d'exploitation — traçabilité, suivi de
ressource en bois cas d’oublis ! ! l'exploitation et de la production forestière
Tronçonnage Valorisation de la Perte de bois, abandon 1 ! 1 ! 4 1 1 Règles d exploitation — traçabilité, suivi de
ressource en bois ! ! l'exploitation et de la production forestière
Dame des Eau - sols Pollution chimique 2 i 2 i 2 8 1 Mesures concernant les produits polluants
[TR] FORET
UFA Missa

TG) RESSOURCES

‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 159

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Cotation des impacts

ivité ine d'i Situation liés aux activités de LT % Possib. l | |
Activité - aspect Domaine d'impact 0 mp h A de Action proposée pour atténuer l'impact
particulière Catégorie I ot nn } :
Fréq. H Durée H Gravité | globale | réduction

Faune intoxication 1 2 2 4 2 Mesures concernant les produits polluants
Te Faune Braconnage 1 1 2 2 1 Mesures pour la gestion rationnelle de la faune
Transport de
marchandises Pollution chimique en
(lubrifiants, Eau-sol d'accidi a 2 2 2 8 1 Mesures concernant les produits polluants
combustibles, cas d'accidents
produits chimiques)
Entretien mécanique Eau-sol Pollution chimique / 2 2 2 8 1 Mesures concernant les produits polluants

déchets
TI] FORET
TG) RESSOURCES UFA Missa

‘| MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 160

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Cotation des impacts

D ni . 53 Possib.
res u : Situation liés aux activités de LT : } h
Activité - aspect Domaine d'impact articulière Catégorie h A de Action proposée pour atténuer l'impact
P s' Fréq. H Durée H Gravité | globale | réduction
Faune Dérangement, 1 1 2 2 2 Planification d'aménagement- série de
déplacement conservation
Faune Perte d'habitats 1 3 3 ° 2 Règles d'exploitation — restrictions
d'exploitation
Végétation forestière Régénération 2 2 2 8 2 | Règles d'exploitation — restrictions
d'exploitation, placettes permanentes
Exploitation Diversité d'écosystèmes Perte de diversité 1 3 3 ° 2 Série de conservation, Règles d'exploitation —
(toutes actitivités) Y: d'écosystèmes restrictions d'exploitation
Disparition des espèces
à He ane ou diminution des Série de conservation, Règles d'exploitation —
Diversité végétale espèces rares ou L 3 3 8 2 pistage, restrictions d'exploitation
menacées
Climat - air Destruction de biomasse 3 2 2 12 2 Règles d'exploitation
Climat - air gonsommanon des 3 3 2 18 2 Mesures pour limiter l’utilisation des

lubrifiants

combustibles et des lubrifiants

% L'exploitation peut aussi avoir un impact positif sur la régénération de certaines essences héliophiles commerciales (e.g. Ayous, Azobé, Bilinga, ..) à cause de l'ouverture de

la canopée et la scarification du sol.

TI] FORET
TG) RESSOURCES

LP) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038

page 161

DE souaermber

CHAPITRE IV

DECISIONS D’AMENAGEMENT DE L’UFA MISSA

| FORET

RESSOURCES UFA Missa
7} MANAGEMENT Plan d'Aménagement - 2009 -2038 page 162

REPUBLIQUE DU CONGO

LikoualaTimber.

Carte 19 : Carte d'aménagement de l’UFA Missa

[TN] FORET

LM. RESSOURCES UFA Missa
} ’Amé, page 163
CE) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
= LkoualaTimber.

4  DECISIONS D’AMENAGEMENT DE L’UFA MISSA

4.1  DEFINITIONS ET OBJECTIFS DES SERIES D'AMENAGEMENT

Les objectifs de l'aménagement de l'UFA Missa ont été validés par le MEF, avec l'approbation le
11 juin 2009 du document «UFA Missa — Préparation du Plan d'Aménagement — Décisions
d'aménagement en matière d'affectation des terres - Découpage en séries d'aménagement de l'UFA
Missa». Le paragraphe de ce document portant sur le choix des objectifs est repris ci-dessous.

Les « Directives nationales d'aménagement durable des forêts naturelles du Congo*° » fixent les
définitions et objectifs des différentes séries d'aménagement, rappelés ci-après.

4.1.1 Série de production

411.1 Définition

La série de production est un ensemble de blocs forestiers ayant pour vocation principale la
production soutenue de bois d'œuvre. Elle peut faire l'objet d’une exploitation forestière au titre de
permis ou de conventions.

411.2 Objectifs
Les objectifs de la série de production sont :
+ la production soutenue de bois d'œuvre ;

+ le développement des industries locales en assurant la constance de leur approvisionnement en
bois d'œuvre ;

+ l'amélioration des revenus tirés par les différents partenaires impliqués dans la gestion forestière
(Etat, société privée, population, etc).

4.1.2 Série de conservation

4.1.2.1 Définition

La série de conservation est un ensemble de blocs forestiers ayant pour vocation d'assurer la
pérennité des essences forestières, de garantir le maintien, la restauration et l'amélioration des
éléments constitutifs de la biodiversité.

S MEFE, CNIAF, 2004, Directives Nationales d'Aménagement durable des forêts naturelles du Congo, chapitre 2

LILI] FORET UFA Mi
6 RESSOURCES Issa 64
} ’Amé, page 1
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.1.2.2 Objectifs

Les objectifs de la série de conservation sont :

+ assurer la pérennité d'essences forestières ;
+ protéger les habitats de la faune sauvage

+ protéger la flore ;

+ préserver les paysages ;

+ utiliser durablement les ressources naturelles.

4.1.3 Série de protection

4.1.3.1 Définition

La série de protection est un ensemble de blocs forestiers destiné à protéger les sols fragiles, les
sources d'eau, les zones marécageuses, les mangroves, les zones humides, les autres ressources
naturelles et les ressources culturelles qui y sont associées. Elle est gérée par les moyens législatifs
et autres moyens efficaces de protection.

4.1.3.2 Objectifs

Les objectifs de la série de protection sont :
+ garantir la protection des espèces menacées de disparition et des espèces endémiques ;

+ protéger les sols fragiles, les sources d’eau, les zones marécageuses, les mangroves, les zones
humides, les berges ;

+ protéger les zones à pentes escarpées ou sensibles à l'érosion ;

+ protéger la diversité biologique, en particulier celle des écosystèmes particuliers.

4.1.4 Série de developpement communautaire

414.1 Définition

La série de développement communautaire est un ensemble de terroirs et finages villageois, centrés
autour de l'arbre, des forêts et des autres ressources naturelles susceptibles de contribuer au
développement des économies des communautés rurales et à la lutte contre la pauvreté. Elle prend
en compte les forêts naturelles et artificielles, les terres agricoles, les jachères, les zones de pêche et
de chasse.

[TD] FORET

6 RESSOURCES UFA Missa
} ’Amé, page 165
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.1.4.2 Objectifs

L'objectif global est de satisfaire les besoins des populations locales en produits forestiers, en terres
agricoles et d'améliorer leur revenu.

Les objectifs spécifiques sont stipulés comme suit :
+ exploiter et aménager les ressources forestières au profit des populations riveraines ;

+ améliorer les systèmes de production agricole et agro-forestier pour le développement durable
des économies des communautés rurales ;

+ promouvoir et développer les forêts artificielles villageoises ;
+ améliorer les connaissances et les aptitudes des populations riveraines ;

+ lutter contre la pauvreté.

4.1.5 Série de recherche

4.1.5.1 Définition

La série de recherche est un ensemble de blocs forestiers destiné à faciliter le développement des
connaissances sur les ressources biologiques et génétiques, par des observations de terrain et
l’'expérimentation des sciences et techniques.

4.1.5.2 Objectifs

L'objectif de la série de recherche est d'améliorer les connaissances des ressources génétiques et
biologiques afin de :

+ développer les techniques d'utilisation rationnelle ;
+ reconstituer les ressources renouvelables ;
+ suivre la dynamique des ressources biologiques ;

+ déterminer l'impact de l’activité humaine sur la faune, la flore, les sols, les eaux et les autres
ressources naturelles.

Les limites de la série de recherche n'ont pas été définies. La recherche se fera dans l'UFA de façon
transversale et en étroite collaboration entre les Ministères de l'Economie Forestière, de la Recherche
et l'Entreprise forestière.

LILI] FORET UFA Mi
6 RESSOURCES Issa 66
} ’Amé, page 1
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

4.2 DECOUPAGE EN SERIES D’AMENAGEMENT

Pour atteindre les objectifs d'aménagement sur l'UFA Missa aménagée, il est proposé la création de

5 Séries, délimitées sur la Carte 20.

Pour information, la superficie forestière apte à la production durable délimitée par SIG est de
204 673 ha (cf. Tableau 24). Par surface de production durable, on entend la surface de la série de

production de l'UFA Missa aménagée, excluant les autres séries.

Tableau 24 : Séries d'aménagement

| MANAGEMENT Plan d'Aménagement - 2009 -2038

Surface
Séries
(ha! %)
Série de production 204 673 84,1%
Séries de protection 15 509 6,3%
Zones humides 15 452 6,3%
Savanes 57 0,02%
Série de conservation 5 966 2,5%
Série de conservation de la Tobiyondo 5 966 2,5%
Séries de développement communautaire 17 228 71%
Au profit des villages 17 228 71%
Série de recherche
Dans toute l'UFA
Total séries autres que de production 38 703 15,9%
UFA Total 243 376 100%
| FORET
RESSOURCES UFA Missa page 167
REPUBLIQUE DU CONGO

LikoualaTimber.

Carte 20 : Carte des séries d'aménagement de l’UFA Missa
Format A3

[TN] FORET

LM. RESSOURCES UFA Missa
} ’Amé, page 168
CE) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.2.1 Série de production

Cette série couvre l'essentiel de la surface de la concession, avec 204 673 ha, soit 84,1% de
l'UFA Missa. Elle a été définie par défaut après la délimitation des autres séries.

4.2.2 Série de protection

La série de protection a pour but de protéger deux écosystèmes particuliers dans l'UFA Missa, des
forêts marécageuses et les savanes. Cette série représente 6,3% de la surface de l'UFA, soit
15 509 ha.

4.2.2.1 Forêts marécageuses

La série de protection des forêts marécageuses et des marécages a pour objectif de protéger les
zones humides et les cours d’eau. Une exploitation de cette zone n'est pas envisageable vu les
risques d'augmentation de la charge sédimentaire des cours d'eau, de compaction des sols et de
destruction de l'habitat®. La traversée de cette série pourra se faire en respectant les méthodes
d'Exploitation Forestière à Impact Réduit (EFIR).

Cette série s'appuie sur les limites naturelles des marécages et forêts marécageuses ainsi que sur
une bande tampon de 50 m réservée de part et d'autre des berges de tous les cours d’eau, lorsque la
zone marécageuse est insuffisante”.

La superficie de la série de protection correspondant aux forêts marécageuses s'étend sur 15 452 ha,
soit 6,3 % de l’ensemble de l'UFA.

4.2.2.2 Savanes

Quelques savanes, herbacées et arbustives sont présentes dans l'UFA Missa. Ces savanes
présentent sur leur pourtour une dynamique de colonisation forestière qui rend leur étude
intéressante.

Ces mosaïques complexes risquent d’être sensibles aux perturbations et toute activité d'exploitation y
est exclue, sur la durée d'application du Plan d'Aménagement, hormis la traversée par des routes.
Des mesures pourront être prises pour reforester, naturellement ou artificiellement, ces savanes. Les
superficies concernées seraient alors affectées en série de production pour la prochaine rotation.

% MEFE, 2004, Directives Nationales d'aménagement durable des forêts naturelles du Congo, paragraphe 2.3.2.-
Objectif de la série de protection.

#7 Conformément à la note de service n°1920/MEFE/CAB/DGEF-DF du 6 septembre 2005, définissant les règles
d'exploitation du triangle de Bomassa.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 169
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

La superficie de la série de protection correspondant aux savanes représente 57 ha, soit 0,02% de
l'UFA.

4.2.3 Série de conservation

La série de conservation a pour objectif de conserver des zones forestières présentant une richesse
particulière en termes de flore dans le nord-ouest de l'UFA Missa. Elle a pour but de préserver des
milieux qui sont intéressants pour la flore mais également de permettre l'étude de la dynamique des
essences forestières.

La série de conservation de la Tobiyondo est située au nord-ouest de l'UFA Missa. Cette zone de
forêt dense mature typique des grès de Carnot est d’une superficie totale de 5 966 ha, soit 2,5% de la
surface totale. Elle renferme deux types forestiers particulièrement intéressants : la forêt dense
mature à Omvong (Dialium pachyphyllum), Manilkara (Manilkara letouzeyi ; M. fouilloyana;
M. pellegriniana; M. mabokensis) et Set (Cleistanthus mildbraedïi), la forêt dense mature à Niové
(Stauditia stipitata, S.kamerunensis, S. gabonensis). Pas encore parcourue par l'exploitation, cette
zone pourra servir de témoin non perturbé des formations végétales de forêt dense.

4.2.4 Série de développement communautaire

4.2.4.1 Méthodologie de l’estimation des superficies de la série de développement
communautaire

Afin d'assurer, aux populations locales, une réserve foncière suffisante pour satisfaire les besoins
futurs en terres agricoles, une série de développement communautaire a été délimitée. Ses objectifs
principaux sont la production agricole et l’approvisionnement en bois d'œuvre des populations locales.
Cette série sera gérée par un conseil de concertation.

Le principe de base est de réserver, en série de développement communautaire, une superficie
capable d'assurer les besoins futurs en terres agricoles et en bois d'œuvre. L'évaluation de la
superficie nécessaire s’est appuyée d’une part sur le calcul des besoins en terre agricole par actif
agricole et des besoins en bois d'œuvre par famille et d'autre part sur la croissance de la population
estimée selon la méthodologie détaillée ci-dessous, en tenant compte du dynamisme de la population
des villages.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 170
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

a. Population actuelle

La population des villages riverains de l'UFA Missa a été recensée en 2007, au cours de l'Etude
Socio-économique. Ce recensement a porté sur un échantillon des villages les plus importants et/ou
accessibles. Les villages de Lokombé, Mapéla, Kpakaya et Lobadi, ainsi que certains campements,
n'ont pas été étudiés, pour autant, leurs populations ont été estimées sur la base des résultats des
recensemenis réalisés dans les autres villages. La population de la zone du projet est présentée dans
le Tableau 25.

Tableau 25 : Population actuelle de la zone du projet (en nombre d'habitants)

Villages rs
Bokombé 105
Bopouni 214
Lossetti 663
Motala 108
Ndongo 1 607
Ndongo 2 419
Gbadika 134
Sous-total population enquêtée 2 250
Kpakaya 40
Lobadi 50
Lokoumbé 100
Mapéla 250
Sous-total population estimée 440
Total UFA 2 690

En grisé, les populations recensées

b. Evolution de la population
L'évolution de la population de l'UFA Missa est estimée sur la période 2008-2038, en considérant que
le plan d'aménagement de l’UFA sera mis en œuvre en 2009 et sur 30 ans.

La formule utilisée pour calculer l'évolution de la population est la suivante :
Pf= Pi x (1+TCA)", avec :

-__ Pf: population estimée en fin de rotation (année 2038) ;

- Pi: population de la zone considérée en début de rotation = donnée du recensement
(nombre d'habitants) ;

- TCA: Taux de Croissance Annuel de la population, selon les références
bilbiographiques ;

-__n:nombre d'années d'application du taux ou des taux (30 ans au total).

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 171

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Le Tableau 26 montre le résultat des estimations effectuées, s'appuyant sur les chiffres du dernier
recensement et sur un taux de croissance moyen national (8,5%).

Tableau 26 : Projection de la population de la zone du projet (en nombre d'habitants)

Années
Localités 2007 2038
Popauon Estimations
Bokombé 105 305
Bopouni 214 622
Lossetti 663 1 926
Motala 108 314
Ndongo 1 607 1763
Ndongo 2 419 1217
Gbadika 134 389
Sous-total population enquêtée 2 250 6537
Kpakaya 40 116
Lobadi 50 145
Lokoumbé 100 291
Mapéla 250 726
Sous-total population estimée 440 1278
| Total UFA | 2 690 7815
Evolution par rapport à 2007 191%

En grisé les populations recensées

c. Détermination des surfaces agricoles nécessaires

1) Estimation du nombre de familles par village, en 2038
D'après l'Etude Socio-économique, les familles des villages riverains de l'UFA Missa comprennent en
moyenne 5 membres. Sur cette base, le Tableau 27 donne le nombre estimé de familles par village
en 2038.

%# Source: Centre National des Statistiques et des Etudes Economiques (CNSEE) dans le Document de
Stratégie de Réduction de la Pauvreté (DSRP)

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 172

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE UE LikoualaTimber.
Tableau 27 : Nombre de familles par village en 2038
| Population | Nombre Nombre
Villages 2038 personnes / | total de
famille familles
Bokombé 305 5 61
Bopouni 622 5 124
Gbadika 389 5 78
Kpakaya 116 5 23
Lobadi 145 5 29
Lokombé 291 5 58
Lossetti 1 926 5 385
Mapéla 726 5 145
Motala 314 5 63
Ndongo 1 1763 5 353
Ndongo 2 1217 5 243
Total 7815 1 563

2) Estimation du nombre de familles exerçant une activité agricole
L'Etude Socio-économique a par ailleurs montré que la proportion de familles exerçant une activité
agricole est de 80% dans les villages riverains de l'UFA Missa.

Le Tableau 28 présente l'estimation du nombre de familles exerçant une activité agricole en 2038.

Tableau 28 : Nombre de familles exerçant une activité agricole en 2038

: MANAGEMENT

Nombre | % familles Nombre de
Villages total de exerçant | familles exerçant
familles activité
agricole agricole

Bokombé 61 80% 49
Bopouni 124 80% 99
Gbadika 78 80% 62
Kpakaya 23 80% 19
Lobadi 29 80% 23
Lokombé 58 80% 46
Lossetti 385 80% 308
Mapéla 145 80% 116
Motala 63 80% 50
Ndongo 1 353 80% 282
Ndongo 2 243 80% 195
Total 1 563 1250

| FORET

RESSOURCES Plan d'Améngenen 2009 -2038 page 173
REPUBLIQUE DU CONGO |
= LkoualaTimber.

3) Estimation du nombre total d’actifs agricoles par village
Les informations disponibles au Congo indiquent qu’il y a au moins 2 actifs agricoles par famille. Par
ailleurs, les Etudes Socio-économiques montrent que chaque famille cultive chaque année deux
champs.

Nous avons donc considéré qu'il y a 2 actifs agricoles par famille exerçant une activité agricole. Le
Tableau 29 donne le nombre total estimé d'actifs agricoles par villages en 2038.

Tableau 29 : Nombre total d'actifs agricoles en 2038

Nombre de familles | Nombre actifs Nombre total
Villages exerçant une agricoles par acte cales
activité agricole famille s
Bokombé 49 2 98
Bopouni 99 2 199
Gbadika 62 2 125
Kpakaya 19 2 37
Lobadi 23 2 46
Lokombé 46 2 93
Lossetti 308 2 616
Mapéla 116 2 232
Motala 50 2 100
Ndongo 1 282 2 564
Ndongo 2 195 2 390
Total 1 250 2 501

4) Estimation de la surface agricole nécessaire par village
L'Etude Socio-économique fournit les résultats suivants :

+ chaque actif agricole cultive en moyenne 1 champ de 0,5 ha, par prudence et pour tenir compte
de la croissance démographique due à l’industralisation de la zone, nous avons retenu, pour les
calculs, une surface de 1 ha (SAA) ;

+ la durée de culture est de 1 à 2 ans ; les champs de manioc et de bananes étant cultivés
pendant plus d'une année, par prudence nous avons retenu 2 ans pour les calculs (DC) ;

+ la durée de jachère est en moyenne de 3 ans sur l'UFA Missa, par prudence et pour tenir compte
des pratiques agricoles du reste du pays, nous avons retenu, pour les calculs, une durée de
5 ans (DJ).

La formule utilisée pour déterminer la surface nécessaire pour satisfaire les besoins agricoles en 2038
est la formule de Conklin et Brush : SA = AA x SAA x (DC + DJ) / DC, avec :

SA = Surface à réserver pour l’agriculture ;

AA = Nombre estimé des actifs agricoles en 2038 ;

SAA = surface moyenne cultivée par actif agricole et par an = 1ha;

DC = durée moyenne de gestion des cultures = 2 ans ;

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 174
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

DJ = Durée moyenne de gestion des jachères = 5 ans.

Le Tableau 30 présente, pour l'ensemble des villages et bases-vie de l'UFA Missa, la surface totale à
réserver pour l’agriculture.

Tableau 30 : Surface à réserver pour l’agriculture en 2038

Nombre Surface Durée Duréede | Surf
vin actifs cultivée / | Gestion anne © a le
Illages agricoles actif Cultures achère ha)
par village (ha) {an) (an) (ha)
Bokombé 98 1 2 5 342
Bopouni 199 1 2 5 696
Gbadika 125 1 2 5 436
Kpakaya 37 1 2 5 130
Lobadi 46 1 2 5 163
Lokombé 93 1 2 5 325
Lossetti 616 1 2 5 2157
Mapéla 232 1 2 5 813
Motala 100 1 2 5 351
Ndongo 1 564 1 2 5 1975
Ndongo 2 390 1 2 5 1363
Total 2 501 8 752

d. Détermination des surfaces nécessaires pour le bois d'œuvre

L'évaluation des superficies pour la fourniture de bois d'œuvre est liée à l’évolution démographique
(voir Annexe 6). Les calculs étant assez complexes, ils sont détaillés dans l'Annexe 7. La superficie
forestière nécessaire pour la production de bois d'œuvre au profit des populations pendant une durée
d'une année est estimée par la formule suivante :

SFi=S X Ni

Avec :

+  SFi=S X Ni: Superficie forestière pour la production de bois d'œuvre durant l'année i;

+ __S : Superficie moyenne nécessaire par unité familiale pour la production de bois d'œuvre ;
+. Ni: Nombre d'unités familiales d'origine autochtone à l’année i ;

Ni est calculé comme suit : Ni = Ai/U,

Avec :

+. Ai: Nombre d'habitants d'origine autochtone à l’année i ;

+  U: Taille moyenne de l'unité familiale: 5 membres par famille dans les villages de
PUFA Missa (résultat de l'Etude Socio-économique).

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 175

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

La superficie moyenne nécessaire par unité familiale (S) et par année a été calculée en considérant
que les besoins annuels sont de 2 arbres/famille/an (source : communication personnelle Ministère
de l'Economie Forestière).

L'analyse des données d'inventaire d'aménagement sur l'ensemble de l'UFA Missa montre que la
ressource disponible en arbres utilisables à l’hectare est 10,1 tiges / hectares, en considérant 70%
de l'effectif des tiges de DHP supérieur au DME pour les essences des Groupes 1 à 5 voir Annexe 6
et Annexe 7.

La valeur de la superficie moyenne nécessaire par unité familiale (S) et par an est donc de 2/10,1 soit
0,20 ha (Cf.Annexe 6 et Annexe 7).

La superficie totale nécessaire à la satisfaction des besoins en bois d'œuvre de la population locale
pour la durée du Plan d'Aménagement s'obtient par sommation des besoins annuels pour l'ensemble
des années jusqu'à la fin de la période d’application du Plan d'Aménagement :

j= 2 œi-oai-so de SF;= Superficie totale nécessaire pour satisfaire les besoins en bois d'œuvre.

4.2.4.2 Délimitation de la série de développement communautaire

La délimitation de la série de développement communautaire est basée sur les principes suivants :

+ espace classé dans cette série correspondant aux besoins estimés des populations pour 2038 ;
+ inclusion des défrichements agricoles actuels dans la série ;

+ appui dans la mesure du possible sur des limites naturelles (cours d’eau, forêts marécageuses) ;

+ réflexion conduite sur les conditions d'accès aux champs (routes existantes).

La série de développement communautaire créée dans l'UFA Missa, au profit des villages riverains,
est dimensionnée de façon à assurer une réserve foncière suffisante pour les besoins futurs en terres
agricoles et en bois d'œuvre.

Un cas particulier parmi les villages riverains de l'UFA Missa : le village de Mapéla qui est situé sur la
rive droite de la rivière du même nom, à l’intérieur de l'UFA Mokabi-Dzanga. Pour autant, des activités
agricoles sont menées par ses habitants à l'intérieur de l'UFA Missa. La superficie classée comme
série de développement communautaire à l'intérieur de la concession correspond à 40% de la
superficie totale calculée comme nécessaire pour le village jusqu'en 2038, en considérant que les
activités agricoles sont pratiquées un peu plus à l'extérieur qu'à l’intérieur de l'UFA Missa, d'après
l'analyse des défrichements existants.

La répartition, entre les différents villages, de la réserve foncière dimensionnée a été faite par
pondération de la population de chaque village par rapport à la population totale.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 176
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

a. Superficie agricole
Comme rappelé dans le Tableau 31, la surface totale à réserver aux activités agricoles pour les
villages riverains de l'UFA Missa est de 8 752 ha dont 8 264 ha dans l'UFA Missa.

Tableau 31 : Surface à réserver pour l’agriculture des villages riverains

Nombre | Surface Part à |
Mantes agricole réserver | Superficie
Villages non ati dans dans l'UFA
agricoles orale l'UFA Missa (ha)
par village (ha)
(4)
Bokombé 98 342 100 342
Bopouni 199 696 100 696
Gbadika 125 436 100 436
Kpakaya 37 130 100 130
Lobadi 46 163 100 163
Lokombé 93 325 100 325
Lossetti 616 2157 100 2157
Mapéla 232 813 40 325
Motala 100 351 100 351
Ndongo 1 564 1975 100 1975
Ndongo 2 390 1 363 100 1 363
Total 2 501 8752 8 264

b. Superficie pour le bois d'œuvre
L'évaluation des superficies pour la fourniture de bois d'œuvre est liée à l'évolution démographique
(voir Annexe 6). Les calculs étant assez complexes, ils sont détaillés en Annexe 7.

La superficie forestière nécessaire pour la production de bois d'œuvre au profit des populations
pendant une durée d'une année est estimée par la formule suivante :

SFi=S x Ni

Avec :

SFi : Superficie Forestière pour la production de bois d'œuvre durant l'année i ;

S : Superficie moyenne nécessaire par unité familiale, ici prise égale à 0,2 ha/an ;

Ni= Ai/UÙ : Nombre d'unités familiales d’origine autochtone à l’année i ;

Ai : Nombre d'habitants d’origine autochtone à l’année i ;

U : Taille moyenne de l'unité familiale.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 177

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Le calcul du nombre d'unités familiales d’origine autochtone (N;) dans les villages se base sur les
données du Rapport Socio-économique de l'UFA Missa : la totalité de la population des villages est
considérée comme autochtone. L'évolution des familles d’origine autochtone au sein de la population

est soumise au taux d’accroissement de 3,5%%, par ailleurs, chaque famille comporte, en moyenne,
5 membres (Cf. Annexe 6 et Annexe 7).

La superficie totale nécessaire à la satisfaction des besoins en bois d'œuvre de la population des
villages de l'UFA Missa pour la durée du Plan d'Aménagement s'obtient par sommation des besoins

annuels pour l’ensemble des années d'application du Plan d'Aménagement (voir Tableau 32).

Tableau 32 : Evolution de la superficie pour les besoins en bois d’œuvre de la population locale

Années Nombre d'habitants | les | Arbres Superficie
d’origine autochtone (ha)
2007 2 690 538 1076 106,3
2008 2 784 557 1114 110,0
2009 2 882 576 1153 113,8
2010 2 982 596 1193 117,8
2011 3 087 617 1235 122,0
2012 3 195 639 1278 126,2
2013 3 307 661 1 323 130,6
2014 3 422 684 1 369 135,2
2015 3 542 708 1417 139,9
2016 3 666 733 1 466 144,8
2017 3 795 759 1518 149,9
2018 3 927 785 1571 155,2
2019 4065 813 1 626 160,6
2020 4 207 841 1 683 166,2
2021 4 354 871 1742 172,0
2022 4 507 901 1 803 178,1
2023 4 664 933 1 866 184,3
2024 4 828 966 1931 190,7
2025 4 997 999 1 999 197,4
2026 5172 1034 2 069 204,3
2027 5 353 1071 2141 211,5
2028 5 540 1108 2216 218,9
2029 5 734 1147 2 294 226,5
2030 5 934 1187 2 374 234,5
2031 6142 1 228 2457 242,7
2032 6357 1271 2 543 251,2
2033 6 580 1316 2 632 260,0
2034 6810 1362 2 724 269,1
2035 7 048 1410 2819 278,5
2036 7 295 1459 2918 288,2
2037 7 550 1510 3 020 298,3
2038 7815 1563 3 126 308,7
Total 61 692 6 093

% Source: Centre National des Statistiques et des Etudes Economiques
Stratégie de Réduction de la Pauvreté (DSRP)

(CNSEE) dans le Document de

| FORET
RESSOURCES
MANAGEMENT

UFA Missa
Plan d'Aménagement - 2009 -2038

page 178
REPUBLIQUE DU CONGO

[) LikoualaTimber.

j = 2 SF; : Besoin de terres destinées au bois d'oeuvre en 2038 pour les villages riverains de
l'UFA Missa : 6 093 ha

A l'exception du village de Mapéla, qui a une activité agricole à la fois dans le territoire de l’'UFA Missa
et à l'extérieur (avec une proportion de 40% dans le territoire de Missa, cf. 3.2.4.2), les autres villages
de l'UFA Missa ont exclusivement leur activité agricole dans le territoire de l'UFA.

La superficie totale nécessaire à la satisfaction des besoins en bois d'œuvre, en 2038, pour satisfaire
les besoins des villages dont l’activité agricole est exclusivement exercée dans le territoire de l'UFA
Missa est de 5 527 ha.

La surface nécessaire à la satisfaction des besoins de Mapéla en 2038 est : k= 566 ha

L'activité agricole de Mapéla s'exerçant pour 40% sur le territoire de l'UFA Missa, on a :
1 = 40% x k: Terres destinées à la satisfaction des besoins en bois d'œuvre en 2038 pour Mapéla
dans l'UFA Missa : 227 ha

Besoins en terres destinées au bois d'œuvre en 2038 dans l'UFA de Missa :
5527+227=5754ha

c. Superficie de la série de développement communautaire des villages riverains de
V'UFA Missa

La superficie totale à réserver pour la série de développement communautaire au profit des villages

de l’'UFA Missa doit comprendre à la fois la surface à réserver pour les activités agricoles et celle à

réserver pour le bois d'œuvre. Le Tableau 33 récapitule les surfaces à réserver pour chacun des

villages. La répartition de cette réserve foncière entre les différents villages a été faite par pondération

de la population de chaque village par rapport à la population totale.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 179
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 33 : Surface à réserver pour la série de développement communautaire des villages

riverains
Population | éface Surface | Superficie Part à Superficie
Villages estimée agricole bois totale réserver | ans lUFA
2038 d'œuvre dans l'UFA

(habitants) (ha) (ha) (ha) Missa (ha)
Bokombé 305 342 238 579 100 579
Bopouni 622 696 485 1181 100 1181
Gbadika 389 436 304 740 100 740
Kpakaya 116 130 91 221 100 221
Lobadi 145 163 113 276 100 276
Lokombé 291 325 227 552 100 552
Lossetti 1 926 2157 566 3 659 100 3 659
Mapéla 726 813 245 1 380 40 552
Motala 314 351 1 502 596 100 596
Ndongo 1 1763 1975 1375 3 350 100 3 350
Ndongo 2 1217 1 363 949 2312 100 2312
Total 7815 8 752 6 093 14 846 14018

La délimitation de cette série de développement communautaire est basée sur les complexes de
cultures déjà existants à l'intérieur de l'UFA et s'appuie sur les limites naturelles de forêts
marécageuses. Une réserve foncière de 17 228 ha a ainsi été délimitée sur l'UFA Missa, elle est
supérieure au besoin estimé calculé qui est de 14 018 ha. Cette différence s'explique par l'inclusion
dans la série de développement communautaire de l'UFA Missa de nombreuses jachères situées à
l'extérieur des terroirs agricoles actuels (sur 2 412 ha).

d. Récapitulatif de la répartition de la réserve foncière affectée en série de développement
communautaire de l’'UFA Missa

Le Tableau 34 donne les superficies réellement affectées en série de développement communautaire

pour chaque village.

En ce qui concerne les villages de Ndongot, Ndongo 2 et Lossetti, qui sont situés le long de la route
qui relie l'UFA Missa à la République Centrafricaine, la séparation entre les terroirs actuels est
délicate en raison de leur proximité géographique. Par conséquent, la réserve foncière qui leur est
attribuée à l'horizon 2038 a été positionnée en continu entre les 3 villages. Ce positionnement indicatif
sera progressivement finalisé après concertation avec les populations concernées.

Par ailleurs, la ligne « Campements » correspont à d'anciens campements de chasse et de pêche au
niveau desquels des défrichements anciens ont été identifiés sur les images satellitales de 2003 ; le
maintien actuel de ces campements n'est pas certain. On considère que ces zones de défrichements
anciens sont maintenues mais qu’elles n'ont pas vocation à s'étendre.

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 180
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

Tableau 34 : Répartition de la réserve foncière des villages sur l’UFA Missa

Villages sutace taie Surtace délimitée
(ha)

Bokombé 579 610
Bopouni 1181 1 245
Gbadika 740 777
Kpakaya 221 320
Lobadi 276 293
Lokombé 552 584
Mapéla 552 582
Motala 596 626
Lossetti 3 659

Ndongo 1 3 350 9 780
Ndongo 2 2312

Sous-total villages 14018 14816
Campements 2412
Total 14 018 17 228

4.2.5 Série de recherche

Aucune série de recherche n'a été créée sur l'UFA Missa. La recherche se fera sur l'UFA de façon
transversale dans les différentes séries, sur la base des plans de gestion quinquennaux validés par le
Ministère de la Recherche, sous la supervision du Ministère de la Recherche et du MEF.

4.3 DUREE D'APPLICATION DU PLAN D'AMENAGEMENT

Conformément à l'article 56° de la loi 16/2000 du 20 novembre 2004 portant code forestier, la durée
d'application du présent Plan d'Aménagement sera de 20 ans, à compter de sa date d’approbation par

le Conseil des Ministres.

Cependant, la planification des récoltes de bois d'œuvre a été faite sur 30 ans de manière à couvrir
une rotation entière (de 30 ans, cf 8 4.7), à compter du 1°” janvier 2009, date du début d'application du

plan d'aménagement.

0 « [Le plan d'aménagement] est élaboré dans les formes prescrites par le ministre chargé des eaux et forêts et il
est approuvé par décret pris en conseil des ministres, pour une période comprise entre dix et vingt ans qu'il

indique et à l'issue de laquelle il est révisé. »

Ai | FORET
: RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038

page 181
REPUBLIQUE DU CONGO |
= LkoualaTimber.

4.4 AMENAGEMENT DE LA SERIE DE PRODUCTION DE BOIS D'ŒUVRE

Les décisions d'aménagement concernant les autres séries sont données aux $ 5.2, 5.3 et 5.4.
4.4.1 Principes d'aménagement

4.4.1.1 Calcul des paramètres d'aménagement

La méthode d'aménagement proposée est celle d’un aménagement par contenance avec indication
du volume.

La durée de rotation ainsi que les Diamètres Minimums d’Exploitabilité fixés par l'aménagement
(DMA) et la liste des essences objectif sont établis de manière à garantir une reconstitution
satisfaisante des peuplements forestiers exploitables, évaluée sur la base des indicateurs que sont les
taux de reconstitution.

Sur la base des calculs développés ci-après, et quel que soit le DMA choisi, l'objectif fixé est
l'obtention d’un taux de reconstitution minimum de 50% sur les effectifs de l’ensemble des essences
objectif et de 75% pour l'ensemble de tous les abres constituant les peuplements exploités.

La méthode de calcul des taux de reconstitution a été discutée et validée avec les structures
compétentes du MEF. Il s’agit de la méthode matricielle.

Peu d'informations étant disponibles concernant les accroissements des essences de promotion, les
calculs ont porté sur les essences aménagées.

Les choix des paramètres que sont la durée de rotation et les Diamètres Minimums d'Exploitabilité
sont étroitement liés et se font parallèlement. Ainsi, si l’on augmente la durée de la rotation, on obtient
la possibilité d'abaisser les DMA de certaines essences. L'équilibre est trouvé progressivement, en
testant successivement plusieurs combinaisons.

Il est difficile de rendre dans le Plan d'Aménagement l'ensemble des réflexions qui nous ont guidés
dans nos choix. Nous présenterons successivement :

+ choix des essences objectif ;

+ choix de la durée de rotation ;

+ choix des DMA;

+ calculs de la possibilité volume ;
+ définition du parcellaire ;

+ prévisions de récolte.

Mais cette présentation ne traduit pas rigoureusement l'ordre chronologique de la réflexion menée, qui
est illustrée par la Figure 7.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 182
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

441.2 Calcul des possibilités et programmation des coupes

L'Unité Forestière d'Aménagement (UFA) a été divisée en Unités Forestières de Production (UFP)
assurant des possibilités annuelles en volume égales (notion d'équi-volume), conformément aux
« Directives nationales d'aménagement durable des forêts naturelles du Congo »“'.

Sur les superficies parcourues par l'exploitation après le passage de l'inventaire d'aménagement
(Assiette de coupe 2008), les effectifs abattus (tiges exploitées et tiges détruites en cours
d'exploitation) ont été retirés du stock disponible, sur la base des données d'exploitation‘?

Sur les superficies déjà parcourues par l'exploitation, nous avons opté pour un calcul dynamique
des possibilités de production. Ce calcul se base sur le stock initial inventorié au cours de
l'inventaire d'aménagement et intègre la dynamique des peuplements forestiers entre la date de
l'inventaire et la date moyenne de passage en exploitation de l'UFP fixée par le Plan d'Aménagement.

Il serait effectivement inexact de considérer ces forêts comme stables, la dynamique des forêts
exploitées étant à la base même de la notion de rendement soutenu.

L'évolution des peuplements exploités entre la date de l'inventaire d'aménagement et la date
d'exploitation a été modélisée de manière à prendre en compte cette dynamique forestière. Les
hypothèses choisies pour cette modélisation se basent sur les données des recherches menées en
forêt dense africaine et sont prudentes pour éviter une surestimation des volumes exploitables. Ces
hypothèses seront affinées au cours de la mise en oeuvre du Plan d'Aménagement et leur
réactualisation pourra être intégrée dans la révision du Plan d'Aménagement et de la programmation
des passages en coupe des UFP, prévue en 2028 (Cf. 4.3). Les paramètres de dynamique employés
sont donnés par le $ 4.4.8.

Les Assiettes Annuelles de Coupe (AAC) seront définies ultérieurement sur la base des volumes
inventoriés en inventaire d'exploitation“. Cependant, les résultats de l'inventaire d'aménagement
seront utilisés pour établir les prévisions sur les surfaces et volumes exploitables par AAC.

Dans la suite du document, tous les effectifs et volumes bruts et nets calculés pour l'UFA et par UFP
correspondent aux stocks « actualisés » à la date de l'exploitation.

Directive n°4 pour l'aménagement de la série de production : « Détermination des Unités de Gestion (UG) ou
Unités Forestières de Production (UFP) dont le volume sera un multiple du VMA. La durée de l'UFP fixée entre
quatre (4) à six (6) ans, permettra de planifier et de garantir l'exploitation des essences commercialisables sur la
durée de la rotation établie dans le plan d'aménagement. »

“Conformément à la Directive n°8 pour l'aménagement des séries de production : « Pour le cas des UFA en
cours d'exploitation, les résultats d'inventaire d'aménagement seront réajustés en fonction des volumes
prélevés après l'inventaire d'aménagement. »

Conformément à la Directive n°8 pour l'aménagement des séries de production : « Détermination de la
possibilité forestière. Le calcul de la possibilité forestière tiendra compte de la dynamique (croissance, mortalité,
etc.) naturelle des peuplements inventoriés. »

# Conformément à la Directive n°5 pour l'aménagement des séries de production : « Le découpage des Unités
Forestières de Production (UFP) en Assiette Annuelle de Coupe (AAC), sera effectué sur la base des résultats
d'inventaire d'exploitation réalisé en vue d'asseoir le VMA »

LILI] FORET UFA Mi
6 RESSOURCES Issa 83
} ’Amé, page 1
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO [] 1
= LkoualaTimber.

En effet, ce sont les volumes bruts intégrant la dynamique des peuplements qui constituent la
possibilité sur laquelle s'appuiera le suivi-évaluation de l'application du Plan d'Aménagement.

Le processus d'aménagement de la Série de production employé pour le présent Plan est résumé sur
la Figure 7.

LILI] FORET UFA Mi
6 RESSOURCES Issa 84
} ’Amé, page 1
I TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Inventaire d'aménagement :
Inventaire statistique sur l’ensemble de l'UFA

Données brutes :
Connaissance de la composition et de la structure de la forêt
Effectifs par classes de diamètre, et par essences

Données sur les accroissements et la mortalité des espèces

Ÿ

Simulation de l’évolution des peuplements :
Taux de reconstitution

Choix de la durée de rotation Choix des essences objectifs, des DMA et des qualités exploitables

Calcul de la possibilité volume

Actualisation
(Dynamique et exploitation)

Elaboration du découpage géographique sous SIG

N7

Définition d'Unités Forestières de Production

N7

Prévisions annuelles de récolte

Figure 7 : Processus d'aménagement de la Série de production

[TD] FORET

6 RESSOURCES UFA Missa
} ’Amé, page 185
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.4.2 Essences aménagées

Une liste d’essences aménagées a été dressée, regroupant les essences qui offrent des possibilités
de production relativement importantes et/ou un potentiel commercial ou industriel intéressant à court
ou moyen terme.

Ces essences aménagées ont été classées en 4 Groupes.

Groupe 1 : Essences objectif
Ce sont les essences qui ont servi de base au calcul de la possibilité et par conséquent à la
délimitation des UFP équivolumes.

Groupe 2 à 4 : Essences de promotion

Ces essences pourront également être exploitées. Elles ont été classées en 3 groupes en fonction de
leur intérêt commercial, uniquement pour des raisons de présentation des résultats (dans le seul but
de pouvoir obtenir des sous-totaux des volumes disponibles). Cependant, toutes ces essences
disposent du même statut dans le présent Plan d'Aménagement.

Le détail de la composition des différents Groupes d'essences est donné en Annexe 8.

4.4.3 Calculs de la reconstitution

La méthode utilisée dans le présent Plan d'Aménagement est en détail ci-dessous, et est conforme
aux « Directives nationales d'aménagement durable des forets naturelles du Congo »*, Comme déjà
indiqué, cette méthode matricielle a été validée par le MEF au cours de la réunion technique du
23 juillet 2008.

Par ailleurs, au cours de cette réunion, les représentants du MEF ont exigé que les calculs des taux
de reconstitution soient effectués avec un taux de prélèvement de 100% mais également avec les
taux de prélèvement mesurés par l'Etude Dendrométrique (cf. Rapport d'Etudes Dendrométriques —
construction de tarifs de cubage — récolement).

“$ Directive n°7 pour l'aménagement de la série de production : « Détermination du taux de reconstitution des essences
exploitables. Le taux de reconstitution évalue le nombre de tiges exploitables en 2°" rotation par rapport au nombre de tiges
exploitables en 1°° rotation. La conception des modèles (modélisation) de l'évolution des peuplements, utilisée pour le calcul du
taux de reconstitution d'une espèce donnée doit prendre en compte les quatre (4) paramètres suivants :

- taux de dégât causé par l'exploitation,

- vitesse d'accroissement,

- durée de la rotation,

- taux de mortalité naturelle.

Les calculs porteront sur les effectifs. La modélisation sera faite essence par essence. »

| FORET

K£ : RESSOURCES UFA Missa
} ’Amé, page 186
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
= LkoualaTimber.

443.1 Paramètres de calcul

Les données sur la dynamique des peuplements forestiers sont indispensables pour les calculs de
taux de reconstitution et pour effectuer des prévisions de récolte à moyen terme. Ces données sont
encore insuffisantes au Congo mais elles permettent toutefois d'établir des simulations qui précisent
bien l’évolution prévisible de ces forêts.

Nous avons cherché à choisir des hypothèses prudentes.

Accroissement

Les références bibliographiques sont données en Annexe 4.

Nous avons également utilisé des résultats non publiés obtenus par le projet PARPAF en RCA en
2001 (Projet FORET RESSOURCES MANAGEMENT -— CIRAD Forêt). Dans ce projet, des études de
cernes ont été conduites sur le Sapelli, Sipo, Doussié, lroko et Aniégré.

Enfin, une valeur, pour l’Azobé, provient de mesures effectuées dans le centre du Gabon, mais
n'ayant fait l'objet d'aucune publication.

Synthèse des données disponibles

Pour le Sapelli, les études effectuées en Afrique Centrale sont cohérentes entre elles, elles portent sur
un nombre de tiges important et donnent un accroissement voisin de 5 mm/an. Cet accroissement est
constant entre 30 et 120 cm. Nous avons retenu les valeurs issues du projet PARPAF RCA, pour
chaque classe de diamètre.

Ces mêmes remarques sont valables pour le Sipo, même si le nombre de tiges étudiées est moindre.

Le Tableau 35 ci-dessous donne les valeurs choisies pour chaque essence pour lesquelles des
données étaient disponibles.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 187
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
MINISTERE DE L'ECONOMIE FORESTIERE

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Tableau 35 : Valeurs d’accroissement adoptées pour les essences pour lesquelles des données
sont disponibles

Accroissement

Essence adopté Source - Commentaires
(cm/an)
Groupe 1
ACAJOU 0,5 Selon les études du Ghana, l'accroissement est
semblable ou supérieur à celui du Sapelli
ANINGRE Voir tableau ci- Sangha-Mbaere, accroissements variables selon les
dessous classes de diamètre
ANZEM NOIR 0,5 Valeur prudente
AYOUS 0,92 RCA FAC 92, valeur prudente
AZOBE 0,4 Moyenne des valeurs ECOFAC et Gabon
BAHIA 0,24 Valeur prudente
BOSSE CLAIR 0,35 Selon les études du Ghana, l'accroissement est
légèrement inférieur à celui du Sapelli
DIBETOU 0,55 Moyenne des valeurs Fac 192 et ECOFAC
DOUSSIE Voir tableau PARPAF, accroissements variables selon les classes de
ci-dessous diamètre
: PARPAF - Valeurs cohérentes entre elles, mesures
Voir tableau : :
IROKO : nombreuses, accroissements variables selon les classes
ci-dessous no à
de diamètre
KOSIPO 0,46 Valeurs des différentes études cohérentes entre elles
LONGHI BLANC 0,4 Valeur "moyenne" des différentes études, cohérentes
entre elles
NIOVE 0,19 Valeur moyenne M'baïki-ECOFAC
PADOUK 0,45 ECOFAC
Voir tableau PARPAF - Valeurs cohérentes entre elles, mesures
SAPELLI : nombreuses, accroissements variables selon les classes
ci-dessous no à
de diamètre
Voir tableau PARPAF - Valeurs cohérentes entre elles,
SIPO : : ; nn
ci-dessous accroissements variables selon les classes de diamètre
TALI 0,7 Sangha-Mbaere
TIAMA BLANC 0,5 Valeur "moyenne" des différentes études, cohérentes
entre elles
Groupe 2
BILINGA 0,38 La Lopé, ECOFAC
DOUSSIE BELA Voir tableau PARPAF, accroissements variables selon les classes de
ci-dessous diamètre
EYONG 0,27 Valeur moyenne M'baïki-ECOFAC
KOTIBE 0,33 Ghana
LIMBA 0,94 Valeur prudente
PAO ROSA 0,2 Valeur prudente
TIAMA NOIR 0,5 Comme le Tiama
Groupe 3
AKO 0,35 M'baïki
ALONE 0,34 Irobo
| FORET
RESSOURCES UFA Missa

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 188
MINISTERE DE L'ECONOMIE FORESTIERE

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Accroissement

Essence adopté Source - Commentaires
(cm/an)

DIANIA 0,3 ECOFAC N'gotto

EKOUNE1 0,18 Moyenne ECOFAC

EKOUNE2 0,18 Moyenne ECOFAC

EMIEN 0,6 Mopri - Côte d'Ivoire

ILOMBA1 0,35 Valeur moyenne M'baïki-ECOFAC

ILOMBA2 0,35 Valeur moyenne M'baïki-ECOFAC

LONGHI BOUK 0,3 Valeur "moyenne" des différentes études, cohérentes
entre elles

LONGHI ROUGE 0,3 Valeur "moyenne" des différentes études, cohérentes
entre elles

LOTOFA 0,33 Mopri — Côte d'Ivoire

TOLA 0,7 Valeur prudente

Groupe 4

ANDOK 0,35 Valeur prudente

BETE Voir tableau ci- PARPAF, accroissements variables selon les classes de

dessous diamètre

BILINGA PANTANOS 0,38 La Lopé, ECOFAC

BONG 0,45 Valeur prudente

BOSSE ONCE ve amet gr noce ECOPAO pou Boss

DABEMA 0,55 Valeur "moyenne" des différentes études, cohérentes
entre elles

DIFOU 0,3 Mopri — Côte d'Ivoire

EBENE 0,18 Valeur moyenne M'baïki-ECOFAC

EBENE NOIR 0,18 Valeur moyenne M'baïki-ECOFAC

EN A NDROPHRAGMA 0,46 Comme le Kosipo

ESENG 0,45 Irobo

ESSIA 0,45 Valeur moyenne M'baïki-ECOFAC

EVEGVEU 0,2 ECOFAC Dja

EVEUSS 0,44 Valeur moyenne ECOFAC

MANILKARA 0,37 ECOFAC Dja

MUBALA 0,48 Moyenne ECOFAC

MUBALA2 0,48 Moyenne ECOFAC

OBOTO 0,2 Moyenne ECOFAC

OHIA 0,3 ECOFAC N'gotto

OLENE 0,18 Moyenne ECOFAC

OLON 0,45 Valeur prudente

TALI YAOUNDE 0,45 Valeur moyenne M'baïki-ECOFAC

| FORET
RESSOURCES
! MANAGEMENT

Plan d'Aménagement - 2009 -2038

UFA Missa page 189

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Tableau 36 : Valeurs d’accroissement adoptées pour les essences pour lesquelles des données par
classes de diamètre sont disponibles

Accroissements adoptés par classes de diamètre (cm/an)
Essence

2 3 4 5 6 7 8 9 | 10 | 11 | 12 | 13
ANIÈGRE 0,68 | 0,76 | 0,77 | 0,76 | 0,67 | 0,65 | 0,74 | 0,51 | 0,50 | 0,50 | 0,50 | 0,50
DOUSSIE 0,72 | 0,72 | 0,65 | 0,63 | 0,61 | 0,59 | 0,62 | 0,58 | 0,63 | 0.63 | 0,63 | 0,63
IROKO 0,64 |0,63 |0,58 [0,59 |0,54 10,55 |0,53 |0,51 [0,51 |0,44 |0,4 |0,39
SAPELLI 0,49 [0,50 |0,47 |0,48 |0,47 |0,49 |0,47 |0,50 |0,50 |0,50 |0,50 |0,50
SIPO 0.61 | 0,63 | 0,62 | 0,64 | 0,64 | 0,66 | 0,61 | 0,60 | 0,60 | 0.60 | 0,60 | 0,60
BETE 0,58 | 0,58 | 0,49 | 0,48 | 0,47 | 0,47 | 0,47 | 0,47 | 0,47 | 0,47 | 0,47 | 0,47

Choix des accroissements annuels appliqués sur l’'UFA

Pour les essences pour lesquelles aucune valeur d’accroissement n’est disponible, nous avons estimé
l’accroissement comme suit :

+ 0,35 cm/an: valeur moyenne des accroissements retenus pour les essences des groupes
d'inventaire 3 à 5, appliqué aux bois rouges des groupes d'inventaire 3 à 5;

+ 0,8 cm / an (Valeur de l’Ayous et du Fraké) pour les bois blancs des groupes d'inventaire 3 à 5 ;

Tableau 37 : Valeurs adoptées pour les essences pour lesquelles aucune donnée bibliographique
n’est disponible

Valeurs adoptées
Essence pour l'accroissement annuel
(cm/an)

Groupe 1

KOTO1 0,35
Groupe 2

MAMBODE 0,35
WENGE 0,35
Groupe 3

AIELE 0,35
ESSESSANG 0,8
FARO 0,35
FROMAGER 0,8
KAPOKIER 0,8
ONZABILI 0,35
ONZABILI2 0,35
TCHITOLA 0,35
Groupe 4

ANGUEUK 0,35
BODIOA 0,35

| FORET
RESSOURCES UFA Missa page 190

Plan d'Aménagement - 2009 -2038

MANAGEMENT
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Valeurs adoptées
Essence pour l'accroissement annuel
(cm/an)
EBIARA 0,35
ESENG 0,35
IATANDZA 0,35
KANDA1 0,35
KODABEMA 0,35
KOTO2 0,35
LATI 0,35
LIMBALI 0,35
MEKOGHO 0,35
MUKULUNGU 0,35
NIEUK 0,35
NOM ANDOK 0,35
OKAN 0,35
OMVONG 0,35
PAKA 0,35
VESEMBATA 0,35
WAMBA 0,35
YEKE 0,35
Autres essences Groupe 4 0,35

Taux de mortalité

Conformément aux Normes Nationales, le taux de mortalité annuel appliqué ici est de 1%, pour
l'ensemble des essences et des classes de diamètre.

Cette valeur est celle qui a été adoptée pour la grande majorité des plans d'aménagement préparés
ces dernières années en Afrique Centrale (Gabon, RCA, Guinée Equatoriale).

Cela signifie que l’on considère que, pendant une année donnée, sur 100 tiges vivantes en début
d'année, une tige meurt de façon naturelle.

“5 Normes Nationales d'inventaire d'aménagement forestier — quatrième partie

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 191

REPUBLIQUE DU CONGO

[) LikoualaTimber.

Dégâts d’exploitation

Pour la préparation de ce Plan d'Aménagement, nous avons considéré que l'exploitation entraînait la
disparition de 10% des tiges résiduelles l'année de l'exploitation (c'est-à-dire des tiges non exploitées),
ce qui est conforme aux Normes Nationales‘”. Nous considérons que le taux de dégât est le même
pour toutes les classes de diamètre, alors qu'en pratique les tiges de petit diamètre sont certainement
plus touchées que celles de gros diamètres.

44.3.2 Simulation de la reconstitution

Les coefficients de reconstitution obtenus ne chiffrent pas la reconstitution réelle entre la dernière
exploitation (avant aménagement) et la prochaine, mais donnent une image du renouvellement de la
ressource entre une exploitation qui aurait lieu à la date de l'inventaire d'aménagement et une
exploitation effectuée une rotation plus tard. Ce sont avant tout des indicateurs du renouvellement de
la ressource.

Les principes de calcul sont les mêmes que pour de nombreux plans d'aménagement préparés ces
dernières années en Afrique Centrale mais le modèle développé diffère un peu, il est expliqué ci-
après.

Il s’agit d’un modèle matriciel appliqué sur des pas de temps multiples de 5 ans. Les matrices utilisées
sont définies ci-dessous :

> Matrice Nt du peuplement à l’année t : matrice linéaire contenant les effectifs par classes de
diamètre

Nt= (n1(t),n2(t),...,n16+(t)), n1(t) étant l'effectif de la Classe 1 à l’année t

Pour l’année 0, les effectifs n1(0) à n12+(0) sont donnés par les résultats d'inventaire et l'effectif
exploitable à l’année 0 est EO = [n7(0)+n8(0)+...+n16+(0)] x coefficient de prélèvement, dans le cas
d’un DMA de 70 cm.

> Matrice D de modélisation de l'exploitation, du type :

DMA

“7 Normes Nationales d'inventaire d'aménagement forestier - quatrième partie

48 Adapté de « Modélisation en forêt naturelle : stabilité du peuplement » ; Louis HOUDE, Hervé LEDOUX ;Bois et
Forêts des Tropiques ; 1995

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 192
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

avec d = 10 %, pourcentage des tiges résiduelles détruites par l'exploitation et valeurs O sur la
diagonale à partir du DMA de l'essence considérée.

et p = coefficient de prélèvement.

Dans un premier temps, le cas du calcul des taux de reconstitution est effectué avec p est pris égal à
100%, l'hypothèse étant faite que toutes les tiges de DHP supérieur au DMA sont coupées (voir plus
loin) ; dans un deuxième temps le calcul tient compte des taux de prélèvement présentés au $ 3.2.2.1,
conformément aux décisions prises lors de la réunion technique du 23 juillet 2008.

Dans le cas particulier des forêts exploitées après le passage de l'inventaire d'aménagement (VMA
2008), une première exploitation est simulée, en retirant les tiges prélevées, sur la base des données
d'exploitation.

Après exploitation, le peuplement est décrit par la matrice N(0)e = N(0) x D

> Matrice P = matrice de dimensions (15 ; 15) donnant les probabilités pij(t) qu’un arbre présent
dans la Classe i l’année t et restant en vie se retrouve dans la Classe j à l’année t+5.

Tableau 38 : Accroissements quinquennaux et probabilité de passage (pour le Sapelli)

. à Accroissement Probabilité de passage dans la
Diamètre à a
quinquennal Classe supérieure
de 20 à 30 cm 2,45 cm 24,5%
30 à 40 cm 2,5 cm 25%
40 à 50 cm 2,35 cm 23,5%
50 à 60 cm 2,4 cm 24%
60 à 70 cm 2,35 cm 23,5%
70 à 80 cm 2,45 cm 24,5%
80 à 90 cm 2,35 cm 23,5%
plus de 90 cm 2,5 cm 25%
Ai | FORET
1 | RESSOURCES UFA Missa

7 ve. page 193
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

On a alors la matrice P suivante (exemple du Sapelli) :

0,755 0,245 0 0 0 0 0 (Q (Q (Q
0 0,75 0,25 0 0 0 0 (Q (Q (Q
0 0 0,765 0,235 0 0 0 (Q (Q (Q
0 0 0 0,76 0,24 0 0 (Q (Q (Q
0 0 0 0 0,765 0,235 0 (Q (Q (Q
0 0 0 0 0 0,755 0,245 (Q (Q (Q
0 0 0 0 0 0 0,765 0,235 (Q (Q
0 0 0 0 0 0 0 0,75 0,25 (Q
0 0 0 0 0 0 0 (Q 0,75 (Q
0 0 0 0 0 0 0 (Q (Q (Q
0 0 0 0 0 0 0 (Q (Q 0,25
0 0 0 0 0 0 0 (Q (Q O 1

> Matrice diagonale S de survie, contenant les probabilités si qu'un arbre présent dans la Classe i
l’année t soit toujours en vie l’année t+5. Avec une mortalité annuelle de 1%, cela donne :

0,951 0 0 (Q (Q
0 0,951 0 (Q (Q
0 0 0,951 (Q (Q
0 0 0 0,951 (Q
0 0 0 (Q ee 0,951

Finalement, la matrice de la population 5 ans après exploitation est :
N(5) = NO) DSP

Puis ensuite :

N(0) = N(S)S.P

Et ainsi de suite.

On obtient alors la matrice N(R) de l'effectif donnant la population lors de la deuxième rotation, à partir
de laquelle on calcule les effectifs exploitables de la même façon que sur la matrice N(0).

Pour les calculs des possibilités annuelles et les prévisions de récolte tenant compte de l'évolution
des populations, le principe de calcul est le même, mais il n’y a pas de multiplication par la matrice D
(exploitation), et l’on ne fait évoluer les populations qu'entre l’année de l'inventaire et l’année de leur
passage en exploitation.

| FORET

TR) RESSOURCES UFA Missa
: ‘Améi page 194
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.5 CHOIX DE LA DUREE DE ROTATION

De manière à pouvoir fixer une durée de rotation garantissant la durabilité de la production
forestière“, nous avons calculé de façon détaillée les taux de reconstitution du potentiel exploitable en
effectifs en fonction de la durée de la rotation. Les valeurs données ci-dessous ont été calculées sur
l'ensemble de la surface potentiellement productive de l'UFA Missa (strates utiles).

Les taux de reconstitution obtenus avec un prélèvement de 100% pour les différentes durées de
rotation et DMA sont donnés par les Tableau 39 à Tableau 41.

Le Tableau 42 présente l'évolution, en fonction de la durée de la rotation, du taux de reconstitution du
groupe d’essences objectif, calculé avec un taux de prélèvement de 100%.

Le Tableau 43 présente les taux de reconstitution des essences objectif et des essences de
promotion avec un taux de prélèvement de 100% et une durée de rotation de 30 ans.

Les taux de reconstitution obtenus pour une durée de rotation de 30 ans, avec un prélèvement de
100% et avec les prélèvements estimés par l'Etude Dendrométrique (Cf. $ 3.2.2.2, page 70) sont
détaillés par essence dans le Tableau 44 et récapitulés par groupe dans le Tableau 45.

Tableau 39 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 30 ans,
avec un taux de prélèvement de 100% pour chacune des essences

DMA fixé (en cm)
Essence
40 50 60 70 80 90 100 110 120 | 130
Groupe 1
ACAJOU 25% | 21% | 18% | 19% | 22% 38% | 46% 56% | 38% | 32%
ANINGRE 48% | 59% | 60% | 75% | 87% | 134% | 171% | 222% |105% | 31%
ANZEM NOIR 14% | 13% | 13% | 20% | 29% 44% 50% 56% 59% | 98%
AYOUS 8% | 12% | 12% | 17% | 21% 33% | 45% 69% | 67% | 71%
AZOBE 13% | 9% 9% | 13% | 16% 27% | 39% 48% | 47% | 57%
BAHIA 12% | 61% | 69% — — — — — — —
BOSSE CLAIR 57% | 50% | 32% | 41% | 42% 48% | 70% | 264% |223% | 58%
DIBETOU 30% | 22% | 16% | 19% | 21% 28% | 33% 36% | 34% | 61%
DOUSSIE 116% |122%| 87% | 63% | 33% 45% | 46% 42% | 37% | 119%
IROKO 34% | 39% | 36% | 55% | 68% 80% | 72% 135% | 95% | 340%
KOSIPO 53% | 38% | 26% | 21% | 18% 22% | 23% 32% | 22% | 32%
KOTO1 27% | 26% | 29% | 55% | 75% 99% | 73% 39% | 20% | 16%
LONGHI BLANC 112% | 213% 271% |491%| 555% | 291% | 104% 58% | 84% | 31%
NIOVE 35% | 46% | 46% | 76% | 120% | 163% | 116% 99% | 40% | 43%
PADOUK 43% | 51% | 54% [101% | 145% | 220% | 158% | 274% |341% | 193%
SAPELLI 16% | 12% | 10% | 14% | 17% 24% | 33% 46% | 38% | 39%
SIPO 38% | 30% | 22% | 25% | 22% 17% 16% 21% 18% | 13%

< Conformément à la Directive n°1 pour l'aménagement des séries de production : « Calcul de la rotation sur la
base des résultats d'inventaire d'aménagement. Les résultats ainsi obtenus devront être justifiés par
l’aménagiste et approuvés par l'Administration Forestière pour chaque UFA. »

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 195

REPUBLIQUE DU CONGO |
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.
Essence DMA fixé (en cm)
40 | 50 | 60 | 70 80 90 100 110 | 120 | 130
TALI 18% | 23% | 26% | 37% | 53% 85% | 128% | 188% |166% | 219%
TIAMA BLANC 75% | 56% | 37% | 41% | 45% 58% 63% 74% 5% | 66%
Groupe 2
BILINGA 12% | 24% | 23% | 39% | 48% 73% 90% 77% [131%] 44%
DOUSSIE BELA 151% | 234% | 272% | 736% | 471% | 1292% . . — —
EYONG 30% | 35% | 38% | 87% | 97% | 109% | 73% 37% 24% | 15%
KOTIBE 90% |104% | 95% |109%| 265% | 1060% | 279% 50% 6% —
LIMBA 12% | 17% | 23% | 49% | 108% | 224% | 286% | 435% |281% | 169%
MAMBODE 20% | 13% | 8% | 11% | 11% 14% 15% 37% 30% | 29%
PAO ROSA 12% | 17% | 35% |112%| 135% — — — — —
TIAMA NOIR 37% | 37% | 41% | 61% | 78% | 116% | 131% | 156% | 87% | 56%
WENGE 30% | 9% 8% 3% . — . . — —
Groupe 3
AIELE 29% | 24% | 19% | 13% | 20% 40% 36% 30% 23% | 25%
AKO 42% 5% 5% | 24% 4% 37% 36% 41% 0% | 34%
ALONE 11% | 12% | 8% | 14% | 12% 14% 16% 28% 12% | 6%
BETE 39% | 91% | 73% | 26% | 126% | 60% 20% 4% 0% 0%
DIANIA 35% | 49% | 53% | 66% | 75% 72% 67% 65% 42% | 30%
DIFOU 32% | 45% | 26% | 66% | 208% | 61% 11% 1% 0% —
EKOUNE1 92% |130% [112% | 130% | 142% | 58% 82% 15% 2% —
EKOUNE2 9% | 12% | 20% | 9% 32% 95% 19% 33% 7% —
EMIEN 12% | 17% | 19% | 34% | 57% 65% 67% 77% 72% | 68%
ESSESSANG 21% | 26% | 29% | 41% | 59% 97% | 120% | 171% |208% | 313%
FARO 12% | 15% | 12% | 17% | 16% 28% 51% 40% 44% | 27%
FROMAGER 20% 2% 6% | 17% 4% 54% 50% 62% 0% | 109%
ILOMBA1 46% | 48% | 46% | 72% | 97% | 139% | 142% | 180% | 96% | 83%
ILOMBA2 30% | 27% | 31% | 27% | 53% | 308% | 262% 68% 11% —
KAPOKIER 0% 0% 0% 0% 0% 0% . . — —
LONGHI BOUK 20% | 19% | 18% | 37% | 56% 82% 71% 97% 47% | 63%
LONGHI ROUGE 18% 0% 9% | 32% 0% 60% 76% 119% 0% | 70%
LOTOFA 385% | 47% | 51% [100% | 127% | 149% | 62% 33% 9% | 24%
ONZABILIH 32% | 32% | 26% | 34% | 41% 47% 69% 76% 32% | 97%
ONZABILI2 39% 4% | 11% | 16% 6% 37% 35% 124% — —
TCHITOLA 17% | 17% | 17% | 24% | 33% 49% 42% 50% 39% | 73%
TOLA — — — . . — . . — —
Groupe 4
AFANE 33% | 57% | 75% [178% | 203% | 679% | 126% . — —
AFINA 95% |116% | 93% |142% 9% — . . — —
AKOT 41% | 66% | 67% |117%| 137% | 127% | 106% | 199% | 46% | 7%
ANDOK 32% | 21% | 17% | 51% | 62% — . . — —
ANGUEUK 15% 2% 6% | 42% 0% | 130% | 144% | 160% 6% | 200%
ANGYLOCALYX 56% | 96% | 126% | 185% | 155% | 196% | 34% 4% 0% | 31%
BAKOKO 133% | 164% | 195% [201% | 372% | 103% | 64% 8% 5% | 25%
| FORET
RESSOURCES UFA Missa page 196

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.
DMA fixé (en cm)
Essence
40 50 60 70 80 90 100 110 120 130
BILINGA PANTANOS 81% | - _ - - _ - - _ _
BLIGHIAT 26% | 34% | 30% | 41% | 64% | 98% | 62% | 136% | 28% |
BLIGHIA2 0% | 0% | 0% | 0% | 0% | 0% — — — —
BODIOA 18% | 19% | 21% | 28% | 39% | 70% | 63% | 101% | 60% | 149%
BONG 101% [123% [129% | 141% | 218% | 143% | 140% | 46% | —
BOSSE FONCE 228% | 368% | 180% | 49% | 22% | 13% | 14% | 3% |16% | 39%
CELTIS 0% | 0% | 0% | 0% | 0% | 0% — — — —
CELTIS2 0% | 0% | — — — — — — — —
CROTON, EZA 0% | 0% | 0% | 0% | 0% _ - - _ _
DABEMA 24% | 22% | 19% | 20% | 22% | 29% | 38% | 46% | 39% | 33%
DJAKA 27% | 44% | 67% [111% 178% | 203% | 157% | 83% | 20% | 53%
DRACNNIER, ALEN 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0%
DRYPETES 0% | 0% | 0% | 0% | - _ - - _ _
EBENE 277% | 203% | 59% | 36% | 59% | 51% | 9% — — —
EBENE NOIR 19% | 31% | 27% | 49% | 39% | 57% | 70% 5% |62% | --
EBENE2 0% | 0% | 0% | 0% | — — — — — —
EBENE3 0% | 0% | 0% | 0% | - — — — — —
EBIARA _ _ _ - - _ - - _ _
EBOBOA 0% | 0% | — — — — — — — —
EBOM 6% | 62% | 82% |164%| 208% | 170% | 452% | — —
EDJEFOC 0% | 0% | 0% | 0% | 0% | 0% - - _ _
EDJIP MBAZOA 8% | 60% [104% 221% | 163% | 372% | 56% — — —
EGUIM 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% | 0% | 0%
EHONGO 363% [272%] -— — — — — — — —
EKANGOLA 7% | 37% | 43% | 81% | 83% | 140% | 112% | 103% | 44% | 90%
EKEM 0% | 0% | 0% | 0% | 0% | 0% | 0% - _ _
EKEM2 0% | 0% | 0% | - — — — — — —
EKOULE BANG 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% | 0% | 0%
ESENG 22% | 26% | 26% | 32% | 37% | 51% | 68% | 123% |110%[217%
ESSIA 49% | 61% | 57% | 79% | 91% | 108% | 140% | 152% | 99% | 94%
ETOUP 85% |109%| 87% |143%| 101% | 149% | 90% - _ _
EVEGVEU 6% | 7% | 8% | 17%.) 18% | 24% | 31% | 35% | 18% | 39%
EVEUSS 4% | 22% | 17% | 23% | 27% | 36% | 36% | 39% | 31% | 38%
HOMALIUM 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% | 0% | 0%
IATANDZA 35% | 36% | 30% | 40% | 63% | 78% | 95% | 117% | 92% | 43%
KANDA 74% | 89% | 74% | 88% | 96% | 58% | 68% | 72% | 45% [129%
KODABEMA 23% | 26% | 26% | 38% | 43% | 54% | 55% | 51% | 30% | 31%
KOTO2 75% |116%| 92% [126% | 183% | 129% | 270% | 81% | 17%] -
LATI 47% | 37% | 27% | 33% | 44% | 62% | 51% | 74% | 33% | 28%
LIMBALI 25% | 15% | 15% | 30% | 38% | 75% | 145% | 139% | 56% | 51%
MANILKARA 42% | 389% | 36% | 51% | 63% | 86% | 97% | 121% | 80% | 88%
MAYINGADJE 1 35% | 41% | 42% | 54% | 71% | 112% | 131% | 459% | _
| FORET
RESSOURCES UFA Missa page 197

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber.
Essence DMA fixé (en cm)
40 50 60 70 80 90 100 110 120 130
MBASUA ROUGE 16% | 20% | 38% | 66% | 85% | 94% | 135% | 95% | 42% | 20%
MEKOGHO 12% | 4% | 7% | 7% | 9% | 12% | 8% | 13% | 7% | 14%
MOKENDJO 54% | 73% | 87% |115%| 117% | 129% | 98% | 113% | 82% |296%
MONGUEMBA 73% |171% [251% | 739% | 405% | 743% | — _ = | -
MOPAMBI (aq) 0% | 0% | 0% | 0% | 0% _ _ _ = | -
MUBALA 45% | 53% | 52% | 61% | 838% | 108% | 127% | 132% | 66% | 51%
MUBALA 2 64% | 61% | 50% | 49% | 56% | 87% | 82% | 59% |74% | 64%
MUKULUNGU 10% | 7% | 5% | 4% | 3% | 5% | 5% | 4% | 4% | 5%
MUSIZI 43% | 41% | 26% | 32% | 76% | 81% | 48% _ = | -
MUVAKA 28% | 37% | 88% | 38% | 40% | 42% | 58% | 41% |41% | 32%
NDONG ELI 102% | 180% |231% [301% | 448% [1126%) _ = | -
NIEUK 70% |125%[126%/240%| — _ _ _ = | -
NKA 12% | 12% | 14% | 80% | 50% | 71% | 126% | 155% | 98% [302%
NOM ANDOK 9% | 7% | 138% | 20% | 19% | 49% | 31% | 32% | 20% | 16%
NTOM 0% | 0% | 0% | 0% | 0% | 0% _ _ = | -
OBOTO 8% | 7% | 7% | 18% | 19% | 29% | 16% | 15% | 21% | 20%
OHIA 58% | 67% | 65% |114%| 158% | 200% | 117% | 74% | 45% | 48%
OKAN 27% | 25% | 21% | 83% | 48% | 32% | 88% | 67% | 85% | 26%
OLENE 6% | 5% | 4% | 7% | 11% | 18% | 19% | 25% | 138% | 19%
OLON 56% | 63% | 60% | 71% | 110% | 196% | 200% | 144% | 92% | -
OMVONG 38% | 61% | 77% |143%| 245% | 232% | 126% | 07% | 75% | 88%
OSOMZO 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0%
OSSANG ELI 19% | 22% | 17% | 88% | 49% | 57% | 02% | 65% | 35% [108%
OWUI 87% | 41% | 41% | 80% | 116% | 131% | 126% | 154% [117%] 27%
DR re VAIER 104% | 250% | 319% | 733% |2378%| - - - | -
PAKA 9% | 2% [46% | -— _ _ _ _ = | -
PARASOLIER 58% |108% [171% |398%| 802% |1588%|3551%|10457%| -— | —
SAMANEA 0% | 0% | 0% | 0% | 0% | 0% | 0% _ = | -
SENE 24% | 29% | 29% | 87% | 40% | 41% | 35% | 57% | 35% | 134%
SET 139% | 256% | 325% [750% | 638% |[1604%| _ = | -
TALI YAOUNDE 39% | 31% | 14% | 15% | 52% | 85% | 93% | 34% | 9% | 1%
TRICHILIA 0% | — | — | — _ _ _ _ = | -
VESEMBATA 18% | 17% | 19% | 30% | 44% | 68% | 137% | 225% | — | -
WAMBA 27% | 31% | 28% | 87% | 50% | 74% | 66% | 73% | 91% | 102%
YEKE 35% | 48% | 51% | 59% | 74% | 85% | 100% | 77% |71% | 97%
| FORET
RESSOURCES UFA Missa page 198

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE

FORESTIERE

JE LikoualaTimber.

Tableau 40 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 35 ans,
avec un taux de prélèvement de 100% pour chacune des essences

DMA fixé (en cm)
Essence

40 50 60 70 80 90 100 110 120 130
Groupe 1
ACAJOU 27% 24% 21% 21% 24% 41% 51% 64% 46% 39%
ANINGRE 49% 65% 70% 87% | 101% | 155% | 202% | 272% | 139% | 47%
ANZEM NOIR 15% 15% 14% 22% 32% 49% 57% 65% 69% | 112%
AYOUS 8% 12% 13% 18% 22% 35% 49% 76% 76% 83%
AZOBE 14% 11% 10% 14% 18% 29% 44% 55% 54% 66%
BAHIA 14% 66% 79% — . . — . . —
BOSSE CLAIR 62% 58% 39% 47% 49% 56% 80% 298% | 274% | 83%
DIBETOU 33% 26% 20% 21% 23% 31% 37% 40% 39% 68%
DOUSSIE 119% | 137% | 109% | 82% 44% 53% 52% 49% 43% | 130%
IROKO 85% 43% 41% 62% 78% 92% 85% 156% | 115% | 400%
KOSIPO 58% 45% 32% 25% 21% 25% 25% 35% 26% 36%
KOTO1 380% 30% 33% 61% 86% | 116% | 90% 50% 25% 18%
LONGHI BLANC 122% | 245% | 333% | 626% | 743% | 415% | 157% 80% 99% 40%
NIOVE 40% 53% 53% 88% | 140% | 197% | 146% | 123% 51% 50%
PADOUK 46% 58% 63% | 115% | 169% | 264% | 201% | 344% | 432% | 259%
SAPELLI 17% 14% 12% 16% 19% 27% 37% 52% 44% 46%
SIPO 40% 35% 26% 29% 25% 20% 19% 23% 20% 16%
TALI 19% 25% 29% 41% 58% 94% | 145% | 219% | 205% | 275%
TIAMA BLANC 81% 67% 46% 48% 51% 65% 72% 86% 67% 78%
Groupe 2
BILINGA 13% 26% 26% 3% 54% 83% | 105% 2% 153% | 58%
DOUSSIE BELA 155% | 261% | 333% | 936% | 635% | 1780% — . . —
EYONG 34% 40% 44% 98% | 114% | 131% | 90% 46% 29% 17%
KOTIBE 101% | 123% | 115% | 132% | 313% | 1300% | 388% 83% 12% —
LIMBA 12% 18% 25% 51% | 113% | 241% | 328% | 533% | 377% | 245%
MAMBODE 22% 16% 10% 2% 12% 16% 17% 0% 4% 3%
PAO ROSA 13% 19% 39% | 125% | 160% . — . . —
TIAMA NOIR 40% 42% 47% 68% 89% | 134% | 156% | 189% | 113% | 73%
WENGE 34% 12% 20% 36% . . — . . —
Groupe 3
AIELE 32% 27% 23% 16% 22% 44% 41% 35% 27% 28%
AKO 47% 41% 29% 28% 27% 41% 42% 47% 35% 39%
ALONE 12% 13% 10% 15% 14% 16% 17% 31% 15% 7%
BETE 41% 99% 85% 385% | 139% | 72% 28% 7% 1% 0%
DIANIA 38% 56% 61% 77% 88% 86% 80% 78% 51% 36%
DIFOU 386% 51% 31% 74% | 235% | 79% 18% 3% 0% —
EKOUNE1 104% | 154% | 138% | 159% | 174% | 74% 97% 20% 3% —
EKOUNE2 10% 14% 22% 10% 35% | 106% | 24% 38% 9% —
EMIEN 13% 18% 21% 7% 61% 74% 78% 90% 85% 81%

| FORET
RESSOURCES UFA Missa page 199

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.
DMA fixé (en cm)
Essence
40 50 60 70 80 90 100 110 120 130
ESSESSANG 21% 28% 32% 45% 65% 106% | 136% | 200% | 250% | 384%
FARO 138% 16% 14% 19% 18% 31% 57% 47% 51% 33%
FROMAGER 20% 24% 18% 20% 27% 57% 55% 71% 92% | 124%
ILOMBA1 50% 55% 53% 83% | 112% | 163% | 174% | 222% 124% | 104%
ILOMBA2 383% 31% 36% 382% 59% | 340% | 320% 97% 20% S
KAPOKIER 0% 0% 0% 0% 0% 0% S So So S
LONGHI BOUK 22% 22% 21% 40% 63% 93% 84% 114% 59% 74%
LONGHI ROUGE 20% 22% 22% 386% 45% 68% 87% 138% 99% 85%
LOTOFA 388% 53% 59% | 113% | 149% | 181% | 81% 43% 12% 27%
ONZABILI1 36% 37% 31% 388% 46% 54% 78% 88% 41% | 109%
ONZABILI2 42% 39% 14% 18% 7% 39% 39% 137% So S
TCHITOLA 19% 19% 20% 27% 37% 55% 49% 58% 46% 82%
TOLA = = = = = = = = = =
Groupe 4
AFANE 36% 64% 87% | 206% | 250% | 850% | 178% So So S
AFINA 107% | 138% | 114% | 171% | 128% So S So So S
AKOT 45% 74% 78% | 186% | 165% | 157% | 182% | 240% 62% 11%
ANDOK 34% 25% 20% 56% 71% So S So So S
ANGUEUK 17% 25% 9% 47% 90% 149% | 174% | 197% 124% | 241%
ANGYLOCALYX 62% | 111% | 149% | 224% | 195% | 245% | 48% 7% % 33%
BAKOKO 148% | 196% | 241% | 254% | 467% | 143% | 86% 59% 86% 32%
BILINGA PANTANOS 86% _ _ S So So S So So S
BLIGHIAT 29% 38% 34% 46% 73% 114% | 75% 159% 37% S
BLIGHIA2Z 0% 0% 0% 0% 0% 0% S So So S
BODIOA 20% 22% 24% 31% 44% 78% 74% 117% 84% | 173%
BONG 109% | 143% | 157% | 174% | 265% | 183% | 179% 64% So S
BOSSE FONCE 256% | 456% | 243% 9% 28% 15% 15% 4% 17% 3%
CELTIS1 0% 0% 0% 0% 0% 0% S So So S
CELTIS2 0% 0% _ S So So S So So S
CROTON, EZA 0% 0% 0% 0% 0% So S So So S
DABEMA 25% 25% 22% 23% 25% 32% 42% 51% 45% 39%
DJAKA 29% 49% 5% | 128% | 209% | 250% | 202% | 110% 0% 59%
DRRGENNIER ALEN | 'o% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0%
DRYPETES 0% 0% 0% 0% So So S So So S
EBENE 326% | 262% | 81% 45% 67% 60% 12% So So S
EBENE NOIR 21% 385% 31% 55% 46% 65% 81% 112% 76% S
EBENE2 0% 0% 0% 0% So So S So So S
EBENE3 0% 0% 0% 0% So So S So So S
EBIARA D _ _ S So So S So So S
EBOBOA 0% 0% _ S So So S So So S
EBOM 389% 70% 95% | 192% | 253% | 218% | 566% — — —
EDJEFOC 0% 0% 0% 0% 0% 0% — — — —
| FORET
RESSOURCES UFA Missa page 200

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

DMA fixé (en cm)
Essence

40 50 60 70 80 90 100 110 120 130
EDJIP MBAZOA 31% | 67% | 120% | 262% | 206% | 466% | 79% — — —
EGUIM 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% 0% | 0%
EHONGO 409% | 345% | — _ - - _ - - _
EKANGOLA 38% | 41% | 49% | 89% | 95% | 162% | 136% | 128% | 60% | 105%
EKEM 0% | 0% | 0% | 0% | 0% | 0% | 0% — — —
EKEM2 0% | 0% | 0% — — — — — — —
EKOULE BANG 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% 0% | 0%
ESENG 24% | 29% | 30% | 36% | 42% | 58% | 77% | 140% | 131% | 259%
ESSIA 53% | 69% | 67% | 91% | 107% | 128% | 167% | 186% | 127% | 117%
ETOUP 94% | 127% | 107% | 170% | 125% | 180% | 113% — — —
EVEGVEU 7% | 8% | 9% | 18% | 20% | 26% | 34% | 40% | 21% | 43%
EVEUSS 26% | 25% | 19% | 25% | 30% | 41% | 41% | 45% | 37% | 43%
HOMALIUM 0% | 0% | 0% | 0% | 0% | 0% | 0% 0% 0% | 0%
IATANDZA 38% | 41% | 35% | 45% | 71% | 90% | 112% | 140% | 113% | 56%
KANDAi 82% | 103% | 90% | 105% | 114% | 72% | 81% | 84% | 55% | 146%
KODABEMA 25% | 29% | 30% | 43% | 49% | 62% | 64% | 60% | 46% | 36%
KOTO2 83% | 134% | 112% | 152% | 220% | 163% | 331% | 108% | 27% —
LATI 52% | 44% | 32% | 38% | 50% | 70% | 61% | 86% | 41% | 33%
LIMBALI 27% | 18% | 17% | 33% | 43% | 84% | 165% | 169% | 74% | 63%
MANILKARA 46% | 45% | 42% | 58% | 72% | 99% | 114% | 144% | 100% | 107%
MAYINGADJE 1 39% | 46% | 48% | 62% | 81% | 130% | 156% | 547% — —
MBASUA ROUGE 18% | 32% | 42% | 75% | 99% | 112% | 161% | 118% | 53% | 25%
MEKOGHO 13% | 6% | 7% | 8% | 10% | 13% | 9% | 14% | 8% | 15%
MOKENDJO 59% | 83% | 102% | 135% | 142% | 158% | 116% | 138% | 101% | 345%
MONGUEMBA 79% | 194% | 301% | 924% | 552% |[1042%| — — — —
MOPAMBI (aq) 0% | 0% | 0% | 0% | 0% — — — — —
MUBALA 48% | 59% | 60% | 70% | 95% | 125% | 151% | 161% | 86% | 65%
MUBALA 2 68% | 70% | 60% | 58% | 65% | 99% | 97% | 73% | 87% | 76%
MUKULUNGU 11% | 8% | 6% | 5% | 4% | 5% | 6% 5% 5% | 5%
MUSIZI 47% | 47% | 31% | 37% | 84% | 94% | 60% — — —
MUVAKA 30% | 41% | 44% | 44% | 46% | 49% | 66% | 49% | 48% | 38%
NDONG ELI 106% | 201% | 276% | 377% | 575% |1471%| - - _
NIEUK 76% | 142% | 152% | 289% | — — — — — —
NKA 13% | 14% | 16% | 33% | 56% | 81% | 145% | 186% | 124% | 360%
NOM ANDOK 10% | 8% | 14% | 22% | 22% | 54% | 36% | 37% | 24% | 19%
NTOM 0% | 0% | 0% | 0% | 0% | 0% — — — —
OBOTO 9% | 8% | 7% | 14% | 21% | 33% | 19% | 17% | 24% | 32%
OHIA 64% | 77% | 77% | 182% | 188% | 245% | 151% | 95% | 56% | 57%
OKAN 29% | 28% | 24% | 36% | 49% | 37% | 92% | 79% | 100% | 35%
OLENE 7% | 6% | 4% | 8% | 13% | 20% | 22% | 28% | 15% | 21%
OLON 61% | 72% | 71% | 83% | 127% | 228% | 245% | 187% | 121% | -
OMVONG 41% | 68% | 89% | 165% | 292% | 203% | 160% | 126% | 93% | 105%

| FORET
RESSOURCES UFA Missa

: MANAGEMENT

Plan d'Aménagement - 2009 -2038 page 201

REPUBLIQUE DU CONGO J
MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.
DMA fixé (en cm)
Essence
40 50 60 70 80 90 100 410 120 130

OSOMZO 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
OSSANG ELI 21% 24% 20% 36% 54% 65% | 106% 78% 44% | 122%
OWUI 40% 47% 47% 91% | 135% | 158% | 155% | 189% | 147% | 38%
DNpR TER | 108% | 275% | 382% | o20% |176%) - | - - = | -
PAKA 11% | 3% | 48% | —- = = = = = =
PARASOLIER 58% | 112% | 189% | 459% | 968% | 2037% | 4964% | 16278% . —
SAMANEA 0% 0% 0% 0% 0% 0% 0% — — —
SENE 26% 33% 34% 42% 46% 47% 41% 64% 41% | 149%
SET 153% | 301% | 408% | 976% | 882% | 2302% — . . —
TALI YAOUNDE 41% 35% 18% 17% 55% 94% | 109% 45% 14% 3%
TRICHILIA 0% — — — . . — . . —
VESEMBATA 19% 19% 21% 33% 50% 77% | 156% | 267% . —
WAMBA 30% 35% 33% 42% 56% 84% 78% 87% 107% | 122%
YEKE 38% 54% 59% 68% 86% | 100% | 118% 94% 86% | 114%

Tableau 41 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 40 ans,
avec un taux de prélèvement de 100% pour chacune des essences

DMA fixé (en cm)

Essence
40 50 60 70 80 90 100 110 120 130
Groupe 1
ACAJOU 28% | 27% | 24% | 24% 7% 4% 56% 71% 53% | 46%
ANINGRE 50% | 69% | 78% | 99% | 115% | 175% | 234% | 323% | 177% | 67%
ANZEM NOIR 16% | 16% | 16% | 23% 34% 53% 63% 73% 78% | 126%
AYOUS 8% 12% | 14% 19% 24% 37% 51% 80% 84% | 94%
AZOBE 15% | 12% | 11% 15% 19% 31% 47% 60% 62% | 74%
BAHIA 15% | 70% | 88% — . — . . . .
BOSSE CLAIR 67% | 66% | 46% | 53% 55% 63% 90% 331% | 325% | 110%
DIBETOU 34% | 29% | 28% | 24% 26% 33% 40% 45% 44% | 74%
DOUSSIE 119% | 148% | 129% | 102% | 57% 62% 59% 56% 50% | 140%
IROKO 36% | 46% | 47% | 69% 86% | 104% | 99% 178% | 137% | 462%
KOSIPO 61% | 51% | 38% | 30% 24% 28% 28% 38% 29% | 40%
KOTO1 32% | 33% | 37% | 66% 95% | 132% | 106% 61% 31% | 22%
LONGHI BLANC 128% | 274% | 396% | 776% | 965% | 572% | 229% | 112% | 118% | 49%
NIOVE 44% | 59% | 60% 9% | 161% | 232% | 178% | 150% 3% | 58%
PADOUK 48% | 64% | 71% | 128% | 191% | 307% | 248% | 424% | 537% | 336%
SAPELLI 18% | 16% | 13% 17% 20% 29% 40% 56% 50% | 52%
SIPO 41% | 38% | 31% | 33% 28% 23% 21% 25% 22% | 18%
TALI 19% | 26% | 31% | 44% | 62% | 102% | 159% | 247% | 243% | 334%
TIAMA BLANC 85% | 76% | 55% | 56% 58% 73% 82% 98% 78% | 90%
Groupe 2
BILINGA 14% | 27% | 28% | 47% 60% 92% | 119% | 108% | 177% | 72%
| FORET
RESSOURCES UFA Missa page 202

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.
DMA fixé (en cm)
Essence

40 50 60 70 80 90 100 110 120 | 130
DOUSSIE BELA 155% | 280% | 387% | 1149%| 829% | 2385% — — — —
EYONG 37% | 45% | 49% | 108% | 130% | 153% | 109% 57% 34% | 20%
KOTIBE 110% | 141% | 137% | 156% | 365% | 1555% | 512% | 127% | 23% .
LIMBA 11% | 18% | 25% | 53% | 116% | 253% | 361% | 622% | 477% | 386%
MAMBODE 23% | 18% | 11% 13% 13% 17% 18% 43% 38% | 38%
PAO ROSA 14% | 21% | 42% | 137% | 184% — — — — —
TIAMA NOIR 42% | 46% | 53% | 76% | 100% | 151% | 181% | 224% | 140% | 93%
WENGE 37% | 15% | 22% | 38% . — . . . .
Groupe 3
AIELE 34% | 31% | 26% 18% 24% 47% 46% 40% 31% | 32%
AKO 50% | 46% | 34% | 32% 31% 45% 46% 53% 41% | 44%
ALONE 183% | 14% | 11% 16% 15% 17% 19% 33% 18% 9%
BETE 42% | 105% | 97% | 45% | 153% | 83% 36% 12% 3% 0%
DIANIA 41% | 61% | 69% | 87% | 100% | 100% | 93% 91% 0% 3%
DIFOU 40% | 57% | 36% | 81% | 259% | 98% 26% 5% 1% .
EKOUNE1 115% | 178% | 165% | 191% | 210% | 92% | 114% 26% 4% .
EKOUNE2 11% | 15% | 24% 12% 37% | 116% | 30% 42% 11% —
EMIEN 13% | 19% | 22% | 39% 65% 81% 89% 103% | 99% | 95%
ESSESSANG 21% | 29% | 34% | 49% 70% | 115% | 150% | 227% | 293% | 459%
FARO 14% | 17% | 15% | 20% 20% 33% 61% 53% 58% | 38%
FROMAGER 20% | 25% | 21% | 23% 29% 59% 59% 78% 103% | 139%
ILOMBA1 53% | 61% | 61% | 93% | 127% | 188% | 206% | 267% | 156% | 129%
ILOMBA2 36% | 35% | 40% | 36% 64% | 368% | 375% | 129% | 32% .
KAPOKIER 0% 0% 0% 0% 0% 0% . . . .
LONGHI BOUK 23% | 24% | 28% | 44% 69% | 105% | 98% 131% | 71% | 86%
LONGHI ROUGE 21% | 24% | 24% | 39% 50% 76% 99% 158% | 118% | 102%
LOTOFA 41% | 59% | 67% | 126% | 170% | 213% | 102% 54% 16% 29%
ONZABILIT 388% | 41% | 85% | 43% 51% 60% 87% 101% | 50% | 121%
ONZABILI2 44% | 44% | 17% | 20% 9% 40% 43% 148% . .
TCHITOLA 20% | 21% | 22% | 29% 40% 60% 55% 66% 53% | 91%
TOLA — — — — . — . . . .
Groupe 4
AFANE 388% | 70% | 98% | 235% | 298% | 1040% | 240% — — —
AFINA 117% | 159% | 137% | 202% | 149% — . . . .
AKOT 49% | 82% | 90% | 155% | 193% | 190% | 161% | 285% | 80% | 17%
ANDOK 386% | 28% | 23% | 60% 78% — — — — —
ANGUEUK 18% 6% | 31% | 51% 98% | 168% | 203% | 237% | 155% | 287%
ANGYLOCALYX 67% | 124% | 173% | 266% | 239% | 302% | 64% 10% 1% 34%
BAKOKO 159% | 226% | 291% | 314% | 578% | 190% | 114% 73% 98% | 39%
BILINGA PANTANOS 89% — — — . — . . . .
BLIGHIA 32% | 42% | 88% | 52% 81% | 129% | 89% 183% | 46% —
BLIGHIA2 0% 0% 0% 0% 0% 0% . . . .

| FORET
RESSOURCES UFA Missa page 203

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l
MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.
DMA fixé (en cm)
Essence

40 50 60 70 80 90 100 110 120 130
BODIOA 21% 4% 7% 4% 48% 86% 4% 133% 9% | 199%
BONG 115% | 161% | 185% | 209% | 317% | 227% | 223% 85% . .
BOSSE FONCE 285% | 547% | 316% | 95% 35% 18% 17% 5% 18% | 46%
CELTIS1 0% 0% 0% 0% 0% 0% — — — —
CELTIS2 0% 0% — — . — . . . .
CROTON, EZA 0% 0% 0% 0% 0% — — — — —
DABEMA 26% | 28% | 25% | 26% 27% 35% 46% 56% 52% | 45%
DJAKA 30% | 53% | 83% | 143% | 241% | 299% | 252% | 142% | 42% | 67%
DRAGONNIER, ALEN OKPWE 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
DRYPETES 0% 0% 0% 0% . — . . . .
EBENE 372% | 326% | 108% | 56% 76% 69% 16% . . .
EBENE NOIR 22% | 88% | 85% | 61% 52% 73% 92% 128% | 90% —
EBENE2 0% 0% 0% 0% . — . . . .
EBENE3 0% 0% 0% 0% — — — — — —
EBIARA — — — — . — . . . .
EBOBOA 0% 0% — — . — . . . .
EBOM 42% | 77% | 107% | 219% | 301% | 270% | 697% — — —
EDJEFOC 0% 0% 0% 0% 0% 0% . . . .
EDJIP MBAZOA 3% | 73% | 135% | 304% | 253% | 574% | 106% . . .
EGUIM 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
EHONGO 446% | 417% — — . — . . . .
EKANGOLA 39% | 45% | 54% | 97% | 106% | 182% | 160% | 155% | 77% | 123%
EKEM 0% 0% 0% 0% 0% 0% 0% . . .
EKEM2 0% 0% 0% — . — . . . .
EKOULE BANG 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
ESENG 25% | 32% | 33% | 40% 47% 64% 86% 156% | 153% | 302%
ESSIA 55% | 75% | 76% | 104% | 122% | 148% | 195% | 221% | 157% | 145%
ETOUP 101% | 144% | 126% | 199% | 150% | 214% | 139% — — —
EVEGVEU 7% 8% 10% | 20% 22% 29% 38% 44% 25% | 48%
EVEUSS 28% | 28% | 22% | 28% 33% 44% 45% 50% 42% | 48%
HOMALIUM 0% 0% 0% 0% 0% 0% 0% 0% 0% 0%
IATANDZA 40% 5% 0% | 50% 78% | 102% | 128% | 162% | 136% | 70%
KANDA1 88% | 117% | 105% | 123% | 134% | 87% 94% 98% 65% | 163%
KODABEMA 26% 2% 3% 7% 5% 69% 72% 70% 54% 2%
KOTO2 89% | 150% | 132% | 179% | 259% | 200% | 400% | 140% | 39% .
LATI 57% | 50% | 37% | 42% 55% 78% 70% 97% 50% | 39%
LIMBALI 29% | 21% | 19% | 35% 47% 92% | 185% | 198% | 94% | 77%
MANILKARA 49% | 51% | 48% | 65% 81% | 112% | 132% | 168% | 121% | 128%
MAYINGADJE1 41% | 51% | 54% | 69% 91% | 147% | 182% | 638% . .
MBASUA ROUGE 19% 5% | 47% | 83% | 113% | 130% | 189% | 143% 6% | 30%
MEKOGHO 15% 7% 8% 8% 11% 14% 10% 15% 9% 16%
MOKENDJO 3% 2% | 116% | 156% | 167% | 188% | 142% | 165% | 122% | 397%

| FORET
RESSOURCES UFA Missa page 204

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LiKoualaTimber.
DMA fixé (en cm)
Essence

40 50 60 70 80 90 100 110 120 130
MONGUEMBA 84% | 213% | 851% |[1128% |) 724% |1422% | — _ _ _
MOPAMBI (aq) 0% | 0% | 0% | 0% | 0% _ _ _ _ _
MUBALA 50% | 65% | 68% | 80% | 107% | 142% | 176% | 191% | 108% | 80%
MUBALA 2 72% | 79% | 70% | 68% | 74% | 111% | 111% | 87% | 102% | 88%
MUKULUNGU 12% | 9% | 6% | 5% | 4% | 6% | 6% 5% | 5% | 6%
MUSIZI 50% | 53% | 387% | 42% | 91% | 106% | 71% _ _ _
MUVAKA 33% | 45% | 49% | 50% | 52% | 55% | 74% | 56% | 55% | 44%
NDONG ELI 108% | 217% | 318% | 456% | 719% | 1880%| — _ _ _
NIEUK 80% | 157% | 177% | 842% | — _ _ _ _ _
NKA 18% | 15% | 18% | 35% | 61% | 90% | 168% | 216% | 152% | 425%
NOM ANDOK 11% | 9% | 15% | 23% | 24% | 58% | 41% | 42% | 28% | 22%
NTOM 0% | 0% | 0% | 0% | 0% | 0% _ _ _ _
OBOTO 9% | 8% | 8% | 15% | 22% | 36% | 22% | 19% | 26% | 35%
OHIA 70% | 87% | 89% | 150% | 218% | 298% | 190% | 121% | 70% | 66%
OKAN 81% | 31% | 27% | 40% | 53% | 43% | 101% | 90% | 115% | 44%
OLENE 8% | 6% | 4% | 0% | 14% | 22% | 24% | 30% | 17% | 23%
OLON 64% | 80% | 81% | 95% | 144% | 261% | 292% | 234% | 156% | —
OMVONG 43% | 75% | 100% | 187% | 339% | 358% | 218% | 161% | 115% | 124%
OSOMZO 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0% | 0%
OSSANG ELI 22% | 27% | 22% | 89% | 59% | 73% | 119% | 92% | 58% | 135%
OWUI 44% | 52% | 58% | 101% | 153% | 186% | 187% | 228% | 180% | 51%
DR re VAIER 109% | 293% | 437% |1181%|4006%|  — - - - | -
PAKA 18% | 5% | 49% | — _ _ _ _ _ _
PARASOLIER 56% | 113% | 201% | 500% | 1128% | 2505% |6550%|23548%) — _
SAMANEA 0% | 0% | 0% | 0% | 0% | 0% | 0% _ _ _
SENE 28% | 36% | 37% | 47% | 52% | 58% | 47% | 72% | 48% | 163%
SET 168% | 342% | 495% |1235%[1181%|3211%| — _ _ _
TALI YAOUNDE 43% | 39% | 22% | 20% | 57% | 101% | 123% | 56% | 20% | 5%
TRICHILIA 0% | — Eu _ _ _ _ _ _ _
VESEMBATA 20% | 21% | 238% | 36% | 54% | 85% | 174% | 309% | — _
WAMBA 32% | 39% | 37% | 47% | 62% | 94% | 89% | 100% | 123% | 142%
YEKE 41% | 59% | 66% | 77% | 98% | 114% | 187% | 112% | 102% | 132%

| FORET
RESSOURCES UFA Missa page 205

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Tableau 42 : Evolution des taux de reconstitution en effectifs pour l’ensemble des essences objectif
en fonction de la durée de la rotation, avec les DMA fixés sur l’UFA Missa et un
prélèvement de 100%

Durée de rotation Taux de reconstitution
10 ans 20%
15 ans 29%
20 ans 38%
25 ans 46%
30 ans 54%
35 ans 62%
40 ans 69%
Tableau 43 : Taux de reconstitution obtenus pour les essences objectif et les essences de promotion
à court et moyen terme, avec un taux de prélèvement de 100% et une rotation de 30 ans
nn en] rade
DMA fixé Année 30 | "econstitution en
Groupe / Essence effectifs pour une
(cm) Année 0 fin de la | ;otation de 30 ans
première Ce)
rotation)
Groupe 1
ACAJOU 90 0,103 0,039 38%
ANINGRE 60 0,065 0,039 60%
ANZEM NOIR 90 0,049 0,022 44%
AYOUS 100 0,161 0,073 45%
AZOBE 90 0,063 0,017 27%
BAHIA 50 0,002 0,001 61%
BOSSE CLAIR 70 0,020 0,008 41%
DIBETOU 100 0,032 0,011 33%
DOUSSIE 60 0,028 0,025 87%
IROKO 70 0,027 0,015 55%
KOSIPO 90 0,072 0,016 22%
KOTO1 70 0,027 0,015 55%
LONGHI BLANC 60 0,045 0,123 271%
NIOVE 70 0,123 0,094 76%
PADOUK 80 0,053 0,077 145%
SAPELLI 90 0,445 0,109 24%
SIPO 80 0,034 0,007 22%
TALI 90 0,131 0,112 85%
TIAMA BLANC 90 0,073 0,042 58%
Total Groupe 1 1,554 0,844 54%
| FORET
RESSOURCES UFA Missa page 206

| MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Effectifs des tiges de DHP Taux de
> DMA (tiges / ha) ti
DMA fixé Année 30 reconstitution en
Groupe / Essence effectifs pour une
(cm) Année 0 (fin de la | /otation de 30 ans
première (%)
rotation)
BILINGA 70 0,021 0,008 39%
DOUSSIE BELA 60 0,021 0,058 272%
EYONG 70 0,048 0,042 87%
KOTIBE 60 0,040 0,038 95%
LIMBA 70 0,242 0,118 49%
MAMBODE 90 0,018 0,003 14%
PAO ROSA 60 0,005 0,002 35%
TIAMA NOIR 80 0,017 0,014 78%
WENGE 60 0,001 0,000 18%
Total Groupe 2 0,417 0,284 68%
AIELE 90 0,013 0,005 40%
AKO 90 0,043 0,016 37%
ALONE 70 0,027 0,004 14%
BETE 60 0,001 0,001 73%
DIANIA 80 0,091 0,068 75%
DIFOU 70 0,002 0,001 66%
EKOUNE1 60 0,029 0,032 112%
EKOUNE2 80 0,003 0,001 32%
EMIEN 90 0,057 0,037 65%
ESSESSANG 90 0,124 0,120 97%
FARO 70 0,034 0,006 17%
FROMAGER 80 0,018 0,004 24%
ILOMBA1 80 0,129 0,125 97%
ILOMBA2 80 0,005 0,003 53%
KAPOKIER 60 0,000 0,000 0%
LONGHI BOUK 80 0,055 0,031 56%
LONGHI ROUGE 80 0,087 0,034 40%
LOTOFA 70 0,013 0,013 100%
ONZABILI 80 0,023 0,010 41%
ONZABILI2 70 0,003 0,001 16%
TCHITOLA 90 0,052 0,025 49%
Total Groupe 3 0,813 0,538 66%
AFANE 70 0,016 0,029 178%
AFINA 60 0,023 0,021 93%
AKOT 70 0,029 0,034 117%
ANDOK 70 0,005 0,003 51%
ANGUEUK 80 0,068 0,055 80%
| FORET
RESSOURCES UFA Missa page 207

| MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Effectifs des tiges de DHP Taux de
DMA fixé > DMA gere 30 reconstitution en
Groupe / Essence effectifs pour une
(cm) Année 0 (fin de la | /otation de 30 ans
première (%)
rotation)
ANGYLOCALYX 60 0,045 0,057 126%
BAKOKO 60 0,026 0,050 195%
BLIGHIAf 70 0,076 0,081 41%
BODIOA 80 0,076 0,030 39%
BONG 60 0,008 0,010 129%
BOSSE FONCE 60 0,005 0,009 180%
DABEMA 90 0,147 0,042 29%
DJAKA 60 0,047 0,032 67%
EBENE 60 0,004 0,003 59%
EBENE NOIR 50 0,118 0,037 31%
EBOM 70 0,029 0,047 164%
EDJIP MBAZOA 60 0,065 0,068 104%
EKANGOLA 70 0,005 0,004 81%
ESENG 70 0,092 0,029 32%
ESSIA 70 0,837 0,659 79%
ETOUP 60 0,017 0,015 87%
EVEGVEU 90 0,097 0,023 24%
EVEUSS 70 0,084 0,019 23%
IATANDZA 80 0,068 0,043 63%
KANDA 60 0,035 0,026 74%
KODABEMA 80 0,022 0,010 43%
KOTO2 60 0,023 0,021 92%
LATI 80 0,066 0,029 44%
LIMBALI 90 0,016 0,012 75%
MANILKARA 90 0,345 0,297 86%
MAYINGADJE 1 80 0,015 0,011 71%
MBASUA ROUGE 80 0,054 0,046 85%
MEKOGHO 60 0,041 0,003 7%
MOKENDJO 70 0,066 0,076 115%
MONGUEMBA 60 0,037 0,092 251%
MUBALA 80 0,125 0,104 83%
MUBALA 2 80 0,022 0,012 56%
MUKULUNGU 70 0,145 0,006 4%
MUSIZI 80 0,003 0,003 76%
MUVAKA 70 0,015 0,006 38%
NDONG ELI 60 0,016 0,037 231%
NIEUK 60 0,003 0,004 126%
NKA 80 0,045 0,023 50%
NOM ANDOK 70 0,013 0,003 20%
OBOTO 80 0,033 0,006 19%)
| FORET
RESSOURCES UFA Missa page 208

| MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Effectifs des tiges de DHP Taux di
> DMA (tiges / ha) nee

DMA fixé Année So | econstitution en

Groupe / Essence nnée effectifs pour une

(cm) Année 0 (fin de la | /otation de 30 ans

première Ce)
rotation)
OHIA 80 0,109 0,172 158%
OKAN 70 0,007 0,002 33%
OLENE 80 0,098 0,011 11%
OLON 70 0,026 0,019 71%
OMVONG 70 0,116 0,165 143%
OSOMZO 70 0,041 0,000 0%

OSSANG ELI 70 0,088 0,029 33%
OWUI 70 0,073 0,059 80%
OYANG, POIVRIER D'ETHIOPIE 60 0,014 0,046 319%
PARASOLIER 70 0,149 0,593 398%
SENE 80 0,029 0,012 40%
SET 60 0,079 0,257 325%
TALI YAOUNDE 80 0,004 0,002 52%
VESEMBATA 80 0,007 0,003 44%
WAMBA 80 0,111 0,055 50%
YEKE 80 0,080 0,059 74%
Total Groupe 4 4,163 8,662 88%

Tableau 44 : Taux de reconstitution obtenus avec les DMA fixés sur l’UFA Missa avec une rotation

de 30 ans
Taux de reconstitution
Groupe / Essence em) | Prélèvement de | Frame
100 % dendrométrique
Groupe 1
ACAJOU 90 38% 55%
ANINGRE 60 60% 76%
ANZEM NOIR 90 44% 72%
AYOUS 100 45% 61%
AZOBE 90 27% 60%
BAHIA 50 61% 81%
BOSSE CLAIR 70 41% 53%
DIBETOU 100 33% 52%
DOUSSIE 60 87% 103%
IROKO 70 55% 67%
KOSIPO 90 22% 34%
KOTO1 70 55% 86%
LONGHI BLANC 60 271% 313%
NIOVE 70 76% 105%
PADOUK 80 145% 167%
| FORET

RESSOURCES UFA Missa page 209

| MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Taux de reconstitution
100 % tri
dendrométrique
SAPELLI 90 24% 34%
SIPO 80 22% 32%
TALI 90 85% 111%
TIAMA BLANC 90 58% 73%
Total Groupe 1 54% 72%
Groupe 2
BILINGA 70 39% 63%
DOUSSIE BELA 60 272% 293%
EYONG 70 87% 117%
KOTIBE 60 95% 134%
LIMBA 70 49% 70%
MAMBODE 90 14% 39%
PAO ROSA 60 35% 56%
TIAMA NOIR 80 78% 106%
WENGE 60 18% 38%
Total Groupe 2 68% 92%
Groupe 3
AIELE 90 40% 70%
AKO 90 37% 68%
ALONE 70 14% 50%
BETE 60 73% 104%
DIANIA 80 75% 104%
DIFOU 70 66% 98%
EKOUNE1 60 112% 143%
EKOUNE2 80 32% 58%
EMIEN 90 65% 105%
ESSESSANG 90 97% 129%
FARO 70 17% 37%
FROMAGER 80 24% 53%
ILOMBA1 80 97% 123%
ILOMBA2 80 53% 89%
KAPOKIER 60 0% 30%
LONGHI BOUK 80 56% 83%
LONGHI ROUGE 80 40% 68%
LOTOFA 70 100% 136%
ONZABILI 80 41% 66%
ONZABILI2 70 16% 57%
TCHITOLA 90 49% 69%
Total Groupe 3 66% 95%
| FORET

RESSOURCES UFA Missa page 210

| MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Taux de reconstitution
Groupe / Essence PRE | prélèvement de | Prélèvement
(cm) 100 % estimé par l'étude
° dendrométrique

Groupe 4

AFANE 70 178% 225%
AFINA 60 93% 119%
AKOT 70 117% 143%
ANDOK 70 51% 80%
ANGUEUK 80 80% 108%
ANGYLOCALYX 60 126% 154%
BAKOKO 60 195% 227%
BLIGHIA1 70 41% 74%
BODIOA 80 39% 65%
BONG 60 129% 158%
BOSSE FONCE 60 180% 212%
DABEMA 90 29% 68%
DJAKA 60 67% 112%
EBENE 60 59% 88%
EBENE NOIR 50 31% 77%
EBOM 70 164% 208%
EDJIP MBAZOA 60 104% 153%
EKANGOLA 70 81% 113%
ESENG 70 32% 65%
ESSIA 70 79% 109%
ETOUP 60 87% 132%
EVEGVEU 90 24% 47%
EVEUSS 70 23% 56%
IATANDZA 80 63% 103%
KANDA1 60 74% 102%
KODABEMA 80 43% 75%
KOTO2 60 92% 115%
LATI 80 44% 73%
LIMBALI 90 75% 111%
MANILKARA 90 86% 110%
MAYINGADJE1 80 71% 92%
MBASUA ROUGE 80 85% 132%
MEKOGHO 60 7% 43%
MOKENDJO 70 115% 163%
MONGUEMBA 60 251% 297%
MUBALA 80 83% 128%
MUBALA 2 80 56% 91%
MUKULUNGU 70 4% 23%
MUSIZI 80 76% 116%
MUVAKA 70 38% 72%

| FORET
RESSOURCES UFA Missa page 211

| MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.

Taux de reconstitution
Groupe / Essence en) Prélèvement de | Prélèvement
100 % estimé par l'étude
dendrométrique
NDONG ELI 60 231% 266%
NIEUK 60 126% 155%
NKA 80 50% 86%
NOM ANDOK 70 20% 48%
OBOTO 80 19% 48%
OHIA 80 158% 185%
OKAN 70 33% 61%
OLENE 80 11% 43%
OLON 70 71% 108%
OMVONG 70 143% 184%
OSOMZO 70 0% 0%
OSSANG ELI 70 33% 67%
OWUI 70 80% 130%
OYANG, POIVRIER D'ETHIOPIE 60 319% 346%
PARASOLIER 70 398% 437%
SENE 80 40% 76%
SET 60 325% 371%
TALI YAOUNDE 80 52% 80%
VESEMBATA 80 44% 72%
WAMBA 80 50% 73%
YEKE 80 74% 114%
Total Groupe 4 88% 115%
Tableau 45 : Taux de reconstitution obtenus par groupes, avec les DMA fixés sur l’UFA Missa et
pour une durée de rotation de 30 ans
Taux de reconstitution
Groupe / Essence Prélèvement de 100 | Prélèvement estimé
% par l'étude
dendrométrique

Groupe 1 54% 72%

Groupe 2 68% 92%

Groupe 3 66% 95%

Groupe 4 84% 115%

Groupe 1 à 4 74% 102%

Une durée de rotation de 30 ans garantit, avec les DMA fixés, un taux de reconstitution supérieur à
50% sur les effectifs des essences objectif, avec un prélèvement de 100%. Les remontées de DMA
effectuées garantissent également un taux de reconstitution supérieur à 75% pour l'ensemble des
essences objectif (Groupe 1) + essences de promotion (Groupes 2 à 4) et supérieur à 100%, pour ces
mêmes essences, avec le prélèvement estimé par l'Etude Dendrométrique. Les DMA fixés permettent
de répondre aux exigences fixées par les normes nationales d'aménagement.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 212

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Le présent Plan d'Aménagement fixe une durée de rotation de 30 ans pour la prochaine rotation à
effectuer sur l'UFA Missa.

4.6 CHOIX DES DIAMETRES MINIMA D'AMENAGEMENT (DMA)

Le DMA correspond au Diamètre à Hauteur de Poitrine (DHP) à partir duquel nous nous autorisons à
couper un arbre en vue de le valoriser. Le diamètre de l'arbre sur pied (ou DHP), avant abattage,
correspond à la moyenne de deux diamètres perpendiculaires mesurés à 1,3 m du sol, ou en
présence d’un empattement (ou de contreforts), à la naissance de celui-ci, ou dans le cas où il est
impossible de les mesurer (sur pied), le diamètre résultant de la circonférence mesurée au même
niveau”. Le DMA est fixé pour chaque essence.

Notre choix des DMA a été guidé par deux soucis °! :

+ s'appuyer sur les Diamètres Minimums d’Exploitabilité (DME) minimums réglementaires définis
par l’article 91 du décret n°2002-437 du 31 décembre 2002, fixant les conditions de gestion et
d'utilisation des forêts ;

+ assurer la durabilité des différentes essences : cette contrainte est difficile à appréhender pour
certaines essences, pour lesquelles nos résultats d'inventaire ne sont pas suffisamment précis,
et/ou dont le potentiel exploitable est très faible.

Les DMA ont été fixés de manière à atteindre 50% de reconstitution pour l’ensemble du groupe des
essences objectif, en cherchant également à améliorer la reconstitution des essences prises
individuellement.

Les taux de reconstitution obtenus pour chaque essence en fonction des DMA, pour une durée de
rotation de 30 ans, sont donnés par le Tableau 39 et le Tableau 43.

Les DMA adoptés sont donnés par le Tableau 47. Pour les essences du Groupe 4, tous les DMA ont
été fixés par défaut à 60 cm.

0 Article 91 du Décret n°2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des
forêts. Le fait que l'on doive apprécier le Diamètre Minimum d'Aménagement avant l'abattage implique que le
DHP soit mesuré avant abattage, sur écorce, et ne correspond pas au diamètre gros bout du füt, mesuré après
abattage. En cas de doute du respect du DMA (exemple diamètre gros bout de la première bille qui est très
petit), le seul contrôle incontestable passe par une visite de la souche. On peut ainsi, après abattage, évaluer la
hauteur à laquelle le DHP doit être mesuré (à 1,3 m, ou en cas d'empattement, au dessus des empattements) et
mesurer ce DHP sur la première bille issue du fût.

S! Conformément à la Directive n°6 pour l'aménagement des séries de production : « Détermination des
Diamètres Minima d'Aménagement (DMA) des essences à aménager. Ces DMA reprendront les Diamètres
Minimum d'Exploitabilité (DME) de référence, proposés par l'Administration Forestière.

Les résultats d'inventaire d'aménagement pourront conduire à la révision des DME de référence. Ces révisions
seront justifiées sur la base des éléments écologiques, économiques et techniques et des propositions faites
dans le plan d'aménagement seront approuvées par l'Administration Forestière.

[TD] FORET

TG RESSOURCES UFA Missa
7 ve. page 213
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Sur les 19 essences objectif, 14 ont vu leur DMA augmenter (par rapport au DME officiel) d’une
ou plusieurs classes de diamètre. Le sacrifice d’exploitabilité par rapport à la possibilité qui
aurait été obtenue en conservant les DME officiels est de l’ordre de 28%°°.

Nous étudions ci-dessous au cas par cas les essences dont le taux de reconstitution reste inférieur à
30% avec le DMA fixé, les histogrammes de structure de ces essences sont donnés par la Figure 8.

Essences objectifs dont le taux de reconstitution est inférieur à 30%

1 - Sapelli (24%)

Sur l’ensemble de l’'UFA Missa, cette essence a une structure globalement décroissante avec un pic
dans les classes 80 à 100 cm. Elle présente un bon potentiel d'avenir avec toutefois un léger déficit
dans les classes de diamètre 30 et 50. Le diamètre moyen du Sapelli sur l'UFA est de 73 cm.

Quel que soit le DMA fixé, le taux de reconstitution de cette essence reste faible, étant largement lié
au déficit en tiges de 30 à 50 cm de diamètre, qui est une constante. Cependant, les tiges de petit
diamètre (de 20 à 30 cm) sont assez abondantes et laissent espérer une reconstitution meilleure sur
les prochaines rotations.

Par sécurité, le DMA a été fixé à 90 cm de diamètre, soit 1 classe de diamètre au-dessus du DME
officiel, ce qui représente déjà pour LT un sacrifice d'exploitabilité conséquent, d'environ 12% du
volume disponible au dessus du DME (Cf. Tableau 17).

Nous avons également cherché à évaluer le potentiel laissé par l'exploitation en nombre de
semenciers. Pour ce faire, nous avons utilisé les résultats obtenus par Luc DURRIEU DE MADRON
en RCA. Le diamètre efficace de fructification du Sapelli est de 50-60 cm, nous avons considéré par
sécurité qu'aucune tige de diamètre inférieur ne fructifiait. Pour les classes de diamètre supérieures,
nous avons appliqué les pourcentages de fructification obtenus par Luc DURRIEU DE MADRON.

2 Cette évaluation a été faite sur l'ensemble de la série de production, sans actualisation dynamique (prise en
compte de l'accroissement/mortalité et de l'exploitation après inventaire d'aménagement).

% Luc DURRIEU DE MADRON, Guy ROBERT LUGARD, Barthélémy DIPAPOUNDII — Fructification du Sapelli
par classe de diamètre en forêt naturelle de Centrafrique

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 214
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 46 : Evaluation du nombre de semenciers de Sapelli résiduels après exploitation®*

Taux de Densités Densité de semenciers
Classes de Densité | prélèvement | après Taux de (tigesiha)
diamètre (tigesha) | et dégâts | exploitation | fructification |. après
d’exploitation | _(tiges/ha) Initiale | exploitation
20 à 50 cm 0,46 10% 0,42 0% 0,00 0,00
50 à 70 cm 0,19 10% 0,17 88% 0,17 0,15
70 à 80 cm 0,10 10% 0,09 100% 0,10 0,09
80 à 90 cm 0,12 10% 0,11 80% 0,10 0,09
90 à 100 cm 0,11 90% 0,01 93% 0,10 0,01
100 cm et plus 0,33 90% 0,03 87% 0,29 0,03
Total 1,32 0,83 0,76 0,37
soit 48,4%

Avec un taux de prélèvement de 86%, il restera en moyenne 0,38 sapelli/ha produisant des fruits (sur
0,76 initialement présents), c'est-à-dire que 50,5% des tiges fertiles initialement présentes sont
laissées sur pied.

Si le taux de prélèvement passe à 90%, 48,4% des tiges fertiles seront laissées sur pied. Si le taux de
prélèvement passe à 95%, 45,8% des tiges fertiles seront laissées sur pied. Par ailleurs, la protection
des semenciers le long des pistes de débardage permettra d’abaisser le taux de dégâts d'exploitation
et une partie des tiges de diamètre inférieur à 50 cm va devenir fertile entre le premier et le deuxième
passage en exploitation.

Quoi qu'il en soit, une baisse importante de production en Sapelli sera inévitable en deuxième
rotation. Elle devra être compensée par le développement d'une meilleure valorisation d’autres
essences. De plus, des efforts devront être faits pour chercher des solutions sylvicoles permettant de
dynamiser la régénération du Sapelli.

2 - Sipo (22%)

La situation du Sipo est la même que celle du Sapelli, avec une reconstitution très problématique, qui
ne peut guère être améliorée par un relèvement du DMA, en raison d’une structure très déséquilibrée
(abondance de tiges de gros diamètre). Le potentiel d'avenir du Sipo est toutefois assez bon avec une
régénération relativement abondante.

3 - Azobé (27%)

L’Azobé présente une structure en cloche, avec un pic dans les classes 70 à 90, ce qui explique que
son taux de reconstitution au DME (70 cm) est très bas (13%). Cette essence présente un bon
potentiel d'avenir. Son taux de reconstitution reste faible sans que son avenir soit pour autant
compromis.

5% Les taux de fructification employés sont ceux donnés par L. DURRIEU DE MADRON

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 215
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

4 - Kosipo (22%)

Le Kosipo a une structure exponentielle décroissante avec une régénération abondante mais
également avec un pic dans les classes 80 à 100 cm. Cette essence présente un bon potentiel
d'avenir. Son taux de reconstitution reste assez faible sans que son avenir soit pour autant

compromis.

Tableau 47 : DMA fixés par le Plan d'Aménagement

Groupe / Essence PME | DMA fixé
officiel55

Groupe 1

ACAJOU Khaya anthotheca 80 90
ANINGRE Aningeria robusta, A.altissima 60 60
ANZEM NOIR Copaifera mildbraedii 60 90
AYOUS Triplochiton scleroxylon 70 100
AZOBE Lophira alata 70 90
BAHIA Mitragyna ciliata, M. stipulosa 40 50
BOSSE CLAIR Guarea cedrata 60 70
DIBETOU Lovoa trichilioïdes 80 100
DOUSSIE Afzelia bipindensis 60 60
IROKO Milicia excelsa 70 70
KOSIPO Entandrophragma candollei 80 90
KOTO1 Pterygota bequaerti 60 70
LONGHI BLANC Chrysophyllum beguei, C.subnuda 50 60
NIOVE Staudtia kamerunensis var gabonensis 40 70
PADOUK D ocapus soyauxi P. mildbraedii, 80 80
SAPELLI Entandrophragma cylindricum 80 90
SIPO Entandrophragma utile 80 80
TALI Erythrophleum ivorense 60 90
TIAMA BLANC Entandrophragma angolense 80 90
Groupe 2

BILINGA Nauclea diderrichii 60 70
DOUSSIE BELA Afzelia bela 60 60
EYONG Eribroma oblongum 60 70
KOTIBE Nesogordonia kabingaensis 60 60
LIMBA Terminalia superba 60 70
MAMBODE Detarium macrocarpum 60 90
PAO ROSA Swartzia fistuloïdes 60 60
TIAMA NOIR Entandrophragma congoense 80 80
WENGE Millettia laurentii 60 60
5 Définis par l'article 91 du décret n°2002-437 du 31 décembre 2002

| FORET
RESSOURCES UFA Missa page 216

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.
Groupe / Essence Nom scientifique DME | Dma fixé

Groupe 3

AIELE Canarium schweinfurthii 60 90
AKO Antiaris toxicaria 60 90
ALONE Rhodognaphalon brevicuspe 60 70
BETE Mansonia altissima 60 60
DIANIA Celtis tessmannii 60 80
DIFOU Morus mesozygia 60 70
EKOUNE1 Coelocaryon preussii 60 60
EKOUNE2 Coelocaryon botryoïdes 60 80
EMIEN Alstonia congensis, A. boonei 60 90
ESSESSANG Ricinodendron heudelotii 60 90
FARO Daniellia klainei, D. soyauxii 60 70
FROMAGER Ceiba pentandra 60 80
ILOMBA1 Pycnanthus angolensis 60 80
ILOMBA2 Pycnanthus marchalianus 60 80
KAPOKIER Bombax buonopozense 60 60
LONGHI BOUK Chrysophyllum boukokoensis 60 80
LONGHI ROUGE Chrysophyllum africana, C. lacourtiana 60 80
LOTOFA Sterculia rhinopetala 60 70
ONZABILI Antrocaryon micraster 60 80
ONZABILI2 Antrocaryon klaineanum 60 70
TCHITOLA Prioria oxyphyllum, ©. buchholzi 80 90
TOLA Prioria balsamifera 80 80
Groupe 4

AFANE Panda oleosa 60 70
AKOT Drypetes gossweilleri 60 70
ANDOK Irvingia gabonensis 60 70
ANGUEUK Angokea gore 60 80
BLIGHIA1 Blighia welwitschii 60 70
BODIOA Anopyxis klaineana 60 80
DABEMA Piptadeniastrum africanum 60 90
EBENE NOIR Diospyros crassiflora 40 50
EBOM Anonidium mannii 60 70
EDJEFOC Sterculia tragacantha 60 70
EGUIM Syrygium rowiandi, S. congolensis, Syzygium 60 70
EKANGOLA Maprounea membranacea 60 70
EKEM Trichilia lanata, T. tesmannii 60 70
EKOULE BANG 60 70
ESENG Parkia bicolor, P. filicoidea 60 70
ESSIA Petersianthus macrocarpus 60 70
EVEGVEU Irvingia excelsa 60 90
EVEUSS Klainedoxa gabonensis 60 70

| FORET
RESSOURCES UFA Missa page 217

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.
Groupe / Essence Nom scientifique DME | Dma fixé
HOMALIUM A IUte don H. longistylum, 60 70
IATANDZA Albizia ferruginea 60 80
KODABEMA Aubrevillea kerstingii 60 80
LATI Amphimas ferrugineus 60 80
LIMBALI Gilbertiodendron dewevrei 60 90
Manilkara letouzeyi ; Manilkara fouilloyana,
MANILKARA Manilkara pellegriniana, Manilkara 60 90
mabokensis
MAYINGADJE1 Donella pruniformis 60 80
MBASUA ROUGE Strombosia grandifolia 60 80
MOKENDJO Ganophyllum giganteum 60 70
MUBALA Pentaclethra macrophylla 60 80
MUBALA 2 Pentaclethra eetveldeana 60 80
MUKULUNGU Autranella congolensis 60 70
MUSIZI Maesopsis eminii 60 80
MUVAKA Paramacrolobium coeruleum 60 70
NKA Pteleopsis hylodendron 60 80
NOM ANDOK Irvingia robur 60 70
NTOM Pachypodanthium confine, P. staudtii 60 70
OBOTO Mammea africana 60 80
OHIA Celtis mildbraedi, C. zenkeri 60 80
OKAN Cylicodiscus gabunensis 60 70
OLENE Irvingia grandifolia 60 80
OLON Xanthoxylon heitzii, X. macrophylla 50 70
OMVONE D soyauxi Def densirum, D'shp s | 7
OSOMZO AnGcnsie madagascariense, Bosqueia 60 70
OSSANG ELI Parinari excelsa, P. glabra 60 70
OWUI Hexalobus crispiflorus 60 70
PAKA Guibourtia demeusii 80 80
PARASOLIER Musanga cecropioides 60 70
SAMANEA Samanea dinklagei, S. leptophylla, S. sp. 60 70
SENE Albizia adianthifolia, A. glaberrima, A. zygia 60 80
TALI YAOUNDE Erythrophleum suaveolens 60 80
VESEMBATA Oldfieldia africana 60 80
WAMBA Tessmannia africana 60 80
YEKE Zanha golungensis 60 80
Pour les essences non citées dans le tableau, le DMA est fixé à 60 cm.
| FORET
RESSOURCES UFA Missa page 218

: MANAGEMENT

Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO D oo sustain lt
— = | =
MINISTERE DE L'ECONOMIE FORESTIERE LikoualaTimber.
Figure 8 : Histogrammes des structures des essences objectif, sur l’ensemble de l'UFA Missa
Acajou Aningré
} }
HE 5
È À 0
Ë Ë
220 Ê
FE HE
Ê Ê
i i
æ #0 TT 0 0 me me BR es en me mm em mme
Anzem noir Ayous
E 3"
è è
x Ë !
Ê Ê
i EP
Dit em) Dit em)
L FORET |
4 ! RESSOURCES ,… UFA Missa page 219
à | MANAGEMENT Plan d'Aménagement - 2009 -2038

MINISTERE DE L'ECONOMIE FORESTIERE

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Azobé Bahia
TE
El
;
Ÿ om
H
Êu
2
: u DB
EDEN DE ERA DEEE EEE RE DECO DE DE NE
Bossé clair Dibétou
8 140 8 ul
H H
gr i
HE H ®
5 EP
Same) Same)
p | FORET UFA Mi
RESSOURCES issa
- MANAGEMENT Plan d'Aménagement - 2009 -2038 page 220
REPUBLIQUE DU CONGO D on sustatn lt
MINISTERE DE L'ECONOMIE FORESTIERE = LKoualaTimber
Doussié Iroko
10 “
10 #
vo 7
Eu Lu
Ë Ë
E 00 Ë
& &
HE Le
Ë © o
n »
n “
o o
2% 7% &@  % 6 7% ® % 1% no 14% 10 NO 10 ia 2% © © %  % 7% % 1% 10 wo 10 M0 M tar
Dante (em) Diaméte {em
Kosipo Kotol
#0 mo
"
10
0
ro
L* H
8 250 A
8 2
: 5 ©
Ë 20 È
Ë H
E 5
2150 2 40
100
n
“
° o
2 @ 4% % 6 7% ww 10 Mo 120 How wo ta D 4% D 8% 4% 1 Mo 10 Ho WoW ta
Diaméte (em) Dantr (em)
| FORET .
} RESSOURCES Pen d'A … UFA Missa page 221
| MANAGEMENT lan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO D éisustaint
MINISTERE DE L'ECONOMIE FORESTIERE = LKoualaTimber
Longhi blanc Niové
1800 m0
1600
es
00
500
8 a 5
A A
ë Ë
Ê À 200
s + 2000
"
1000
20
o o
D 0% @ © M 1% 0 MW war D» «© © ® 7» % CRETE EE TENTE ETS
Damétre{em)
Padouk Sapelli
1000 0
so
#0
wo
pm pe
Ë o Ë
5
! in
8 eo A
E Ë
ë ë so
Ë 400 ÿ
Ê Ê
È 0 2 200
20
10
10
o o
D 7% 40% & 7m 6% 1 no M M 1 Mo Was 3% 4% & 7 8% wo 10 14% 10 wo 10 a+
Danétr (em) Diamètre (em)
| FORET .
RESSOURCES Pln d'A | UFA Missa page 222
| MANAGEMENT lan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO
MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Sipo Tali
A 2e
»
2e
A
Ÿ É
À co Ë
Ë Ë
be ë
H Ë
=
#
”
e :
m ® «© 5% m  &  % 0 M MS UV ms D 7% w 5% © M MS M0 M 1 10 Mo 1 Tour
land (on) Bande er)
Tiama blanc
1
10
3 a
Ë
4
& 600
:
Ê 0
20
e
© 0 © % MD 8% 5% Me NM 1% 0 M we
Danére (er)
| FORET |
| RESSOURCES ,… UFA Missa page 223
Plan d'Aménagement - 2009 -2038

: MANAGEMENT

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

4.7 POSSIBILITES ANNUELLES

La possibilité annuelle, sur laquelle l'aménagement de la Série de production est fondée, correspond
à la possibilité en volume brut maximum autorisé pour l’ensemble des essences objectif définies.

Cette possibilité annuelle correspond au Volume Maximum Annuel (VMA)$.

Le $ 3.2.2, ci-avant, explique dans le détail les modalités de passage du volume brut total au volume
net exploitable.

Les volumes bruts obtenus ont ensuite été actualisés en fonction de l'exploitation postérieure à
l'inventaire multi-ressources - exploitation de l'assiette annuelle de coupe 2008 - et en fonction des
hypothèses d'évolution des peuplements selon la méthode de modélisation présentée
précédemment.57
prélèvements en première exploitation.

Cette actualisation n'a porté que sur les essences du Groupe 1 qui ont fait l’objet de

On obtient ainsi dans un premier temps :
+ un volume brut en stock au moment de l'inventaire multi-ressources ;

+ une possibilité brute intégrant accroissement et mortalité du peuplement jusqu'au moment de
l'année moyenne de passage en coupe de l’UFP (Cf. Tableau 52 pour les hypothèses).

Le volume brut en stock a été tout d'abord calculé à partir des données de l'inventaire
d'aménagement compilées au niveau de chacune des UFP (stock initial inventorié).

Pour obtenir les possibilités nettes annuelles et totales, nous nous sommes basés sur les pratiques
actuelles de l'exploitation mesurées par les coefficients de prélèvement et de commercialisation
donnés dans l'Etude Dendrométrique validée par le MEF le 11 juin 2009.

Les possibilités nettes sont données ici à titre purement indicatif, elles sont obtenues par application
des coefficients de prélèvement et de commercialisation actuels, qui pourront évoluer à l'avenir. La

seule possibilité d'aménagement qui restera fixe est la possibilité brute.

La Tableau 48 suivant présente les possibilités sur l'UFA Missa.

6 Conformément à la Directive n°5 pour l'aménagement des séries de production : « Détermination du Volume
Maximum Annuel (VMA). Ce VMA se rattachera à la possibilité forestière obtenue des analyses des résultats
d'inventaire d'aménagement réalisé au niveau de l'UFA. Ce VMA sera composé d'un groupe d'essences
commercialisables au niveau de l'UFA. La composition du VMA sera déterminée en prenant en compte la
participation de chaque essence au potentiel ligneux exploitable de la série de production. »

7 Conformément à la Directive n°8 pour l'aménagement des séries de production : « Détermination de la
possibilité forestière. Le calcul de la possibilité forestière tiendra compte de la dynamique (croissance, mortalité,
etc) naturelle des peuplements inventoriés ».

Pour le cas des UFA en cours d'exploitation, les résultats d'inventaire d'aménagement seront réajustés en
fonction des volumes prélevés après l'inventaire d'aménagement. »

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 224
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 48 : Possibilité de récolte sur l’UFA Missa (Série de production)

Pour résumer, les possibilités fixées par le présent Plan d'Aménagement sont les possibilités en
volume bruit des tiges de diamètre supérieur au DMA :

Intervalle de confiance
Moyenne . . x.

Borne inférieure | Borne supérieure
Essences objectif Groupe 1 142444 m°/an 136 433 148 456
Essences promotionnelles Groupe 2 28271 man 21112 25 431
Essences promotionnelles Groupe 3 60 178 m°/an 56 754 63 602
Essences promotionnelles Groupe 4 278427 m‘/an 270 520 286 334
Total 504321 man

Le volume maximum exploitable sur une AAC sera déterminé en fonction des règles d'exploitation
(Cf. $ 5.1.1 Règles de gestion et d'exploitation forestière).

Tableau 49 : Volumes nets prévisionnels sur l’'UFA Missa (Série de production)

Intervalle de confiance
Groupe Moyenne
Borne inférieure Borne supérieure
Groupe 1 89518 m°an 85 740 93 295
Groupe 2 9066 m‘/an 8 225 9 908
Groupe 3 20 236 man 19 085 21 387
Groupe 4 89 002 m‘/an 86 474 91 530
Total 207 822 man

4.8 DEFINITION DU PARCELLAIRE

4.8.1 Découpage en Unités Forestières de Production

L'UFA Missa a été découpée en 6 UFP (Cf. Carte 19 ci-avant, Carte 21 et Carte 4 de l'Annexe 5).
Chaque UFP correspond à 4 à 6 années de production. Les UFP ont été délimitées de manière à
fournir un volume brut annuel égal à la possibilité annuelle de récolte”.

Conformément à la Directive n°4 pour l'aménagement des séries de production : « Détermination des Unités de
Gestion (UG) ou Unités Forestières de Production (UFP) dont le volume sera un multiple du VMA. La durée de
l'UFP fixée entre quatre (4) à six (6) ans, permettra de planifier et de garantir l'exploitation des essences
commercialisables sur la durée de la rotation établie dans le plan d'aménagement. »

| FORET
RESSOURCES
MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 225

REPUBLIQUE DU CONGO [] ‘
= LikoualaTimber
Carte 21 : Carte d'aménagement
(IN FORET |
Ê | RESSOURCES UFA Missa page 226

LT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 50 : UFP délimitées sur l’UFA Missa

UFP Superficie (ha) Durée de passage
UFP 1 80 155 6ans
UFP 2 28 286 4ans
UFP 3 27 413 4ans
UFP 4 33 387 5ans
UFP 5 42 031 5ans
UFP 6 43 401 6ans

Nous avons appuyé au maximum les limites entre les UFP sur des rivières et des routes, de manière
à en faciliter la délimitation et l'exploitation. En outre, la délimitation a été faite de manière à assurer
un avancement logique de l'exploitation et de la réalisation du réseau routier en fonction des obstacles
naturels (marécages, rivières).

Les UFP ont été dessinées sur la base d’un équivolume calculé sur le volume actualisé au moment de
l'exploitation. Ce calcul dynamique des possibilités de production a été fait pour les superficies déjà
exploitées de façon à prendre en compte la dynamique des peuplements (Cf. $ 4.4.1.2). Les pas de
temps fixés pour ce calcul sur l'UFP 6, exploitée en 2008 est de 25 ans.

L’équivolume a été recherché sur les volumes bruts des essences aménagées, à +/- 5% par
rapport à la possibilité moyenne. L'optimisation des délimitations a été rendue possible grâce à
l’utilisation combinée de Forest Decision Program® (logiciel développé par FRM) et d'ArcView”.

Le Tableau 51 récapitule pour chaque UFP les superficies et les volumes bruts annuels calculés sur le
stock actualisé au moment de l'exploitation, l'écart par rapport à la possibilité annuelle moyenne sur
l'UFA Missa et la superficie annuelle indicative. Conformément à la Directive n°4 pour l'aménagement
des séries de production, « Pour chaque UFP, la surface annuelle indicative d'exploitation » (a été)
« calculée en divisant sa surface par la durée d'ouverture fixée à 4 ; 5 ou 6 ans. »

Cette surface annuelle indicative permettra de calculer la valeur maximale d'une AAC à l'intérieur de
l'UFP, cette surface maximale étant égale à 120% de la surface annuelle indicative (Cf. $ 5.1.1.1 pour
le découpage en AAC)”.

% Conformément à la Directive n°5 pour l'aménagement des séries de production : « Pour chaque UFP, la
surface annuelle indicative d'exploitation sera calculée en divisant sa surface par la durée d'ouverture fixée à 4 ;
5 ou 6 ans. La surface d'une AAC n'excédera pas de 20% la surface annuelle indicative de l'Unité Forestière de
Production (UFP). La somme des superficies des AAC ne dépassera en aucun cas la superficie de l'UFP »

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 227
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

JE LikoualaTimber.

Tableau 51 : Possibilité de récolte par UFP et écarts par rapport à l’équivolume

A Surface
Superficie utite | Purée de annuelle Volume brut | Volume brut | Ecart par rapport
ha) passage indicative total annuel à la pos:
( (ans) {mÿ) {mÿ) définie sur l'UFA
(ha)
UFP 1 30 155 6 5 026 855 023 142 504 0,0%
UFP 2 28 286 4 7071 573 635 143 409 0,7%
UFP 3 27 413 4 6853 555 637 138 909 -2,5%
UFP 4 33 387 5 6677 743782 148 756 44%
UFP 5 42 031 5 8 406 720 638 144 128 1,2%
UFP 6 43 401 6 7234 824 617 137 436 -8,5%
UFA Missa 204 673 30 4 273 332 142 444

A l'exception de l’'UFP 6, les UFP définies sur l'UFA Missa sont d'un seul tenant. L'UFP 1 a été définie
dans la continuité de la coupe annuelle 2008. Les superficies parcourues par l'exploitation LT en 2008
ont été placées dans l’'UFP 6. De ce fait, l'UFP 6 est composée de deux tenants : une partie, située au
nord-ouest du massif, se trouve dans la partie non exploitée de l'UFA Missa, la deuxième partie,
incluse dans l'UFP 1, étant constituée de la coupe annuelle 2008.

4.8.2 Ordre de passage en coupe des UFP et programmation de l’exploitation

L'ordre de passage en exploitation des UFP a été fixé en fonction d’un ordre logique de progression à
l'intérieur de l'UFA.

Tableau 52 : Ordre de passage en coupe et durée moyenne de la première rotation

Intervalle
Superficie utile | P2"t de la Période Début de | Finde |‘*ttente depuis la
superficie | 9 ? première
(ha) fe d'exploitation | production | production nier
exploitée exploitation
{ans)
UFP 1 30 155 30% 1991 et 1994 2009 2014 20 à 24 ans°°
UFP 2 28 286 64% 1990 à 1994 2015 2018 22 à 26 ans
UFP 3 27 413 14% 1991 et 1992 2019 2022 28 à 29 ans
UFP 4 33 387 0% - 2023 2027 -
UFP 5 42 031 0% - 2028 2032 -
UFP 6 43 401 5% 1993 et 2008 2033 2038 31 à 41 ans ©

En moyenne, le Plan d'Aménagement respectera, pour les zones ayant fait l’objet d’une exploitation,
une période de repos moyenne de 25 à 30 ans, proche de la durée de rotation fixée par le Plan
d'Aménagement.

S Les zones déjà exploitées de cette UFP seront à nouveau parcourues en fin de période d'exploitation de l'UFP.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 228

REPUBLIQUE DU CONGO

[) LikoualaTimber.

4.8.3 Description des UFP

Les données par UFP

+ La ressource disponible pour les différentes UFP est caractérisée sur les tableaux et graphiques
suivants. Pour les essences des groupes 2 à 4, les volumes donnés correspondent aux stocks
mesurés en inventaire d'aménagement, aucune actualisation n’a été faite, ces essences n'ayant
pas été exploitées et l'accroissement en volume étant relativement faible.

+ Les Figures 9 à 14 donnent les disponibilités en volumes nets par groupes d'essences et par
essences à l'intérieur de chaque groupe. Par exemple, la production nette (Cf. Figure 11 et
Tableau 55) estimée en Sapelli sur l'UFP 1 (2009 à 2014) s'élève à 29 112 m‘/an, puis tombe à
moins de 18 000 m°/an sur l'UFP 2 (2015 à 2018).

+ L’Annexe 10 fournit des résultats détaillés par essence pour chacune des UFP, en ce qui
concerne les volumes nets en stock estimés à la date de l’exploitation.

La définition des UFP, basée sur un iso-volume en volume des essences objectif (Groupe 1) garantit
une production constante tout au long de la rotation pour l'ensemble de cette gamme d’essences. Par
contre, la répartition en essences de la production totale va connaître d'importantes et inévitables
fluctuations. Les chiffres donnés correspondent à des moyennes annuelles nettes sur l'ensemble de
l'UFP et ne tiennent pas compte des fluctuations internes à chaque UFP, qu'il est impossible
d'apprécier précisément avec les données d'inventaire multi-ressources.

Pour certaines essences, la production fluctuera énormément au cours de la rotation : l’Ayous
fortement présent dans les UFP 1 et 2 (respectivement 32 748 et 33970 m net/an), diminue
fortement à partir de l'UFP 3 (5 289 m$ net/an).

Le volume disponible dans la gamme des essences de promotion n'est pas constant au long de la
rotation (cf. Figure 11), il augmentera dès 2015, ce qui laisse espérer une montée en puissance de la
diversification de la production.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 229
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Tableau 53 : Volumes bruts annuels par UFP pour les essences objectif (en mf/an)

Essence DMA UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 UFA
Superficie utile (ha) 30 155 | 28286 | 27413 | 33387 | 42031 | 43401 | 204673
Durée de passage (ans) 6 4 4 5 5 6 30

ACAJOU 9 16 905 10 559 9 322 14 202 3 399 1132 9192
ANINGRE 6 3 885 11 150 300 867 0 996 2647
ANZEM NOIR 9 1123 4 647 4712 4691 8 494 10 206 5711
AYOUS 10 48 222 50 023 7789 2 350 1 039 5 202 18 958
AZOBE 9 983 3 406 6138 8 470 10 669 8 090 6277
BAHIA 5 46 0 93 134 0 0 44
BOSSE CLAIR 7 1 623 377 944 1 562 730 1128 1108
DIBETOU 10 2048 4 050 2940 5 680 3 072 5314 3 863
DOUSSIE 6 656 1 642 827 1 078 2 696 1778 1 445
IROKO 7 2 295 153 3163 2722 934 926 1 696
KOSIPO 9 3 429 7 921 10 701 3616 14 956 12 330 8 730
KOTO1 7 1951 264 941 1 641 2679 966 1 464
LONGHI BLANC 6 1183 1 336 2255 1 962 1 490 671 1 425
NIOVE 7 3 841 3 650 8234 5 730 7748 6778 5 955
PADOUK 8 1 825 3 987 2645 1 842 4 997 5 830 3 555
SAPELLI 9 37 595 22 806 56 240 67 949 57 432 52 659 49 487
SIPO 8 4 342 4514 3 846 5 022 4 468 6 625 4 890
TALI 9 6191 6 387 12225 12773 14 055 7713 9734
TIAMA BLANC 9 4 358 6 538 5 591 6 467 5 269 9091 6 263
142504! 143409] 138909! 148756| 144128| 137436] 142 444

Tableau 54 : Volumes fûts annuels exploitables par UFP pour les essences aménagées (en m‘/an)

Essence DMA aa UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 UFA
ACAJOU 9 74,5% 12 587 7 862 6941 10575 2531 843 6 844
ANINGRE 6 75,9% 2948 8 460 228 658 Q 756 2 009
ANZEM NOIR 9 59,2% 665 2751 2789 2776 5 028 6041 3 380
AYOUS 10 77,2% 37 213 38 603 6oii 1813 802 4014 14 630
AZOBE 9 49,2% 484 1675 3019 4165 5247 3 979 3 087
BAHIA 5 69,3% 32 Q 65 93 Q 0 31
BOSSE CLAIR 7 82,1% 1 333 309 775 1 282 599 926 910
DIBETOU 10 70,8% 1 450 2 868 2082 4022 2176 3 763 2736
DOUSSIE 6 77,0% 505 1 264 637 829 2075 1 368 1112
IROKO 7 82,4% 1 892 126 2606 2 243 770 763 1 397

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 230

REPUBLIQUE DU CONGO
MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber:
Essence DMA Soeft. UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 UFA
prélèv

KOSIPO 9 82,9% 2 844 6 569 8 876 2 999 12 405 10 227 7 241
KOTO1 7 54,0% 1053 142 508 886 1 446 522 790
LONGHI BLANC 6 37,6% 445 502 848 737 560 252 536
NIOVE 7 57,3% 2 203 2 093 4722 3 286 4 443 3 886 3415
PADOUK 8 67,3% 1 228 2 682 1780 1 239 3 362 3 922 2 392
SAPELLI 9 86,0% 32 347 19 623 48 389 58 463 49 414 45 308 42 579
SIPO 8 84,6% 3671 3816 3252 4 246 3777 5 601 4134
TALI 9 60,9% 3772 3 892 7 449 7783 8 563 4 700 5 931
TIAMA BLANC 9 76,4% 3 329 4 994 4271 4 940 4025 6 945 4784

110000! 108231| 105245] 113036| 107 222| 103815] 107 936

Les chiffres de récolte nette annuelle sont donnés à titre purement indicatif dans le Tableau 55.

Tableau 55 : Récolte nette annuelle indicative prévisionnelle, pour les essences aménagées (en mf/an)

Essence DMA ca UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 UFA
ACAJOU 9 | 88,0% | 11077] 6918] 6108] 9306| 2227] 742] 6023
ANINGRE 6 | 70,0% | 2064] 5922 159 460 0 529 | 1406
ANZEM NOIR 9 | 60,0% 399] 1650] 1673] 1666] 3017) 3625| 2028
AYOUS 10 | 880% | 32748| 33070] 5280| 1596 706| 3532] 12874
AZOBE 9 | 60,0% 290] 1005] 1811] 2490] 3148) 2387| 1852
BAHIA 5 | 70,0% 23 0 45 65 0 0 21
BOSSE CLAIR 7 | 70,0% 933 217 543 897 419 648 637
DIBETOU 10 | 700% | 1015] 2008] 1458] 2816] 1523] 2634| 1915
DOUSSIE 6 | 90,0% 454] 1137 573 746] 1867] 1231] 1001
IROKO 7 | 86,0% | 1627 108] 2241] 1929 662 656| 1202
KOSIPO 9 | 90,0% | 2559] 5912] 7988) 2609| 11164| 9204] 6517
KOTO' 7 | 60,0% 632 85 305 531 868 313 474
LONGHI BLANC | 6 | 60,0% 267 301 509 442 336 151 321
NIOVE 7 | 60,0% | 1322] 1256] 2833] 19o71| 2666| 2332] 2049
PADOUK 8 | 60,0% 737| 1609! 1068 744] 2017] 2353] 1435
SAPELLI 9 | 90,0% | 29112] 17660] 43550) 52617] 44473] 40777| 38321
SIPO 8 | 90,0% | 3304] 3435] 2927] 3821] 3400] 5041] 3721
TALI 9 | 60,0% | 2263] 2335] 4469! 4670| 5138| 2820] 3558
TIAMA BLANC o | 87,0% | 2896] 4345] 3716) 4298] 3502] 6042] 4162

93 721| 89 876| 87 266| 93 774| 87 132) 85018| 89518
| FORET
RESSOURCES UFA Missa page 231

Plan d'Aménagement - 2009 -2038

MANAGEMENT
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE 2= LikoualaTimber
60 000
50 000
Sapelli
a
© 40 000
£
2
a Ayous
2
S 30 000
£
£
&
c
2
El
3 20 000
2
Ca
10 000
(
D HO NU ED AN LE © À EE PL D PDP PA PLOS D LS PE PE A SP
ESSSS SES ESS ESS SSSSS SSP ES SE ESS
Années

Figure 9 : Evolution de la production nette sur la durée de la rotation, avec dynamique d'évolution des peuplements, pour les essences objectif les plus
abondantes (Sapelli et Ayous)

[TN] FORET

TG) RESSOURCES UFA Missa
CF) MANAGEMENT Plan d'Aménagement - 2009 -2038 page 232

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE JE LikoualaTimber.
12000
Acajou

10 000
a Kosipo
& 8000
£
2
Ë
2 Tiama blanc
S 6000 |
2
ë | Sipo
c
2
& |
À 4000 es — |
S N Anzem noir
| — on) —

Y CES
— — à éto
CEE Ts Padoue °° Iroko
Aningré

0
SSSR SES SEE SEL SPRL SIESIEPELEES
Années

Figure 10 : Evolution de la production nette sur la durée de la rotation, avec dynamique d'évolution des peuplements, pour les autres essences objectif
(hors Sapelli et Ayous)

| FORET

RESSOURCES
} MANAGEMENT

UFA Missa
Plan d'Aménagement - 2009 -2038

page 233
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE LikoualaTimber.

120 000

GROUPE 1
(Essences

100 000 objectif)

GROUPE 4
60 000

40 000

Production nette annuelle (m°/an)

GROUPE 3
20 000

GROUPE 2

Années

Figure 11 : Evolution des volumes nets annuels disponibles par groupe d’essences au cours de la rotation

| FORET

LE | RESSOURCES UFA Missa page 234

CF] MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.

2 500

Eyong

2 000

en
el
S

1 000

Production annuelle nette (m°/an)

Manbodé

Pao rosa

Années

Figure 12 : Volumes nets disponibles par UFP pour les autres essences du Groupe 2 (hors Limba)

LIN FORET UEA M
| RESSOURCES issa
LA mé, page 235
LP) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO D :
MINISTERE DE L'ECONOMIE FORESTIERE = LiKoualaTimber

12 000

10 000

8 000

Limba
6 000

4 000

Production annuelle nette (m/an)

2 000

Années

Figure 13 : Volumes nets disponibles par UFP pour les essences du Groupe 2 (Limba seul)

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 236

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

2 500

2000

Eyong

a
2
S

e
Se
CE]

Production annuelle nette (man)

Figure 14 : Volumes nets disponibles par UFP pour les essences les plus abondantes du Groupe 3

Manbodé

Années

Pao rosa

TI] FORET
: RESSOURCES
LP) MANAGEMENT

UFA Missa
Plan d'Aménagement - 2009 -2038

page 237
REPUBLIQUE DU CONGO

JE LikoualaTimber.

CHAPITRE V

MESURES DE GESTION DES SERIES D’AMENAGEMENT

FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 238

REPUBLIQUE DU CONGO |
= LkoualaTimber.

5 MESURES DE GESTION DES SERIES D’AMENAGEMENT

5.1 SERIE DE PRODUCTION

Les mesures de gestion de la série de production visent à atteindre l'objectif principal de cette série,
c'est-à-dire la production soutenue de bois d'œuvre, mais elles intègrent également des mesures
répondant aux autres objectifs, environnementaux et sociaux, en particulier l'exercice des droits
d'usage spécifiques par la population locale.

5.1.1 Règles de gestion et d’exploitation forestière de la série de production

5.1.1.1 Planification : documents de gestion ultérieurs

La première mesure prise est la planification, au travers des documents de gestion, sur le long terme
(Plan d'Aménagement), le moyen terme (Plan de Gestion) et le court terme (Plan Annuel
d'Exploitation), afin de respecter une exploitation soutenue de la ressource forestière et ne pas mettre
en danger la ressource future.

Plans de gestion des UFP
Avant la mise en exploitation de chaque UFP, il sera rédigé un plan de gestion qui rappellera :

+ les caractéristiques détaillées de l'UFP, du point de vue topographique et écologique ;

+ les volumes disponibles par Groupe d'essences aménagées.

De plus, conformément à la directive n°8 d'aménagement de la série de production, le plan de gestion
précisera « les règles de gestion forestière (méthodes d'exploitation forestière, mesures sylvicoles

d'accompagnement, mesures sociales et environnementales, etc.) sur la durée d'ouverture de
l'UFP. »

Des cartes de base et des cartes de végétation au 1 :100 000°"® seront produites dans ces
documents de gestion.

Le Plan de Gestion de la première UFP sera soumis à l'Administration des Eaux et Forêts après
agrément du Plan d'Aménagement.

Les plans de gestion suivants seront soumis à l'Administration des Eaux et Forêts avant le début de
l'exploitation sur l'UFP concernée.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 239
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Plans Annuels d'Exploitation (PAE) des AAC

Conformément à la directive n°8 d'aménagement de la série de production, « chaque Assiette
Annuelle de Coupe (AAC) sera dotée d'un Plan Annuel d'Exploitation basé sur les résultats
d'inventaire d'exploitation et de cartographie. »

Ce document donne les limites de l'Assiette Annuelle de Coupe.

Conformément aux directives nationales d'aménagement‘! la délimitation des Assiettes Annuelles de
Coupe est basée sur la contenance, évaluée grâce à l'inventaire d'exploitation. Chaque AAC sera
délimitée de façon à contenir au plus la possibilité en volume brut des tiges de diamètre supérieur au
DMA, pour le Groupe des essences objectif (Groupe 1), possibilité donnée pour chaque UFP dans le
Tableau 53. De plus, en aucun cas, la surface d'une AAC ne dépassera de plus de 20% la surface
annuelle indicative, donnée par le Tableau 51 pour chaque UFP, et ce même si le volume brut en
lité.

essences aménagées de l’AAC ainsi défini est inférieur à la possil

Par exemple, pour la première UFP, les AAC doivent répondre aux deux exigences suivantes :
+ contenir au plus 142 504 m bruts en essences objectif,

+ et couvrir au plus une superficie de 5 026 ha + 20%, soit 6 031 ha.

Le PAE se base sur une connaissance précise de la ressource obtenue grâce à l'inventaire
d'exploitation, qui est un inventaire pied à pied et en plein. Les conditions de réalisation de cet
inventaire sont indiquées plus loin (Cf. $. 5.1.1.2).

Il est capital que l'inventaire d'exploitation mesure bien le volume brut sur pied des tiges d'essences
aménagées de DHP supérieur au DMA, donc que l’ensemble de ces tiges (y compris les mauvaises
qualités) soient inventoriées et que le volume soit calculé à partir des mêmes tarifs de cubage que
ceux employés pour analyser les données d'inventaire d'aménagement (Cf. $ 5.1.1.2).

Ce document précise les conditions d'exploitation d'une AAC, et notamment sa date d'ouverture et de
fermeture.

St Conformément à la Directive n°4 pour l'aménagement des séries de production : Découpage des Unités
Forestières de Production (UFP) en Assiette Annuelle de Coupe (AAC), sera effectué sur la base des résultats
d'inventaire d'exploitation réalisé en vue d'asseoir le VMA.

Pour chaque UFP, la surface annuelle indicative d'exploitation sera calculée en divisant sa surface par
la durée d'ouverture fixée à 4 ; 5 ou 6 ans. La surface d'une AAC n'excédera pas de 20% la surface
annuelle indicative de l'Unité Forestière de Production (UFP). La somme des superficies des AAC ne
dépassera en aucun cas la superficie de l'UFP.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 240
TT MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Il sera tenu compte pour la préparation des PAE des réglementations en vigueur, ce document n'étant
pour l'instant prévu ni par le code forestier, ni par le décret 2002-437%. En absence de plus amples
précisions, ce document suivra les prescriptions des articles 69 à 71 du décret 2002-437%?, fixant les
conditions de gestion et d'utilisation des forêts.

On rappelle ici les dispositions concernant la demande de coupe, qui devrait logiquement s'appliquer
au PAE.

Pour obtenir l'autorisation de coupe annuelle, le titulaire d'une convention présente avant le
1% octobre de chaque année, à la Direction Départementale de l'Economie Forestière (DDEF), une
demande d'approbation de la coupe annuelle qu'il se propose d'effectuer, avec entre autres les
éléments suivants :

+ les résultats d’un comptage systématique (à 100%) (avec marquage à la peinture des arbres des
essences commercialisables), reportés sur une carte à une échelle de 1 :20 000" ;

ème

+ une carte ou un croquis au 1 :50 000” localisant les parcs, les routes et les pistes réalisés au
cours des années précédentes et les parcs, les routes et les pistes dont la construction est
projetée pour la nouvelle année ;

+ une carte au 1 :20 000°"° sur laquelle sont marquées les zones d'intervention, la superficie de ces
zones et le type de travaux à effectuer (tels que d'éventuelles éclaircies ou reboisements) ;

+ un rapport d'activités des 8 premiers mois de l’année ;
+ les récépissés des taxes ou autres redevances dues ;

+ tous les carnets de chantier de l’année.

La vérification, par la DDEF, des comptages systématiques présentés par l'exploitation forestière,
porte sur un minimum de 5% du nombre des parcelles de la coupe annuelle.

De plus, le PAE mentionnera :
+ les caractéristiques et les résultats de l'inventaire d'exploitation ;
+ la possibilité globale et par essence objectif sur l'AAC ;

+ le tracé des routes secondaires, des pistes de débardage principales et l'implantation des parcs à
grumes ;

+__le programme d'interventions détaillé au niveau de l’AAC, prescrit par le Plan d'Aménagement.

Le premier PAE sera déposé après agrément du Plan d'Aménagement.

2 Article 71 à 73, Décret no. 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des
forêts.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 241
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

5.1.1.2 Règles de l’Exploitation Forestière à Impact Réduit (EFIR)

Avant-propos

Les principes des règles énoncées ci-dessous sont détaillés dans le Rapport de l'Etude Ecologique et
validés par le MEF (le 27 octobre 2007).

Les règles d'exploitation ont pour but de décrire les mesures pour diminuer l'impact de l'exploitation
forestière sur l'environnement et d'améliorer l'efficacité de l'exploitation forestière, en prenant en
compte la rentabilité économique de l'exploitation.

Différentes pratiques seront mises en œuvre dès le début de l’application du Plan d'Aménagement.

La mise en œuvre des règles d'exploitation sera sous la responsabilité du Directeur d'exploitation
avec l'assistance technique de la Cellule d'Aménagement.

Délimitation de l’UFA Missa

La matérialisation des limites non naturelles de l'UFA, des UFP, des AAC et des différentes séries
d'aménagement se fera en conformité avec la loi congolaise.

L'ouverture des limites d'une AAC se fait annuellement avant le dépôt du PAE. L'ouverture des limites
non naturelles des UFP se fera avant le dépôt du PAE de la première AAC.

La limite Sud de l'UFA Missa comprend un segment non naturel, commun avec deux UFA voisines,
l'UFA Mimbeli et l'UFA Enyelle-lbenga. Cette limite sera matérialisée par un layon de 3 mètres de
largeur, au moins, ouvert par les services des eaux et forêts.

L'ouverture des autres limites artificielles de l'UFA Missa se fera avant l'ouverture de l'AAC à
l'exploitation.

L'ouverture des limites artificielles entre différentes séries d'aménagement se fera avec la délimitation
de l'AAC limitrophe. Ces limites seront matérialisées par un layon de deux mètres de largeur au
moins. Dans le cas de frontières communes entre plusieurs utilisateurs, les charges relatives aux
travaux sont réparties entre les différents utilisateurs, sur indication du Directeur Départemental de
l'Economie Forestière.

& Article 80 et 83, 84 du Décret n°2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation
des forêts.

Article 83 du Décret no. 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des
forêts.

$ Article 84 du Décret no. 2002-437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des
forêts.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 242
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Inventaire d'exploitation

La méthode d'inventaire d'exploitation décrite ci-dessous, incluant un positionnement précis des pieds
sera mise en œuvre par LT sur l'UFA Missa à partir de 2009. La planification avant l'exploitation est
l'élément fondamental de la mise en œuvre d'une EFIR afin de :

+ réduire les dégâts d'exploitation ;
+ augmenter l'efficacité de l'exploitation ;
+ planifier les opérations d'exploitation à l'échelle annuelle ;

+ collecter toutes les données biologiques, topographiques, hydrographiques, socio-économiques
nécessaires à la préparation des opérations forestières.

L'inventaire d'exploitation est achevé sur une AAC avant dépôt du PAE. C'est un inventaire en plein

(100%), qui porte au moins sur tous les arbres (toutes qualités confondues) des essences objectif
(Groupe 1) de DHP supérieur au DMA (Cf. 5.1.1.1).

Délimitation des parcelles - layonnage

Les unités de comptage (parcelles) sont délimitées par ouverture de layons. Les parcelles mesurent
50 ha (500 m x 1000 m) et sont scindées en sous-parcelles de 25 ha ou 12,5 ha. Afin de pouvoir
positionner les arbres, les distances sont matérialisées sur les layons par des piquets placés tous les
25 ou 50 mètres. En cas de pente, une correction de la distance relevée est appliquée de manière à
ce que les distances marquées sur le terrain soient des distances horizontales. Un système de
numérotation des layons et des parcelles sur le terrain en permet une identification précise.

Comptage

Lors du comptage, les relevés suivants sont faits pour toutes les essences retenues :

+ identification de l'essence ;

+ mesure du diamètre par classes de 10 cm;

+ attribution d’une note de qualité ;

+ numérotation des arbres potentiellement exploitables (de qualité conforme) ;

+ positionnement précis sur carte.

La demande d’Assiette Annuelle de Coupe étant basée sur la possibilité brute, toutes les tiges

à partir du DMA sont comptées, y compris les arbres de mauvaise conformité qui ne sont pas
exploitables.

L'inventaire se fait avec des compteurs qui parcourent les parcelles en virées et qui positionnent les
arbres inventoriés avec une précision relative inférieure à 50 m.

La liste des essences prises en compte comprend au moins les essences objectif du Groupe 1 et
quelques essences du Groupe 2 (voir $ 4.4.2) qui peuvent avoir un intérêt immédiat pour l'exploitation.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 243
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l
MINISTERE DE L'ECONOMIE FORESTIERE = LkoualaTimber.

D'autres essences peuvent être ajoutées en fonction des connaissances disponibles sur la ressource
et de l’évolution des choix commerciaux et industriels.

La numérotation des arbres potentiellement exploitables permet d'assurer une traçabilité de la
ressource depuis son positionnement précis en forêt et de mieux planifier les étapes suivantes de
l'exploitation. La numérotation se fait en dessous de la hauteur d’abattage afin de préserver le numéro
sur la souche après abattage. Les arbres non exploitables, les arbres d'avenir et les semenciers sont
marqués avec des signes spécifiques. Une attention particulière est apportée pour que le marquage
des arbres non exploitables ne cause pas de blessures.

Relevés de caractérisation du milieu et des zones sensibles

Lors de l'inventaire d'exploitation, les équipes repèrent les caractéristiques principales du milieu, qui
sont reportées sur des fiches spécifiques. Sont indiqués ainsi les franchissements de cours d’eau, les
têtes de rivières (sources), les étangs, baïs et yangas, les routes, les pistes de débardages
anciennes, les marécages, rochers, et d’autres caractéristiques pertinentes du milieu. Les milieux
sensibles et les zones à protéger sont relevés, notamment les baïs et yangas fréquentés par les
grands mammifères (des indices de présence / abondance sont relevés), les sites sacrés et les
anciens villages ; le cas échéant, les sites sacrés et les anciens villages seront identifiés et
positionnés sur carte avec les villageois concernés.

tage

Le pistage a pour but de valider le choix des arbres exploitables et de matérialiser des pistes de
débardage optimisées. Les modalités pratiques de réalisation de ce travail seront arrêtées en 2009.

L'optimisation du réseau de débardage vise à diminuer les distances de débardage et à réduire
l'impact sur l'écosystème. Le plus souvent, le réseau optimal suit une configuration en arête de
poisson.

Le pistage prend en compte les restrictions d'exploitation et les règles en matière de débardage et
débusquage, indiquées ci-après.

Restrictions d'exploitation

- Protection des zones sensibles

Aucun engin ne pénètrera dans certaines zones considérées comme très sensibles. Les zones
concernées sont les suivantes :

+ zones à valeur culturelle ou religieuse, sites sacrés ;

+ série de conservation définie par le présent Plan d'Aménagement.

| FORET

TR) RESSOURCES UFA Missa
: ‘Améi page 244
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE LikoualaTimber.

Aucun engin de débardage ne pénètrera dans certaines zones considérées comme sensibles, mais le
franchissement par des routes y sera possible. Les zones concernées sont les suivantes :

+ zones sensibles : bordures des cours d’eau permanents, des grands marigots, des étangs et baïs
et des marécages, zones à très forte pente (plus de 40%) ou ravines, zone de forts affleurements
rocheux ;

+ zones identifiées d'importance particulière pour la faune (comme certaines clairières).

Les clairières inondées, salines, baïs ou yanga, bénéficieront de mesures spécifiques. Tous les arbres
risquant de tomber dans ces zones ou dont l'extraction nécessiterait la pénétration d'engins dans ces
zones seront laissés sur pied. Pour d'éventuelles zones exceptionnelles nécessitant des mesures
renforcées, une zone tampon plus large pourra être délimitée lors de l'inventaire d'exploitation, elle
sera dimensionnée en fonction de l'importance de la clairière pour la faune ou pour la conservation et
des impacts potentiels évalués de l'exploitation.

- Protection d'arbres particuliers

On veillera à limiter autant que possible les blessures faites aux grands arbres (par exemple par
arrachement de l'écorce sur les contreforts) situés en bordure des pistes de débardage, sur les parcs
à grumes ou en bordure de la route.

Pour cela, certains arbres pourront être marqués en bordure des pistes de débardage par l'équipe de
pistage et une attention particulière sera apportée à leur protection au moment de l'exploitation (du
débardage en particulier). Il pourra s’agir des :

+ arbres d'avenir (DHP inférieur au DMA) des essences principales de bonne conformation et de
DHP supérieur à 40 cm ;

+ arbres de DHP supérieur à 2 m (arbres patrimoniaux) ;
+ arbres menacés présentant un intérêt particulier pour la faune ;

+ arbres de valeur culturelle ou religieuse pour l’homme, relevés en concertation avec les
villageoi:

+ dans les zones proches du village, des essences avec une valeur nutritive pour les populations
locales lorsque la ressource est menacée ;

+ essences protégées par la loi congolaise ou des conventions internationales ;

+ autres arbres à conserver, choisis en fonction des règles sylvicoles précisées par les documents
de gestion au cours de la période d'application du Plan d'Aménagement.

Lors des travaux d'exploitation, il est interdit d’abattre ou de faire tomber avec les engins
intentionnellement des arbres pour la récolte de Produits Forestiers Non Ligneux (miel, fruits ou
autres).

| FORET

1 Es : RESSOURCES UFA Missa
4 ’Améi page 245
IT} MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

A l'intérieur de la Série de production, seuls pourront être exploités les arbres dont le diamètre à la
base est supérieur au DMA fixé par le Plan d'Aménagement. Toutefois, en raison du caractère
inévitable des erreurs de mesure des arbres sur pied, il est toléré pour chaque Groupe d'essences et
sur chaque AAC, lors des contrôles, une proportion maximale de 3% de tiges dont le diamètre est
inférieur de moins de 5 cm au DMA.

Des arbres d’'essences principales de diamètre inférieur au DMA pourront être abattus dans les cas
suivants :

+ besoins d'ouvertures de routes et pistes ;

+ assurer la sécurité des opérations d'exploitation forestière (abattage, opérations sur les parcs) ;

+ défrichements agricoles à l'intérieur de la série de développement communautaire ;

+ construction de campements, après accord du MEF ;

+ besoins éventuels d'études ou d'actions sylvicoles.

Ces arbres abattus pourront être utilisés localement quel que soit leur diamètre, ou pourront faire
l’objet d’autres valorisations.

Sur les parcs à grumes ou en bord de la route, une attention particulière sera apportée pour éviter de
blesser les arbres d'avenir de plus de 40 cm de DHP.

- Mesures spéciales pour favoriser la reconstitution, la régénération et la conservation de la
structure générale de la forêt

Des mesures sylvicoles spéciales à prendre dans des zones où la densité de tiges exploitables est
élevée seront étudiées. Elles viseront à limiter les dégâts sur le peuplement et l'impact sur la structure
générale de la forêt, plus particulièrement l'ouverture de la canopée et la destruction de la végétation.
Les objectifs de ces mesures sylvicoles sont :

+ maintien de la ressource d'arbres d'avenir ;

+ maintien de la capacité de régénération assuré par la présence des semenciers ;

+ conservation de la structure générale de la forêt (en termes d'ouverture de la canopée et de
destruction de la végétation par terre).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 246
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les différents travaux préparatoires à la rédaction du Plan d'Aménagement de l'UFA Missa ne nous
permettent pas de fixer un seuil du nombre de tiges à prélever (ou de volume maximum à exploiter)
pour chaque zone de l'UFA. Les études réalisées dans la sous-région permettent de faire les constats
suivants :

+ à partir de 2,5 tiges exploitées par ha en moyenne (soit environ 50 m bruts par ha), la surface
affectée devient importante (plus de 15% en dégât de pistes de débardage et trouées d'abattage,
hors routes et parcs) et la probabilité de créer des grandes trouées multiples (les trouées
d'abattage de plusieurs arbres étant jointives) augmente. Ces zones contiennent souvent des
parties dont la densité locale est supérieure à 4 tiges par ha ;

+ au delà d'une densité locale de 4 tiges par ha, de nombreuses trouées de plus de 0,25 ha sont
créées.

D'autre part, dans certains cas, pour des essences héliophiles, la création de grandes trouées peut
favoriser la régénération naturelle, à condition de conserver suffisamment d'arbres semenciers à
proximité des trouées.

Lors de la mise en œuvre du Plan d'Aménagement, des mesures pourront être inscrites dans les
documents de gestion pour limiter l'ouverture de grandes trouées d'abattage, ou pour s'assurer que
les conditions d’une régénération naturelle efficace y sont réunies. Une mesure qui pourra être testée
est la fixation d’une intensité maximum d'exploitation (nombre d'arbres exploités par hectare ou
volume par hectare à ne pas dépasser).

L'opportunité même de fixer une telle mesure doit encore être validée en fonction des types de forêts,
et les seuils maximums restent également à fixer le cas échéant en fonction des résultats d’études
ultérieures.

Abattage

Une formation à l'abattage contrôlé des abatteurs de LT a été dispensée par Philippe ROMAND,
formateur abattage de FRM, entre le 5 et le 13 décembre 2008. Après cette formation, les abatteurs
sont tenus d'appliquer un abattage contrôlé, avec les objectifs suivants :

+ augmenter au maximum la sécurité de l’équipe d’abattage ;

+ obtenir un taux de récupération plus élevé (enlever les contreforts, éviter par un meilleur abattage
les casses et roulures) ;

+ diminuer autant que possible les dégâts au peuplement restant.

L'abattage doit se faire en conformité avec les règles d'abattage contrôlé établies. Lorsque cela est
possible et ne remet pas en cause leur sécurité, les abatteurs doivent chercher à éviter de blesser les
arbres d'avenir situés à proximité de l'arbre à abattre. L’abatteur doit éviter de faire tomber les arbres
dans le lit d’un cours d'eau ou dans un marécage. Les règles de sécurité édictées doivent être
respectées (exemple port de casque et gants, interdiction de présence d’autres personnes que
l’équipe d'abattage à proximité, etc.).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 247
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Débardage et débusquage

Le débusquage se fera avec le souci d’occasionner le moins de dégâts possibles au peuplement
résiduel. Ainsi, une formation des conducteurs sera assurée, avec notamment pour objectif de
minimiser la surface de débusquage.

Le réseau de débardage fera l’objet d’une planification au cours de la phase de pistage, avec
notamment pour objectif de limiter l’érosion, de préserver le réseau hydrographique et de protéger les
arbres du peuplement résiduel.

Une attention particulière est portée au débardage et au débusquage en cas de fortes pluies sur des
sols mouillés, pour éviter une dégradation excessive du sol (création d'ornières, compaction du sol,
érosion).

Comme indiqué précédemment en matière de restrictions d'exploitation, les engins de débardage ne
peuvent pénétrer dans des zones sensibles.

Planification du réseau routier

La planification du réseau routier veillera à minimiser l'impact sur le système hydrologique
(marécages, hydrographie, topographie) et sur les zones sensibles.

Le tracé prévisionnel indicatif du réseau routier principal à créer est proposé dans ce Plan
d'Aménagement (Cf. Carte 20)

Les routes secondaires seront tracées après inventaire d'exploitation, par la Cellule Aménagement en
fonction de la densité d'arbres exploitables et la distance optimale de débardage.

Réseau routier

L'ouverture des routes se fera conformément aux textes réglementaires et lois en vigueur.

Dans le cas de sols argileux, les routes seront ouvertes le plus longtemps possible avant l'exploitation
afin de permettre au sol de se stabiliser.

La largeur des routes sera minimale, tout en prenant en compte la nécessité d’un ensoleillement pour
assurer un bon assèchement de la route après la pluie. La surface totale affectée par les routes peut
être limitée par la réduction de la largeur totale de la route (emprise totale) et par une réduction de la
déforestation par le bull. Ainsi, l’ensoleillement se fera au maximum par l'abattage des arbres à la scie
à chaîne, l'utilisation du tracteur à chenilles sera ainsi réduite. Cet abattage sera limité aux arbres
projetant de l'ombre sur la bande de roulement aux heures chaudes de la journée, en respectant les
limitations maximales indiquées dans la loi (33 m maximum sur les routes secondaires).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 248
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE LikoualaTimber.

Pour les routes principales permanentes, une largeur plus élevée de 40 m maximale est nécessaire.

Les traversées de cours d’eau se font préférentiellement par des ponts, et de manière à ne pas
surélever le niveau d'écoulement de l'eau et occasionner une inondation de la forêt en amont du
franchissement. L'utilisation de digues et remblais est à limiter aux grands marécages. Ils seront
obligatoirement entrecoupés régulièrement de ponts ou buses permettant à l'eau de s'écouler. La
création de remblais temporaires dans les bas fonds n'est permise que sur les routes secondaires
d'utilisation temporaire et à condition que ces remblais soient détruits en fin d'utilisation.

Pour éviter l'érosion sur des pentes importantes, des mesures d'atténuation seront étudiées.

Les routes permanentes et leurs bas-côtés seront régulièrement entretenus de manière à garantir la
sécurité de la circulation avec un bon ensoleillement de la route.

Carrières

On veillera à ce que le drainage des eaux depuis la carrière mise en place soit dirigé vers la forêt et
non vers les cours d’eau, afin de ne pas augmenter leur charge sédimentaire. Des mesures visant à
limiter la surface et l'impact des carrières seront étudiées. L'implantation des carrières prendra en
compte la protection des zones sensibles comme indiqué dans le paragraphe « Protection des zones
sensibles ».

Parcs à grumes

L'emplacement des parcs à grumes sera optimisé en fonction des besoins de capacité de stockage,
de la topographie (pente), de l'hydrographie locale (présence de cours d'eau), du type de sol
(préférentiellement dans les sols sableux) et de la densité de gros arbres. Leur emprise au sol sera
minimisée. Ils seront créés de manière à assurer un bon drainage et à limiter les phénomènes
d'érosion (légère pente, ouverture à distance suffisante des cours d'eau).

Campements

La construction éventuelle de nouveaux campements sera précédée d’une analyse intégrant
notamment les objectifs suivants :

+ réduire l'impact sur le peuplement forestier (superficie occupée par le campement) ;
+ éviter toute pollution des cours d’eau environnants et limiter érosion et sédimentation ;
+ réduire les trajets à effectuer par les véhicules (réduction des consommations d'hydrocarbures) ;

+ limiter l'impact sur la faune, en évitant autant que possible les zones importantes pour les grands
mammifères ;

+ limiter les usages concurrentiels de produits forestiers entre les résidents des campemenis et les
populations locales.

| FORET

1 Es : RESSOURCES UFA Missa
4 ’Améi page 249
TE MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Si cela s'avère nécessaire, l'implantation des campements sera précédée d’une concertation avec les
populations locales, dans le cadre du dispositif de concertation mis en place par le Plan
d'Aménagement.

Les résultats de l'analyse et de la concertation, ainsi que l'implantation du campement seront
consignés dans le plan de gestion de l'UFP sur laquelle le campement est installé.

Les règles en matière de chasse applicable par les résidents du campement sont inscrites dans les
mesures de gestion de la faune (Cf. & 7).

Traçabilité, suivi de l'exploitation et de la production forestière

Une bonne traçabilité est indispensable pour optimiser l'exploitation, contrôler le respect des mesures
d'exploitation et éviter des pertes et abandons. Ainsi, une bonne traçabilité diminue la surface affectée
par unité de volume sortie et optimise l’utilisation de la ressource.

A partir de 2009, la mise en place d'un inventaire d'exploitation précis avec positionnement précis des
arbres sur carte, lié à un SIG et une base de données va permettre d'assurer la traçabilité de la
ressource depuis l'arbre sur pied en forêt. Le suivi journalier des arbres et des billes se fera avec des
rapports journaliers par étape : pistage, abattage, tronçonnage forêt, débardage et tronçonnage sur
parc forêt, roulage.

La Figure 15 schématise toutes les étapes de l'exploitation et la traçabilité à mettre en place par LT.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 250
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

PROSPECTION Fiche de layonnage | + numérotation
(layonnage / comptage) |— x Fiche de comptage SAP
: 59 —+ 59
Î : + Coordonnées
' Fiche de pistage géographiques
Layonnage 59
PISTAGE + Abandon
: xx
i Î
Î ' Fiche d'abattage + N° forestier
mess (martelage)
ABATTAGE it >»
pl Fiche d'exploitation 1952
! SAP
I 59 1952
| + Abandon
TRONCONNAGE LL Ke forestier/ Indication > (195271
: | du nombre de bille 1952/2
(à la craie sur la bille)
: 1952
DEBUSQUAGE :%l Fiche d'exploitation SAP
Ï (copie)
DEBARDAGE
PARC FORET
1952/1
TRONCONNAGE É 1952/2
——+ ————
PARC E Fiche de tronçonnage 1952/8
Martelage de la numérotation des billes
+ Abandon
ROULAGE ——+
È Feuille de route 1952/1
1952/2
Ï PARC DE RUPTURE 1952
Figure 15 : Schéma de la procédure de suivi de l’exploitation et de ses produits
(IN FORET .
Ê : RESSOURCES UFA Missa page 251

LT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

5.1.1.3 Règles de gestion pour éviter le braconnage et l'implantation de villages dans la série
de production

LT, en liaison avec les autorités compétentes (MEF, écogardes) veillera à ce que les routes ouvertes
pour l'exploitation ne favorisent pas le braconnage et l'installation de campements anarchiques. A cet
effet, les routes d'exploitation seront fermées après la clôture d’une coupe annuelle. L'accès à
certaines zones pourra être contrôlé par des gardiens ou des écogardes.

5.1.1.4 Mesures pour limiter l’impact de l’utilisation des combustibles et lubrifiants

Les règles d'exploitation pour diminuer l'impact sur la forêt ont comme effet additionnel une meilleure
efficacité des engins, une diminution de leur temps de fonctionnement et ainsi la diminution de la
consommation en combustibles et en lubrifiants.

Une meilleure planification conduit à une diminution de la longueur des pistes de débardage, une
diminution de la largeur des routes, et une diminution des distances à parcourir et du nombre de
traversées des cours d’eau. Ceci diminue le temps de fonctionnement des engins par unité de surface
et unité de bois produite.

De plus, les règles d'exploitation qui favorisent une meilleure valorisation de la ressource par unité de
surface et unité produite (meilleures techniques d’abattage, éviter des pertes ou abandons, installation
d'une unité de récupération qui augmente le rendement) diminue la pollution par unité produite.

Des améliorations continues sont à chercher pour limiter l’utilisation des combustibles et des
lubrifiants.

Des procédures seront mises en place pour la récupération des déchets non biodégradables (fûts,
filtres, huiles de vidange.….), sur les lieux de l'exploitation, dans le garage et dans les sites industriels
de LIKOUALA TIMBER, des solutions de recyclages seront recherchées bien que l'isolement de la
région soit un frein non négligeable à leur mise en place.

Les déchets liés aux activités de LIKOUALA TIMBER doivent être récupérés, triés, et détruits ou
recyclés selon les cas suivants :

+ Câbles, fûts, pneus, pièces plastiques et métalliques seront récupérés et jetés dans des fosses
prévues à cet effet.

+ Les filtres à huile et à gas-oil seront collectés dans des fûts, acheminés au camp de base et
brûlés.

+ Les huiles de vidange seront systématiquement récupérées pour une réutilisation ou un recyclage
ultérieur.

+ Les batteries usagées seront collectées et démontées.

+ Pour le traitement des grumes, aucun produit à base de chlorure d'hydrocarbone et aucun produit
recensé de type 1A et 1B selon l'Organisation Mondiale de la Santé ne sera employé.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 252
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ Pour permettre la récupération des carburants et des huiles de vidange, une mise aux normes des
ateliers (rigoles de récupération, fosses de décantation), des stations de carburants (fosses) et
des règles de sécurité sera nécessaire.

Les produits chimiques utilisés par la société devront être homologués par le ministère du tourisme et
de l’environnement.

Un projet de fabriquation de briques et de compost à partir des sciures industrielles est à l'étude pour
favoriser leur recyclage.

5.1.1.5 Mesures d'accompagnement

Les thèmes suivants pourront faire l'objet de recherches en cours d'application du Plan
d'Aménagement :

+ régénération naturelle ;
+ phénologie (diamètre efficace de fructification) et variation de la fructification ;
+ dynamique des peuplements (avec installation d’un réseau de placettes permanentes) ;

+ suivi de l'impact de l'exploitation sur le milieu naturel.

Des financements extérieurs à LT seront recherchés pour aider à mettre en place et suivre ces études
et programmes de recherche. Une collaboration étroite devra être établie entre le MEF, la DGRST et
LT pour le développement des programmes de recherche.

5.1.2 Règles de gestion pour atteindre les objectifs sociaux et environnementaux
de la série de production

Le Plan d'Aménagement prévoit que dans la série de production, les populations locales jouissent de
droits d'usage, leur permettant de* :

+ récolter les perches, gaulettes et autres produits ligneux nécessaires à la construction et à
l'entretien de leurs habitations, meubles, ustensiles domestiques et outils, ainsi que les bois morts
et les plantes d'intérêt culturel, alimentaire ou médicinal ;

+ récolter les Produits Forestiers Non Ligneux et pêcher ;

+ chasser, dans les limites prévues par la loi et en respectant le zonage de chasse établi dans ce
Plan d'Aménagement (voir $ 7.2.1) et les mesures de gestion de la faune précisées dans de futurs
plans de gestion.

Les droits d'usage sont réservés à la satisfaction des besoins personnels de leurs bénéficiaires. Les
produits qui en sont issus ne peuvent faire l’objet de ventes commerciales. Leur exercice est gratuit.

6 Article 40 et41 de la loi n°16/2000 portant code forestier (voir $ 1.4.2.1 p. 19) et Article 40 du Décret no. 2002-
437 du 31 décembre 2002 fixant les conditions de gestion et d'utilisation des forêt (voir $ 1.4.2.1 p.20).

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 253
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les interdictions suivantes sont instaurées dans la série de production :

+ tout déboisement agricole est interdit dans la série de production, les cultures et l'élevage étant
autorisés uniquement dans la série de développement communautaire ;

+ l'installation de campements ou de villages” le long de la route ou ailleurs est interdite, à
l'exception des campements de pêche dans les limites prévues par le droit d'usage de la pêche tel
que spécifié ci-dessus. Des campements temporaires utilisés pour la récolte de Produits
Forestiers Non Ligneux, notamment établis par les populations pygmées, sont toutefois permis.

5.2 SERIES DE PROTECTION

Les deux types de formation végétale concernés sont :
+ Les forêts marécageuses,

+ Les savanes.

Les paragraphes qui suivent précisent dans les grandes lignes les mesures de gestion à mettre en
œuvre dans les différentes séries de protection. Les éventuelles infrastructures à implanter et activités
à conduire dans ces séries feront l’objet d'une analyse d'impact socio-environnemental et les mesures
d'atténuation à prévoir seront inscrites aux programmes de gestion de la série concernée.

5.2.1 Forêts marécageuses

Voir au $ 4.2.2.1 la description de cette série et la justification de sa création.

Les principaux risques écologiques pesant sur ces territoires sont l'érosion, l'augmentation de la
charge sédimentaire, avec pour conséquences possibles une modification des régimes hydriques et
une perturbation de la faune et la flore aquatique.

La conservation de ces territoires est assurée par toute une série de mesures :
+ interdiction complète de l'exploitation forestière (abattage d'arbres marchands, débardage) ;

+ construction de routes autorisée en respectant les mesures d'Exploitation Forestière à Impact
Réduit (Cf. 5.1.1.2, paragraphes « protection des zones sensibles » et « réseau routier ») ;

+ récolte des Produits Forestiers Non Ligneux limitée aux populations locales selon les droits
d'usage en vigueur ;

+ possibilité pour la population locale de chasser des espèces d'animaux non protégées pour les
seuls besoins de leur autoconsommation (exercice des droits d'usage), en respect des mesures
de gestion de la faune (Cf. $ 7, voir en particulier le zonage de chasse créé) ;

7 En conformité avec l'article 196 du Décret no. 2002-437 du 31 décembre 2002 (voir aussi $ 7.1.2 p. 269).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 254
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ contrôle et lutte contre le braconnage ;

+ interdiction des défrichements pour les besoins de cultures ou autres besoins.

Le franchissement de la série de protection des forêts marécageuses par des routes sera inscrit dans
le plan de gestion de l’'UFP pour laquelle ce franchissement est planifié.

Une surveillance régulière de l'impact occasionné par les éventuels franchissements de la série de
protection par le réseau routier sera mise en place.

5.2.2 Savanes

Voir au $ 4.2.2.2 la description de cette série et la justification de sa création.

La conservation de ces territoires est assurée par toute une série de mesures :
+ interdiction complète de l'exploitation forestière (abattage d'arbres marchands, débardage) ;
+ construction des routes autorisée ;

+ possibilité pour la population locale de récolter des Produits Forestiers Non Ligneux (exercice des
droits d'usage) ;

+ possibilité pour la population locale de chasser des espèces d'animaux non protégées pour les
seuls besoins de leur autoconsommation (exercice des droits d'usage), en respect des mesures
de gestion de la faune (Cf. $ 7, voir en particulier le zonage de chasse créé) ;

+ contrôle et lutte contre le braconnage ;

+ interdiction des défrichements pour les besoins de cultures ou autres besoins.

La réalisation d’une étude technique est fortement souhaitable, dans les 5 premières années du Plan
d'Aménagement pour mieux apprécier le potentiel écologique de ce territoire (diversité animale et
végétale) et pour en préciser les règles de gestion. Les conditions de réalisation de cette étude seront
étudiées au démarrage de la mise en œuvre du Plan d'Aménagement par LT (recherche de
financements et de partenaires).

5.3 SERIE DE CONSERVATION

La série concernée est la série de conservation de la Tobiyondo.

Les paragraphes qui suivent précisent dans les grandes lignes les mesures de gestion à mettre en
œuvre dans cette série de conservation. Les éventuelles infrastructures à implanter et activités à
conduire dans cette série feront l’objet d’une analyse d'impact socio-environnemental et les mesures
d'atténuation à prévoir seront inscrites aux programmes de gestion de la série.

8 Les forêts marécageuses incluses dans la série de développement communautaire ne sont pas incluses dans
cette série de protection et donc ne sont pas concernées par cette mesure.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 255
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Voir au $ 4.2.3 la description de cette série et la justification de sa création.

La conservation de cette zone est assurée par les mesures suivantes :
+ interdiction complète de la chasse dans cette zone ;
+ interdiction complète de l'exploitation forestière et conservation de la structure de la forêt ;

+ possibilité pour la population locale de récolter des Produits Forestiers Non Ligneux (exercice des
droits d'usage) ;

+ interdiction des défrichements pour les besoins de cultures ou autres besoins.

La réalisation d’une étude technique est fortement souhaitable, dans les 5 premières années du Plan
d'Aménagement pour mieux apprécier le potentiel écologique de ce territoire (diversité animale et
végétale) et pour en préciser les règles de gestion. Les conditions de réalisation de cette étude seront
étudiées au démarrage de la mise en œuvre du Plan d'Aménagement par LT (recherche de
financements et de partenaires).

5.4 SERIE DE DEVELOPPEMENT COMMUNAUTAIRE

La série de développement communautaire a été définie en fonction de son objectif principal, la
production agricole par les populations locales, la fourniture de bois d'œuvre pour les populations et le
développement de leur habitat.

5.4.1.1 Droits d'usage

Les populations locales de nationalité congolaise ou étrangère jouissent, dans la zone de
développement communautaire, de droits d'usage leur permettant de :

+ récolter le bois d'œuvre pour les besoins locaux (besoin estimé à 2 arbres par famille et par an), le
bois de service et les Produits Forestiers Non Ligneux ;

+ chasser et pêcher dans les limites prévues par la loi ;
+ établir des cultures ou des ruches et faire paître leur bétail ou récolter du fourrage ;

+ effectuer, conformément à la réglementation forestière”, des déboisements pour les besoins
agricoles.

% Article 41 du Décret no. 2002-437 du 31 décembre 2002 (voir aussi $ 7.1.2) et Article 40 et 41 de la loi
n°16/2000 portant code forestier (voir aussi $ 1.4.2.1).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 256
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

5.4.1.2 Production industrielle de bois d'œuvre

La production industrielle de bois d'œuvre pourra y être pratiquée, en particulier dans le but de
récupérer du bois d'œuvre sur des zones en cours de défrichement, en concertation avec les
populations et avec l'accord préalable de l'administration forestière.

Cette exploitation se fera, sur la base des permis spéciaux, avec des moyens artisanaux et dans le
but de satisfaire les besoins en débités des populations résidentes dans la série.

5.4.1.3 Respect des limites de la série de développement communautaire

La série de développement communautaire est créée pour permettre la pratique de l’agriculture et des
mesures seront prises par l'Administration Congolaise pour restreindre l'extension des déboisements
agricoles par les populations locales dans les autres séries.

Pour limiter l'installation des campements et villages anarchiques dans l'UFA, la série de
développement communautaire a été délimitée le long des routes principales et des villages existants,
là où la population de la région est la plus présente. Le contrôle de l'accès aux zones ouvertes à
l'exploitation, contribuera à empêcher l'installation des populations locales dans ces zones
nouvellement accessibles.

L'administration forestière veillera au respect des limites de la série de développement
communautaire et prendra les mesures adéquates pour empêcher tout déboisement hors de cette
zone, sur le reste de l'UFA.

L'installation anarchique de campements ou de villages, notamment le long des routes d'exploitation,
devra être combattue en dehors de la série de développement communautaire. Des campements de
pêche ou des campements temporaires utilisés pour la récolte de Produits Forestiers Non Ligneux,
établis notamment par les populations pygmées, pourront toujours être librement installés.

5.4.1.4 Installation le long des routes

Pour la sécurité et l'entretien des routes, aucun champ agricole, jardin ne peut être installé dans
l'emprise de la route (33 m au total, ou 12,5 m depuis la bande de roulement de la route). Pour la
sécurité des habitants, aucune habitation ou autre bâtiment ne sera construit à moins de 20 m de la
bande de roulement de la route. Si ces règles ne sont pas respectées, LT ou toute autre société
responsable de l'entretien de la route ne pourront être tenues pour responsable en cas d'accident
survenu dans l'emprise de la route. De plus, aucune indemnisation ne sera payée par LT en cas de
destruction de champ ou jardin dans l'emprise de la route. Il appartiendra aux autorités compétentes
de faire respecter ces règles, dans l'intérêt commun des populations locales et de la société LT.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 257
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LikoualaTimber.

5.4.1.5 Promotion de l’agriculture

L'amélioration des systèmes traditionnels de production doit passer prioritairement par une
augmentation des rendements des cultures, comme le manioc (diffusion de boutures de variétés
améliorées) et une diversification des productions (diffusion de semences de qualité et matériel
végétal de qualité, appui-conseil). Un programme de mesures sera élaboré pour améliorer ces
pratiques, notamment en liaison avec les services de l'administration chargés des actions de
vulgarisation agricole.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 258
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REP! js
MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber.

CHAPITRE VI

ORIENTATIONS D’INDUSTRIALISATION
EN LIAISON AVEC LA RESSOURCE DE L’UFA MISsA

UFA Missa

Plan d'Aménagement - 2009 -2038 page 259

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

6 ORIENTATIONS D’INDUSTRIALISATION EN LIAISON AVEC LA

RESSOURCE DE L’UFA MISSA

6.1 DESCRIPTION DE L'OUTIL EN PLACE

La production des sciages a démarré en juillet 2008 concernant la production issue de l’UFA Missa,
en même temps que la mise en place d'une nouvelle ligne de sciage portant à 3 le nombre total de
lignes de sciage foctionnelles sur le site de Bétou. La première ligne de sciage installée par LT date

de 2002.

L'équipement présent dans la scierie est décrit dans le tableau qui suit.

Tableau 56 : Matériel de transformation

: MANAGEMENT

Plan d'Aménagement - 2009 -2038

Matériel Marque Nombre | Mise en service
Scie de tête avec chariot hydraulique Brenta 1 13/09/2007
Scie de reprise Brenta 1 Avant 2006
Scie de tête 1600 Primultini 1 07/03/2007
Scie de tête 1800 Primultini 1 Avant 2006
Scie horizontale Angomac 1 Avant 2006
Déligneuse Monolame Modesto-Nino 1 10/01/2006
Déligneuse Monolame Modesto-Nino 2 Avant 2006
Déligneuse Monolame Angomac 1 Avant 2006
Déligneuse Multilames Angomac 1 05/12/2007
Ebouteuse Modesto-Nino 1 17/08/2007
Ebouteuse Modesto-Nino 2 Avant 2006
Déligneuse Multilames PO 340 Ogam 1 19/07/2007
Déligneuse Multilames Cosmec 1 29/06/2006
Déligneuse Multilames A. Costa 1 13/06/2007
Ebouteuse automatique Cursal 1 18/06/2007
Ebouteuse KS 160 APS 1 Avant 2006
Ebouteuse P400 Omec 1 Avant 2006
Finger Joint Paoletti 1 05/06/2006
Palan Teknoup 1 07/03/2007
Palan Puppinato 1 10/05/2008
Presse Tornado 1 11/11/2006
Presse STM 5/220 Paoletti 1 13/06/2007
Presse STM 6/220 Paoletti 1 29/06/2006
Raboteuse Weinig 1 28/10/2006
Raboteuse Weinig 2 29/06/2006
| FORET
RESSOURCES UFA Missa page 260
REPUBLIQUE DU CONGO |
= LkoualaTimber.

6.2 PRODUCTIONS ET CAPACITÉ DE PRODUCTION

6.2.1 Production actuelle et passée de sciages et taux de transformation de 2005
à 2007

Les Tableau 57 et Tableau 58 montrent l’évolution de la production (vente) de débités de 2005 à 2007
et le taux de transformation approximatif. Le taux de transformation a été le plus élevé en 2006 (95%).

Tableau 57 : Evolution de la production de l'usine entre 2005 et 2007 (en mi

2005 2006 2007

Production débités 22 627 25 581 33 363

La production de débités se compose environ à 60 % de colis de bois frais et 40% de colis de bois
sec.

Le taux de transformation (en pourcentage) a été calculé avec la formule suivante :

V
T6) = x 100
P+A+AS1+AS2

Où: V= volume des grumes transformées ou traitées;
P = production grumière forêt réalisée;
A = volume des grumes fournies par d’autres producteurs forestiers ;
A S1 = changement du stock des grumes au niveau du parc chantier
(stock début — stock fin d'année);
A S2 = changement du stock des grumes au niveau du parc usine
(stock début — stock fin d'année).

La formule utilisée ici a été adaptée à partir de celle indiquée par la lettre circulaire
N°0319/MEF/DGEF/DVRF du 8 mars 2007.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 261
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 58: Evolution du taux de transformation entre 2005 et 2007

Années | 2005 2006 2007 Total /
Paramètres de production Moyenne
Volume fût 76 156 | 87 794| 118 881 282 831
Volume fournis par un autre producteur forestier (A) 0 (] (] 0
Volume commercialisable (P) 58 138 | 70 369| 94617 223 124
Volume entrée usine (V) 51 120 | 69 745| 90 982 211 847
Taux de transformation moyen (T) 96% 95% 96% 96%
Stock chantier début (S1 depui) 0 3 896 ( 3 896
Stock chantier fin (S1 in) 3 896 ( (] 3 896
Stock usine début (S2 début) 2176 | 2975 3 891 9 042
Stock usine fin (S2 in) 2975 | 3891 3 934 10 800

En raison de pertes entre le volume net produit en forêt et le volume entré à la scierie (notamment à
cause du tronçonnage sur parc scierie), le taux de transformation réel est plus élevé.

6.2.2 Capacité de production de l'outil actuel

La capacité actuelle de production s'élève à 4 500 m° /mois de débités soit 54 000 m°/an. L'usine est
capable de transformer ainsi près de 156 000 m° de grumes par an.

Le rendement des bois rouges en débité export est voisin de 35%. Actuellement, un débouché
significatif existe pour l’Ayous sur le marché local, en dehors de cette essence le bois local est surtout
utilisé pour la construction des infrastructures de Bétou.

6.3 RESSOURCE DISPONIBLE EN FONCTION DE L'UTILISATION POTENTIELLE

Les résultats de l'inventaire d'aménagement ont été étudiés en fonction de l’utilisation potentielle des
différentes essences.

La Figure 16 montre la disponibilité de la ressource en bois d'œuvre en fonction de l’utilisation. On
pourra aussi se référer aux différents tableaux de volumes disponibles par UFP dans le & 4.7.

Une distinction a été faite entre les essences de Groupe 1 qui sont actuellement commercialisées,
celles du Groupe 2, les essences de promotion sur court ou moyen terme et les essences du
Groupe 3 qui, en raison de leur valeur inférieure sur le marché export offrent moins de possibilités de
commercialisation.

Un volume important, surtout en Sapelli et en Acajou est disponible pour le sciage (menuiserie
intérieure et extérieure).

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 262
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Le volume disponible pour le tranchage de qualité est assez faible, surtout en raison de l'exigence de
qualité qui permet d'utiliser au mieux seulement 5% du volume net total. En effet, les billes de
« qualité tranche » restent rares, cependant l'UFA présente un potentiel intéressant pour le tranchage
en Sapelli et en Sipo qui pourrait être actualisé par une étude de la qualité des bois.

Tableau 59 : Volume annuel net moyen en essence de déroulage (mŸan)

Volume net annuel
Essence DME DMA | exploitable moyen
{mÿ/an)
AIELE 60 90 454
AKO 60 90 1 364
AYOUS 70 100 12 874
ESSESSANG 60 90 3141
EYONG 60 70 885
FARO 60 70 1225
FROMAGER 60 80 551
ILOMBA1 60 80 2 658
ILOMBA2 60 80 80
KOTO1 60 70 474
KOTO2 60 60 302
LIMBA 60 70 5 922
Total 29 930

Le Tableau 59 présente le volume annuel net des essences de déroulage. Avec un peu plus de
4 mf/ha disponibles, le potentiel en essence de déroulage présente une opportunité intéressante sur
l'UFA Missa. Il sera néanmoins important de confronter ces résultats avec ceux de l’'UFA Bétou, de
façon à avoir un potentiel soutenu tout au long du cycle de rotation. Pour la seule UFA Missa, les
Figure 9 à 14 montrent que le potentiel en Ayous et Eyong se concentre sur les 2 premières UFP,
avant de quasiment disparaître sur le reste du cycle de rotation.

Parmi les essences de promotion (Groupes 2 et 3), les inventaires font ressortir un volume non
négligeable (près de 1 m°/ha) en bois lourd et pour la construction, les platelages et le revêtement des
sols extérieurs, notamment en Azobé et Tali.

Les autres utilisations représentent souvent de grandes quantités, mais à part pour les essences du
Groupe 1 et, une partie des essences du Groupe 2, la possibilité de commercialisation et le prix de
vente sont une contrainte majeure à la valorisation.

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 263
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

EGroupe 3
la Groupe 2
[Groupe +

Volume moyen net par ha (m°/ha)
©

Utilisations possible

Figure 16 : Volumes potentiellement disponibles en fonction de l’utilisation possible sur la série de
production de l’'UFA Missa

(Tranchage : 5% du volume total, Déroulage — contreplaqué : 30 % du volume total)

TH) FORET

TR RESSOURCES UFA Missa
L D 5 page 264
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 60 : Types de transformation pour les essences des Groupes 1 à 3

Type de transformation
Essence Menuiserie Menuiserie | Construction | P12tela9e; h Structures Parquet, | Ameublement | Construction
intérieure, ur revêtement de | Contreplaqué |  Placage “ meubleme
aménagement | °Xtérieure lourde extérieur (charpente) escalier ébénisterie navale
GROUPE 1
ACAJOU X X X X X X
ANINGRE X X X X X
ANZEM NOIR X X X X X X X
AYOUS X X X X
AZOBE X X X X
BAHIA X X X X X
BOSSE CLAIR X X X X X X X
DIBETOU X X X X
DOUSSIE X X X X X X X X X
IROKO X X X X X X X X X
KOSIPO X X X X X X X
KOTO1Ï X X X X X
LONGHI BLANC X X X X X X
NIOVE X X X X X X X X X
PADOUK X X X X X X X X
SAPELLI X X X X X X X X
SIPO X X X X X X X
TALI X X X X
TIAMA BLANC X X X X X X X
GROUPE 2
BILINGA X X X X X X X X X
DOUSSIE BELA X X X X X X X X X
EYONG X X X X X
KOTIBE X X X X X X
| FORET
UFA Missa

! RESSOURCES

} MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 265

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE

FORESTIERE

JE LikoualaTimber.

Type de transformation
Essence Menuiserie Menuiserie | Construction | P12tela9e; h Structures Parquet, | Ameublement | Construction
intérieure, ur revêtement de | Contreplaqué |  Placage “ meubleme
aménagement | °Xtérieure lourde extérieur (charpente) escalier ébénisterie navale
LIMBA X X X X X X
MAMBODE X X X X
PAO ROSA X X X X
TIAMA NOIR X X X X X X X X
WENGE
GROUPE 3
AIELE X X X X
AKO X X X X
ALONE X X X
DIANIA X X X X X X
EKOUNE1 X X X X
EKOUNE2 X X X X
EMIEN X X X
ESSESSANG X X X
FARO X X X X
FROMAGER X X X
ILOMBA1 X X X X
ILOMBA2
KAPOKIER X X
LONGHI BOUK X X X X X X
LONGHI ROUGE X X X X X X
LOTOFA
ONZABILIT X X X X
ONZABILI2
TCHITOLA X X X X X X
TOLA X X X X X X
| FORET
UFA Missa

! RESSOURCES

} MANAGEMENT

Plan d'Aménagement - 2009 -2038

page 266

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

6.4 ORIENTATIONS INDUSTRIELLES

6.4.1 Conditions nécessaires pour le développement industriel

Le développement industriel de LT ne sera possible que si sa rentabilité est garantie par la réunion
des 3 conditions suivantes :

+ baisse des coûts de transport permettant de valoriser de nouvelles essences ;
+ mise en place d’une fiscalité incitative à l'industrialisation/? ;

+ marché international favorable.

Même si la valeur actuelle des essences est souvent le facteur le plus important pour évaluer la
rentabilité financière de leur développement industriel, ces valeurs peuvent changer en fonction de :

+ l'évolution du marché mondial ;

+ la disponibilité de la ressource dans des forêts plus proches de la côte (Cameroun, Sud Congo,
Gabon, Ghana, Côte d'Ivoire, etc.) ;

+ la disponibilité et de la demande en bois tropical sur d’autres continents (Asie, Amérique
Latine, ..);

+ l'avantage — désavantage écologique”' et économique des bois tropicaux en comparaison à
d’autres produits concurrentiels (PVC, aluminium, bois des régions tempérées, panneaux à base
de bois comme MDF (Medium Density Fiberboard), panneaux de particules, ….).

6.4.2 Orientations sur le court et le moyen terme : mise en place de séchoirs et
récupération des déchets

LT respecte son obligation de transformer localement 85% de sa production de grumes.

L'extension de l'outil de transformation a commencé en 2004 avec l'achat et l'installation de
4 chambres de séchoir complétés par 4 chambres en 2006 puis 4 autres en 2008. Le volume traité est
de 130 m/chambre, soit au total 1 000 m$ par rotation (2 rotations étant possible par mois).

Une ligne de récupération a été installée en 2007 et permet la production de lambris, frises, panneaux
et lamellés-collés.

D'ici quelques années, il est également prévu d'installer une unité de déroulage afin de mieux
valoriser le potentiel de l'UFA.

7 La taxe d'abattage est payée sur le volume fût. Avec un rendement à la scierie d'environ 35%, la taxe
d’abattage par m° de débité est 2,8 fois plus élevé que par mf de grume. De plus, la taxe sur les débités (3,5%
et 1,5% pour les débités humides et séchés respectivement), n'est pas incitative pour la transformation.

mu peut être évalué à partir d'un cycle d'analyse de vie (Life Cycle Assessment) ; et de la sensibilité des marchés
à ces questions écologiques

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 267
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Conformément aux exigences légales en vigeur dans le pays, LT installera à court terme un outil
industriel composé d’une unité de sciage, au niveau de l’'UFA Missa. Le dimensionnement de cet outil,
sa localisation et ses caractéristiques seront fixés une fois que le Plan d'Aménagement de
l'UFA Bétou sera achevé, afin d'assurer une adéquation entre le potentiel disponible sur les 2 UFA
attribuées à LT et la capacité de transformation.

Dans le but de valoriser au mieux les déchets de l'usine, et d'aller vers une autonomie de la socié

en matière d'energie, LT envisage à court terme d'installer une unité de cogénération. La vapeur
produite par les déchets en brûlant génère de l'énergie électrique. Cette énergie pourra être utilisée
pour le séchage des bois, mais aussi pour l'électrification de Bétou.

6.4.3 Orientations à long terme

Le potentiel en autres essences présentes sur l'UFA est représenté dans les différents tableaux et
figures dans le & 4.8.3.

Le potentiel en bois durable destiné à la construction lourde d'extérieur et aux « deckings » est
conséquent, surtout en Mukulungu, Tali et Azobé. Malheureusement, le bilan économique de
l'exploitation et de la transformation de ces essences n'est pas encore favorable, vu le coût de
transport depuis le Nord Congo et la concurrence avec les usines de la zone littorale du Cameroun et
du Gabon, qui ne souffrent pas de ce coût de transport élevé.

Pour les nombreuses essences actuellement non valorisées, mais parfois aussi mal connues sur le
marché, un effort de meilleure connaissance technologique et de promotion est à consentir.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 268
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
JE LikoualaTimber.

CHAPITRE VII

MESURES DE GESTION DE LA FAUNE

| FORET |
1 RESSOURCES UFA Missa

l'Amé 2
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 269

REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

7 MESURES DE GESTION DE LA FAUNE

7.1 JUSTIFICATION DU PROGRAMME

71.1 Préambule

Le présent Plan d'Aménagement fixe les orientations et les principes de la gestion de la faune pour la
durée du Plan d'Aménagement.

Un plan de gestion de la faune sera préparé au même moment que les plans de gestion des Unités
Forestières de Production selon une périodicité de 4 à 6 ans (Cf. $ 4.8). Il intègrera les évolutions
observées de la situation de la faune dans l'UFA et des pratiques de chasse, prévoira les
changements dans le programme de gestion de la faune, précisera et adaptera le zonage général
indicatif prévu par ce Plan d'Aménagement.

Le zonage des territoires de chasse sera réalisé progressivement tout au long de l'application du Plan
d'Aménagement. Il délimitera selon le cas des zones de chasse autorisée (chasse organisée ou
chasse libre), des zones de chasse interdite (zones sensibles à protéger en permanence ou
temporairement) et des zones de chasse soumises aux règles édictées par les plans de gestion. Un
premier zonage général pour la gestion de la faune est donné par le présent Plan d'Aménagement.

Les grandes lignes du programme de mesures de gestion de la faune sont données dans le Rapport
de l'Etude Ecologique, validé par le Ministère en charge des forêts le 11 Juin 2009.

7.1.2 Rappel sur la législation et réglementation congolaise sur la gestion
durable de la faune sauvage

La pratique de la chasse est régie au Congo par la loi sur la faune et les aires protégées”?

En particulier, sont interdits sur tout le territoire national :
+ la chasse sans permis de chasse, sans permis de port d'arme et sans assurance ;

+ la chasse durant la période de fermeture de la chasse (fixée chaque année par l'administration
chargée des eaux et forêts) ;

+ le commerce de la viande de chasse ;

+ la chasse en dehors des zones ouvertes par l'administration chargée des eaux et forêts et dans
les aires classées (comme les réserves naturelles intégrales et les réserves de faune) ;

+ la chasse à l’aide de pièges en câbles métalliques ;

72 Loi 37-2008 du 28 novembre 2008 sur la faune et les aires protégées qui abroge la loi 48/83 du 21 avril 1983
définissant les conditions de conservation et d'exploitation de la faune sauvage.

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 270
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ la chasse avec des armes et munitions de guerre ;
+ la battue, l’utilisation du feu de brousse ;

+ l'abattage des espèces intégralement protégées au Congo (Gorille, Chimpanzé, Bongo, Eléphant,
Léopard, Hippopotame, Crocodile) ;

+ l'importation, l’exportation, la détention et le transit sur le territoire national des espèces
intégralement protégées, ainsi que de leurs trophées (sauf dérogations spéciales de
l'administration chargée des eaux et forêts) ;

+ la chasse de femelles suitées et de jeunes d'espèces partiellement protégées par la loi congolaise
(Bufïfle, Sitatunga, Chevrotain aquatique, Pangolin géant, ..).

Les obligations des titulaires de conventions en matière de gestion durable de la faune sont les
suivantes :

+ L’Article 196 du décret n° 2002-437 du 31 décembre stipule que « Les titulaires de conventions
veillent à ce que la création des infrastructures routières à l'intérieur des concessions ne donne
pas lieu à l'installation anarchique de nouveaux villages et campements. Les activités des
populations ne doivent pas entraîner la dégradation des écosystèmes forestiers. Ils veillent
également à ce que les infrastructures et leurs personnels ne favorisent pas le braconnage dans
la concession attribuée ».

+ L’Article 97 du décret n° 2002-437 du 31 décembre”* indique que « dans le cadre de la lutte anti-
braconnage, l'utilisation de certaines routes d'évacuation située dans les permis forestiers peut
faire l'objet d'une réglementation par l'autorité départementale, sur proposition du Directeur
Départemental des Eaux et Forêts ».

7.1.3 Etat de la faune et pression de chasse sur l’UFA Missa

Les enquêtes socio-économiques (cf. $ 3.4.6) ont permis d'établir que la population continue à
dépendre en très grande partie de la chasse pour sa consommation de viande. De plus, pour une
partie importante des populations de l’'UFA, l'importance économique de la chasse est considérable,
celle-ci étant la deuxième activité, juste après l'agriculture.

Dans l’UFA Missa, les études préparatoires permettent de dresser le zonage suivant lié aux activités
de chasse et à l'abondance des animaux (voir aussi 8.2.8.1). Ce zonage devra être validé par
l'Administration Forestière.

78 Décret n° 2002-437 du 31 décembre fixant les conditions de gestion et d'utilisation des forêts en application de
la loi 16/2000 (portant code forestier).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 271
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ Zone de chasse villageoise principale

Cette zone de chasse couvre les terroirs de chasse des villages de l'UFA Missa depuis Mapéla et
Motala au nord-ouest de l'UFA, jusqu'à Lossetti à l’est et jusqu’à Gbadika au sud ; elle couvre les 2/3
de l'UFA Missa. L'impact de la chasse sur la faune sauvage est fort comme en atteste la moindre
abondance en Céphalophes dans cette zone par rapport aux zones inhabitées de l'UFA.

+ Zone de chasse villageoise de Kpakaya

L'impact de la chasse sur la faune sauvage est fort (comme en atteste la moindre abondance en
Céphalophes à proximité de Kpakaya). Dès qu'on s'éloigne de Kpakaya, vers le nord, la densité de
céphalophes est élevée.

+ Zone inhabitée dans le sud de l’'UFA Missa
La pression de chasse est limitée en raison de la faible densité de population, la densité des
céphalophes est élevée.

+ Zone inhabitée dans l’est de l’'UFA Missa

La pression de chasse est limitée en raison de la faible densité de population, la densité des
céphalophes est élevée. Notamment, la densité du Céphalophe bleu est particulièrement élevée dans
cette zone.

71.4 Objectifs

La pratique de la chasse doit se faire en conformité avec la loi congolaise sur la faune et les aires
protégées". L'objectif est de conduire à un prélèvement durable des espèces dont la chasse est
autorisée, et de faire respecter les interdictions de la chasse sur les espèces intégralement ou
partiellement protégées. Les objectifs fixés dans le programme ne doivent donc pas aller dans le sens
d'une opposition à l’activité de la chasse coutumière, ni d'une interdiction intégrale du commerce de
viande de brousse. Le programme de gestion de la faune vise à faire en sorte, d’une part, que la
chasse puisse se pratiquer en conformité avec la loi et les règlements en matière de faune et de
chasse en vigueur au Congo et, d'autre part, que le prélèvement soit durable et que les produits
puissent être consommés ou commercialisés localement, et non commercialisés vers l'extérieur de la
région.

On distingue 7 objectifs principaux poursuivis pour la gestion durable de la faune dans l'UFA Missa
sur la durée d'application du présent Plan d'Aménagement (2009-2038) :

+ mesures prises pour lutter contre la pratique « aveugle » du piégeage au moyen de câbles
métalliques sur toute l'UFA ;

+ autorisation de la chasse de subsistance comme activité importante pour la population locale : les
villageois et les ethnies pygmées ;

74 Loi 37-2008 du 28 novembre 2008 sur la faune et les aires protégées.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 272
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ autorisation, donnée aux travailleurs LT, de chasser au fusil, pendant la période d'ouverture de la
chasse, en dehors des heures de travail et dans un territoire de chasse autorisé délimité autour
des bases-vie futures ou dans les unités de gestion en cours d'exploitation ;

+ suivi-contrôle et réglementation du transport de la viande de brousse entre certaines zones bien
définies (pour approvisionnement) ;

+ respect de l'interdiction de la chasse des espèces protégées et plus particulièrement lutte active
contre le braconnage des éléphants et le commerce de l’ivoire ;

+ limitation de la chasse commerciale au sein de l'UFA en conformité avec le règlement en vigueur
et comme défini dans les documents de gestion ;

+ mesures prises pour améliorer l’approvisionnement en protéines animales, diversifié et régulier
pour les ayants droit de LT.

Les propositions faites concernent des mesures de gestion simples qui autorisent la consommation,
par les travailleurs de LT, de la faune sauvage prélevée dans l’UFA et qui visent à contrôler la chasse
à but lucratif sur l'UFA, contrôle qui sera effectué avec l'appui de l'Administration Forestière.

Le rôle crucial en matière de gestion de la faune de la participation des bénéficiaires (les populations
locales, les travailleurs et leurs familles) est reconnu en Afrique Centrale et plusieurs expériences ont
démontré la pertinence de l'approche. Les grandes lignes des actions prévues sont décrites ci-
dessous.

7.2 ORIENTATIONS DONNEES AU PROGRAMME DE GESTION DE LA FAUNE DE
L'UFA MISSA

La gestion de la faune sur l'UFA Missa s'appuie sur une délimitation de zones de statut différent vis-à-
vis de la chasse et de la consommation de la viande de brousse. Des règles applicables à chaque
zone sont établies, elles concernent le commerce et le transport, entre zones, de viande de brousse.

7.2.1 Zonage de chasse première esquisse

Le présent Plan d'Aménagement donne une première ébauche de délimitation des zones de chasse
(Cf. Carte 22). Cette délimitation sera affinée en concertation avec les populations locales tout au long
de la période d'application du Plan d'Aménagement.

Le premier plan quinquennal de gestion de la faune arrêtera la délimitation des zones de chasse,
notamment sur la première UFP, et précisera les règles applicables à chaque zone. Ce zonage de
chasse devra être validé par l'Administration Forestière.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 273
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

7.2.1.1 Critères employés pour le zonage
Plusieurs critères sont utilisables :

+ informations fournies par le diagnostic socio-économique : pistes de chasse, terroirs de chasse,
(Cf. Rapport de l'Etude Socio-économique) ;

+ observations de présence humaine relevées lors de l'inventaire d'aménagement (Cf. Rapport
d'inventaire Multi-ressources de l'UFA Missa, $ 5.1.5, page 144) ;

+ résultats des inventaires de faune (Cf. Rapport d'inventaire Multi-ressources de l'UFA Missa,
$5.1, page 138), en particulier pour l'identification des zones de présence des espèces
protégées.

7.2.1.2 Zonage indicatif de l’'UFA Missa

Les différentes zones identifiées sont décrites ci-après. Des précisions sont données sur les mesures
de gestion qui pourraient s'appliquer.

Zone 1 - Chasse autorisée

+ Chasse autorisée pour l'’autoconsommation des populations locales des villages riverains de
l'UFA Missa ;

+ Chasse possible pour les employés de LT (pour l'autoconsommation), après concertation avec les
représentants des villageois ;

+ Transport dans la zone possible sous contrôle de l'Unité de Surveillance et de Lutte Anti-
Braconnage (USLAB) pour approvisionnement des futures bases-vie de LT.

Zone 2 - Chasse partiellement interdite : Série de protection

+ Chasse strictement réglementée, chasse coutumière de subsistance autorisée (notamment la
chasse pratiquée par les ethnies pygmées).

Zone 3 - Chasse interdite : Série de conservation de la Tobiyondo

+ Chasse totalement interdite sur toute la durée d'application du Plan d'Aménagement.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 274
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO | "
UE LikoualaTimber.

Carte 22 : Zonage indicatif de chasse sur l’UFA Missa

(IN FORET .

Ê | RESSOURCES UFA Missa page 275

LT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

7.2.2 Orientations prises en matière de réglementation de la chasse sur l’'UFA Missa

7.2.2. Les engagements poursuivis par LT

En tant qu'employeur, LT exerce un contrôle strict sur son personnel salarié, pour éviter que ses
travailleurs ne s’adonnent eux-mêmes, ou ne participent, au travers de tiers, à des activités prohibées,
telle que le braconnage. L'USLAB s’assurera de l’application de la loi en vigueur.

Des contrôles interne seront effectués, et les infractions constatées seront sanctionnées, en allant
éventuellement jusqu'au licenciement en cas de récidive.

Concernant les villages riverains de l'UFA Missa, LT continuera à ne pas s'opposer à la pratique de la
chasse coutumière’*, ni à la pratique de la chasse légale”, mais ne les facilitera pas. En particulier,
LT interdira tout transport de chasseurs ou de viande à bord de ses véhicules, sauf dans le cadre d’un
approvisionnement organisé et contrôlé des bases-vie de LT ou de chasses organisées. Sera
également interdite toute circulation de véhicules non autorisés sur les routes de l'UFA Missa.

Par contre, en ce qui concerne les braconniers et transporteurs surpris à l'intérieur de l'UFA, LT
informera les autorités compétentes afin qu'elles puissent procéder aux interpellations nécessaires.
Dans cet esprit, un corps mixte d'écogardes (USLAB) a été constitué, en collaboration avec
l'Administration Forestière. Plusieurs missions de terrain ont déjà été organisées. L'équipe en place
sur l'UFA Missa est sous la responsabilité du coordonnateur basé à Bétou.

Les mesures concernant la limitation des impacts directs de l'exploitation forestière sur la faune sont
incluses dans le $ 5.1.1.2.

7.2.2.2 Réglementation concernant les travailleurs de LT

Le règlement intérieur actuellement en vigueur à LT ne contient aucune indication relative à la faune.
Pour pallier à ce manque, un nouveau règlement intérieur qui intégrera des dispositions relatives à la
faune est actuellement en préparation.

De fait, la législation nationale en vigueur en matière de chasse, de protection de la faune sauvage et
de lutte anti-braconnage s'applique aux travailleurs de LT.

75 Loi 37-2008 du 28 novembre 2008 sur la faune et les aires protégées.
76 Selon la loi, les chasseurs sont tenus de disposer d'un permis de port d'arme, d'un permis de chasse et d'une

assurance en règle, de respecter les périodes de fermeture de la chasse, de ne pas chasser les animaux
intégralement protégés, ou les jeunes et femelles suitées des animaux partiellement protégés.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 276
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

7.2.2.3 Réglementation concernant la faune applicable aux populations locales

Pour la subsistance des populations locales, la chasse est autorisée en conformité avec la loi, à
l’intérieur des zones de chasse autorisée. En pratique, la chasse de subsistance au fusil réalisée par
les villageois et les pygmées, même pendant la période de fermeture de la chasse, est difficile à
interdire du fait que certains villageois n’ont pas accès à d’autres alternatives. Des mesures de
tolérance vis-à-vis de cette chasse au fusil sont nécessaires.

La chasse de subsistance est destinée, à l'intérieur de chaque zone de chasse, aux résidents de cette
zone. Les villageois seront responsabilisés à la gestion durable de la ressource faunique à l’intérieur
de leur territoire. Pour permettre la mise en place d’une véritable gestion locale de la chasse, la
logique pionnière d'accès libre de chasseurs allochtones doit être progressivement écartée.

7.2.2.4  Interdictions locales de la chasse

La chasse sera totalement interdite dans la série de conservation de la Tobiyondo.

La chasse sera strictement réglementée dans la série de protection et autour des éventuels baïs
relevés lors de l'inventaire d'exploitation. L'importance des baïs sera évaluée progressivement sur la
durée d'application du Plan d'Aménagement lors du passage des inventaires d'exploitation ou par
exemple au travers de missions spéciales, conduites, par exemple, par l'USLAB. Ce sera aussi
l’occasion de mieux préciser l’ensemble des règles de gestion à appliquer dans leur périphérie.

7.2.2.5 Transport et commerce de produits de la chasse

Le transport de produits de la chasse est autorisé en conformité avec les lois en vigueur à l’intérieur
de la zone sur laquelle la chasse est elle-même permise. Le transport local de produits de la chasse
pourra être autorisé, voire organisé, par exemple entre les zones de chasse villageoise et les bases-
vie de LT, sous contrôle de l'USLAB et en conformité avec les lois en vigueur”.

Tout autre transport (-commerce) de produits de la chasse vers l'extérieur de l'UFA, sera interdit.
Toutefois, le transport de produits de la chasse à destination du village de Mapéla, riverain de l'UFA
Missa, depuis ses zones traditionnelles de chasse, est autorisé.

7.2.3 Lutte contre le braconnage et les transports illégaux

Le projet d'aménagement de l’'UFA Missa prévoit la création d’une Unité de Surveillance et de Lutte
Anti-Braconnage (USLAB). Plusieurs missions de terrain ont déjà été organisées. L'équipe en place
sur l'UFA Missa est sous la responsabilité du coordonateur basé à Bétou.

77 Loi 37-2008 du 28 novembre 2008 sur la faune et les aires protégées.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 277
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Des contrôles mobiles se déroulent en forêt et sur les axes de circulation de la viande de chasse. Ils
assurent la destruction des pièges à câble métallique, des campements de chasse et le contrôle des
véhicules.

Il est prévu que les chefs de patrouille dressent des Procès Verbaux (PV) signalant à qui de droit les
infractions à la loi sur la faune et au futur règlement intérieur de LT, et des rapports de mission
consignant les activités conduites.

7.3 MESURES D'ACCOMPAGNEMENT DU PROGRAMME DE GESTION DE LA FAUNE

7.3.1 Suivi-évaluation de la population et de la pression de la chasse

Dans les zones de chasse, un suivi-évaluation de la population des animaux pourra se faire pour
suivre l’évolution de la population. Par exemple, dans le cadre d’une étude technique, d'éventuelles
chasses organisées pourront permettre de récolter des données écologiques de suivi des populations.
La méthodologie de « Taux Estimé de Retour » (TER) est utile pour fournir des indices sur les
populations de gibier et ainsi la pression de chasse. Pour les Céphalophes, une méthode pour suivre
la pression de la chasse sur la population est l'étude de la structure d'âge des populations (plus il y a
de jeunes, plus la pression de la chasse est grande).

7.3.2 Sensibilisation

Une action spécifique d'éducation environnementale orientée vers la gestion - conservation de la
faune et de son interdépendance avec les écosystèmes forestiers sera menée auprès des travailleurs
et de leurs familles dans les bases-vie de LT, ainsi que, progressivement, sur les villages de l'UFA
Missa. La sensibilisation aux problématiques environnementales sera intégrée dans les programmes
scolaires des écoles des camps. Les actions de sensibilisation seront coordonnées par la Cellule
Aménagement de LT.

Un appui sera donné aux ayants droit de l’entreprise détenteurs de fusils calibre 12 de façon à
régulariser les permis de port d'arme et de chasse. L’appui portera aussi sur la pratique de la chasse
au fusil, en particulier le respect des règlements (connaissance de la liste des espèces protégées,
etc.).

7.3.3 « Activités alternatives » et approvisionnement en protéines alternatives à
la viande de chasse

Ces activités alternatives sont reprises dans le Tableau 61.

Un appui par LT au développement des activités alternatives pourra être mis en place, selon des
modalités qui seront précisées en début d'application du Plan d'Aménagement.

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 278
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

7.3.8.1 Appui à l’approvisionnement en viande domestique

Un des objectifs du volet gestion de la faune est d'assurer un approvisionnement en viande autre que
la viande de gibier à des prix de marché acceptables. L'objectif est d'obtenir, pour la viande
domestique, un prix plus concurrentiel vis-à-vis de la viande de gibier, ce qui devrait faciliter une
réduction de la pression sur la faune sauvage. Les mesures prises en vue d'améliorer
l’approvisionnement en viande sont exposées dans le Tableau 61.

7.3.8.2 Promotion de l’agriculture

L'agriculture peut être une alternative économique et nutritionnelle au braconnage et à la viande de
brousse ; voir les mesures proposées à ce sujet au $ 5.4.1.5.

7.3.8.3 Développement des filières locales de pêche

Au vu des résultats de l'Etude Socio-économique, le développement des filières locales de pêche ne
constitue pas, à court terme, une alternative intéressante à la chasse commerciale de l'UFA Missa.

7.3.4 Cadre de concertation pour la gestion de la faune

La concertation sur la gestion de la faune sera intégrée dans le Dispositif de concertation avec les
populations riveraines dans l'UFA Missa (voir $ 8.1.2). La gestion de la faune sera un aspect
important à discuter au sein de la plate-forme de concertation pour la gestion durable et la
coexistence des différentes fonctions et usages de l'espace et des ressources naturelles de
l'UFA Missa.

7.4 SUIVI-EVALUATION DE LA COMPOSANTE GESTION-CONSERVATION DE LA
FAUNE DU PLAN D’AMENAGEMENT

Les travaux réalisés à ce jour par LT et FRM ont permis de constituer une importante base
d'informations biologiques et socio-économiques sur l'UFA Missa.

Cependant, les dynamiques en cours nécessitent la collecte régulière d'informations directement
applicables à l'organisation et la gestion rationnelle de la faune (notamment le braconnage et la
circulation commerciale de la viande de brousse).

La base de données constituée à partir de rapports de mission des équipes d'écogardes permettra
d'établir des synthèses régulières de l'efficacité de l’action de la lutte anti-braconnage et de définir les
orientations futures du programme. L'efficacité de l'action des écogardes sera régulièrement évaluée
afin d'orienter les mesures correctives à y apporter : sanctions, formations complémentaires ou
gratifications.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 279
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Enfin, il est envisageable pour certains points précis et sur certains sites de réaliser des investigations
complémentaires pour renforcer la base de données socio-environnementales de l’'UFA Missa.

Des compléments légers d'enquête seront réalisés dans les camps de façon à mettre en place le
programme de suivi de la chasse et à déterminer les limites précises des zones de chasse villageoise.

L'ampleur de ces travaux restera liée aux moyens financiers mobilisés par LT au cours de l'application
du Plan d'Aménagement.

7.5 MODALITES DE MISE EN ŒUVRE DU PROGRAMME DE LA GESTION -
CONSERVATION DE LA FAUNE

Ancrage au sein de LT

L'USLAB sera responsable de l'application du programme de gestion-conservation de la faune. La
Cellule d'Aménagement de LT en sera le point de contact et évaluera les résultats du programme de
gestion de la faune. La Cellule d'Aménagement prendra en charge le suivi des mesures de la gestion
de la faune directement liées aux travailleurs de LT (exemple suivi des infractions sur le règlement
intérieur).

Partenaires impliqués

Les partenaires impliqués dans la gestion de la faune sont le MEF et l'administration congolaise
locale, ainsi que LT.

Limites de la responsabilité de l’opérateur LT

LT assume sa responsabilité pour les actes de braconnage commis en liaison directe ou indirecte
avec son activité : braconnage par ses travailleurs ou en complicité avec eux et braconnage ou
installation de campements anarchiques dus à un contrôle insuffisant de la circulation de véhicules sur
les routes d'exploitation. Quoi qu'il advienne, LT continuera à lutter contre ces actes et à les réprimer
tout au long de la période d'application du Plan d'Aménagement.

Par contre, LT ne saurait être déclaré responsable des actes illicites commis par des personnes
étrangères à la société dans le domaine public et sans aucun lien avec ses activités d'exploitation
forestière et de transformation. De fait, LT est uniquement tenu de mettre en place un dispositif de
lutte anti-braconnage nécessaire au contrôle des seuls actes de braconnage commis en liaison
directe ou indirecte avec son activité.

Calendrier de mise en œuvre

Le coordonnateur de l'USLAB Missa est basé à Bétou. Le financement initial du programme de
gestion de la faune est assuré par LT seule, avec une contribution du MEF sous forme de mise à
disposition de personnel. Ensuite, sa pérennisation sera recherchée afin d'assurer une continuité des
actions entreprises.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 280
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
JE LikoualaTimber.

CHAPITRE VIII

ACTIONS DU VOLET SOCIO-ECONOMIQUE

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 281

REPUBLIQUE DU CONGO |
= LkoualaTimber.

8 ACTIONS DU VOLET SOCIO-ECONOMIQUE

Les actions du volet socio-économique ont pour but d'atteindre les objectifs indiqués en $ 4.1. Les
actions décrites ici concernent surtout les 5 premières années d'application du Plan d'Aménagement.
Une planification des besoins sur un plus long terme est délicate à faire et sera faite dans les plans de
gestion et les différents autres documents au cours de la mise en œuvre de l'aménagement durable.

A l'heure actuelle, il n'existe pas de base-vie sur l'UFA Missa. Le début des activités d'exploitation en
2008 a nécessité l'implantation d'un camp temporaire, situé dans l'UFA Bétou, en bordure de
l'UFA Missa, au bord de la rivière Mbongoumba. Durant les 5 premières années de mise en œuvre du
Plan d'Aménagement, LT construira une base-vie sur la route reliant le village de Lokombé à Enyelle,
entre les villages de Ndongo et Lossetti. Cette base-vie permettra d'acceuillir les travailleurs ainsi que
leurs familles. Cette base-vie sera établie de façon à respecter les exigences réglementaires
congolaise en la matière, ainsi que les standards internationaux de certification de gestion forestière
durable.

8.1 CADRE ORGANISATIONNEL ET RELATIONNEL, CADRE DE CONCERTATION

Afin d'associer toutes les parties-prenantes à la mise en œuvre des aspects sociaux du Plan
d'Aménagement, un dispositif de concertation sera mis en place, d'une part pour les ayants droit de
LT et d'autre part pour toucher progressivement sur la durée d’application du Plan d'Aménagement la
population rurale riveraine de l'UFA Missa.

8.1.1 Dispositif de concertation avec les ayants droit de LT (travailleurs et leur
famille)

La mise en œuvre des mesures au bénéfice des ayants droit de LT (Tableau 61) sera discutée avec
les intéressés, au sein d'un dispositif - simple - de concertation, regroupant des représentants des
différents acteurs concernés par ces mesures. La liste de ces représentants sera arrêtée en début
d'application du Plan d'Aménagement.

Ces instances représentatives se réuniront régulièrement, ensemble ou par groupes de prérogatives,
selon les thématiques abordées.
Ce groupe de concertation aura plusieurs objectifs :

+ élaborer et valider les programmes annuels d'actions pour chaque type de mesure (santé,
éducation, habitat, sécurité alimentaire, hygiène, formation, socioculturel) ;

+ définir les modalités de fonctionnement et les responsabilités de chaque partie impliquée ;

IL] FORET UFA M
6 RESSOURCES Issa
7 ve. page 282
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

+ assurer l'information et la sensibilisation de l’ensemble des bénéficiaires sur les décisions arrêtées
et les modalités retenues ;

+ assurer le suivi de la mise en œuvre ;
+ gérer les différends éventuels avec les bénéficiaires.
Un aspect particulièrement important à prendre en compte est l'élaboration concertée, entre toutes les

parties-prenantes, de règles de fonctionnement des mesures adoptées qui concernent les
infrastructures et services collectifs dans les bases-vie.

Certaines de ces règles pourront aboutir à une sorte de charte, annexée au règlement intérieur de
l'entreprise et ratifiée par l'ensemble des représentants. Il s’agit des modalités suivantes :

+ attribution, d'utilisation et d'entretien des maisons fournies par l'entreprise à ses salariés ;
+ utilisation de collecte et traitement des ordures ménagères ;

+ utilisation et entretien des points d'eau potable ;

+ utilisation et entretien des équipements socioculturels ;

+ attribution des parcelles agricoles et de défrichement ;

+ installation de nouveaux arrivants dans les bases-vie de LT.

Ce dispositif de concertation sera mis en place sur l'éventuelle future base-vie de LT sur l'UFA Missa.

8.1.2 Disposi

f de concertation avec les populations riveraines dans l’UFA Missa

Pour répondre à un des objectifs du volet social du Plan d'Aménagement, qui vise une coexistence
durable de l'ensemble des usages légaux dans l'UFA Missa, les bénéficiaires et les parties-prenantes
seront impliqués et représentés, au sein d’un dispositif - simple - de concertation, regroupant des
représentants des différents acteurs concernés par ces mesures. La liste de ces représentants sera
arrêtée en début d'application du Plan d'Aménagement.

Le dispositif de concertation se tiendra à deux niveaux :
1. Une plate-forme de concertation de l’'UFA Missa, réunissant des représentants de toutes les
catégories de bénéficiaires et parties-prenantes.
2. Des réunions de concertation locale dans les villages, qui se déroulera en fonction des
besoins, et dans tous les cas, de façon systématique avant le passage de l'exploitation aux
abords d’un terroir villageois, avec les villages concernés.

8.1.2.1 Plate-forme de concertation de l’UFA Missa

Le premier niveau de concertation, sur l'UFA, assurera la cohérence des décisions prises, qui seront
ensuite traduites localement en décisions discutées dans le cadre d’une concertation locale. Un point
fondamental au début du processus sera de définir le mode de désignation des représentants des
populations locales au sein de la plate-forme de concertation de l’'UFA Missa. Un bureau restreint

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 283
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE LikoualaTimber.

composé au plus de 20 représentants villageois doit être constitué pour représenter l'ensemble des
villages.

La mise en place du mécanisme de concertation sur l'UFA passera par :

+

l'organisation d'une campagne d'information sur la mise en œuvre de l'aménagement, les objectifs
et les enjeux d’une implication villageoise dans la plate-forme de concertation ;

la validation du choix des représentants villageois, au sein du bureau restreint, par des réunions
plénières dans chaque village (réunions de concertation locale).

Les parties-prenantes, qui composent la plate-forme de concertation de l'UFA Missa, se réuniront
régulièrement.

Les objectifs de cette instance de concertation sont de :

+

informer l’ensemble des parties-prenantes sur l'avancement de la mise en œuvre du Plan
d'Aménagement ;

se concerter sur les modalités de gestion de la faune de l'UFA Missa ;

se concerter sur les modalités d'intervention des programmes d'appui aux alternatives
économiques ;

se concerter sur les règles de compensation ou d'indemnisation des dégâts éventuels causés
(arbres fruitiers, cultures, jachères, zone de pêche, site sacré, ancien village...) par l'exploitation
industrielle, ou d'une nuisance avérée ;

se concerter sur l'ensemble des règles relationnelles entre LT et les populations riveraines, pour
fixer clairement les droits et obligations de chaque partie : par exemple, interdiction de transporter
des non-salariés à bord des véhicules LT, mais exceptions pour le cas de personnes blessées ou
malades (assistance à personne en danger) ;

assurer l'information et la sensibilisation de l'ensemble des populations riveraines sur les
décisions arrêtées et les modalités retenues ;

assurer le suivi et le pilotage de la mise en œuvre de l'ensemble des mesures ;

assurer l'arbitrage à l'amiable des éventuels différends et conflits.

Dans la pratique, une telle instance ne pourra être efficace que si un travail de sensibilisation,

d'information et d'accompagnement est réalisé sur le terrain, avec les villageois. La Cellule
d'Aménagement de LT, en partenariat avec l'USLAB assurera ce rôle indispensable de facilitateur.

8.1.2.2 Réunions de concertation locale

La concertation se fera également au niveau des villages pour traduire localement, dans des cas

concrets, les décisions prises par l'instance de concertation mise en place sur l'UFA. L’animateur —
facilitateur, recruté par LT, sera chargé de cette concertation.

| FORET

1 Es : RESSOURCES UFA Missa
4 ’Améi page 284
IT} MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Les réunions de concertation seront déclenchées :
+ suite à un besoin mis en évidence par la plate-forme de concertation de l'UFA Missa ;

+ systématiquement avant l’arrivée de l'exploitation (avant le début des inventaires d'exploitation) à
proximité immédiate d’un terroir villageois ;

+ en cas de modification planifiée des règles de gestion de la chasse à proximité immédiate d’un
terroir villageois ;

+ dans toute autre circonstance justifiant une concertation au niveau local.

La concertation portera notamment sur :
+ les modalités de gestion des zones de chasse villageoise ;

+ l'évaluation d'éventuels dégâts occasionnés par l'exploitation forestière et les modalités de
compensation ou d'indemnisation ;

+ les modalités de mise en exploitation des territoires villageois de cueillette ou de pêche ;
+ les modalités de création d’infrastructures au sein de la série de développement communautaire ;
+ l'installation d'un campement à l'intérieur des territoires villageois ;

+ l'appui à certaines filières spécifiques, notamment pour l’approvisionnement des camps de LT
(viande d'élevage, PFNL, viande de brousse, poissons) ;

+ les modalités d'une éventuelle extraction de bois d'œuvre dans la série de développement
communautaire (Cf. 5.4).

La concertation impliquera le PRECO ou Chef de village désigné, ainsi que les représentants
traditionnellement impliqués dans les prises de décisions : Chefs de lignage, comité des sages,
notables.

Les résultats de ces concertations locales seront consignés dans des comptes-rendus, largement
diffusés (instance de concertation de l'UFA, représentants des villages concernés).

8.1.3 Mise en œuvre et suivi du dispositif de concertation

Tant pour les mesures liées aux conditions de vie et de travail des ayants droit de LT que celles liées
à la coexistence durable des usages avec la population riveraine, la société LT va mobiliser des
compétences nouvelles pour mettre en œuvre et assurer le suivi du dispositif de concertation mis en
place, à travers un animateur social. Sa mission sera d’assurer la mise en place durable du dispositif
de concertation, avec l’ensemble des parties-prenantes.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 285
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

[) LikoualaTimber.

8.2 MESURES SOCIALES PROPRES AUX AYANTS DROIT DE LT

Des mesures concrètes, quantifiables, planifiables, sur la base de résultats objectivement vérifiables,
seront mises en œuvre pour atteindre le premier objectif du volet social.

Pour ce faire, LT a mis en place une équipe sociale, qui compte pour l'instant 2 membres et un Chef
d'équipe qui a pour responsabilité la conception et la mise en œuvre du cadre de concertation
(cf. 8 8.1) et le suivi de la mise en œuvre des mesures sociales définies dans le Plan d'Aménagement.

Son travail permettra d'affiner les mesures, provenant de l'Etude Socio-économique, listées dans le
Tableau 61 et d'établir une proposition de programme précis d'exécution sur la première année
(2009). La Cellule d'Aménagement LT sera responsable de la préparation du programme social final.

Le tableau suivant présente les objectifs spécifiques et les différentes mesures sociales proposées.
Les actions à engager sur le terrain seront précisées dans les différents documents de gestion (Plan
de Gestion et Plan Annuel d'Exploitation).

HN) FORET

TR RESSOURCES UFA Missa
7 ve. page 286
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

Tableau 61 : Mesures sociales propres aux bases-vie de LT et destinées aux ayants droit (employés et leurs familles)

anus OBJECTIFS MESURES DU PLAN D’AMENAGEMENT RISQUES va hapes
Infrastructures
Objectif spécifique : Fournir de bonnes infrastructures dans la base-vie pour les ayants droits LT, notamment :
+ un habitat de qualité, une bonne hygiène, une prévention sanitaire et une bonne sécurité ;
+__un accès facile à l'eau potable avec un réseau de distribution adapté.
HABITAT ET HYGIENE
Un habitat moderne fourni à tous les ayants droit, | Initiation du programme de construction Risque de détérioration | CT/MT LT
répondant sur le long terme à la demande Fixation de règles internes de fonctionnement et d'entretien des installations
collectives
Une base vie saine Mise en place d'un réseau de drainage et de collecte des eaux de CT/MT LT
pluie, nivellement du terrain pour faciliter l'écoulement, curage
régulier des caniveaux, dans le but d'éviter la stagnation d'eau.
Mise en œuvre et entretien des collecteurs de déchets, en
collaboration avec les usagers. LT
Suivi par un Comité d'Hygiène et de Sécurité à mettre en place.
LT
ACCES À L’EAU POTABLE
Eau potable disponible Mise en place d'un forage au niveau de la base-vie CT LT
Mesures en vue d'assurer la potabilité de l'eau
Suivi continu de la qualité de l'eau
Un réseau de distribution d'eau suffisant Mise en place de canalisations et aménagement de points d'eau CT/MT LT
avec un suivi de la potabilité collectifs.
Suivi par un Comité d'Hygiène et de Sécurité à mettre en place. LT
TH] FORET
a RESSOURCES UFA Missa page 287

} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

OBJECTIFS CONDITIONS PREALABLES | PERIODE | RESPONSA-
SPECIFIQUES OBJECTIFS MESURES DU PLAN D’AMENAGEMENT ET RISQUES «1 BILITES (2)
Sensibilisation et contrôle des conditions de conditionnement et
de transport de l'eau.
Maintenir fonctionnelles les infrastructures Mise en place d'un dispositif permanent de concertation et de Risque de détérioration | CT/MT LT
fournies (maisons, points d'eau.) fonctionnement par les usagers. (Comité d'Hygiène et de des installations
Sécurité à mettre en place) collectives
Fixation de règles internes de fonctionnement et d'entretien LT
Education de base
Objectif spécifique : Une scolarisation, assurée par des enseignants qualifiés dans des locaux adaptés pour les enfants ayants droit dans la base-vie.
Une infrastructure fonctionnelle assurant une Construction d'infrastructures scolaires, ouverture dans la mesure CT/MT LT / Etat
capacité d'accueil adaptée pour l'école primaire, | du possible aux enfants non ayants droit.
un taux de scolarisation élevé des enfants ayants | Sensibilisation des populations pygmées pour une meilleure
droit LT. scolarisation de leurs enfants.
Enseignement de bonne qualité en école primaire | Mise en place d'un système de suivi qualitatif de l'enseignement, MT LT / Etat
avec des représentants de parents d'élèves, les représentants du
personnel et la direction LT.

Santé

Objectif spécifique : assurer un suivi médical et des soins de santé primaire par une équipe professionnelle, dans des locaux équipés et adaptés, pour les ayants droit LT, et permettre

l'accès pour les non-ayants droit dans des conditions particulières.

Un dispensaire fonctionnel avec une capacité et | Construction d’un dispensaire moderne dont la capacité d'accueil | Risque d'accroissement | CT/MT LT
des services adaptés à la taille de la base-vie est adaptée aux effectifs des ayants droit LT : Mise en place d'un | de la population des
(consultation, prévention, soins primaires, petite programme d'équipement des bâtiments, acquisition de matériel | non-ayants droits.
chirurgie, maternité). médical, installation d'un bloc de maternité et un bloc de
chirurgie.
[TR] FORET
LE ! RESSOURCES UFA Missa page 288

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

OBJECTIFS CONDITIONS PREALABLES | PERIODE | RESPONSA-
SPECIFIQUES OBJECTIFS MESURES DU PLAN D’AMENAGEMENT ET RISQUES «1 BILITES (2)

Définition des modalités d'accès pour les non ayants droit.
Accueil systématique pour les cas d'urgence. D'autres services LT
peuvent être payants.

Un niveau d'équipement adapté aux soins à Suivi du programme par le comité de mise en œuvre du Plan LT

fournir. d'Aménagement sur les bases-vie ou une autre instance
habilitée.

Une équipe médicale compétente. Mise en place d'un programme de formation du personnel. Difficulté de disponibilité | MT LT
Mise en place d’un système de suivi et d'évaluation. et de mobilisation d'un

personnel médical
qualifié.

Un suivi médical efficace, mise en place de Mise en place d'un dispositif de suivi médical permanent CT/MT LT

systèmes de prévention des maladies infantiles, informatisé : dossiers médicaux individuels, suivi statistique de

de l'alcoolisme, et du VIH-SIDA l’évolution du VIH-SIDA et de l'alcoolisme.
Sensibilisation des ayants droit notamment sur les thèmes de
l'hygiène, de l'alcoolisme par un animateur social

Une meilleure prise de conscience sur le SIDA et | Sensibilisation sur le VIH-SIDA CT/MT Etat /

un programme de prévention SIDA mis en œuvre. | Education des très jeunes filles (et des hommes) sur le plan ONGs / LT
sexuel, pour leur permettre de se protéger contre le SIDA et de
maîtriser le nombre de naissances

[TH] FORET
| RESSOURCES UFA Missa page 289

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

OBJECTIFS CONDITIONS PREALABLES | PERIODE | RESPONSA-
SPECIFIQUES OBJECTIFS MESURES DU PLAN D’AMENAGEMENT ET RISQUES «1 BILITES (2)
Développement socioculturel
Objectif spécifique : promouvoir le développement socioculturel et l'accès à l'information des ayants droit (équipements sportifs, télévision, radio), palliant au déficit socioculturel dû à
l'isolement relatif de la base-vie.
Activités socioculturelles variées et accessibles à | Mise en place d'un appui aux activités socioculturelles (football, Prévoir avec les MT/LT LT
tous les ayants droit. télévision.) ; en fonction de l'évolution de la demande. utilisateurs bénéficiaires
des règles internes de
Suivi par les Comités ($ 8.1.2.). fonctionnement et
d'entretien.
Large accès à l'information Mise en place d'un système de réception de chaînes de télévision CT LT
par satellite, permettant un large accès à l'information et au
divertissement.
Sécurité du travail
Objectif spécifique : respect et application des normes de sécurité de travail des salariés LT afin de limiter le nombre d'accidents de travail et leurs conséquences.
Equipements de sécurité conformes et Analyse détaillée des risques professionnels MT/LT LT
effectivement utilisés par les employés.
Inscription des règles de sécurité dans les procédures de travail LT
Taux d'accidents de travail (mineurs ou majeurs) | diffusées auprès des employés et mesures pour inciter à leur
le plus bas possible. application
Mise en place d’un système de suivi des accidents du travail LT
Formation en secourisme LT
Programme de sensibilisation à la sécurité du travail. LT
TH] FORET
LE | RESSOURCES UFA Missa page 290

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

OBJECTIFS CONDITIONS PREALABLES | PERIODE | RESPONSA-
OBJECTIFS MESURES DU PLAN D’AMENAGEMENT
SPECIFIQUES ET RISQUES a) BILITES (2)
Suivi par le Comité d'Hygiène et de Sécurité LT
Système de prévention et de protection contre les | Mise en place d’un système de prévention et de protection contre CT LT
incendies mis en place dans les bases-vie et à la |les incendies
scierie. Formation de pompiers volontaires
Sécurité alimentaire (voir aussi $ 7.3.3)

Objectifs spécifiques :

Assurer que la base-vie et les futurs camps en forêt (prospection, exploitation forestière) sont approvisionnés en produits alimentaires permettant l'accès à une nutrition saine,

équilibrée et adaptée ;

Promouvoir la production et l'achat local des produits alimentaires par une gestion durable des forêts aménagées (agriculture, chasse, pêche) afin de promouvoir le développement

rural, sans concurrencer les besoins alimentaires des communautés locales

Une offre suffisante et à prix abordable en
protéines animales et végétales alternatives à la
viande de brousse.

Une offre alimentaire diversifiée et de bonne
qualité et un changement des habitudes
nutritionnelles (manioc-plantain, peu de légumes
et de protéagineux)

Mise en place de mesures de sécurité alimentaire, pour pallier la

diminution du commerce de viande de brousse (dispositif USLAB

effectif), notamment :

— Appui ponctuel au lancement de nouvelles filières
d'approvisionnement en viande ou poisson

— Appui à l'amélioration des systèmes de cultures, en liaison
avec les services de l'Administration chargés des actions de
vulgarisation agricole, avec fourniture éventuelle de matériel
végétal.

Suivi par la Cellule Aménagement, appuyée par le Comité
d'Hygiène et de Sécurité existant.

Contrôle effectif et
fonctionnel du dispositif
USLAB.

MT/LT

LT

LT

(1) CT : court terme ; MT : moyen terme ; LT : Long terme

(2) Les responsabilités sont données en ordre décroissant ; la mention « Etat » inclut les administrations concernées de l'état (MEF, Préfecture, Conseil Départemental, .

| FORET

(| RESSOURCES

7} MANAGEMENT

UFA Missa
Plan d'Aménagement - 2009 -2038

page 291

REPUBLIQUE DU CONGO

[) LikoualaTimber.

8.3 MESURES LIÉES A LA COEXISTENCE DES DIFFERENTES FONCTIONS ET
USAGES DE L'ESPACE ET DES RESSOURCES NATURELLES DE L’UFA MISSA

L'un des objectifs du volet social du Plan d'Aménagement est d'assurer la coexistence des différentes
fonctions et usages de l’espace et des ressources naturelles de l'UFA Missa, pour garantir aux
populations locales la préservation de leurs droits d'usage légaux et la satisfaction de leurs besoins
actuels et futurs, dans les limites prévues par la Loi.

Selon les mesures à mettre en œuvre pour atteindre cet objectif du volet social de l'aménagement, et
en fonction du type d'interaction avec les autres usagers, la nature et le niveau d’implication de la
société LT vont varier, à savoir :

+ Mesures à mettre en œuvre pour réduire au maximum ou compenser les impacts négatifs directs
de l’activité forestière sur la satisfaction des besoins et des usages des populations riveraines,
impacts concernant les ressources naturelles de l'UFA Missa. Ces mesures impliquent
entièrement la société LT, tant en termes de financement, de mise en œuvre opérationnelle que
de suivi.

+ Mesures à mettre en œuvre pour réduire ou compenser les impacts négatifs de l’activité forestière
sur le bien-être des populations.

+ Mesures à mettre en œuvre pour encourager les populations à des pratiques de gestion
soutenable des ressources naturelles de l'UFA Missa dans les situations identifiées où certaines
activités humaines menacent effectivement la durabilité écologique de la forêt. Il s’agit
essentiellement des mesures de lutte contre le braconnage et, en parallèle, du développement
d'activités économiques alternatives.

Les mesures décrites ci-après relèvent d'un engagement partagé entre les différents usagers et
acteurs, dont les populations riveraines de l’'UFA Missa, les services forestiers, les services agricoles,
les services liés à l'aménagement du territoire, les ONG et projets de développement.

Le tableau suivant présente les objectifs spécifiques et les actions proposées sur tous ces points ; ces
éléments proviennent de l'Etude Socio-économique. Les actions à engager sur le terrain seront
précisées dans les différents documents de gestion (Plan de Gestion et Plan Annuel d'Exploitation).

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 292
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Tableau 62 : Mesures sociales liées à la coexistence des différentes fonctions et usages de l’espace et des ressources naturelles de l'UFA Missa

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

nénaues Cibles Mesures du Plan d'Aménagement contes ons ne és
Mesures de préservation des droits et usages des populations riveraines de l’'UFA Missa
Objectif spécifique : préserver les droits d'usage sur les ressources naturelles par les populations riveraines et réduire au maximum ou compenser les impacts négatifs directs de
l’activité forestière sur ces droits d'usage.
Mise en place d’un mécanisme de gestion pour les ressources naturelles et les territoires concurrentiels
Gestion concertée des ressources naturelles Renforcement des compétences internes de LT en Processus long à mettre | MT/LT LT
apparaissant comme potentiellement concurrentielles : | matière de médiation sociale en œuvre
certains arbres d'essences exploitables (ex : Sapelli
pour les chenilles). Délimitation de la série de développement Nécessite un animateur Etat / LT
communautaire, par le présent Plan d'Aménagement social au sein de
Concertation au sujet des usages potentiellement (Cf. $4.2.4.2) et à même de garantir une réserve foncière | l'entreprise et un
concurrentiels dans la zone agro-forestière, contiguë à | suffisante sur la durée de la rotation. coordonnateur de la
l'espace villageois d'habitat. Total délimité : 13 946 ha série de développement
communautaire de l'état
Identification de l'espace agroforestier contigu au Mise en place d’un dispositif de concertation et élaboration Etat / LT
village et le long des principaux axes de de règles d'usages communs (Cf. & 8.1.2).
communication.
Définition des conditions et des modalités d’une éventuelle Etat /LT
exploitation à l'intérieur de la série de développement
communautaire.
[TR] FORET
LE ! RESSOURCES UFA Missa page 293

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

Objectifs Cibles Mesures du Plan d'Aménagement Gonditions préalables | Période | Responsa-
spécifiques et risques (Q] bilités (2)
Respect des espaces d'usage socioculturel exclusif

Protection des sites sacrés et des anciens villages Localisation géographique précise avec le village tutélaire CT/LT LT
lors de l'inventaire d'exploitation.
Protection intégrale de ces espaces : toute activité liée à LT
l'exploitation forestière est proscrite sur la durée du PA
dans les sites sacrés et anciens villages reconnus par la
population.
Mesures au bénéfice du bien-être des populations riveraines
Objectif spécifique : Mettre en place des mesures visant à réduire ou compenser les impacts négatifs de l’activité forestière sur le bien-être des populations
Mise en place d’un système pour gérer les dommages causés aux systèmes de production
Limitation des dommages causés, en particulier pour | Mise en place d’un dispositif de concertation et élaboration | Processus long à mettre | MT/LT Etat /LT/
la série de développement communautaire de règles communes d'usages communs, à définir avec en œuvre ONGs /
(dommages aux cultures lors de l'ouverture d'une les villageois, particulièrement important pour la série de Pop. Locale
piste). développement communautaire.
Le cas échéant, indemnisation pour les dommages Création d'un poste d'animateur social, chargé des CT LT
causés questions agricoles et de la concertation avec les villages
voisins des zones d'exploitation.
Définition et application de règles d'exploitation LT
spécifiques à la série de développement communautaire.
TI] FORET |
LE ! RESSOURCES UFA Missa page 294

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Objectifs

Conditions préalables

Période

u ne Responsa-
spécifiques Cibles Mesures du Plan d’Aménagement et risques «) bilités (2)
Mesures pour limiter les nuisances de l’activité industrielle sur les populations
Limitation des nuisances potentielles de l'exploitation, | Consignes de sécurité et de limitation de vitesse dans les | Processus long à mettre | MT LT
par exemple liées aux passages répétés des grumiers | villages pour les chauffeurs. en œuvre
dans les villages (accidents, poussière).
Sensibilisation des chauffeurs.
Mesures de gestion durable des ressources naturelles de l’'UFA Missa
Objectif spécifique : Encourager les populations à participer à la gestion durable des ressources naturelles de l'UFA
Gestion durable de la faune sauvage
Mise en place progressive d’un système de gestion de | Autonomie du dispositif de contrôle USLAB Missa vis-à-vis | Action large sur CT/LT Etat / ONGs
la faune de l'USLAB Bétou parallèlement au développement des l'ensemble des filières L(ET)
activités alternatives. viande de brousse, et LT
pas seulement sur les
Application des mesures de lutte contre le braconnage au | chasseurs.
sein de LT. LT / Etat
Contrôle de l'accès aux routes de l'UFA (fermeture des Etat / ONGs
pistes) (LT)
Sensibilisation et communication sur la gestion de la faune
| FORET UEA Mi
: RESSOURCES issa
Plan d'Aménagement - 2009 -2038 page 295

} MANAGEMENT

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

7} MANAGEMENT

Plan d'Aménagement - 2009 -2038

ble Cibles Mesures du Plan d'Aménagement SGonditions préalables | Période | Responsa-
spécifiques et risques (Q] bilités (2)
Activités économiques alternatives à la chasse à but lucratif (voir aussi $ 7.3.8 et Tableau 61)
Développement d'activités économiques pouvant Mise en place du programme de sécurité alimentaire, pour | Faible dynamique MT/LT LT /ONGs /
pallier à la baisse des revenus de la filière viande de | pallier la diminution de la disponibilité en viande de communautaire et Etat
brousse. brousse (dispositif USLAB effectif), notamment : solidarité collective dans
— Appui ponctuel au lancement de nouvelles filières l'exploitation/gestion des
d'approvisionnement en viande ou poisson. ressources naturelles.
- Appui à l'amélioration des systèmes de cultures, en
liaison avec les services de l'Administration chargés
des actions de vulgarisation agricole.
TI] FORET |
! RESSOURCES UFA Missa page 296

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

nénaues Cibles Mesures du Plan d'Aménagement contes ons ne és
Appui à la gestion durable de la chasse de subsistance
Appui à la gestion de la chasse de subsistance par un | Premier zonage indicatif de chasse (Cf. $ 7.2.1). La population est MT/LT |Etat/ONGs
zonage de la chasse, dans une stratégie inter- essentiellement L(ET)

villageoise et non strictement villageoise.

Mise en place d'un dispositif de concertation sur la
gestion durable de la faune prenant en compte les
populations Pygmées comme acteurs majeurs avec
un rôle fondamental dans l'exploitation des ressources
naturelles, en particulier fauniques, dans l'UFA.

Les révisions du zonage initial et les règles de gestion
seront élaborées de manière concertée en intégrant les
populations Pygmées dans la concertation.

allochtone : la dimension
patrimoniale de la
gestion locale des
ressources est très
faible dans ce contexte.
Les efforts
d'accompagnement sont
à envisager sur le
moyen et long terme

(1) CT : court terme ; MT : moyen terme ; LT : Long terme
(2) Les responsabilités sont données en ordre décroissant ; la mention « Etat » inclut les administrations concernées de l'état (MEF, Préfecture, Conseil
Départemental, ….). Lorsque LT est mentionné comme seul responsable, cela implique une prise en charge du financement par LT. Lorsque LT est mentionné
comme coresponsable, LT pourra éventuellement apporter une contribution à la mesure concernée, mais ne peut prendre à l'heure actuelle aucun
engagement en termes financiers. Les modalités de partenariat pour chacune de ces mesures devront être négociées ultérieurement.

TI] FORET
(6) REsso

URCES

7} MANAGEMENT

UFA Missa
Plan d'Aménagement - 2009 -2038

page 297

REPUBLIQUE DU CONGO

[) LikoualaTimber.

8.4 CONTRIBUTION DE LT AU DEVELOPPEMENT LOCAL

L'objectif est de contribuer au développement local par la participation au financement
d'infrastructures et d'équipements sociaux collectifs au bénéfice des populations riveraines de l'UFA
Missa.

L'implication de la société LT dans sa contribution au développement local s'opère à deux niveaux
distincts, à savoir :

+ FISCALITE DIRECTE : versement par la société LT de la part fiscale, destinée aux actions de
développement local dans la zone d'emprise de la concession forestière. Au-delà de son
caractère légal obligatoire, cette contribution sociale répond également à un souci de
« redistribution sociale » et de « partage des bénéfices de l'exploitation forestière ». L'Article 9 de
la Loi n° 16-2000 du 20 novembre 2000 portant Code forestier stipule que « la taxe de superficie
est perçue annuellement par l'administration des Eaux et Forêts auprès des titulaires des
conventions. Elle alimente à 50 % le fonds forestier et à 50 % un compte spécial ouvert au trésor
public, destiné au développement des régions ».

+  FISCALITE INDIRECTE : cahier des charges d'exploitation, négocié avec l'Administration
forestière.

Cette situation génère de nombreux malentendus et de nombreuses pressions de la part des
populations envers LT. Une campagne d'information doit être menée de concert avec les autorités
administratives compétentes et LT pour clarifier les prérogatives de chacune des parties.

Les informations fournies par le présent Plan d'Aménagement, ainsi que le Rapport d'Etude Socio-
économique pourront être mises à profit par les pouvoirs publics compétents car elles identifient les
besoins prioritaires des populations riveraines de l'UFA, loin toutefois de se substituer à un schéma
directeur de développement régional, ce qui n'est pas la vocation du Plan d'Aménagement, bien qu'il y
contribue.

Le Plan d'Aménagement fournit des indicateurs sociaux et économiques qui pourront être utilisés
dans le cadre de la planification de l'aménagement du territoire et en matière de développement local.

Par ailleurs, la société LT, après que les pouvoirs publics compétents aient décidé avec les instances
représentatives des infrastructures sociales à réaliser, peut être judicieusement sollicitée, par exemple
comme maître d'œuvre dans la réalisation ; le coût des opérations peut faire l’objet d’un avoir fiscal
sur l'exercice suivant, ou tout autre mécanisme fiscal adapté. Il va de soi que LT est libre d'accepter
ou de refuser sa participation à la réalisation de ces infrastructures sociales à la charge de l'Etat.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 298
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

Pour l’ensemble des villages riverains de l'UFA Missa, les besoins collectifs prioritaires exprimés par
la population sont :

1. Le désenclavement des villages ;

2. Les infrastructures scolaires fonctionnelles

3. Les infrastructures fonctionnelles de soins de santé primaire et d'accès aux médicaments de base ;
4.

. . Les équipements hydrauliques villageois ;

Les mesures à prendre pour satisfaire à ces besoins, la planification des réalisations et les conditions
de mise en œuvre restent à préciser.

La société LT alimentera un fonds de développement, avec pour seul objectif de financer la
contribution sociale de LT au développement local.

Le montant alloué à ce fonds de développement sera indexé sur le niveau de production, à 200 FCFA
par m° de bois commercial net produit.

Ce fonds sera géré par un comité bénévole de gestion, constitué de représentants de l'Administration
Forestière, de la Préfecture, des collectivités et populations locales, de la société LT et des
éventuelles ONG concernées.

Un arrêté du Ministre en charge des Forêts précisera, entre autres, les modalités de gestion du fonds,
les critères de sélection et d'éligibilité des projets financés et les rôles de chacun des membres du
comité de gestion.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 299
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
JE LikoualaTimber.

CHAPITRE IX

MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN D'AMENAGEMENT

| FORET |
1 RESSOURCES UFA Missa

l'Amé 00
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 3!

REPUBLIQUE DU CONGO |
= LkoualaTimber.

9 MISE EN ŒUVRE, SUIVI ET EVALUATION DU PLAN D’AMENAGEMENT

Ce chapitre décrit l'organisation fonctionnelle de la mise en œuvre du Plan d'Aménagement et du
suivi-contrôle de son application.

L'ensemble des données de base acquises sur l'UFA Missa lors de la préparation du Plan
d'Aménagement et leur analyse détaillée ont abouti, dans les paragraphes précédents à l'élaboration
d'un ensemble de mesures opérationnelles à mettre en œuvre sur les 30 prochaines années.

LT maintiendra durant toute cette période une organisation capable d'assurer :

+

+

l'application des mesures fixées ;
le contrôle de cette application ;
l'évaluation de l'efficacité de ces mesures ;

la mise à jour de cet ensemble de mesures de manière à améliorer en permanence la gestion
durable de l'UFA Missa.

9.1 LES DIFFÉRENTS ACTEURS DE LA MISE EN ŒUVRE DU PLAN D’AMENAGEMENT

Les différents acteurs impliqués dans l'exécution du Plan d'Aménagement sont les suivants :

Pour LT

Direction Générale LT ;

Cellule Aménagement (ou Service Aménagement) ;
Service Forêt — Exploitation ;

Service Usine ;

Autres services de LT.

Pour l'Administration Forestière

Direction Générale de l'Economie forestière ;

Direction des Forêts ;

Direction de la Faune et des Aires Protégées ;

Direction de la Valorisation des Ressources Forestières ;

Centre National d'inventaire et d'Aménagement des ressources Forestières et fauniques
(CNIAF) ;

Direction Départementale de l'Economie Forestière de la Likouala ;

HN) FORET

TR) RESSOURCES UFA Missa
7 ve. page 301
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

[) LikoualaTimber.

+

Agent contrôleur nommé par l'administration des Eaux et Forêts”.

Pour les partenaires externes

+

+

Bureau d’études, cabinet aménagiste : FRM (FORET RESSOURCES MANAGEMENT) ;
Consultants / Bureau d'études éventuels dans le domaine de la certification ;
Organismes de formation ;

Contrôleur / auditeur interne ou externe à LT ;

Autres en fonction des besoins identifiés : ONG Environnementales ou de développement rural,
Universités, …

Pour les populations locales

Voir Volet Socio-économique, $ 8.1.2.

Pour les Employés LT

Voir Volet socio-économique $ 8.1.1.

9.2 ORGANISATION FONCTIONNELLE DE LA MISE EN ŒUVRE DE L'AMENAGEMENT

L'organigramme suivant schématise l’organisation fonctionnelle pour la mise en œuvre et le suivi-
contrôle de l'application du Plan d'Aménagement.

La Figure 17 illustre l’organisation interne de LT et ses relations avec l'extérieur.

78 Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Article 60.

| FORET

TR RESSOURCES UFA Missa
7 ve. page 302
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

LikoualaTimber.

MINISTERE DE L'ECONOMIE FORESTIERE

Directeur Général
F FRANCO
L
G.A
PLAZZOTTAPAOLO

N6OYOT.

T
Scierie Garage
SAVADOGO TANOS

Figure 17 : Organigramme de la société LT

| FORET

1 : RESSOURCES .…… UFA Missa
ET MANAGEMENT Plan d'Aménagement - 2009 -2038

page 303
REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

Direction Générale LT

Directeur général LT

Service Forêt -
Exploitation

Autres services et
directions :

- Administration

Ministère de l'Economie
Forestière

Suivi et contrôle

Cellule Aménagement

- Usine

- Mécanique usine

- Mécanique (garage)
- Autres

Chef d'exploitation

Chef de la Cellule -
Aménagement -

Comité de concertation
Populations locales
Administration

Appui technique et suivi externe
-__ Bureau d'étude : FRM
-__ Contrôleur / auditeur externe

Autres partenaires
externes

ONG

Universités

Autres

| Organisation interne LT |

Relations extérieures

Figure 18 : Schéma global de l’organisation fonctionnelle pour la mise en œuvre du Plan d'Aménagement

UFA Missa

Plan d'Aménagement - 2009 -2038

page 304

REPUBLIQUE DU CONGO |
= LkoualaTimber.

Comité technique de suivi de l'aménagement

L'exécution du Plan d'Aménagement fera l'objet d'un premier niveau de concertation, entre
l'Administration Forestière et le titulaire de la convention d'aménagement, LT.

Conformément au décret 2002-437 du 31 décembre 2002, fixant les conditions de gestion et
d'utilisation des forêts (article 38), « un comité réunissant l'administration des eaux et forêts et la
société forestière concernée et présidée par le directeur général des eaux et forêts » est chargé
d'approuver « les programmes annuels d'exécution du plan d'aménagement », élaborés par la société
forestière titulaire de la convention.

9.3 RESPONSABILITÉS ET TACHES DES ACTEURS DANS LA MISE EN ŒUVRE DE
L’'AMENAGEMENT

Les différentes responsabilités et tâches des acteurs dans la mise en œuvre de l'aménagement sont
comme suit :

Acteurs Activités - Responsabi

LT

Direction Générale

+ Prise de décision finale sur les choix dans la mise en œuvre de
l'aménagement (choix de partenaires extérieurs, montage financier des
opérations, recrutement du personnel, ….) ;

+ _ Encadrement hiérarchique de la Cellule Aménagement ;

+ Responsable final du dialogue permanent et de la gestion des conilits
avec les travailleurs, les résidents des camps ainsi que les populations
locales ;

+ Responsable pour la mise en œuvre et le suivi des tâches de l'ensemble
des mesures visant l'amélioration des conditions de vie sur les camps,
délégués aux services compétents de LT ou des sous-traitants ;

+ Mise en œuvre des orientations d'industrialisation (Cf. $ 6)

+ Mise en œuvre des mesures sociales propres aux ayants droits de LT
(Cf. $ 8.2).

+ Responsable de la contribution de LT au développement local (Cf. $ 8.4).

Cellule Aménagement

— Le chef de la Cellule Aménagement est responsable de l'exécution du
Plan d'Aménagement, conformément au Loi N° 16-2000 du 20 nov. 2000
portant Code forestier, Article 60.

— Suivi et contrôle de l'application du Plan d'Aménagement et autres

documents de gestion : évaluation de l’application, de l'efficacité et de la

TTL) FORET UFA M
6 RESSOURCES Issa
7 ve. page 305
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Acteurs

Activités - Responsabilités

pertinence de toutes les mesures prévues ;
— Préparation des rapports d’a és et des rapports techniques”° ;
Suivi et contrôle de l'application des plans (volet production forestière) :
comparaison des possibilités prévues avec la récolte réelle, adaptation
des coefficients de récolte et études éventuelles de vérification ;
Préparation des programmes annuels d'exécution des Plans
d'Aménagement” ;
Préparation des plans de gestion des UFP, des plans annuels
d’exploitation (PAË) au niveau des AAC (Cf. 5.1.1.1) ;
— Maintenance du SIG ;
Veille technique en matière de gestion durable des écosystèmes forestiers
équatoriaux.

Volet Forêt

— Appui au Service d'exploitation dans le suivi des exploitations, et
notamment la production des documents statistiques, et le suivi des flux
(traçabilité) ;

Préparation de l'ensemble des documents nécessaires à la mise en œuvre

des opérations sur le terrain (notamment cartes des inventaires

d'exploitation, plans de récolte, prescriptions d'exploitation) ;

Maintenance du SIG ;

— Appui technique pour la mise en œuvre de l'inventaire d'exploitation,
notamment responsable pour le travail technique de bureau (saisie et
traitement) et le contrôle de qualité sur le terrain ;

— Appui technique et contrôle de qualité pour la mise en œuvre du mesures
de gestion de la série de production (Cf. $ 5.1) ;

— Responsable pour l'organisation et la mise en œuvre des mesures
d'accompagnement sur la série de production (Cf. 5.1.1.5), avec l'appui
du personnel du service Forêt-Exploitation ;

— Appui technique et conseil pour la diversification des productions, la
promotion d'essences nouvelles ;

— Appui technique à l’industrialisation ;

— Appui technique pour le développement des procédures de travail
concernant l’environnement et des normes techniques ;

7 Décret n°2002-437 du 31 décembre 2002, Article 71

8 Approuvés par le comité technique de suivi, conformément au Décret n° 2002-437 du 31 décembre 2002 fixant
les conditions de gestion et d'utilisation des forêts, Article 38.

Ai | FORET
. : RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 306

REPUBLIQUE DU CONGO |
= LkoualaTimber.

Acteurs

Activités - Responsabi

Volet Environnement

— Appui technique et contrôle de l'application des mesures
environnementales en forêt et à l'usine ;

— Mise en œuvre des mesures de gestion des séries de protection et de
conservation (Cf. 5.25.3).

Volet Faune

— Relations avec l'USLAB;

— Suivi de l'application des mesures de gestion de la faune (Cf. 7) ;

— Mise en œuvre des mesures concernant la gestion de la faune de la
responsabilité de LT (Cf. $ 7.2.2.1et $ 7.2.2.2).

Volet Social

Animateur social

— Mise en place du cadre de concertation (Cf. $ 8.1) ;

— Suivi de la mise en œuvre des mesures sociales propres aux ayants droit
de LT ($ 8.2), sous la responsabilité de la Direction Générale ;

— Aide à la mise en place des mesures sociales concernant la sécurité de
travail (Cf. Tableau 61) ;

— Mise en œuvre des mesures liées à la coexistence des différentes
fonctions et usages de l'espace et des ressources naturelles sur l'UFA
Missa (Cf. $ 8.3)

Service exploitation

— Mise en œuvre des décisions d'aménagement concernant la série de
production (Cf. $4.2.1 ; 4.4 ; 4.6 et 4.8)

— Mise en œuvre des mesures de gestion de la série de production
(Cf. $ 5.1.1), hors mesures d'accompagnement et planification ;

— Responsable pour toutes les opérations en forêt (y compris le personnel
et le matériel), depuis l'inventaire d'exploitation jusqu'à la livraison des
grumes à l'usine ou pour l'export ;

— Chargé de la mise en place d'un système de traçabilité des grumes et
suivi quotidien de la traçabilité ;

— Responsable de la bonne application du règlement intérieur concernant la
gestion durable de la faune, avec l’aide de l'USLAB ;

- Responsable des contacts avec l'administration forestière et la
transmission de tous les dossiers concernant la production forestière
(approuvés par la Direction Générale)

— Préparation des rapports trimestriels et annuels d'activités, incluant des
rapports de production.

TI] FORET

LM. RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 307

REPUBLIQUE DU CONGO |
= LkoualaTimber.

Acteurs Activités - Responsabilités

Administration forestière

DGEF (Direction générale de l'Economie Forestière) et IGEF (Inspection générale de l'Economie
Forestière)

—_ Préparation de la convention d'aménagement et de transformation®"

— Contrôle des activités sur l'UFA, de manière à ce qu’elles se fassent de
façon durable.#?

— Chargée de l'agrément des documents d'aménagement et de gestion ;

— Suivi de l'exécution du Plan d'Aménagement (au travers notamment du
comité technique de suivi) ;

— Prise de sanctions éventuelles en cas de non respect des prescriptions
inscrites dans les documents de gestion*® ;

— Centralisation des informations générales de la mise en œuvre du Plan
d'Aménagement (état d'avancement, comparaison prévisions —
réalisations) à partir des rapports transmis par le DDEF ou à partir des
missions spécifiques.

CNIAF (Centre National d'inventaire et d'Aménagement des Ressources Forestières et Fauniques)

— Avis technique pour le suivi de l'exécution du Plan d'Aménagement #;

— Aide technique pour les directions départementales et les entreprises
privées dans la réalisation des études et dans la mise en œuvre du Plan
d'Aménagement.%.

— Contribution à la formulation des Plans de Gestion et des Plans Annuels
d'Opération ;

— Suivi de l'exécution du Plan d'Aménagement (avec l'appui de la Brigade
de l'aménagement) ;

—  Cenitralisation des informations générales sur la mise en œuvre du Plan
(prévues à la Direction Générale de l'Economie Forestière).

Comité technique de suivi présidé par le Directeur Général de l’Economie Forestière

— Approuve les programmes annuels d'exécution du Plan
d'Aménagement”? ;
—_Approuve les Plans de Gestion Quinquennaux.

#1 Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Article 67
#2 Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Article 45.

#3 Décret n° 2002-437 du 31 décembre 2002, Article 39. Les sanctions peuvent aller jusqu'à la suspension ou la
résiliation de la convention

% Décret n°202-435 du 31 décembre 2002, Article 2.
#5 Décret n°202-435 du 31 décembre 2002, Article 2, Décret n° 2002-437 du 31 décembre 2002.
# Décret n° 2002-437 du 31 décembre 2002, Article 38.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 308
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO |
= LkoualaTimber.

Acteurs

Activités - Responsabilités

DDEF (Direction Départementale de l'Economie Forestière), Service départemental d’agriculture et
d'élevage et Services d'environnement

DDEF

Chargée de l'agrément des plans annuels d'exploitation et de la
délivrance des autorisations de coupe annuelle‘? :

Chargée du contrôle sur le terrain des inventaires d'exploitation 58
Chargée du suivi et contrôle quotidiens de la mise en œuvre des plans
annuels d'exploitation, et des exploitations forestières en général * ;

Suivi continu des volumes exploités et comparaison avec les volumes
programmés.

DDEF
(avec 1 agent contrôleur
nommé par le MEF*)

Responsable pour le contrôle de la gestion de l'UFA en général et
notamment responsable du suivi et contrôle de l'exécution du Plan
d'Aménagement de l'UFA ;°!

Chargé de la préparation des rapports de contrôle mensuels (transmis par
l'agent contrôleur au DDEF), trimestriels (transmis par le DDEF au DGEF
et IGEF) sur l'exécution du Plan d'Aménagement et chargé de la
préparation des rapports exceptionnels en cas de non ou mauvaise
exécution du Plan d'Aménagement, transmis au DGEF.

DDEF

Services de l’agriculture
Services
d'environnement

Veille que les droits d'usage exercés par la population locale se font dans
les limites prévues par le présent Plan d'Aménagement (défrichement
seulement dans la série de développement communautaire)

Ministère de l'Environnement

Suivi et validation des études d'impact ;
Suivi de l'impact de l'exploitation forestière.

Autres partenaires

Organismes nationaux ou

Consultants

internationaux de recherche, ONG, Universités, Bureaux d’études,

Réalisation de programmes d’études complémentaires identifiées ;
Formations complémentaires identifiées ;

Autres prestations à déterminer ;

Audits internes ou externes (suivi et évaluation) de la mise en œuvre du

#7 Décret n° 2002-487 du 31 décembre 2002, Article 72.

* Décret n° 2002-487 du 31 décembre 2002, Article 78.

* Décret n° 2002-437 du 31 décembre 2002, Article 81.

%0 Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Article 60.

$1 Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Article 58 ; Décret n° 2002-437 du 31 décembre 2002,

Article 39.

*? Décret n° 2002-437 du 31 décembre 2002, Article 37.
% Loi N° 16-2000 du 20 nov. 2000 portant Code forestier, Articles 41, 42; 62
Décret n° 2002-437 du 31 décembre 2002, Articles 34, 41

Ai | FORET
. : RESSOURCES
CE) MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 309

REPUBLIQUE DU CONGO

JE LikoualaTimber.

Acteurs Activités - Responsabilités

Plan d'Aménagement et de la gestion forestière durable

Appui technique et suivi externes

— Suivi, évaluation et appui technique (audits externes) de la mise en œuvre
du Plan d'Aménagement et de la gestion forestière durable

Populations des villages riveraines dans l'emprise de l’'UFA Missa

— Participation au processus de dialogue permanent avec l’ensemble des
autres parties prenantes (Cf. $ 8.1.2)

Employés LT et autres résidents de la future base-vie

Employés LT — Participation au processus de dialogue permanent avec la Direction et la
Cellule Aménagement, à travers différents comités (voir paragraphe 8.1.1)

Autres résidents des

€ — Participation au processus de dialogue permanent avec la Direction et la
bases-vie

Cellule Aménagement, à travers différents comités (voir paragraphe 8.1.2)

9.4 CONTROLE DE L’APPLICATION DES MESURES

La gestion d'une Unité Forestière d'Aménagement est assurée par une structure de l'administration
locale des Eaux et Forêts. Celle-ci est responsable de l'exécution du Plan d'Aménagement de l'Unité
Forestière d'Aménagement. Elle peut bénéficier, pour certains travaux, du concours des services
spécialisés de l'administration des Eaux et Forêts”.

Le contrôle permanent de l'application des mesures d'aménagement sera assuré par l'Aménagiste LT
(Cellule Aménagement) et un agent contrôleur”.

La Cellule Aménagement établit un programme, pour contrôler régulièrement (selon une périodicité
définie) l'application des mesures prescrites dans le Plan d'Aménagement. Les objectifs de ces
contrôles sont :

+ contrôler si les mesures sont réellement mises en œuvre ;
+ suivre la performance de la mise en œuvre des mesures ;

+ contrôler la conformité avec les objectifs prévus dans le Plan d'Aménagement.

Les contrôles portent notamment sur les aspects suivants du Plan d'Aménagement :

+ application des mesures EFIR par le service d'exploitation forestière ;

% Loi N° 16-2000 du 20.11.2000, portant code forestier, Article 58.

%5 Loi N° 16-2000 du 20.11.2000, portant code forestier, Article 60 : Lorsqu'une unité d'aménagement appartient à
une collectivité locale ou territoriale ou fait l'objet d'une convention d'aménagement et de transformation, la
personne gestionnaire de cette unité désigne un responsable de l'exécution du Plan d'Aménagement et
l'administration des eaux et forêts nomme un agent contrôleur.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 310
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

JE LikoualaTimber.

+ cartographie et traçabilité des produits forestiers ;
+ conformité avec la planification de l'exploitation forestière prévue par le Plan d'Aménagement ;

+ mise en œuvre des mesures de gestion de la faune, particulièrement en ce qui concerne la
responsabilité de LT ;

+ mise en œuvre des mesures sociales, particulièrement en ce qui concerne la responsabilité de
LT.

9.5 AUDITS

9.5.1 Audits

Des audits annuels seront effectués, pour contrôler l'application des mesures d'aménagement. Cet
audit peut être effectué en interne ou la société peut faire appel à une société externe, comme dans le
cadre de l'éco-certification.

Dans tous les cas, l'auditeur doit :

+ être professionnel dans le domaine de l'audit ;

+ faire une évaluation loyale et précise ;

+ être indépendant par rapport au service audité* ;

+ appuyer les conclusions de l’audit sur des preuves objectives.

9.5.2 Suivi et évaluation par le Comité technique de suivi de l’aménagement

Le comité technique de suivi de l'aménagement prévu dans le $ 8.1.1, se réunit tous les 5 ans ou à la
fin de l’exploitation de chaque UFP pour un suivi et évaluation de la mise en œuvre du Plan
d'Aménagement. En préparation du comité technique de suivi de l'aménagement, la Cellule
Aménagement, en collaboration avec le contrôleur nommé par l'administration préparent un rapport
de progrès pour la période concernée.

Par exemple, l'auditeur interne ne peut pas faire partie de la Cellule d'Aménagement même.

[TD] FORET

TG RESSOURCES UFA Missa
£ y é page 311
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

= LkoualaTimber.

9.6 REVISION DU PLAN D'AMENAGEMENT

Comme indiqué au & 4.8, la durée d'application du Plan d'Aménagement de l'UFA Missa sera de
20 ans, à compter de sa date d'approbation par le Conseil des Ministres.

Conformément à la loi n°16-2000 portant code forestier : « Le Plan d'Aménagement de l'UFA Missa
est approuvé par décret pris en Conseil des ministres, pour une période comprise entre dix et
vingt ans qu'il indique et à l'issue de laquelle il est révisé.

Lorsque la survenance d'événements imprévus tels qu'incendies, dépérissement des arbres ou
évolutions du marché le justifie, la révision est anticipée à l'initiative du ministre chargé des eaux et
forêts ou de l'exploitant»?

*7 Loi N° 16-2000 du 20.11.2000 portant code forestier, Article 56.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 312
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

JE LikoualaTimber.

CHAPITRE X

BILAN ECONOMIQUE ET FINANCIER

| FORET
RESSOURCES
! MANAGEMENT

UFA Missa

Plan d'Aménagement - 2009 -2038 page 313
REPUBLIQUE DU CONGO

JE LikoualaTimber.

10 BILAN ECONOMIQUE ET FINANCIER

10.1 COUT D'ELABORATION DU PLAN D'AMENAGEMENT

Le Tableau 63 donne le coût de l'élaboration du Plan d'Aménagement. L'élaboration du Plan
d'Aménagement a coûté environ 346 millions de FCFA.

Les missions de suivi et les réunions de validation du document d'affectation des terres et du Plan
d'Aménagement sont intégrées dans la rubrique « Rédaction du Plan d'Aménagement ». Les réunions
de validation des études techniques sont intégrées dans le coût de ces différentes études.

Le volet forêt (avec en particulier l'inventaire d'aménagement) représente environ 78 % des dépenses
de préparation du Plan d'Aménagement.

Le coût de la préparation du Plan d'Aménagement par unité de surface totale de l'UFA Missa
(243 376 ha) s'élève à 1 448 FCFA par ha et par unité de surface utile de l'UFA (204 673 ha) à
1 722 FCFA par ha.

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 314
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.
Tableau 63 : Coûts de la préparation du Plan d'Aménagement par poste d'activité
Activités Coût total (x 1000 FCFA) Soût par ha | Goût par ha | Goût par ha
inventorié utile total
Assistance | Administration
a [nee | ro Juan) er | or | (rer
Autres) partenaires
Préparation du Plan d'Aménagement
(2006 - 2008)
VOLET FORET
Cartographie 248 5 562 23 979 29 790 9%
Inventaire d'aménagement 65 267 12 882 115 536 193 685 56%
Rédaction du Plan d'Aménagement 1171 30 519 31 690 9%
Etudes dendrométriques 5 669 2 049 8 720 16 438 5%
Sous-total volet forêt 71184 21 664 178 754 271 602 78% 1 200 1 327 1116
VOLET BIODIVERSITE
Inventaire de la biodiversité, formation
botanique, formation inventaire de la 16317 5 562 26 159 48 038 14%
faune et étude écologique
Sous-total volet biodiversité 16317 5 562 26 159 48 038 14% 212 235 197
VOLET SOCIO-ECONOMIQUE
Etude socio-économique 792 2 049 13 080 15 921 5%
Sous-total volet socio-économique 792 2 049 13 080 15 921 5%
VOLET SUIVI DU PROJET
Missions de suivi et contrôle 2 608 2 608
corésqennniques de suivi et 4238 4 238
Examen du plan d'aménagement 10 000 10 000
Sous-total volet suivi du projet 0 0 0 16 846 16 846
Total préparation du plan d'aménagement 88 293 29 276 217 992 16 846| 352407 100% 1557 1 722 1 448
% du total 25% 8% 62% 5% 100%
(1) Superficie inventoriée : 226 329 ha ; (2) Superficie de Production : 204 673 ha ; (3) Superficie totale de l'UFA Missa : 243 376 ha
PCs UFA Missa
18 } RESSOURCES page 315

CF) MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

JE LikoualaTimber.

10.2COUT DE LA MISE EN ŒUVRE DU PLAN D’AMENAGEMENT

Les plans de gestion feront l’objet des prévisions de coût pour la période correspondante.

10.3RECETTES DE L'ETAT

Les recettes de l'Etat sont principalement constituées par les taxes forestières comme indiqué dans

le $ 15.

La Figure 19 montre le mode de calcul des recettes de l'Etat. Les prix FOB utilisés pour les frais et
taxes à destination de l’état sont ceux spécifiés par l'arrêté n°2739 MEFE/MEFB du 25 mars 2005,
complétés par les valeurs données par la Note de Service 256/MEFE/CAB-AAJ du 30 janvier 2007
pour la contribution au « Programme de Contrôle des Produits Forestiers à l'Exportation — PCPFE »
avec SGS. Le volume fût exploitable par essence et par UFP, est obtenu par multiplication du volume
brut annuel par essence et par UFP (voir Tableau 53) par le coefficient de prélèvement (voir

$3.2.2.1).

Les paramètres de calcul pour les essences du Groupe 1 (essences objectif) sont résumés dans le

tableau ci-dessous.

Tableau 64 : Paramètres de calcul pour les recettes de l'Etat

: MANAGEMENT

Essence pm | Goef. | Coet. | Rendement |.
(FCFA)
ACAJOU 90 | 74% | 88% 35% 128 750
ANINGRE 60 | 76% | 70% 40% 209 993
ANZEM NOIR 90 | 59% | 60% 30% 58 523
AYOUS 100 | 77% | 88% 60% 77112
AZOBE 90 | 49% | 60% 30% 40 688
BAHIA 50 | 69% | 70% 35% 106 718
BOSSE CLAIR 70 | 82% | 70% 35% 103 275
DIBETOU 100 | 71% | 70% 35% 90 194
DOUSSIE 60 | 77% | 90% 25% 189 681
IROKO 70 | 82% | 86% 37% 127 800
KOSIPO 90 | 83% | 920% 37% 126 684
KOTO1 70 | 54% | 60% 40% 40 688
LONGHI BLANC 60 | 38% | 60% 40% 209 993
NIOVE 70 | 57% | 60% 35% 68 850
PADOUK 80 | 67% | 60% 28% 101 898
SAPELLI 90 | 86% | 60% 37% 111363
SIPO 80 | 85% | 90% 37% 148 028
TALI 90 | 61% | 60% 35% 67 473
TIAMA BLANC 90 | 76% | 87% 37% 83 102
Moyenne 69,6% | 72,6% 86,2%
| FORET
RESSOURCES UFA Missa

Plan d'Aménagement - 2009 -2038

page 316
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Volume brut annuel total par essence par UFP

Coefficient de prélèvement
spécifié par essence

Volume fût annuel exploitable par essence par UFP
(= Volume brut annuel total x coefficient de prélèvement)

I
Taxes d’abattage
(8% de la valeur FOB)

Coefficient de récolement
spécifié par essence

Volume net par essence
(=Volume fût annuel exploitable x coefficient de récolement)

Taux de transformation

(85%)
Volume exporté en Volume transformé (85 %)
grumes 15 %
Rendement spécifié par
essence
Volume de débités
Volume de débités Volume de débités
humides séchés
70% 30%
1. Taxes à l'export 1. Taxes à l'export 1. Taxes à l’export
8,5 % de la val. FOB 8,5 % de la val. FOB 1,5 % de la val. FOB
2. PCPFE + Statistique : 2. PCPFE +Inform.+ 2. PCPFE +Inform.+
1+0,2% de la val. FOB Stat. : 1+0,5+0,2 % de Stat. : 1+0,5+0,2% de la
la val. FOB val. FOB

+ Autres taxes forestières :
— Taxe de déboisement : routes : - 1,5% de l’AAC x 50 000 FCFA
— Taxe de superficie : 204 673 ha x 350 FCFA

Figure 19 : Mode de calcul des recettes de l'Etat

| FORET UEA M
RESSOURCES Issa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 817

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

La taxe de déboisement a été calculée avec un déboisement par les routes de 1,5% de la superficie
totale. Les autres défrichements ne peuvent pas être chiffrés actuellement.

La taxe de superficie a été calculée avec une superficie utile de 204 673 ha x 350 FCFA/ha/an, soit
71,6 millions de FCFA par an.

Le Tableau 65 et la Figure 20 donnent les recettes de l'Etat par catégorie de taxe, ainsi que le
montant des taxes par destination.

La TVA, l'IRPP et les autres taxes de l'impôts général ont été calculés sur la base des informations
disponibles auprès de LT pour l’année 2008. L'impôt sur les sociétés a été calculé sur la base du bilan
financier prévisionnel.

La moyenne annuelle des recettes sur la rotation de 30 années est de 874 millions de FCFA. On

constate que la plupart des taxes sont destinées au trésor public (59%), suivi par le Fond forestier
(37%) et que 4% des taxes sont destinées au développement régional.

Tableau 65 : Recettes estimées de l'Etat par année en fonction de l’UFP (en millions de FCFA)

UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 Total

Superficie utile (ha) | 30 155 | 28 286 | 27 413 | 33 387 | 42 031 | 43 401 | 204673 |-

Durée de passage (ans) 6 4 4 5 5 6 30 |-

Superficie moyenne amnuelle | 5026] 7071] 6853| 6677) 8406| 7234| 682.

(ha)
Taxes -
Taxe de superficie 72 72 72 72 72 72 72
Taxe de déboisement 4 5 5 5 6 5 5
Abattage 268 269 277 311 281 279 281
Export Grumes 116 112 121 136 122 120 121
Export débités 166 147 192 220 196 192 185
Impôt général
TVA 7 7 7 7 7 7 7
Autres taxes 14 14 14 14 14 14 14
IRPP 13 13 13 13 13 13 13
Impôt sur les sociétés (calculé! 250! 133] 164] 223] 113] 223 176
sur les bénéfices estimés)
Destinataires
Développement régional 36 36 36 36 36 36 36
Trésor public 516 425 512 613 465 569 517
Fond forestier 307 310 318 352 323 320 322
Total 859 771 865] 1001 824 925 874] 100%
| FORET
RESSOURCES UFA Missa page 318

MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO ] usa
MINISTERE DE L'ÉCONOMIE FORESTIERE = LKoualaTimber

Ces calculs ont été établis sur la base de la fiscalité en vigueur au Congo au moment de la rédaction
du Plan d'Aménagement. Une fiscalité incitative pour l'exploitation et la transformation industrielle
sous aménagement durable est attendue, ainsi que des mesures fiscales particulières incitatives pour
le prélèvement et la transformation des essences de promotion non encore exploitées. La valorisation
énergétique des déchets des bois issus de la transformation industrielle devrait bénéficier également
de mesures fiscales incitatives.

Il a été considéré que 85% des grumes sont transformées localement, conformément au code
forestier (Loi N°16/2000 du 20/11/2000, article 180).

D Export débités

B Export Grumes

& Abattage

800 mTaxe de déboisement

mi Taxe de superficie

500

400

300

£
2
ce]
8
É
œ
&
e]
€
&
S
Lo)
$
2
È
Ë
8
œ
ë
Le)

200

100

UFPI UFP2 UFPS UFP4 UFPS UFP6 sur l'UFA
Période

Figure 20 : Distribution des recettes annuelles moyennes de l'Etat par catégorie et par UFP

FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 319

REPUBLIQUE DU CONGO JL si
= LikoualaTimber:
æ Développement régional æ Trésor public & Fond forestier
1 200
£
O6 1 000
L
o
=
©
800
£
a
ri
=
©
a
> 600
©
E
a
2
E
£ 400
©
Gi
a
2
8 200
[a]
Le
0
UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 sur l'UFA

Période

Figure 21 : Distribution des recettes annuelles moyennes de l'Etat par destinataire et par UFP

10.4BILAN FINANCIER - RECETTES DE L'ENTREPRISE

10.4.1 Méthodologie

La première partie de la Figure 19 détaille le mode de calcul du volume prévisionnel en grumes et
débités humides. Pour obtenir le volume fût exploitable par essence et par UFP, le volume brut annuel
par essence et par UFP (voir Tableau 53) a été multiplié par le coefficient de prélèvement (voir
$ 3.2.2.1, 3.2.2.1).

Les paramètres de calcul pour les essences du Groupe 1 (essences objectif) sont les mêmes que
ceux utilisés pour le calcul des recettes de l’état (voir Tableau 65).

Contrairement aux prix FOB du MEF (arrêté n°2739) utilisés pour le calcul des taxes, les prix FOB
utilisés ici sont ceux de l'OIBT (janvier 2007). Pour les essences pour lesquelles aucun des prix n'était
disponible, les prix FOB définis par l’arrêté n° 2739 du 25 mars 2005 ont été utilisés.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 320

REPUBLIQUE DU CONGO

MINISTERE DE L'ECONOMIE FORESTIERE

LikoualaTimber.

10.4.2 Bilan financier - recettes de l’entreprise sur la durée de la rotation

Le tableau ci-dessous donne les recettes moyennes prévisionnelles et les dépenses de l’entreprise
par UFP sur les 10 premières années de mise en œuvre du Plan d'Aménagement (UFP 1 et 2).

Tableau 66 : Production moyenne annuelle attendue sur l'UFA Missa de LT sur la durée de la

rotation
UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 TOTAL
Superficie utile (ha) | 30 155 | 28286 | 27413 | 33387 | 42031 | 43401 | 204673
Durée de passage (ans) 6 4 4 5 5 6 30
Superficie moyenne annuelle (ha) | 5 026 7071 6 853 6677 8 406 7 234 6 822
Date d'ouverture de l'UFP | 2009 2015 2019 2023 2028 2033 2009
Date de fermeture de l'UFP | 2014 2018 2022 2027 2032 2038 2038
Production attendue (m°) sur le
groupe des essences objectif
Volume fût brut forêt | 142 504 | 143 409 | 138 909 | 148 756 | 144 128 | 137 436 | 142 444
Volume net| 70965 | 66261 | 72189 | 80836 | 73264 | 72750 72 886
Volume exporté en grumes | 10 645 9 939 10828 | 12125 | 10990 | 10913 10 933
Volume exporté en débités | 60 320 | 56321 | 61361 | 68711 | 62275 | 61 838 61 953
TI] FORET
Ê £ | RESSOURCES UFA Missa page 321

CE) MANAGEMENT

Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

Tableau 67 : Bilan financier prévisionel de la société LT sur les 10 premières années de mise en
œuvre du Plan d'Aménagement, de 2009 à 2018 (en million de FCFA)

(alion FCFA) urpt vrP2

Superficie utile (ha) 30 155 28 286
Durée de passage (ans) 6 4
Superficie moyenne annuelle (ha) 5 026 7071
Date d'ouverture de l'UFP 2009 2015
Date de fermeture de l'UFP 2014 2018

Production attendue {m‘)
Volume fût brut forêt 142 504 143 409
Volume net (m°) 70 965 66 261
Volume exporté en grumes 10 645 9 939
Volume exporté en débités 60 320 56 321

Recettes (million FCFA)

Export Grumes 1 624 1543
Export débités (humides) 8 738 8 006
Total recettes : 10 362 9 549
Dont débités humides (AD) 36 192 33 793
Dont débités séchés (KD) 24128 22 529

Dépenses (million FCFA)
nan gures 26 ao
Coût de production débités humides 3185 2974
Coût de production débités secs 3052 2 850
Coût de transport grumes 814 760
Coût de transport débités humides 821 752
Coût de transport débités secs 84 87
Frais généraux 684 639
Total dépenses : 894 836
Bénéfices (million FCFA) avant impôts 528 350

Le Tableau 67 montre une différence de bénéfice annuel de l’ordre de 178 millions de FCFA entre les
2 premières UFP. Ceci s'explique directement par la différence de valeur financière des essences
composant ces UFP : l'UFP 2 présente une diminution d'environ 40% du volume de Sapelli,
diminution compensée par des volumes d’essences de moindre valeur financière.

| FORET

RESSOURCES UFA Missa
MANAGEMENT Plan d'Aménagement - 2009 -2038 page 322

REPUBLIQUE DU CONGO JL: woodisustain {lit
UE LikoualaTimber.
CONCLUSION
FORET UEA M
RESSOURCES l issa
| MANAGEMENT Plan d'Aménagement - 2009 -2038 page 823

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE LikoualaTimber.

CONCLUSION

D’énormes progrès réalisés

Ce Plan d'Aménagement est le résultat de 3 années d'efforts, consentis par LT, avec le soutien
permanent du Ministère en charge des forêts et l'appui technique du bureau d'études FRM.
Désormais, le territoire de l'UFA Missa est bien mieux connu, ses ressources, les hommes qui y
vivent, sa richesse végétale et animale ont fait l’objet d'études techniques de qualité. Le processus a
abouti à la planification des activités à entreprendre ou poursuivre et de la mise en valeur des
ressources durant les 30 prochaines années. Les récoltes sont planifiées, des actions sont fixées en
matière d'exploitation forestière, pour les populations humaines vivant dans l'UFA, en matière de
gestion de la faune, en matière de conservation des richesses écologiques de l’UFA, une réflexion
vers une meilleure valorisation locale des ressources est amorcée.

Au-delà de ce résultat, des progrès ont été accomplis par LT. De nouvelles méthodes de travail ont dû
être inventées, faisant appel à des technologies de pointe. Mais surtout, la perception même du travail
d'exploitation forestière évolue, la nécessité de véritablement gérer ce patrimoine forestier confié à LT
est ancrée dans les esprits. Cette évolution n'est pas arrivée à son terme, mais tout laisse à penser
qu'elle se poursuivra dans les prochaines années. Cette prise en compte de la notion de durabilité
dans l’entreprise fournit une preuve incontestable que le choix fait par le Congo, d'aménager ses
forêts en partenariat avec les entreprises chargées de la mise en valeur de leurs ressources, était le
meilleur choix possible.

Des enjeux majeurs pour l’avenir

Mais ce processus est loin d’être arrivé à son terme. La préparation du Plan d'Aménagement a été un
succès, il reste encore à en réussir la mise en œuvre.

Comme indiqué ci-avant, la volonté des différents partenaires de mettre en œuvre de façon
exemplaire ce Plan d'Aménagement, ne fait aucun doute. Par contre, quelques incertitudes planent
encore sur la mise en valeur durable des ressources forestières. Il s’agit en particulier du marché des
bois tropicaux, très fluctuant, mais aussi de l’évolution des coûts d'exploitation, et surtout des coûts de
transport.

Pour que l'aménagement forestier soit véritablement durable, LT doit assurer sa survie financière. Des
actions peuvent être entreprises pour favoriser cette survie, en valorisant mieux la ressource
disponible, désormais parfaitement connue, par une industrialisation bien réfléchie, par une promotion
d'essences non exploitées à l'heure actuelle.

Il reste encore aussi à prolonger les efforts en cours pour une intégration des aspects sociaux et
environnementaux dans la gestion forestière, au quotidien. LT pourra ainsi demeurer l’un des acteurs
de développement dans le département de la Likouala.

| FORET

1 Es : RESSOURCES UFA Missa
4 ’Améi page 324
TE MANAGEMENT Plan d'Aménagement - 2009 -2038

REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

LISTE DES TABLEAUX

Tableau 1 : Principales taxes forestières en application pour la zone IV, Nord-Congo...….......... 23
Tableau 2 : Superficies parcourues et volumes exploités par surface (AAC) et par année sur l'UFA
Missa

Tableau 3 : Production grumière de LT par essence (volume brut total en m3) : année 2008... 27
Tableau 4: Cartes topographiques couvrant l'UFA Missa…

Tableau 5 : Répartition des précipitations à Impfondo — période 1992 - 2001 (en mm par mois).
Source : ANAC, Impfondo, 2002 .34

Tableau 6 : Permis miniers pour l’année 2005 dans le département de la Likouala
Tableau 7 : Stratification forestière sur l'UFA Missa .
Tableau 8 : Types forestiers identifiés par classification hiérarchique.

50

.59
Tableau 9 : Liste des PFNL relevés lors de l'inventaire d'aménagement. .66
Tableau 10 : Espèces animales prises en compte lors de l'inventaire de la faune... 68
Tableau 11 : Coefficients de prélèvement, commercialisation et récolement par essences 73

Tableau 12 : Synthèse de l'inventaire sur l'UFA Missa : volumes par hectare en stock pour les
essences les plus courantes.

Tableau 13 : Synthèse de l'inventaire sur l'UFA Missa
plus courantes.

Tableau 15 : Synthèse de l'inventaire sur l'UFA Missa : volumes nets totaux en stock des essences
les plus courantes et marges d'erreur sur ces volumes .90

Tableau 16 : Calcul du volume brut par hectare en fonction du DMA — Cas du Sapel .94
Tableau 17 : Synthèse de l'inventaire sur l'UFA Missa : volumes bruts par hectare en fonction du DMA

Tableau 18 : Indices de faune observés sur la zone d'étude, en nombre d'indices pour 100 km de

Tableau 19 : Synthèse des paramétres dendrométriques sur l'UFA Missa (Zone de compilation des
données d'inventaire) 110

Tableau 20 : Synthèse de l'inventaire d' ‘aménagement de l'UFA Missa : effectifs par essences 112
Tableau 21 : Liste des tarifs de cubage adoptés pour l'UFA Missa …
Tableau 22 : Tabulation des tarifs de cubage adoptés pour l'UFA Missa.

Tableau 23 : Grille d'analyse des risques environnementaux liés aux activités d'exploitation forestière
sur l'UFA Missa…...................................................

Tableau 24 : Séries d'aménagement
Tableau 25 : Population actuelle de la zone du projet (en nombre d'habitants)
Tableau 26 : Projection de la population de la zone du projet (en nombre d'habitants).
Tableau 27 : Nombre de familles par village en 2038
Tableau 28 : Nombre de familles exerçant une activité agricole en 2038
Tableau 29 : Nombre total d’actifs agricoles en 2038
Tableau 30 : Surface à réserver pour l'agriculture en 2038
Tableau 31 : Surface à réserver pour l’agriculture des villages riverains
Tableau 32 : Evolution de la superficie pour les besoins en bois d'œuvre de la population locale
Tableau 33 : Surface à réserver pour la série de développement communautaire des villages riverains

Tableau 34

Répartition de la réserve foncière des villages sur l'UFA Missa
Tableau 35 : Valeurs d'accroissement adoptées pour les essences pour lesquelles des données sont
disponibles... sisi 188
Ti | FORET
: RESSOURCES UFA Missa page 325

TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO |
= LkoualaTimber.

Tableau 37 : Valeurs adoptées pour les essences pour lesquelles aucune donnée bibliographique
n’est disponible

Tableau 38 : Accroissements quinquennaux et probabilité de passage (pour le Sapelli) 193
Tableau 39 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 30 ans,
avec un taux de prélèvement de 100% pour chacune des essences... 195
Tableau 40 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 35 ans,
avec un taux de prélèvement de 100% pour chacune des essences... 199
Tableau 41 : Taux de reconstitution en fonction du DMA fixé, pour une durée de rotation de 40 ans,
avec un taux de prélèvement de 100% pour chacune des essences... 202

Tableau 42 : Evolution des taux de reconstitution en effectifs pour l'ensemble des essences objectif en
fonction de la durée de la rotation, avec les DMA fixés sur l'UFA Missa et un prélèvement de
100% .

Tableau 43 : Taux de reconstitution obtenus pour les essences objectif et les essences de promotion
à court et moyen terme, avec un taux de prélèvement de 100% et une rotation de 30 ans..206

Tableau 44 : Taux de reconstitution obtenus avec les DMA fixés sur l'UFA Missa avec une rotation de
30 ans ..209

Tableau 45 : Taux de reconstitution obtenus par groupes, avec les DMA fixés sur l'UFA Missa et pour
une durée de rotation de 30 ans

Tableau 46 : Evaluation du nombre de semenciers de Sapelli résiduels après exploitation
Tableau 47 : DMA fixés par le Plan d'Aménagement …
Tableau 48 : Possibilité de récolte sur l'UFA Missa (Série de production)
Tableau 49 : Volumes nets prévisionnels sur l'UFA Missa (Série de production).
Tableau 50 : UFP délimitées sur l'UFA Missa
Tableau 51 : Possibilité de récolte par UFP et écarts par rapport à l’équivolume.
Tableau 52 : Ordre de passage en coupe et durée moyenne de la première rotation …
Tableau 53 : Volumes bruts annuels par UFP pour les essences objectif (en mf/an) DRE

Tableau 54 : Volumes fûts annuels exploitables par UFP pour les essences aménagées (en m/an)

Tableau 55 : Récolte nette annuelle indicati

(en m°/an)
Tableau 56 : Matériel de transformation …
Tableau 57 : Evolution de la production de l'usine entre 2005 et 2007 (en m .
Tableau 58: Evolution du taux de transformation entre 2005 et 2007...
Tableau 59 : Volume annuel net moyen en essence de déroulage (m°/an)
Tableau 60 : Types de transformation pour les essences des Groupes 1 à 3
Tableau 61 : Mesures sociales propres aux bases-vie de LT et destinées aux ayants droit (employés
et leurs familles)

Tableau 63 : Coûts de la préparation du Plan d'Aménagement par poste d'activité... 315

Tableau 64 : Paramètres de calcul pour les recettes de l'Etat
Tableau 65 : Recettes estimées de l'Etat par année en fonction de l'UFP (en millions de FCFA)
Tableau 66 : Production moyenne annuelle attendue sur l'UFA Missa de LT sur la durée de la rotation

Tableau 67

TI] FORET

TR RESSOURCES UFA Missa
7 ve. page 326
LET7) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

MINISTERE DE L'ÉCONOMIE FORESTIERE UE LikoualaTimber

LISTE DES FIGURES

Figure 1 : Répartition des précipitations à Impfondo — période 1992 - 2001 (en mm par mois) Source :
ANAC, Impfondo, 2002... ner

Figure 2 : Schéma du processus de calcul des volumes bruts et nets.

Figure 3 : Répartition par groupes d’essences du volume brut par hectare des tiges de DHP supérieur
au DMA (81,51 m'/ha au total ) is 98

Figure 4 : Répartition pour les essences du Groupe 1 du volume brut par hectare des tiges de DHP
supérieur au DMA (20, 99mŸha au total) 98

Figure 5 : Répartition pour les essences du Groupe 2 du volume brut total des tiges de DHP supérieur
au DMA (3,47 m S/ha au total) 99

Figure 6 : Répartition pour les essences du Groupe 3 du volume brut total des tiges de DHP supérieur
au DMA (8,83 m S/ha au total)

Figure 7 : Processus d'aménagement de la Série de production.
Figure 8 : Histogrammes des structures des essences objectif, sur l'ensemble de l'UFA Missa

Figure 9 : Evolution de la production nette sur la durée de la rotation, avec dynamique d'évolution des
peuplements, pour les essences objectif les plus abondantes (Sapelli et Ayous)

Figure 10 : Evolution de la production nette sur la durée de la rotation, avec dynamique d'évolution

des peuplements, pour les autres essences objectif (hors Sapelli et Ayous) 233
Figure 11 : Evolution des volumes nets annuels disponibles par groupe d'essences au cours de la
rotation

Figure 12 : Volumes nets disponibles par UFP pour les autres essences du Groupe 2 (hors Limba) 235
Figure 13 : Volumes nets disponibles par UFP pour les essences du Groupe 2 (Limba seul) ..236
Figure 14 : Volumes nets disponibles par UFP pour les essences les plus abondantes du Groupe 3

Figure 15 Schéma de la procédure de suivi de l'exploitation et de ses produits.

Figure 16 : Volumes potentiellement disponibles en fonction de l’utilisation possible sur la série de
production de l'UFA Missa…

Figure 17 : Organigramme de la société LT... 303

Figure 18 : Schéma global de l'organisation fonctionnelle pour la mise en œuvre du Plan
d'Aménagement

Figure 19 : Mode de calcul des recettes de l'Etat.
Figure 20 : Distribution des recettes annuelles moyennes de l'Etat par catégorie et par UFP ….
Figure 21 : Distribution des recettes annuelles moyennes de l'Etat par destinataire et par UFP 320

Zi] FORET UFA M
H- RESSOURCES Issa
7 ve. page 327
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO l

MINISTERE DE L'ÉCONOMIE FORESTIERE = LkoualaTimber.

LISTE DES CARTES

Carte 1 : Historique de l'exploitation forestière dans l’'UFA Missa
Carte 2 : Situation géographique de l'UFA Missa
Carte 3 : Limites de l'UFA Missa

Carte 4 : Carte géologique de l'UFA Missa (adaptée de la carte géologique de la République du
Congo - Direction Générale des Mines- 1995)

Carte 5 : Carte pédologique de l'UFA Missa (adaptée de la carte des potentialités et des ressources

en sol - ORSTOM -1980)
Carte 6 : Stratification de la végétation sur l'UFA Missa
Carte 7 : Classification de la végétation de l'UFA Missa .
Carte 8 : Distribution des sites écologiques fragiles
Carte 9 : Répartition du volume brut par hectare des essences principales.
Carte 10 : Répartition des indices de présence d'Eléphant …
Carte 11 : Répartition des indices de présence du Chimpanzé
Carte 12 : Répartition des indices de présence du Potamochère .
Carte 13 : Répartition des indices de chasse sur l'UFA Missa..
Carte 14 : Répartition de la surface terrière totale sur l'UFA Missa .
Carte 15 : Niveau de diversité biologique des ligneux sur l'UFA Missa
Carte 16 : Occupation humaine et démographie
Carte 17 : Répartition de la population et infrastructures de l'UFA Missa .
Carte 18 : Terroirs des différents villages riverains de l'UFA Missa .
Carte 19 : Carte d'aménagement de l'UFA Missa
Carte 20 : Carte des séries d'aménagement de l'UFA Missa
Carte 21 : Carte d'aménagement.
Carte 22 : Zonage indicatif de chasse sur l'UFA Missa

IL] FORET UFA Mi
6 RESSOURCES Issa
7 ve. page 328
TT) MANAGEMENT Plan d'Aménagement - 2009 -2038
REPUBLIQUE DU CONGO

[) LikoualaTimber.

LISTE DES ANNEXES

Annexe 1 : Convention d'Aménagement et de Transformation des Bois, pour la mise en valeur de
l'UFA Missa et Cahier de charges particulier relatif à la convention d'aménagement et de
transformation de la Société « Likouala »

Annexe 2 : Courriers échangés avec le Ministère en charge des forêts et compte-rendus de réunions
de discussion des documents d'aménagement

Annexe 3 : Arrêté 2634/MEFPRH/ DGEF/ DF-SIAF définissant les Unités Forestières
d'Aménagement (UFA°) du domaine forestier de la zone Il (Ibenga-Motaba) du Secteur
Forestier Nord et précisant les modalités de leur gestion et de leur exploitation

Annexe 4 : Références bibliographiques

Annexe 5: Carte 1 : Historique de l'exploitation de l'UFA Missa
Carte 2 : Carte de base et limites de l'UFA Missa
Carte 3 : Stratification de l'occupation de sol et de la végétation
Carte 4 : Carte d'aménagement UFA Missa
Carte 5 : Carte de répartition de l’Acajou
Carte 6 : Carte de répartition du Sapelli
Carte 7 : Carte de répartition de l’Ayous
Carte 8 : Carte de répartition du Tiama Blanc
Carte 9 : Carte de répartition de l’Aniégré

Annexe 6 : Méthodologies employées pour la modélisation de l’évolution des besoins fonciers pour
l'urbanisation et l’agriculture

Annexe 7 : Estimation de l'augmentation de la population et des besoins en terres agricoles

Annexe 8 : Listes des essences et des DMA adoptés par ordre de nom pilote, de nom scientifique, de
famille et de groupe

Annexe 9 : Résultats détaillés par UFP et pour l'UFA (effectifs et volumes bruts par ha), sans
actualisation des données (prise en compte de l'exploitation et de la dynamique)

Annexe 10 : Possibilités prévisionnelles nettes par essence par UFP et sur l'UFA

Annexe 11 : Histogrammes de structure des essences de promotion à court et moyen terme
(Groupes 2 et 3)

LILI] FORET UFA Mi
6 RESSOURCES Issa 29
} ’Amé, page 3:
TT MANAGEMENT Plan d'Aménagement - 2009 -2038
